Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 1 of 182




         EXHIBIT 5
 Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 2 of 182




2017 Real Rate
Report Snapshot
      ®




               The Industry's
               Leading Analysis
               of Law Firm
               Rates, Trends,
               and Practices
                    Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 3 of 182




Report Editors                                                                           CEB Creative
Linda Hovanec                                                                            Mayuri Mukker
Senior Director, Product Management LegalVIEW®                                           Designer, CEB, now Gartner
Analytics, Wolters Kluwer’s ELM Solutions
                                                                                         Laura Sylvest
Bradley Tingquist                                                                        Editorial Director, CEB, now Gartner
Quantitative Leader, CEB, now Gartner

                                                                                         Executive Sponsors
Lead Data Analysts
                                                                                         Christina Hertzler
Ashish Shakya                                                                            Practice Leader, CEB, now Gartner
Quantitative Consultant, CEB, now Gartner
                                                                                         Jonah Paransky
Steve Vumback                                                                            EVP and General Manager,
Data Analyst, Wolters Kluwer’s ELM Solutions                                             Wolters Kluwer’s ELM Solutions

Beth Seefelt
Data Architect, Wolters Kluwer’s ELM Solutions


Contributing Analysts and Authors
Bill Sowinski
Director, Decision Support Services,
Wolters Kluwer’s ELM Solutions

Joel Surdykowski
LegalVIEW Product Manager,
Wolters Kluwer’s ELM Solutions

Leslie Gillette
Senior Product Marketing Manager,
Wolters Kluwer’s ELM Solutions

Vidhya Balasubramanian
Practice Leader, CEB, now Gartner



© 2017 Gartner, Inc. and/or its affiliates (“Gartner”) and Wolters Kluwer’s ELM Solutions. All rights reserved. This material may not be reproduced, displayed,
modified, or distributed in any form without the express prior written permission of the copyright holders. To request permission, please contact:


                                    ELM Solutions, a Wolters Kluwer business        Or    CEB, now Gartner
                                    20 Church Street                                      1919 North Lynn Street
                                    Hartford, CT 06103                                    Arlington, VA 22209
                                    United States                                         United States
                                    ATTN: Marketing                                       ATTN: Marketing
                                    +1-860-549-8795                                       +1-571-303-3000

LEGAL CAVEAT
Gartner, Inc. and/or its affiliates (“Gartner”) and Wolters Kluwer’s ELM Solutions have worked to ensure the accuracy of the information in this report; however,
Gartner and Wolters Kluwer’s ELM Solutions cannot guarantee the accuracy of the information or analyses in all cases. Gartner and Wolters Kluwer’s ELM
Solutions are not engaged in rendering legal, accounting, or other professional services. This report should not be construed as professional advice on any
particular set of facts or circumstances. Neither Gartner nor Wolters Kluwer’s ELM Solutions is responsible for any claims or losses that may arise from any
errors or omissions in this report or from reliance upon any recommendation made in this report.
             Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 4 of 182

Table of Contents—2017 Snapshot


A Letter to Our Readers   •   4                    Section III: Practice Area Analysis • 60
                                                      ¡¡ Bankruptcy and Collections
How to Use This Report    •   5                       ¡¡ Commercial
                                                      ¡¡ Corporate: Mergers, Acquisitions, and
A Note on Comparability of Data   •   6
                                                         Divestitures
Section I: High-Level Data Cuts • 9                   ¡¡ Corporate: Regulatory and Compliance
   ¡¡ Partners, Associates, and Paralegals            ¡¡ Corporate: Other
   ¡¡ Partners, Associates, and Paralegals            ¡¡ Environmental
      by Practice Area and Matter Type                ¡¡ Finance and Securities
   ¡¡ Partners and Associates by City                 ¡¡ General Liability (Litigation Only)
   ¡¡ Partners and Associates by City                 ¡¡ Insurance Defense (Litigation Only)
      and Matter Type                                 ¡¡ Intellectual Property: Patents
   ¡¡ Partners by City and Years of Experience        ¡¡ Intellectual Property: Trademarks
   ¡¡ Associates by City and Years of Experience      ¡¡ Intellectual Property: Other
   ¡¡ Partners and Associates by Firm Size            ¡¡ Labor and Employment
      and Matter Type                                 ¡¡ Real Estate

Section II: Industry Analysis • 42                 Section IV: In-Depth Analysis for Select
   ¡¡ Partners, Associates, and Paralegals by      US Cities • 122
      Industry Group                                  ¡¡ Baltimore, MD
   ¡¡ Partners and Associates by Industry Group       ¡¡ Boston, MA
      and Matter Type                                 ¡¡ Chicago, IL
   ¡¡ Partners and Associates by Industry Group,      ¡¡ Houston, TX
      Division, and Matter Type                       ¡¡ Los Angeles, CA
   ¡¡ Basic Materials and Utilities                   ¡¡ New York, NY
   ¡¡ Consumer Goods                                  ¡¡ Philadelphia, PA
   ¡¡ Consumer Services                               ¡¡ San Francisco, CA
   ¡¡ Financials (Excluding Insurance)                ¡¡ San Jose, CA
   ¡¡ Health Care                                     ¡¡ Washington, DC
   ¡¡ Industrials
                                                   Section V: International Analysis   •   148
   ¡¡ Professional Services
   ¡¡ Technology and Telecommunications            Section VI: Matter Staffing Analysis    •   167

                                                   Appendix: Data Methodology      •   172
                              Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 5 of 182

A Letter to Our Readers

Welcome to the 2017 Real Rate Report® Snapshot edition, the industry’s leading data-driven benchmark
report for lawyer rates and matter costs.

CEB, now Gartner and ELM Solutions once again analyzed more than $9 billion in legal spending data
to provide both buyers and sellers of legal services with the transparency to make more informed
matter investments and staffing decisions. As with past Real Rate Reports, all of the data analyzed are
from corporations’ and law firms’ e-billing and time management solutions.

We continue to believe that the depth and granularity of the rate and matter staffing data in the Real
Rate Report uniquely enables you to better benchmark, predict, and manage matter costs. As the
digital economy becomes the norm and companies expect better information to fuel decision making,
the legal services industry relies more on internal analytics and the use of data resources, such as
Wolters Kluwer’s ELM Solutions LegalVIEW® data warehouse, to support legal management strategies.

As with prior reports, we have included lawyer and paralegal rate data filtered by specific practice and
sub-practice areas, metropolitan areas, and types of matters to give Legal departments and law firms
greater ability to pinpoint areas of opportunity. Our hope remains that the information and analysis
provided in this report will not only inform Legal departments about hourly rates and total costs, but
also empower them to make better and more confident decisions that create substantial cost savings
and greater satisfaction with the law firms they use.

We strive to make the Real Rate Report editions valuable and actionable reference tools for Legal
departments and law firms. As always, we welcome your comments and suggestions on what information
would make this publication more valuable to you. We thank you and look forward to continuing the
conversation on how Legal departments and law firms can collaborate with better clarity and trust.



Warm regards,




Vidhya Balasubramanian                                                       Jonah Paransky
Practice Leader                                                              EVP and General Manager
CEB, now Gartner                                                             Wolters Kluwer’s ELM Solutions




4       Real Rate Report Snapshot | 2017                                                                      wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                       gartner.com/ceb
                              Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 6 of 182

How to Use This Report

The 2017 Real Rate Report:                                                                   1. Quality—Whether good, poor, or
        ¡¡ Examines law firm rates over time;                                                   acceptable results are routinely achieved
        ¡¡ Identifies rates by location, experience,                                         2. Cost—The price, or rate, paid to
           firm size, areas of expertise, industry, and                                         achieve results
           timekeeper role (i.e., partner, associate,                                        3. Service—The level of responsiveness
           and paralegal); and                                                                  and compliance with required processes
        ¡¡ Enumerates variables that drive rates up                                          4. Speed—How quickly matters or tasks
           or down.                                                                             are resolved
All the analyses included in the study are derived                                           5. Innovation—The application of novel
from the actual rates charged by law firm                                                       solutions to issues or matters
professionals as recorded on invoices submitted                                         These value propositions are more or less
and approved for payment.                                                               important across varying practice areas, and
Examining real, approved rate information along                                         their relative values are clearly demonstrated in
with the ranges of those rates and their changes                                        this study. Delivering fast and excellent results
over time highlights the role these variables                                           in complicated financial matters is appropriately
play in driving aggregate legal cost and income.                                        valued by clients more highly (with resulting
The analyses can energize questions for both                                            higher rates) than is delivering excellent results in
corporate clients and law firm principals. Clients                                      routine bankruptcy and collections or real estate
might ask whether they are paying the right                                             matters. The information in this report can assist
amount for different types of legal services, while                                     law firms in considering whether they are properly
law firm principals might ask whether they are                                          pricing their services and can further inform
charging the right amount for legal services and                                        the profitability of alternative business models.
whether they could generate additional income if                                        The Real Rate Report can help companies align
they modified their approach.                                                           their past and future paid rates with the value
                                                                                        propositions that return the greatest value by
Affirmatively or intuitively, company purchasers
                                                                                        practice area.
of law firm services usually evaluate law firm
rates based on five classic value propositions1:




1
    Dave Ulrich, Jack Zenger, and Norm Smallwood, Results-Based Leadership, Boston: Harvard Business Press, 1999.




5       Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                              Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 7 of 182

A Note on Comparability of Data

The data used for the 2017 Real Rate Report                                                  timekeepers, and law firms billing on those
include more than $9 billion in fees billed for legal                                        companies’ invoices. (For more information on the
services in the United States during the six-year                                            data methodology, see the Appendix.)
period from 2014 to 2016. The data comprise fees                                             This dataset is large enough to provide valuable
paid by 106 companies to more than 4,620 law                                                 guidance and represents a statistically useful
firms and more than 112,000 timekeepers. Table 1                                             portion of the $339.3 billion annual US legal
provides a summary description of the US dataset.                                            services business.1 Am Law 100 firms alone had
In addition, we use a smaller subset of data to                                              2015 revenues of roughly $86.7 billion.2 This
provide rate analyses for timekeepers outside                                                dataset covers approximately 89,000 partners
of the United States. These data from the same                                               and associates—spread across more than 340 US
three-year period included more than 10,000                                                  metropolitan areas.
lawyers across 80 countries.                                                                 Again, this sample is large enough to have useful
The information is not based on surveys, sampling,                                           analytical power, but it certainly does not come
or reviews of other published information but on                                             close to covering all the lawyers in the United
anonymized data showing the actual hours and fees                                            States who work for corporate clients. The US
law firm personnel billed. Companies participating                                           Bureau of Labor Statistics estimates there are
in this Real Rate Report analysis provided written                                           more than 619,530 lawyers practicing in the United
consent for the use of their data. The data used to                                          States—58,900 lawyers in the New York City area
create this report exclude identifying information                                           alone and another 41,520 in the Washington, DC,
of participant companies and of the matters,                                                 area.3
1
    Bureau of Economic Analysis, “Gross Output by Industry,” 21 April 2017, https://www.bea.gov/iTable/iTable cfm?ReqID=51&step=1#reqid=51&step=51&isuri=1&5114=a&5102=15.
2
    “Choppy Seas for The Am Law 100,” The American Lawyer, 1 May 2017, http://www.americanlawyer.com/id=1202784500051.
3
    Bureau of Labor Statistics, “Occupational Employment and Wages,” May 2016, http://www.bls.gov/oes/current/oes231011.htm.




Table 1: Overview of the US Legal Fees Data Analyzed


                                                                               Fees Billed   $9.02 Billion (2014–2016)
                                                                             US Law Firms    4,620+
                                                                 Law Firm Associates         48,500+
                                                                     Law Firm Partners       41,160+
                                                             Total Individual Billers        112,100+
                                               Number of Invoice Line Items                  25.8 Million
                                                                      Total Hours Billed     23.9 Million
                                  North American Metropolitan Areas                          348
                                                             Number of Companies             106
                                                           Industries Represented            Basic Materials and Utilities, Consumer
                                                                                             Goods, Consumer Services (Including
                                                                                             Retail) Financial Services (Including Banking
                                                                                             and Insurance), Health Care, Industrials,
                                                                                             Technology and Telecommunications

Source: Wolters Kluwer’s ELM Solutions, Inc.; CEB analysis.




6       Real Rate Report Snapshot | 2017                                                                                                                       wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                                         gartner.com/ceb
                              Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 8 of 182




    ELM Solutions

    Leverage data
    analytics to boost
    your competitive
    edge




                 High-performance data and analytics can take Corporate Legal and Insurance Claims
                 professional’s businesses to the next level. Wolters Kluwer’s ELM Solutions helps you price,
                 plan, and budget legal services as well as manage panel and outside counsel spend with
                 confidence and predictability. The opportunities revealed keep our clients far ahead of the
                 rapid changes in today’s legal environment.


                 For ideas based on insight, trust LegalVIEW – the most comprehensive collection of legal and
                 spend data in the world.




                             Learn more at wkelmsolutions.com/legalview-analytics
7       Real Rate Report Snapshot | 2017                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                gartner.com/ceb
                              Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 9 of 182




Become More Effective Legal
Leaders and Business Partners

CEB helps you manage a cost-effective
and high-quality Legal function.




Top 10 Challenges CEB Supports
Legal Executives With

•     Legal Risk Management and Decision Support
•     Legal Department Strategy and Structure
•     Outside Counsel Management
•     Legal Talent Development
•     Records Management
•     Board Support and Corporate Secretarial Function
•     Legal Business Partnership
•     Process, Technology, and Analytics
•     Contracts Management
•     Litigation Management



Learn more.
www.cebglobal.com/legal
8 Real Rate Report Snapshot | 2017                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                        gartner.com/ceb
     Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 10 of 182




Section I
High-Level
Data Cuts




2017 Real Rate Report Snapshot
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 11 of 182

Section I: High-Level Data Cuts
Partners, Associates, and Paralegals


2016—Real Rates                                                                                                    Trend Analysis (Mean)
 Role                                      n                   First Quartile   Median    Third Quartile    2016            2015            2014

 Partner                               19,505                      $340.00      $513.70      $760.00       $570.60         $555.39         $521.58

 Associate                             20,381                      $250.00      $360.00      $523.68       $403.18         $392.77         $370.35

 Paralegal                             10,238                       $120.00     $170.00      $235.71       $183.51         $180.23         $173.50




10      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 12 of 182

Section I: High-Level Data Cuts
Detailed Practice Areas
By Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                                  Trend Analysis (Mean)
                                                                                      First                  Third
 Practice Area                  Matter Type                  Role             n                 Median                   2016      2015            2014
                                                                                     Quartile               Quartile

                                                             Partner         373     $275.00    $350.00     $440.00     $382.28   $386.38        $397.66

                                Litigation                   Associate       264     $200.00    $250.00     $295.00     $267.65   $279.72         $274.18

 Bankruptcy                                                  Paralegal       163     $115.00    $147.00     $185.00     $150.07   $155.95        $160.69
 and Collections                                             Partner         437     $293.82    $375.00     $475.00     $412.59   $421.01        $420.74

                                Non-Litigation               Associate       291     $210.00    $255.00     $325.84     $287.83   $299.22        $322.73

                                                             Paralegal       212     $113.74    $160.28      $189.87    $162.07   $163.88        $159.59

                                                             Partner         1,307   $345.00    $510.00     $690.00     $538.80   $520.52        $497.04

                                Litigation                   Associate       1,063   $240.00    $315.00     $455.00     $359.23   $350.57        $335.48

                                                             Paralegal       718     $135.00    $180.53     $247.50     $196.10   $180.12         $175.63
 Commercial
                                                             Partner         1,280   $395.00    $510.00     $695.00     $560.86   $559.31        $555.49

                                Non-Litigation               Associate       992     $257.37    $334.00     $450.00     $373.02   $372.49         $367.41

                                                             Paralegal       307     $125.00    $176.30     $225.50     $186.04   $181.09        $183.66

                                                             Partner         167     $438.13    $660.00     $840.00     $664.18   $679.16        $675.10

                                Litigation                   Associate       173     $355.00    $455.00     $645.00     $494.79   $440.93         $417.71
 Corporate:                                                  Paralegal        115    $195.00    $230.00     $303.60     $243.50   $217.66         $217.15
 Antitrust and
 Competition                                                 Partner          113    $538.59    $755.00     $912.00     $758.65   $767.87        $787.40

                                Non-Litigation               Associate       177     $360.00    $495.00     $645.00     $507.50   $493.33        $463.03

                                                             Paralegal        57     $202.50    $230.00     $245.00     $229.16   $229.20         $216.11

                                                             Partner          42     $675.00    $822.06     $975.00     $814.24   $866.50         $795.18

                                Litigation                   Associate        38     $362.35    $520.00     $740.00     $524.14   $534.64        $529.52

 Corporate:                                                  Paralegal        26     $245.00    $260.00     $324.00     $282.08   $275.19        $235.50
 Governance                                                  Partner          181    $705.35    $960.00     $1,150.00   $928.66   $885.25        $785.63

                                Non-Litigation               Associate       185     $381.80    $498.88     $660.00     $519.54   $510.02        $460.27

                                                             Paralegal        63     $185.00    $230.00     $305.00     $236.88   $248.71        $231.53

                                                             Partner          21     $550.00    $625.00     $705.00     $618.84   $537.95        $612.63

                                Litigation                   Associate        11     $280.00    $360.00     $480.00     $386.91   $398.77        $407.20
 Corporate:
 Mergers,                                                    Paralegal       n/a       n/a        n/a          n/a        n/a       n/a          $197.04
 Acquisitions,                                               Partner         1,022   $585.00    $798.00     $1,040.00   $814.01   $792.21         $731.01
 and Divestitures
                                Non-Litigation               Associate       1,681   $340.00    $480.00     $670.00     $502.99   $511.50         $467.81

                                                             Paralegal       920     $125.00    $166.00     $268.00     $200.67   $235.04        $230.78

                                                             Partner         n/a       n/a        n/a          n/a        n/a     $707.50        $613.96

                                Litigation                   Associate       n/a       n/a        n/a          n/a        n/a     $571.41        $460.49
 Corporate:
 Partnerships                                                Paralegal        25     $90.00     $270.00     $365.00     $249.40   $257.29        $244.63
 and Joint                                                   Partner          78     $862.00    $1,013.27   $1,088.00   $949.29   $840.33         $727.16
 Ventures
                                Non-Litigation               Associate        114    $444.00    $659.25     $740.00     $597.21   $534.22         $518.78

                                                             Paralegal        88     $220.00    $315.71     $316.00     $263.37   $255.36         $241.81



11      Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                   gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 13 of 182

Section I: High-Level Data Cuts
Detailed Practice Areas
By Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                                Trend Analysis (Mean)
                                                                                      First                Third
 Practice Area                  Matter Type                  Role             n                 Median                 2016      2015            2014
                                                                                     Quartile             Quartile

                                                             Partner         698     $520.79    $715.50   $875.00     $702.27   $657.63        $632.45

                                Litigation                   Associate       688     $358.66    $450.32   $590.00     $468.37   $426.64        $430.81
 Corporate:                                                  Paralegal       462     $186.00    $235.00   $285.00     $238.70   $222.76         $218.12
 Regulatory and
 Compliance                                                  Partner         1,346   $430.00    $595.00   $775.00     $621.42   $616.74        $589.93

                                Non-Litigation               Associate       1,162   $274.02    $384.85   $520.00     $412.18   $416.48        $390.07

                                                             Paralegal       459     $153.00    $210.00   $266.66     $218.05   $205.12        $189.37

                                                             Partner          83     $395.00    $495.00    $690.71    $566.50   $622.11        $569.59

                                Litigation                   Associate        80     $255.00    $300.00   $415.00     $359.21   $409.94         $421.75

                                                             Paralegal        74     $115.00    $185.00   $251.00     $178.01   $232.70         $210.91
 Corporate: Tax
                                                             Partner         405     $528.50    $713.31   $925.00     $755.97   $744.14        $728.78

                                Non-Litigation               Associate       322     $360.00    $477.13   $595.00     $499.27   $486.94        $469.09

                                                             Paralegal        73     $208.84    $280.00    $351.96    $288.07   $206.48        $208.98

                                                             Partner         2,028   $367.12    $550.00    $739.91    $567.94   $548.09         $521.71

                                Litigation                   Associate       1,901   $250.00    $355.00   $481.50     $380.06   $363.78        $336.49

 Corporate:                                                  Paralegal       999     $130.00    $185.00   $240.00     $190.70   $185.25         $173.23
 Other                                                       Partner         2,764   $499.50    $701.26   $890.00     $713.80   $695.05        $654.63

                                Non-Litigation               Associate       2,555   $329.59    $445.00   $595.00     $470.42   $442.11        $420.22

                                                             Paralegal        961    $162.00    $206.11   $274.33     $219.47   $215.28        $204.51

                                                             Partner          178    $275.00    $425.00   $550.00     $435.39   $455.14        $437.97

                                Litigation                   Associate        152    $175.00    $225.00   $325.00     $268.53   $269.90        $247.87

                                                             Paralegal        110    $85.00     $110.00    $186.43    $148.68   $151.83         $154.16
 Environmental
                                                             Partner         205     $450.00    $550.00   $738.00     $587.78   $554.75        $528.79

                                Non-Litigation               Associate       130     $280.00    $350.00   $447.00     $379.67   $373.79        $331.58

                                                             Paralegal        50     $155.00    $180.00   $210.00     $195.70   $195.91         $180.18

                                                             Partner          15     $269.00    $298.18   $330.00     $303.71   $425.59        $381.55

                                Litigation                   Associate        n/a      n/a        n/a       n/a         n/a       n/a          $230.42
 Finance and
 Securities:                                                 Paralegal        n/a      n/a        n/a       n/a         n/a       n/a            n/a
 Loans and                                                   Partner          122    $340.00    $618.30   $900.00     $646.58   $594.71        $623.52
 Financing
                                Non-Litigation               Associate       108     $199.00    $358.75   $588.00     $396.39   $487.80        $402.90

                                                             Paralegal        34     $100.00    $200.00   $270.00     $198.41   $218.07        $190.87

                                                             Partner          57     $700.00    $975.00   $1,050.00   $875.89   $823.15        $779.33

 Finance and                    Litigation                   Associate        69     $360.00    $440.00   $605.00     $481.86   $480.18        $461.38
 Securities:
 Investments                                                 Paralegal        36     $221.63    $260.00   $322.35     $274.28   $293.92        $281.58
 and Other                                                   Partner         1,611   $665.00    $860.00   $1,095.00   $868.48   $828.81        $784.54
 Financial
 Instruments                    Non-Litigation               Associate       1,971   $415.00    $561.01   $720.00     $577.04   $561.38        $549.13

                                                             Paralegal       589     $200.00    $245.00   $300.00     $247.67   $261.39        $292.70



12      Real Rate Report Snapshot | 2017                                                                                                wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                 gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 14 of 182

Section I: High-Level Data Cuts
Detailed Practice Areas
By Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                              Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role             n               Median                 2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         49    $750.00    $846.00   $975.00     $857.43   $762.87       $679.89

                                Litigation                   Associate       54    $395.00    $492.50   $630.00     $509.58   $441.55       $432.57
 Finance and
 Securities:                                                 Paralegal       31    $195.00    $202.00   $310.00     $258.29   $233.34       $209.29
 SEC Filings
 and Financial                                               Partner         149   $630.00    $890.00   $1,088.00   $859.42   $878.43       $867.31
 Reporting
                                Non-Litigation               Associate       152   $382.78    $508.05   $700.00     $531.99   $578.53       $540.42

                                                             Paralegal       29    $178.59    $205.52   $248.75     $207.60   $253.70       $270.08

                                                             Partner         70    $657.89    $751.95    $874.13    $754.74   $740.80       $524.94

                                Litigation                   Associate       85    $337.87    $478.47   $578.76     $470.68   $455.58       $347.90
 Finance and
 Securities:                                                 Paralegal       65    $184.03    $230.03   $289.84     $231.67   $216.82       $164.51
 Securities
 and Banking                                                 Partner         101   $795.00    $957.00   $1,245.00   $981.80   $804.72       $828.06
 Regulations
                                Non-Litigation               Associate       59    $415.00    $565.00   $680.00     $567.90   $529.72       $523.40

                                                             Paralegal       23    $200.00    $289.00   $350.00     $264.19   $270.03       $222.77

                                                             Partner         141   $405.00    $605.00   $835.00     $626.51   $661.35       $624.83

                                Litigation                   Associate       124   $297.40    $450.18   $535.50     $435.94   $463.78        $417.12
 Finance and                                                 Paralegal       48    $160.56    $200.00   $277.50     $217.91   $231.36        $216.12
 Securities:
 Other                                                       Partner         891   $507.38    $725.00   $925.00     $740.50   $720.22       $680.61

                                Non-Litigation               Associate       851   $343.66    $460.00   $655.00     $501.20   $493.10       $455.70

                                                             Paralegal       356   $175.67    $238.25   $320.00     $247.29   $230.96       $220.22

 General                                                     Partner         435   $215.00    $245.00   $295.00     $276.38   $282.77       $280.61
 Liability:
                                Litigation                   Associate       523   $175.00    $200.00   $235.00     $214.33   $216.90       $217.63
 Asbestos/
 Mesothelioma                                                Paralegal       501   $75.00     $95.00     $110.36    $98.94    $97.04         $97.63

 General                                                     Partner         491   $170.00    $200.00   $250.00     $247.70   $236.15       $233.99
 Liability:
                  Litigation                                 Associate       492   $150.00    $175.00   $200.00     $192.13   $183.48       $184.62
 Personal Injury/
 Wrongful Death                                              Paralegal       468    $82.16    $90.00    $100.00     $94.69    $97.82        $94.96

 General                                                     Partner         875   $250.00    $325.00   $475.00     $391.64   $401.97       $395.87
 Liability:
                   Litigation                                Associate       914   $185.21    $231.73   $333.83     $280.14   $274.18       $273.42
 Product and
 Product Liability                                           Paralegal       767   $100.00    $126.00   $179.44     $146.79   $147.74       $139.30

                                                             Partner         736   $260.00    $404.46   $595.00     $444.37   $405.38       $385.43
 General
 Liability:                     Litigation                   Associate       678   $200.00    $275.00   $377.49     $301.29   $276.20       $274.18
 Other
                                                             Paralegal       430   $95.00     $124.00   $195.00     $149.65   $143.98        $137.18

                                                             Partner         86    $565.00    $701.78   $875.00     $718.90   $670.19        $621.51
 Government
                                Non-Litigation               Associate       84    $327.14    $421.33   $615.00     $477.52   $423.49       $377.46
 Relations
                                                             Paralegal       19    $205.34    $260.00   $375.00     $262.57   $240.87       $226.27




13      Real Rate Report Snapshot | 2017                                                                                           wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 15 of 182

Section I: High-Level Data Cuts
Detailed Practice Areas
By Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                               Trend Analysis (Mean)
                                                                                      First                Third
 Practice Area                  Matter Type                  Role             n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

 Insurance                                                   Partner         739     $150.00    $165.00   $187.26    $179.87   $178.34       $174.99
 Defense:
                                Litigation                   Associate       803     $135.00    $150.00   $160.00    $152.39   $155.56       $153.38
 Auto and
 Transportation                                              Paralegal        618    $75.00     $84.85    $90.00     $84.06    $85.00         $85.18

 Insurance                                                   Partner          713    $155.01    $180.00   $212.24    $199.48   $188.80       $181.89
 Defense:
                                Litigation                   Associate       663     $135.00    $152.48   $180.00    $165.50   $161.81       $159.64
 Personal Injury/
 Wrongful Death                                              Paralegal       490     $75.00     $85.00    $95.00     $92.43    $88.76         $86.73

 Insurance                                                   Partner         673     $160.00    $175.00   $195.16    $190.53   $184.23       $185.40
 Defense:
                                Litigation                   Associate       654     $143.83    $160.00   $175.00    $164.06   $158.10       $156.78
 Property
 Damage                                                      Paralegal       435     $75.00     $85.00    $90.00     $86.57    $85.77         $85.69

                                                             Partner         3,440   $165.00    $200.00   $260.00    $244.35   $230.86       $229.33
 Insurance
 Defense:                       Litigation                   Associate       3,025   $150.00    $170.00   $225.00    $204.43   $196.67        $187.14
 Other
                                                             Paralegal       2,318   $80.00     $90.00    $115.00    $107.18   $102.97       $100.55

                                                             Partner         763     $508.41    $675.00   $828.75    $679.99   $651.75       $643.77

                                Litigation                   Associate       736     $331.00    $431.68   $565.00    $458.21   $432.28       $419.50
 Intellectual                                                Paralegal       498     $170.00    $220.00   $260.00    $225.29   $216.99       $206.62
 Property:
 Patents                                                     Partner         736     $366.08    $482.49   $634.75    $520.10   $521.59       $521.32

                                Non-Litigation               Associate       889     $260.00    $320.00   $415.00    $363.41   $354.74       $348.89

                                                             Paralegal       500     $142.23    $183.50   $231.56    $191.66   $191.08       $187.26

                                                             Partner          193    $450.00    $568.00   $675.00    $569.12   $565.89       $529.95
 Intellectual
 Property:                      Non-Litigation               Associate        201    $279.11    $360.00   $450.00    $376.18   $355.69       $358.71
 Trademarks
                                                             Paralegal        213    $165.00    $200.99   $258.25    $210.06   $199.57       $195.29

                                                             Partner         200     $420.01    $552.25   $722.63    $593.10   $580.47       $554.24

                                Litigation                   Associate        161    $317.55    $420.75   $556.75    $440.86   $379.82       $360.79
 Intellectual                                                Paralegal        107    $158.00    $215.00   $260.00    $216.01   $203.75       $197.35
 Property:
 Other                                                       Partner         408     $404.50    $570.00   $770.25    $616.45   $577.18       $534.63

                                Non-Litigation               Associate       429     $255.00    $348.75   $489.80    $398.05   $354.72       $357.75

                                                             Paralegal        179    $145.56    $195.00   $251.78    $201.45   $195.72       $189.63

                                                             Partner          81     $435.00    $585.00   $725.00    $602.09   $569.92       $546.26

                                Litigation                   Associate        54     $290.00    $370.00   $550.00    $423.88   $401.48       $406.02
 Labor and
 Employment:                                                 Paralegal        27     $165.00    $225.00   $235.00    $216.11   $187.61       $185.60
 Compensation                                                Partner         235     $475.00    $610.00   $785.00    $639.02   $620.97       $576.12
 and Benefits
                                Non-Litigation               Associate        150    $300.00    $368.65   $468.71    $395.66   $411.25       $397.64

                                                             Paralegal        42     $165.00    $212.50   $285.00    $227.29   $219.44       $195.72




14      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 16 of 182

Section I: High-Level Data Cuts
Detailed Practice Areas
By Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                               Trend Analysis (Mean)
                                                                                      First                Third
 Practice Area                  Matter Type                  Role             n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

                                                             Partner         439     $300.00    $385.00   $495.00    $415.44   $393.21       $344.18

 Labor and                      Litigation                   Associate       400     $240.00    $283.38   $355.00    $302.17   $286.10       $259.93
 Employment:
 Discrimination,                                             Paralegal       213     $115.00    $148.98   $190.00    $159.35   $149.73       $135.32
 Retaliation and                                             Partner         237     $350.00    $410.00   $505.00    $438.33   $438.96       $434.97
 Harassment/
 EEO                            Non-Litigation               Associate       218     $270.00    $296.75   $357.99    $314.65   $311.06        $311.67

                                                             Paralegal        118    $125.00    $150.00   $195.00    $160.85   $157.95       $164.31

                                                             Partner          55     $400.00    $595.00   $764.00    $603.51   $628.61       $518.06

                                Litigation                   Associate        44     $308.13    $450.00   $532.50    $437.14   $379.70       $353.40
 Labor and                                                   Paralegal        22     $186.75    $235.50   $303.00    $254.69   $179.26       $186.96
 Employment:
 ERISA                                                       Partner         139     $481.31    $650.00   $730.00    $621.86   $608.28       $606.07

                                Non-Litigation               Associate       105     $281.00    $393.90   $515.00    $406.51   $404.16       $388.06

                                                             Paralegal        22     $185.00    $240.50   $300.00    $241.32   $201.91       $200.19

                                                             Partner         163     $400.00    $500.00   $675.00    $535.60   $498.55       $483.05

 Labor and                      Litigation                   Associate       128     $277.18    $359.30   $425.00    $356.85   $352.74       $355.13
 Employment:
 Union                                                       Paralegal        50     $150.00    $180.37   $245.00    $197.86   $185.28       $190.54
 Relations and                                               Partner         244     $361.00    $450.50   $584.38    $484.87   $470.66       $465.12
 Negotiations/
 NLRB                           Non-Litigation               Associate        151    $275.00    $325.00   $390.00    $331.30   $316.28       $307.63

                                                             Paralegal        50     $100.00    $185.00   $225.00    $176.90   $149.57       $149.94

                                                             Partner         124     $307.22    $410.00   $505.00    $438.14   $455.84       $457.36

                                Litigation                   Associate       135     $250.00    $325.00   $450.00    $355.40   $334.15       $342.48
 Labor and
 Employment:                                                 Paralegal        65     $115.00    $165.00   $215.00    $176.43   $168.79       $164.63
 Wages, Tips,                                                Partner          47     $330.00    $421.73   $645.00    $499.95   $499.87       $480.13
 and Overtime
                                Non-Litigation               Associate        47     $280.00    $325.00   $400.00    $346.63   $322.40        $317.21

                                                             Paralegal        21     $120.00    $160.00   $161.59    $148.77   $142.14       $146.10

                                                             Partner         894     $370.00    $505.00   $695.00    $547.21   $503.08       $432.44

                                Litigation                   Associate       933     $275.00    $365.00   $505.53    $400.08   $362.94       $320.61
 Labor and                                                   Paralegal       478     $145.00    $195.00   $250.00    $201.73   $187.92       $159.40
 Employment:
 Other                                                       Partner         1,066   $375.00    $484.00   $650.00    $539.86   $517.08       $505.36

                                Non-Litigation               Associate       857     $273.78    $325.00   $415.00    $362.81   $385.16       $374.46

                                                             Paralegal       314     $125.00    $180.00   $230.00    $197.14   $174.66       $179.01

                                                             Partner          33     $655.00    $795.00   $935.00    $818.49   $786.13       $757.66

                                Litigation                   Associate        50     $425.00    $527.50   $640.00    $537.25   $504.87       $499.79

 Marketing and                                               Paralegal        13     $220.00    $260.00   $330.00    $279.39   $258.85       $230.78
 Advertising                                                 Partner          99     $515.00    $677.60   $820.00    $707.61   $699.34       $680.69

                                Non-Litigation               Associate        85     $352.45    $474.00   $710.00    $541.03   $508.17       $485.45

                                                             Paralegal        30     $175.00    $212.50   $250.00    $220.87   $233.86       $231.52



15      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 17 of 182

Section I: High-Level Data Cuts
Detailed Practice Areas
By Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                             Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role             n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         25    $185.00    $235.00   $525.00    $354.52   $354.65       $408.14

                                Litigation                   Associate       25    $170.00    $225.00   $280.00    $274.20   $246.02       $223.94

 Real Estate:                                                Paralegal       13    $95.00     $145.00   $175.00    $139.96   $124.06       $160.85
 Leasing                                                     Partner         130   $357.00    $445.00   $545.00    $464.19   $442.60       $444.50

                                Non-Litigation               Associate       86    $230.00    $290.00   $349.34    $310.10   $284.18       $279.81

                                                             Paralegal       27    $125.00    $166.50   $215.00    $165.76   $173.26       $169.65

                                                             Partner         52    $175.00    $192.50   $225.00    $211.92   $230.00       $233.94

                                Litigation                   Associate       64    $155.00    $175.00   $190.69    $180.26   $184.13       $179.55
 Real Estate:
 Property/Land                                               Paralegal       46    $85.00     $95.00    $110.00    $99.95    $106.70       $100.81
 Acquisition or                                              Partner         100   $400.00    $485.00   $591.25    $514.79   $541.49       $542.20
 Disposition
                                Non-Litigation               Associate       60    $250.00    $331.68   $412.50    $351.59   $348.35       $371.42

                                                             Paralegal       27    $162.00    $200.00   $240.00    $197.92   $193.67       $196.07

                                                             Partner         867   $225.00    $275.00   $320.00    $289.55   $284.72       $276.51

                                Litigation                   Associate       717   $185.00    $220.00   $250.00    $222.45   $221.91       $218.84

 Real Estate:                                                Paralegal       553   $100.00    $125.00   $145.00    $126.67   $126.34       $124.88
 Titles                                                      Partner         920   $229.92    $275.00   $325.00    $297.03   $292.15       $291.49

                                Non-Litigation               Associate       689   $184.45    $220.00   $250.00    $229.05   $224.26       $227.08

                                                             Paralegal       504   $100.00    $125.00   $150.00    $135.84   $131.12        $129.12

                                                             Partner         207   $250.00    $375.00   $560.00    $439.28   $400.80       $379.20

                                Litigation                   Associate       150   $175.00    $252.50   $356.13    $299.18   $265.46       $253.42

 Real Estate:                                                Paralegal       81    $95.00     $130.00   $195.00    $152.37   $147.00        $157.19
 Other                                                       Partner         477   $355.00    $440.00   $560.00    $487.45   $486.72       $480.94

                                Non-Litigation               Associate       317   $240.00    $294.14   $382.00    $334.61   $344.75       $334.27

                                                             Paralegal       148   $135.00    $184.50   $229.00    $187.78   $184.57       $177.73




16      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 18 of 182

Section I: High-Level Data Cuts
Cities


2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 City                               Role                                      n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile
                                    Partner                                   28     $280.00    $342.62   $360.00    $323.71   $309.19       $305.65
 Akron, OH
                                    Associate                                 12     $188.47    $219.91   $252.50    $222.65   $216.14        $218.17

                                    Partner                                   51     $250.00    $275.00   $350.00    $302.18   $327.46       $295.78
 Albany, NY
                                    Associate                                 47     $175.09    $210.00   $250.00    $220.33   $222.65       $221.20

                                    Partner                                   39     $183.81    $230.00   $320.00    $257.42   $236.31       $229.09
 Albuquerque, NM
                                    Associate                                 22     $150.00    $150.00   $220.00    $178.11   $169.16       $169.92

                                    Partner                                  612     $333.75    $510.00   $659.93    $522.02   $511.47       $477.37
 Atlanta, GA
                                    Associate                                630     $235.00    $334.31   $439.29    $345.58   $339.60       $322.98

                                    Partner                                  150     $301.00    $404.79   $518.50    $444.26   $451.09       $452.76
 Austin, TX
                                    Associate                                126     $240.00    $261.00   $343.46    $301.50   $303.98       $307.55

                                    Partner                                  229     $356.25    $450.24   $616.09    $489.22   $476.85       $463.18
 Baltimore, MD
                                    Associate                                275     $265.00    $345.00   $434.02    $364.90   $348.26        $331.19

                                    Partner                                   30     $262.87    $292.50   $355.00    $304.01   $306.47       $291.81
 Baton Rouge, LA
                                    Associate                                 18     $175.00    $204.13   $225.00    $198.79   $194.85       $205.24

                                    Partner                                  165     $255.82    $325.00   $422.93    $344.04   $319.16       $307.59
 Birmingham, AL
                                    Associate                                120     $190.00    $219.66   $250.00    $225.89   $225.29       $215.40

                                    Partner                                   29     $225.00    $265.00   $330.00    $281.25   $283.48       $256.60
 Boise, ID
                                    Associate                                 14     $165.00    $172.50   $190.80    $183.56   $180.42       $188.67

                                    Partner                                  581     $385.00    $604.00   $850.00    $631.32   $617.98       $579.02
 Boston, MA
                                    Associate                                730     $295.00    $430.00   $565.15    $441.87   $450.91       $425.60

                                    Partner                                   45     $292.00    $421.66   $490.00    $425.76   $424.84       $399.73
 Bridgeport, CT
                                    Associate                                 28     $242.50    $265.00   $320.89    $284.38   $287.25       $285.31

                                    Partner                                  107     $275.00    $310.00   $325.00    $299.44   $288.20       $279.93
 Buffalo, NY
                                    Associate                                 94     $175.00    $214.94   $235.00    $207.56   $195.06       $201.52

                                    Partner                                   39     $270.12    $310.00   $400.00    $321.76   $320.36       $301.39
 Charleston, SC
                                    Associate                                 22     $200.00    $225.00   $250.00    $232.95   $214.41       $212.08

                                    Partner                                   37     $200.00    $250.00   $315.00    $247.64   $257.95       $244.13
 Charleston, WV
                                    Associate                                 33     $160.17    $184.43   $200.00    $183.07   $188.91       $184.01

                                    Partner                                  142     $325.00    $477.78   $608.00    $499.87   $507.27       $474.14
 Charlotte, NC
                                    Associate                                152     $227.50    $305.20   $409.38    $336.12   $325.37       $320.43

                                    Partner                                   16     $170.00    $282.50   $410.55    $298.63   $263.22       $251.33
 Chattanooga, TN
                                    Associate                                 10     $180.00    $195.60   $245.00    $202.08   $177.22         n/a

                                    Partner                                  1,722   $452.00    $656.00   $820.00    $652.15   $624.19       $588.63
 Chicago, IL
                                    Associate                                1,993   $285.00    $400.00   $515.00    $416.66   $402.65       $379.54

                                    Partner                                  100     $322.89    $419.00   $458.20    $397.55   $400.34       $385.50
 Cincinnati, OH
                                    Associate                                 83     $207.00    $236.77   $270.00    $240.25   $238.80       $230.48




17      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 19 of 182

Section I: High-Level Data Cuts
Cities


2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                    Partner                                  327   $324.37    $409.50   $540.00    $435.92   $425.83       $429.40
 Cleveland, OH
                                    Associate                                321   $215.00    $255.00   $320.00    $275.34   $268.24       $265.54

                                    Partner                                  78    $300.00    $374.12   $425.75    $366.90   $337.61       $324.79
 Columbia, SC
                                    Associate                                56    $202.50    $235.00   $267.50    $231.78   $229.13        $215.51

                                    Partner                                  91    $349.27    $384.95   $457.37    $393.63   $399.33       $390.21
 Columbus, OH
                                    Associate                                58    $230.00    $256.46   $320.00    $280.95   $264.51        $251.11

                                    Partner                                  399   $375.00    $564.40   $735.00    $569.40   $564.23       $530.87
 Dallas, TX
                                    Associate                                487   $279.11    $389.21   $510.00    $405.45   $385.98       $358.68

                                    Partner                                  204   $327.08    $395.00   $502.03    $414.88   $427.93       $400.93
 Denver, CO
                                    Associate                                174   $235.00    $275.00   $320.00    $289.83   $292.91       $282.74

                                    Partner                                  27    $205.00    $275.00   $360.00    $307.79   $288.82       $270.65
 Des Moines, IA
                                    Associate                                16    $210.00    $243.80   $282.50    $252.05   $210.14       $221.04

                                    Partner                                  196   $268.00    $360.00   $425.00    $353.55   $326.25       $323.82
 Detroit, MI
                                    Associate                                157   $190.00    $220.50   $275.00    $243.41   $237.14       $224.77

                                    Partner                                  n/a     n/a        n/a       n/a        n/a     $209.48       $201.85
 El Paso, TX
                                    Associate                                11    $150.00    $175.00   $190.00    $173.64   $164.60       $157.92

                                    Partner                                  19    $275.00    $295.00   $375.00    $309.72   $287.59       $277.84
 Fresno, CA
                                    Associate                                 8    $230.00    $295.00   $295.00    $258.13   $213.43       $196.88

                                    Partner                                  15    $216.15    $350.00   $439.95    $333.06   $343.67       $314.46
 Grand Rapids, MI
                                    Associate                                11    $200.00    $235.00   $250.00    $210.10   $195.28       $202.44

                                    Partner                                  23    $250.00    $281.49   $375.00    $297.20   $339.77       $316.86
 Greensboro, NC
                                    Associate                                11    $175.00    $215.00   $250.00    $215.91   $244.20       $206.28

                                    Partner                                  53    $300.00    $380.00   $434.59    $372.97   $354.89       $338.00
 Greenville, SC
                                    Associate                                44    $217.52    $250.00   $286.34    $249.36   $226.88       $217.27

                                    Partner                                  26    $283.59    $320.00   $366.98    $349.78   $326.17       $301.23
 Harrisburg, PA
                                    Associate                                12    $170.00    $217.50   $279.99    $224.17   $204.80       $193.85

                                    Partner                                  103   $292.68    $395.00   $487.00    $395.57   $395.66       $394.65
 Hartford, CT
                                    Associate                                65    $230.00    $256.00   $289.00    $266.27   $258.01       $261.78

                                    Partner                                  49    $267.89    $300.00   $360.00    $321.39   $321.91       $302.32
 Honolulu, HI
                                    Associate                                26    $175.00    $180.00   $200.00    $193.32   $200.46       $194.58

                                    Partner                                  277   $359.83    $585.00   $775.00    $597.73   $562.50       $544.59
 Houston, TX
                                    Associate                                274   $250.00    $324.39   $470.00    $369.36   $364.65       $336.21

                                    Partner                                  187   $285.00    $395.62   $485.00    $392.24   $380.75       $361.66
 Indianapolis, IN
                                    Associate                                105   $190.00    $225.00   $280.00    $240.96   $242.49       $241.26

                                    Partner                                  99    $250.00    $295.00   $390.81    $325.96   $311.39       $303.68
 Jackson, MS
                                    Associate                                58    $175.00    $194.93   $225.00    $197.98   $197.40       $197.25




18      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 20 of 182

Section I: High-Level Data Cuts
Cities


2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 City                               Role                                      n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile
                                    Partner                                   50     $247.25    $325.00   $400.00    $332.82   $348.71       $330.45
 Jacksonville, FL
                                    Associate                                 30     $173.89    $185.08   $250.51    $223.85   $228.16       $242.37

                                    Partner                                  214     $320.00    $395.60   $475.00    $406.44   $403.99       $376.65
 Kansas City, MO
                                    Associate                                207     $215.60    $250.00   $300.00    $267.90   $269.31       $256.98

                                    Partner                                   23     $200.00    $230.00   $300.00    $261.38   $256.42       $248.08
 Knoxville, TN
                                    Associate                                 13     $200.00    $200.00   $200.00    $206.57   $190.19       $186.51

                                    Partner                                   73     $250.00    $373.01   $475.00    $382.93   $340.42       $355.24
 Las Vegas, NV
                                    Associate                                 55     $185.00    $250.00   $290.00    $251.20   $238.69       $236.38

                                    Partner                                   30     $290.00    $302.50   $365.00    $317.72   $335.59       $310.31
 Lexington, KY
                                    Associate                                 18     $160.00    $190.00   $212.14    $193.61   $209.22       $198.41

                                    Partner                                   41     $219.52    $250.00   $301.74    $274.21   $278.90       $278.72
 Little Rock, AR
                                    Associate                                 17     $170.00    $175.00   $210.00    $191.99   $192.19       $192.36

                                    Partner                                  1,125   $425.00    $640.00   $869.75    $660.94   $649.85       $599.77
 Los Angeles, CA
                                    Associate                                1,566   $325.00    $478.74   $638.97    $496.77   $461.72       $435.33

                                    Partner                                   61     $269.71    $335.00   $406.48    $336.97   $335.38        $311.57
 Louisville, KY
                                    Associate                                 36     $177.50    $197.50   $215.00    $197.62   $194.10       $189.58

                                    Partner                                   32     $331.50    $375.00   $431.61    $408.26   $403.92       $344.60
 Madison, WI
                                    Associate                                 25     $260.00    $290.59   $360.00    $331.06   $277.89       $257.83

                                    Partner                                   59     $275.00    $332.65   $395.97    $334.75   $298.81       $303.72
 Memphis, TN
                                    Associate                                 36     $185.00    $207.42   $257.88    $215.74   $210.89       $206.83

                                    Partner                                  371     $275.00    $400.00   $556.65    $433.71   $430.78       $409.51
 Miami, FL
                                    Associate                                282     $200.00    $267.38   $375.00    $302.93   $289.89       $267.59

                                    Partner                                  177     $280.00    $360.00   $438.13    $380.74   $379.93       $365.91
 Milwaukee, WI
                                    Associate                                144     $216.97    $255.00   $285.50    $257.93   $244.78       $241.89

                                    Partner                                  286     $287.78    $404.50   $520.00    $417.38   $427.59       $404.16
 Minneapolis, MN
                                    Associate                                253     $218.18    $275.00   $325.83    $282.26   $275.79       $262.10

                                    Partner                                   13     $225.00    $285.00   $382.50    $296.45   $259.59       $264.74
 Mobile, AL
                                    Associate                                n/a       n/a        n/a       n/a        n/a     $165.68       $166.43

                                    Partner                                   15     $195.00    $290.00   $350.00    $291.59   $296.58       $300.52
 Montgomery, AL
                                    Associate                                n/a       n/a        n/a       n/a        n/a     $176.25       $183.41

                                    Partner                                  134     $300.00    $388.40   $460.00    $385.17   $369.18       $353.25
 Nashville, TN
                                    Associate                                107     $202.50    $225.00   $285.00    $243.53   $222.77       $203.15

                                    Partner                                   25     $360.00    $400.00   $444.44    $405.57   $383.89       $368.70
 New Haven, CT
                                    Associate                                 19     $250.00    $275.00   $295.99    $266.40   $263.48       $295.09

                                    Partner                                  128     $215.00    $280.00   $346.55    $291.49   $291.94       $275.40
 New Orleans, LA
                                    Associate                                102     $160.00    $200.00   $225.75    $200.29   $200.58       $210.45




19      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 21 of 182

Section I: High-Level Data Cuts
Cities


2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
 City                               Role                                      n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile
                                    Partner                                  3,244   $560.00    $817.68   $1,062.29   $807.12   $786.80       $734.88
 New York, NY
                                    Associate                                4,759   $360.80    $526.60   $695.00     $529.22   $524.09       $491.57

 Oklahoma City,                     Partner                                   49     $201.83    $275.42   $335.00     $283.30   $273.80       $262.25
 OK                                 Associate                                 28     $175.00    $185.00   $215.00     $197.46   $186.72       $175.27

                                    Partner                                   47     $228.00    $274.47   $350.00     $285.49   $297.39       $262.22
 Omaha, NE
                                    Associate                                 42     $158.00    $178.00   $203.37     $187.52   $191.54       $190.17

                                    Partner                                  108     $298.10    $403.44   $557.23     $437.35   $424.52       $372.14
 Orlando, FL
                                    Associate                                 91     $220.00    $255.00   $305.00     $276.97   $276.20       $252.08

                                    Partner                                  980     $400.00    $560.00   $715.00     $563.91   $536.13       $508.11
 Philadelphia, PA
                                    Associate                                1,199   $261.00    $325.00   $420.51     $342.72   $332.73        $311.53

                                    Partner                                  203     $300.00    $354.14   $455.00     $379.23   $382.86       $358.57
 Phoenix, AZ
                                    Associate                                 141    $205.00    $255.00   $300.00     $263.45   $208.97       $184.75

                                    Partner                                  253     $325.00    $445.11   $585.00     $464.34   $480.82       $472.95
 Pittsburgh, PA
                                    Associate                                360     $235.00    $300.00   $379.56     $310.00   $306.45       $294.97

                                    Partner                                   54     $205.00    $311.96   $418.49     $330.76   $310.83       $288.22
 Portland, ME
                                    Associate                                 28     $180.00    $189.48    $251.01    $214.42   $208.55       $204.04

                                    Partner                                   159    $300.00    $375.00   $450.00     $383.30   $373.43       $370.84
 Portland, OR
                                    Associate                                 187    $233.76    $270.00   $315.00     $272.39   $260.06       $252.70

                                    Partner                                   31     $205.70    $300.00   $425.00     $350.46   $301.01       $313.92
 Providence, RI
                                    Associate                                 26     $175.00    $212.50   $235.00     $217.97   $199.01        $192.21

                                    Partner                                   58     $265.30    $347.71   $425.00     $360.70   $357.56       $346.61
 Raleigh, NC
                                    Associate                                 39     $180.00    $225.00   $280.00     $236.81   $247.76       $230.21

                                    Partner                                   13     $310.82    $475.00   $504.00     $438.91   $336.86       $350.32
 Reno, NV
                                    Associate                                 9      $185.00    $250.00   $325.00     $264.84   $258.18       $260.49

                                    Partner                                   173    $300.00    $434.70   $645.00     $467.47   $461.70       $437.71
 Richmond, VA
                                    Associate                                 178    $230.00    $327.24   $378.30     $320.60   $318.97       $301.89

                                    Partner                                   22     $290.33    $300.00   $304.93     $302.06   $305.33       $275.86
 Riverside, CA
                                    Associate                                 n/a      n/a        n/a       n/a         n/a     $267.74       $236.98

                                    Partner                                   34     $250.00    $360.00   $375.00     $332.39   $348.51       $339.04
 Rochester, NY
                                    Associate                                 28     $197.50    $250.00   $277.86     $240.27   $227.43       $237.64

                                    Partner                                   46     $330.76    $393.16   $585.00     $455.04   $453.27       $390.86
 Sacramento, CA
                                    Associate                                 42     $250.00    $260.00   $300.84     $296.00   $300.49       $271.86

                                    Partner                                   91     $270.00    $335.77   $431.20     $351.24   $332.17       $316.96
 Salt Lake City, UT
                                    Associate                                 38     $180.00    $215.00   $270.00     $223.52   $232.96       $310.35

                                    Partner                                   18     $256.50    $325.00   $440.00     $363.76   $301.79       $351.42
 San Antonio, TX
                                    Associate                                 7      $224.30    $225.00   $240.00     $230.61   $237.96       $255.67




20      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 22 of 182

Section I: High-Level Data Cuts
Cities


2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 City                               Role                                      n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile
                                    Partner                                   162    $300.00    $428.50   $717.34    $503.77   $497.62       $499.46
 San Diego, CA
                                    Associate                                 135    $188.04    $250.00   $394.00    $309.39   $316.37       $315.99

                                    Partner                                  574     $356.67    $587.68   $780.00    $590.11   $598.26       $596.90
 San Francisco, CA
                                    Associate                                499     $265.00    $352.75   $496.02    $391.33   $401.80       $394.73

                                    Partner                                   173    $508.21    $769.50   $900.00    $736.05   $735.93       $668.61
 San Jose, CA
                                    Associate                                 141    $318.75    $420.00   $582.40    $463.02   $440.53       $423.84

                                    Partner                                   75     $187.26    $225.00   $255.00    $227.50   $217.77       $221.47
 San Juan, PR
                                    Associate                                 64     $140.00    $149.73   $165.00    $154.69   $149.38       $149.44

                                    Partner                                   15     $200.00    $220.64   $230.00    $222.04   $215.66       $202.64
 Santa Fe, NM
                                    Associate                                 n/a      n/a        n/a       n/a        n/a     $199.86       $191.44

                                    Partner                                   18     $250.00    $287.50   $335.00    $287.70   $255.00       $255.00
 Savannah, GA
                                    Associate                                 10     $150.00    $200.00   $235.00    $195.31   $195.03       $176.25

                                    Partner                                  324     $352.56    $435.80   $509.94    $437.59   $441.84       $424.40
 Seattle, WA
                                    Associate                                242     $240.00    $281.18   $355.00    $298.91   $307.37       $292.31

                                    Partner                                  235     $280.00    $360.00   $450.00    $360.08   $366.19       $362.56
 St. Louis, MO
                                    Associate                                205     $177.57    $214.58   $250.00    $214.61   $219.48       $218.69

                                    Partner                                   41     $215.00    $250.00   $339.82    $274.09   $273.20       $267.90
 Syracuse, NY
                                    Associate                                 22     $175.00    $175.04   $210.17    $192.97   $168.22       $185.61

                                    Partner                                   22     $305.00    $434.14   $550.00    $457.06   $456.04        $393.11
 Tallahassee, FL
                                    Associate                                 n/a      n/a        n/a       n/a        n/a     $277.26       $276.08

                                    Partner                                   127    $275.15    $374.29   $451.73    $379.47   $383.64       $360.94
 Tampa, FL
                                    Associate                                 65     $200.00    $240.70   $295.00    $254.21   $254.43       $239.65

                                    Partner                                   12     $227.98    $265.00   $337.50    $281.73   $315.51       $300.83
 Toledo, OH
                                    Associate                                 7      $185.00    $240.00   $270.00    $235.71   $229.22       $199.09

                                    Partner                                   53     $400.00    $500.00   $594.40    $493.18   $474.53       $437.17
 Trenton, NJ
                                    Associate                                 27     $250.00    $344.12   $425.00    $339.13   $332.25       $309.17

                                    Partner                                   25     $220.00    $285.00   $325.00    $279.86   $276.79        $281.16
 Tulsa, OK
                                    Associate                                 14     $165.00    $175.50   $200.00    $180.45   $197.04        $181.15

 Virginia Beach,                    Partner                                   25     $300.00    $375.00   $475.00    $391.72   $349.16       $353.97
 VA                                 Associate                                 14     $200.00    $200.00   $250.00    $219.85   $225.78       $218.02

                                    Partner                                  2,184   $600.00    $730.00   $865.07    $738.93   $714.25       $680.29
 Washington, DC
                                    Associate                                2,025   $352.70    $450.00   $556.86    $468.32   $446.64       $428.12

 Winston-Salem,                     Partner                                   14     $265.00    $332.50   $395.00    $325.04   $367.08       $334.66
 NC                                 Associate                                 11     $165.00    $195.00   $250.00    $226.41   $246.73        $271.91

                                    Partner                                   12     $244.00    $308.50   $377.61    $308.32   $290.04       $297.98
 Worcester, MA
                                    Associate                                 10     $145.00    $186.15   $250.00    $190.20   $179.60       $165.70




21      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 23 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Matter Type                Role          n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                                               Partner       21    $275.00    $340.00   $350.00    $315.26   $310.11        $295.10
                                    Litigation
                                                               Associate     9     $180.00    $200.00   $219.97    $215.20   $212.16        $209.18
 Akron, OH
                                                               Partner       14    $270.00    $334.92   $367.55    $328.74   $307.40        $308.24
                                    Non-Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a       n/a           $233.21

                                                               Partner       18    $225.00    $302.50   $350.00    $293.77   $356.54         $291.27
                                    Litigation
                                                               Associate     14    $150.00    $180.00   $229.27    $202.95   $232.55        $253.96
 Albany, NY
                                                               Partner       40    $250.00    $274.87   $325.80    $297.46   $317.59        $306.25
                                    Non-Litigation
                                                               Associate     37    $180.00    $210.00   $250.00    $224.83   $216.76        $216.36

                                                               Partner       25    $175.00    $200.00   $230.00    $219.75   $217.66        $229.03
                                    Litigation
                                                               Associate     19    $149.10    $150.00   $210.00    $170.05   $159.88         $167.19
 Albuquerque, NM
                                                               Partner       17    $220.00    $305.00   $350.38    $303.85   $267.38        $247.86
                                    Non-Litigation
                                                               Associate      7    $150.00    $220.00   $265.00    $217.86   $196.76        $183.85

                                                               Partner       313   $285.00    $442.00   $627.61    $470.53   $459.32        $436.84
                                    Litigation
                                                               Associate     327   $210.00    $285.00   $400.00    $310.89   $307.16        $309.51
 Atlanta, GA
                                                               Partner       381   $384.68    $540.00   $675.00    $559.15   $546.80        $518.42
                                    Non-Litigation
                                                               Associate     371   $275.00    $363.45   $450.00    $368.28   $364.30        $339.24

                                                               Partner       54    $300.00    $395.00   $524.40    $439.16   $442.60        $458.49
                                    Litigation
                                                               Associate     44    $246.35    $270.00   $339.91    $315.07   $305.57        $334.29
 Austin, TX
                                                               Partner       115   $310.00    $405.00   $513.65    $445.59   $444.37         $446.11
                                    Non-Litigation
                                                               Associate     106   $240.00    $260.50   $343.46    $296.01   $303.01        $299.25

                                                               Partner       117   $325.00    $414.20   $585.00    $452.31   $438.02        $432.74
                                    Litigation
                                                               Associate     173   $254.14    $340.00   $412.00    $348.95   $329.72         $307.91
 Baltimore, MD
                                                               Partner       135   $390.00    $461.30   $615.00    $511.13   $502.67         $479.15
                                    Non-Litigation
                                                               Associate     119   $266.00    $345.00   $470.00    $375.63   $366.78        $344.94

                                                               Partner       20    $234.00    $272.50   $302.50    $275.24   $281.35        $259.29
                                    Litigation
                                                               Associate     12    $170.00    $204.13   $230.00    $200.69   $191.44         $187.82
 Baton Rouge, LA
                                                               Partner       13    $295.00    $315.00   $355.00    $335.44   $330.45         $311.80
                                    Non-Litigation
                                                               Associate     9     $150.00    $175.00   $220.00    $180.00   $184.73        $208.76

                                                               Partner       104   $220.00    $299.68   $349.42    $302.07   $297.40        $299.28
                                    Litigation
                                                               Associate     85    $183.20    $210.00   $226.94    $210.26   $216.69        $213.59
 Birmingham, AL
                                                               Partner       82    $301.50    $390.75   $475.00    $395.99   $365.36        $341.89
                                    Non-Litigation
                                                               Associate     53    $210.00    $242.33   $285.00    $252.84   $238.41         $219.10

                                                               Partner       14    $225.00    $300.00   $350.00    $303.35   $308.25        $259.00
                                    Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a     $185.70        $207.86
 Boise, ID
                                                               Partner       21    $225.00    $255.00   $270.00    $262.93   $260.25        $253.78
                                    Non-Litigation
                                                               Associate     10    $150.00    $167.50   $170.00    $168.00   $177.73        $159.76




22      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 24 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 City                               Matter Type                Role           n                 Median                2016      2015            2014
                                                                                     Quartile             Quartile
                                                               Partner       266     $262.90    $469.00   $696.38    $504.85   $521.79        $503.44
                                    Litigation
                                                               Associate     286     $185.00    $350.00   $494.32    $364.84   $351.61        $315.02
 Boston, MA
                                                               Partner       388     $455.00    $682.50   $900.00    $705.23   $677.08        $623.39
                                    Non-Litigation
                                                               Associate     499     $360.00    $460.00   $615.00    $478.99   $488.06        $476.81

                                                               Partner        17     $325.00    $424.10   $460.00    $429.10   $421.36        $398.63
                                    Litigation
                                                               Associate      10     $210.00    $242.50   $297.50    $280.75   $286.88        $283.61
 Bridgeport, CT
                                                               Partner        33     $292.00    $380.00   $490.00    $419.46   $412.08        $397.45
                                    Non-Litigation
                                                               Associate      18     $255.00    $267.50   $325.00    $282.40   $279.44        $283.99

                                                               Partner        71     $260.00    $310.00   $322.13    $290.68   $279.75        $276.10
                                    Litigation
                                                               Associate      61     $160.00    $204.79   $234.42    $206.25   $194.27         $201.11
 Buffalo, NY
                                                               Partner        60     $289.00    $310.00   $338.25    $316.73   $298.37        $290.67
                                    Non-Litigation
                                                               Associate      46     $190.00    $215.50   $235.00    $210.32   $208.58         $211.41

                                                               Partner        24     $280.00    $315.00   $395.26    $332.83   $325.91        $313.03
                                    Litigation
                                                               Associate      15     $200.00    $225.00   $240.00    $229.48   $212.56        $227.77
 Charleston, SC
                                                               Partner        20     $245.06    $300.00   $391.40    $316.26   $326.54        $297.80
                                    Non-Litigation
                                                               Associate      11     $200.00    $250.00   $292.50    $244.77   $242.58        $206.74

                                                               Partner        35     $200.00    $250.00   $315.00    $247.45   $251.63        $239.49
 Charleston, WV                     Litigation
                                                               Associate      31     $160.17    $184.43   $200.00    $183.75   $184.79        $180.60

                                                               Partner        70     $275.00    $355.57   $550.00    $429.63   $436.48        $459.68
                                    Litigation
                                                               Associate      80     $219.66    $305.50   $399.88    $331.45   $291.80        $296.58
 Charlotte, NC
                                                               Partner        99     $385.00    $495.00   $635.00    $527.26   $532.03        $473.96
                                    Non-Litigation
                                                               Associate      96     $215.00    $287.50   $383.00    $323.06   $333.06        $321.26

                                                               Partner        11     $160.94    $260.00   $350.00    $264.61   $209.45        $258.68
 Chattanooga, TN                    Litigation
                                                               Associate      9      $180.00    $191.20   $210.00    $192.86     n/a            n/a

                                                               Partner       781     $375.00    $580.00   $753.03    $579.30   $559.91        $542.05
                                    Litigation
                                                               Associate     887     $240.60    $370.00   $473.31    $375.35   $363.66        $347.23
 Chicago, IL
                                                               Partner       1,220   $507.50    $680.00   $857.30    $694.46   $657.63         $617.69
                                    Non-Litigation
                                                               Associate     1,276   $335.00    $425.00   $534.29    $444.38   $423.07        $402.65

                                                               Partner        43     $280.00    $428.00   $485.00    $398.25   $405.90        $386.81
                                    Litigation
                                                               Associate      41     $205.00    $226.27   $280.11    $239.61   $234.56        $232.02
 Cincinnati, OH
                                                               Partner        70     $350.00    $421.59   $455.00    $407.48   $401.02        $381.20
                                    Non-Litigation
                                                               Associate      48     $220.00    $243.50   $271.24    $248.02   $239.79        $228.22

                                                               Partner       152     $300.00    $397.50   $556.00    $439.65   $409.97        $401.07
                                    Litigation
                                                               Associate     138     $210.00    $240.00   $285.00    $261.32   $260.16        $255.72
 Cleveland, OH
                                                               Partner       253     $335.00    $418.73   $525.00    $434.78   $433.54        $442.86
                                    Non-Litigation
                                                               Associate     244     $220.93    $269.05   $325.00    $281.44   $270.28        $269.94




23      Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 25 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Matter Type                Role          n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                                               Partner       49    $285.00    $359.79   $417.88    $354.57   $333.28         $316.91
                                    Litigation
                                                               Associate     35    $200.00    $227.46   $265.00    $229.79   $231.21        $220.18
 Columbia, SC
                                                               Partner       42    $315.00    $385.00   $425.75    $375.84   $344.70        $332.02
                                    Non-Litigation
                                                               Associate     22    $199.00    $249.36   $270.20    $236.03   $238.68        $216.96

                                                               Partner       33    $300.00    $355.00   $425.96    $374.49   $386.03        $375.32
                                    Litigation
                                                               Associate     20    $230.00    $246.46   $287.50    $265.37   $262.84        $244.00
 Columbus, OH
                                                               Partner       71    $350.00    $405.00   $480.00    $409.88   $414.56        $409.04
                                    Non-Litigation
                                                               Associate     44    $237.50    $280.00   $347.50    $294.87   $274.16        $255.88

                                                               Partner       159   $275.00    $426.75   $684.37    $464.84   $453.76        $420.98
                                    Litigation
                                                               Associate     178   $230.00    $305.90   $460.00    $343.30   $328.05        $299.25
 Dallas, TX
                                                               Partner       271   $475.00    $630.00   $780.00    $629.70   $628.56         $598.12
                                    Non-Litigation
                                                               Associate     336   $310.01    $412.50   $540.00    $434.11   $417.36         $391.77

                                                               Partner       105   $275.00    $370.00   $465.00    $393.24   $405.66        $380.84
                                    Litigation
                                                               Associate     87    $250.00    $275.00   $305.00    $296.70   $289.91        $275.03
 Denver, CO
                                                               Partner       135   $330.00    $405.00   $505.00    $423.20   $433.62        $414.52
                                    Non-Litigation
                                                               Associate     110   $230.74    $280.00   $335.89    $290.83   $301.62        $291.36

                                                               Partner       20    $255.00    $292.50   $422.50    $332.42   $302.73        $264.08
                                    Litigation
                                                               Associate     11    $200.00    $252.30   $280.00    $244.81   $206.79          n/a
 Des Moines, IA
                                                               Partner       14    $246.98    $267.50   $350.00    $307.54   $285.01        $282.69
                                    Non-Litigation
                                                               Associate     9     $210.00    $265.00   $285.00    $263.24   $218.15        $215.49

                                                               Partner       107   $215.00    $325.00   $396.00    $319.36   $277.67        $266.72
                                    Litigation
                                                               Associate     88    $182.50    $205.00   $250.00    $220.20   $217.43        $213.96
 Detroit, MI
                                                               Partner       118   $310.00    $370.00   $435.00    $373.33   $360.28        $350.92
                                    Non-Litigation
                                                               Associate     92    $203.75    $230.21   $295.05    $263.10   $251.90        $232.40

                                                               Partner       12    $227.50    $280.00   $295.00    $269.17   $234.87        $241.43
                                    Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a     $193.74          n/a
 Fresno, CA
                                                               Partner       13    $295.00    $330.00   $375.00    $344.58   $323.83        $277.69
                                    Non-Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                                               Partner       11    $295.00    $390.00   $450.00    $361.80   $371.79        $323.38
 Grand Rapids, MI                   Non-Litigation
                                                               Associate     8     $148.06    $215.00   $245.00    $197.64   $199.82         $211.86

                                                               Partner       15    $225.00    $250.00   $285.00    $265.94   $288.17        $301.62
                                    Litigation
                                                               Associate     8     $170.00    $180.00   $250.00    $200.00     n/a           $220.11
 Greensboro, NC
                                                               Partner       12    $265.00    $362.50   $400.05    $340.84   $377.73         $332.21
                                    Non-Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a       n/a          $198.95




24      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 26 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                 Third
 City                               Matter Type                Role          n                Median                 2016      2015          2014
                                                                                   Quartile              Quartile
                                                               Partner       22    $267.97    $354.80    $404.65    $343.35   $354.10       $347.47
                                    Litigation
                                                               Associate     10    $150.00    $212.50    $280.00    $218.00   $223.94       $224.26
 Greenville, SC
                                                               Partner       39    $335.00    $395.21    $438.50    $394.63   $363.63       $340.17
                                    Non-Litigation
                                                               Associate     35    $230.00    $250.00    $294.88    $259.20   $235.04       $223.86

                                                               Partner       14    $275.00    $342.50    $366.98    $352.34   $306.80       $325.43
                                    Litigation
                                                               Associate     n/a     n/a        n/a        n/a        n/a     $171.36       $205.42
 Harrisburg, PA
                                                               Partner       16    $295.00    $320.00    $365.00    $352.19   $336.91       $286.78
                                    Non-Litigation
                                                               Associate     8     $197.50    $235.00    $322.50    $243.75   $230.59       $194.41

                                                               Partner       62    $275.00    $390.93    $475.00    $382.72   $397.67       $377.16
                                    Litigation
                                                               Associate     36    $205.00    $249.90    $300.00    $251.37   $247.49       $253.71
 Hartford, CT
                                                               Partner       61    $310.00    $400.00    $500.00    $422.26   $394.38       $413.98
                                    Non-Litigation
                                                               Associate     39    $242.86    $263.29    $288.00    $282.76   $279.76       $290.40

                                                               Partner       33    $275.00    $320.00    $395.00    $326.98   $316.11       $296.51
                                    Litigation
                                                               Associate     19    $170.00    $180.00    $210.00    $196.66   $192.69       $193.33
 Honolulu, HI
                                                               Partner       26    $250.00    $275.00    $325.00    $294.87   $317.18       $306.21
                                    Non-Litigation
                                                               Associate     14    $165.00    $177.50    $200.00    $179.57   $196.76       $193.66

                                                               Partner       138   $295.00    $450.00    $635.00    $467.52   $459.83       $451.09
                                    Litigation
                                                               Associate     102   $225.00    $297.50    $388.00    $321.93   $319.94       $317.27
 Houston, TX
                                                               Partner       164   $460.05    $701.00    $850.00    $687.48   $630.02       $615.27
                                    Non-Litigation
                                                               Associate     178   $250.00    $326.24    $475.00    $387.88   $386.40       $354.90

                                                               Partner       91    $245.00    $395.65    $500.00    $384.16   $379.93       $343.98
                                    Litigation
                                                               Associate     55    $180.00    $210.00    $285.00    $241.05   $238.68       $240.97
 Indianapolis, IN
                                                               Partner       121   $335.00    $405.00    $480.00    $403.67   $390.78       $378.77
                                    Non-Litigation
                                                               Associate     59    $200.00     $231.11   $260.00    $236.26   $251.52       $241.74

                                                               Partner       74    $250.00    $292.50    $380.00    $323.84   $308.05       $287.30
                                    Litigation
                                                               Associate     50    $175.00    $195.00    $221.73    $197.43   $197.75       $193.47
 Jackson, MS
                                                               Partner       30    $232.06    $315.00    $415.00    $324.10   $311.49       $330.35
                                    Non-Litigation
                                                               Associate     11    $175.00    $196.65    $235.00    $200.80   $201.18       $207.31

                                                               Partner       40    $233.74    $309.02    $417.50    $330.75   $344.23       $310.54
                                    Litigation
                                                               Associate     27    $175.00    $190.00    $250.53    $228.68   $237.90       $226.12
 Jacksonville, FL
                                                               Partner       16    $268.18    $331.50    $350.00    $319.36   $359.69       $359.66
                                    Non-Litigation
                                                               Associate     9     $190.19    $250.00    $295.00    $242.60   $235.91       $267.45

                                                               Partner       121   $300.00    $390.00    $497.01    $390.46   $386.22       $359.73
                                    Litigation
                                                               Associate     126   $199.75    $238.38    $285.00    $251.40   $252.63       $247.09
 Kansas City, MO
                                                               Partner       118   $328.00    $396.62    $475.00    $419.62   $407.86       $374.88
                                    Non-Litigation
                                                               Associate     94    $233.75    $269.11    $320.00    $286.25   $284.59       $268.01




25      Real Rate Report Snapshot | 2017                                                                                           wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 27 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Matter Type                Role          n                Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                                               Partner       20    $195.00    $230.00   $293.43    $253.89   $260.69       $252.41
 Knoxville, TN                      Litigation
                                                               Associate     12    $195.00    $200.00   $200.00    $199.17   $185.02       $182.53

                                                               Partner       42    $225.00    $303.56   $410.00    $331.98   $312.09       $344.47
                                    Litigation
                                                               Associate     35    $185.00    $232.00   $270.00    $230.13   $224.52       $225.14
 Las Vegas, NV
                                                               Partner       43    $342.00    $400.00   $575.00    $433.96   $383.79       $387.45
                                    Non-Litigation
                                                               Associate     37    $185.00    $250.00   $295.00    $258.13   $245.97       $251.53

                                                               Partner       22    $285.00    $295.00   $325.00    $298.18   $318.87       $304.15
                                    Litigation
                                                               Associate     12    $160.00    $190.00   $210.00    $186.67   $208.88       $202.13
 Lexington, KY
                                                               Partner       15    $300.00    $350.00   $375.00    $342.75   $347.25       $331.43
                                    Non-Litigation
                                                               Associate      8    $170.00    $191.42   $240.00    $207.23   $212.50       $205.86

                                                               Partner       32    $215.00    $232.50   $300.87    $272.86   $266.61       $273.39
                                    Litigation
                                                               Associate     12    $169.35    $170.00   $192.50    $180.66   $173.79       $191.24
 Little Rock, AR
                                                               Partner       15    $215.00    $250.00   $315.00    $270.05   $308.94       $273.15
                                    Non-Litigation
                                                               Associate      7    $170.00    $185.00   $250.00    $205.00   $216.50       $193.59

                                                               Partner       637   $346.30    $545.00   $775.00    $587.44   $568.03       $526.03
                                    Litigation
                                                               Associate     813   $257.92    $410.00   $565.00    $423.87   $400.67       $374.89
 Los Angeles, CA
                                                               Partner       663   $485.00    $675.00   $918.72    $709.09   $703.57       $661.68
                                    Non-Litigation
                                                               Associate     932   $384.11    $525.00   $697.28    $547.51   $495.99       $477.43

                                                               Partner       38    $240.00    $320.00   $395.00    $317.64   $323.05       $306.79
                                    Litigation
                                                               Associate     30    $175.00    $189.90   $215.00    $193.54   $187.00       $183.04
 Louisville, KY
                                                               Partner       33    $315.00    $365.00   $425.00    $370.27   $374.01       $334.97
                                    Non-Litigation
                                                               Associate     10    $200.00    $205.00   $210.00    $208.97   $210.74       $205.64

                                                               Partner       10    $245.00    $368.93   $440.00    $380.52   $433.45       $327.17
                                    Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a     $269.59       $234.34
 Madison, WI
                                                               Partner       26    $340.00    $375.00   $418.00    $416.90   $395.07       $347.42
                                    Non-Litigation
                                                               Associate     21    $260.19    $300.00   $415.00    $343.72   $280.81       $267.82

                                                               Partner       39    $260.00    $305.00   $409.45    $319.36   $281.80       $297.27
                                    Litigation
                                                               Associate     20    $177.50    $195.96   $227.41    $199.21   $207.73       $217.24
 Memphis, TN
                                                               Partner       31    $295.00    $361.99   $395.83    $343.96   $331.15       $323.90
                                    Non-Litigation
                                                               Associate     24    $197.58    $228.69   $267.50    $232.91   $205.21       $195.53

                                                               Partner       239   $255.00    $350.00   $495.00    $387.57   $382.16       $374.97
                                    Litigation
                                                               Associate     201   $185.00    $240.00   $350.00    $287.56   $281.63       $259.68
 Miami, FL
                                                               Partner       172   $350.00    $472.25   $649.00    $502.89   $487.63       $447.47
                                    Non-Litigation
                                                               Associate     120   $230.00    $290.00   $395.00    $315.15   $295.02       $272.72




26      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 28 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
 City                               Matter Type                Role           n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile
                                                               Partner        86     $250.00    $296.59   $385.00     $322.54   $328.79       $328.58
                                    Litigation
                                                               Associate      61     $185.00    $250.00   $285.00     $238.01   $238.38       $232.55
 Milwaukee, WI
                                                               Partner       109     $325.00    $381.48   $475.00     $422.43   $407.46       $399.41
                                    Non-Litigation
                                                               Associate      92     $226.50    $259.00   $301.80     $274.61   $251.92       $250.42

                                                               Partner       159     $250.00    $350.00   $518.27     $391.98   $400.06       $385.04
                                    Litigation
                                                               Associate     144     $180.00    $242.50   $300.00     $250.91   $262.48       $257.95
 Minneapolis, MN
                                                               Partner        161    $350.00    $440.00   $535.00     $443.95   $451.86       $413.64
                                    Non-Litigation
                                                               Associate      152    $259.64    $300.00   $389.76     $369.83   $310.63        $291.15

                                                               Partner        61     $275.00    $360.00   $435.00     $363.58   $348.74       $344.77
                                    Litigation
                                                               Associate      41     $210.00    $216.00   $274.50     $238.49   $222.99       $215.29
 Nashville, TN
                                                               Partner        91     $342.00    $400.00   $475.00     $399.35   $382.61       $366.40
                                    Non-Litigation
                                                               Associate      79     $202.50    $229.50   $285.00     $246.46   $221.19       $199.39

                                                               Partner        13     $387.44    $400.00   $447.43     $400.91   $383.79       $362.47
                                    Litigation
                                                               Associate     n/a       n/a        n/a       n/a         n/a     $270.00       $351.06
 New Haven, CT
                                                               Partner        18     $368.59    $392.50   $457.59     $417.79   $390.02       $390.98
                                    Non-Litigation
                                                               Associate      14     $255.00    $275.00   $295.00     $270.30   $265.20        $251.41

                                                               Partner        93     $200.00    $235.00   $300.00     $273.99   $283.90       $263.13
                                    Litigation
                                                               Associate      76     $159.64    $192.50   $225.75     $192.33   $200.60       $208.14
 New Orleans, LA
                                                               Partner        47     $275.00    $340.00   $401.34     $335.64   $300.52       $304.64
                                    Non-Litigation
                                                               Associate      30     $160.00    $197.50   $250.00     $214.65   $190.15        $219.17

                                                               Partner       1,331   $400.00    $676.30   $895.00     $661.78   $647.90       $619.50
                                    Litigation
                                                               Associate     1,569   $278.00    $417.00   $595.00     $441.58   $429.93       $410.31
 New York, NY
                                                               Partner       2,351   $659.00    $890.00   $1,120.00   $880.68   $852.52       $803.75
                                    Non-Litigation
                                                               Associate     3,576   $412.07    $565.00   $735.21     $563.82   $558.81       $525.59

                                                               Partner        34     $200.00    $253.25   $330.00     $271.81   $270.21       $258.30
                                    Litigation
 Oklahoma                                                      Associate      21     $168.51    $175.00   $200.00     $185.74   $178.88       $166.25
 City, OK                                                      Partner        25     $200.00    $280.67   $350.00     $285.28   $284.67       $266.91
                                    Non-Litigation
                                                               Associate      10     $179.23    $203.50   $215.00     $201.66   $196.28       $191.93

                                                               Partner        20     $226.50    $270.00   $364.87     $292.23   $273.87       $249.75
                                    Litigation
                                                               Associate      11     $165.00    $203.00   $228.00     $202.89   $184.14       $188.55
 Omaha, NE
                                                               Partner        36     $244.00    $303.54   $364.86     $297.66   $308.14       $259.92
                                    Non-Litigation
                                                               Associate      36     $155.00    $180.00   $211.94     $188.89   $198.41       $191.80

                                                               Partner        51     $251.43    $320.00   $455.00     $368.01   $375.29       $338.79
                                    Litigation
                                                               Associate      55     $188.26    $230.00   $275.00     $242.47   $239.55       $225.98
 Orlando, FL
                                                               Partner        65     $370.00    $440.00   $575.00     $479.25   $465.83       $406.09
                                    Non-Litigation
                                                               Associate      40     $230.00    $277.50   $381.67     $314.00   $323.61       $287.65




27      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 29 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Matter Type                Role          n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                                               Partner       580   $357.75    $502.43   $656.50    $513.24   $494.88         $487.13
                                    Litigation
                                                               Associate     757   $230.00    $305.00   $400.00    $319.03   $312.31        $299.10
 Philadelphia, PA
                                                               Partner       573   $480.00    $624.08   $765.00    $622.56   $594.09        $548.29
                                    Non-Litigation
                                                               Associate     611   $293.00    $350.00   $436.90    $372.10   $358.12        $327.75

                                                               Partner       99    $270.00    $350.00   $467.99    $385.14   $366.77        $360.45
                                    Litigation
                                                               Associate     74    $195.00    $257.00   $310.00    $260.38   $180.39        $148.57
 Phoenix, AZ
                                                               Partner       130   $300.00    $350.00   $440.00    $369.73   $390.08        $356.81
                                    Non-Litigation
                                                               Associate     84    $200.55    $246.66   $299.18    $260.01   $249.61        $248.91

                                                               Partner       116   $230.00    $395.00   $554.23    $405.42   $454.64        $460.15
                                    Litigation
                                                               Associate     190   $221.00    $300.00   $372.00    $301.27   $293.42        $285.65
 Pittsburgh, PA
                                                               Partner       170   $350.00    $485.53   $606.55    $491.64   $495.85        $478.23
                                    Non-Litigation
                                                               Associate     218   $243.00    $300.00   $378.00    $316.70   $317.26        $300.70

                                                               Partner       18    $202.95    $345.00   $400.00    $321.05   $309.61        $314.59
                                    Litigation
                                                               Associate     11    $175.00    $222.50   $252.00    $227.77   $217.06        $220.13
 Portland, ME
                                                               Partner       42    $205.00    $290.00   $427.29    $329.18   $304.65         $274.91
                                    Non-Litigation
                                                               Associate     23    $180.00    $188.97   $255.00    $214.43   $205.21         $191.64

                                                               Partner       92    $285.00    $367.50   $432.16    $363.15   $363.78        $367.08
                                    Litigation
                                                               Associate     79    $230.00    $270.00   $311.00    $272.57   $269.15        $253.30
 Portland, OR
                                                               Partner       92    $336.19    $392.50   $467.50    $403.28   $387.09        $378.82
                                    Non-Litigation
                                                               Associate     141   $234.65    $274.00   $317.42    $274.54   $260.88        $258.24

                                                               Partner       19    $185.00    $250.00   $300.00    $255.48   $214.79        $294.19
                                    Litigation
                                                               Associate     21    $155.25    $200.00   $225.00    $205.06   $201.15        $178.34
 Providence, RI
                                                               Partner       16    $300.00    $387.50   $590.00    $429.08   $365.51        $310.30
                                    Non-Litigation
                                                               Associate     11    $140.00    $205.00   $250.00    $216.70   $193.02        $201.25

                                                               Partner       34    $250.00    $329.54   $405.00    $334.43   $336.83        $354.61
                                    Litigation
                                                               Associate     21    $165.00    $196.31   $205.00    $205.06   $227.29        $223.23
 Raleigh, NC
                                                               Partner       33    $300.00    $354.79   $445.00    $377.44   $381.15        $346.73
                                    Non-Litigation
                                                               Associate     24    $215.00    $257.53   $296.89    $261.16   $258.94        $242.84

                                                               Partner       12    $310.00    $460.00   $512.50    $434.25   $370.93        $375.76
 Reno, NV                           Non-Litigation
                                                               Associate      7    $185.00    $250.00   $420.00    $282.14     n/a          $266.46

                                                               Partner       92    $225.00    $349.84   $507.41    $383.97   $378.56        $404.93
                                    Litigation
                                                               Associate     94    $222.60    $290.00   $354.20    $295.23   $288.26         $278.71
 Richmond, VA
                                                               Partner       101   $380.00    $550.00   $710.00    $547.24   $526.56        $471.95
                                    Non-Litigation
                                                               Associate     95    $273.78    $342.00   $394.55    $340.08   $336.47        $327.48

                                                               Partner       22    $290.33    $300.00   $304.93    $302.06   $305.83        $274.58
 Riverside, CA                      Non-Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a     $267.74        $259.40




28      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 30 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Matter Type                Role           n               Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                                               Partner       19    $250.00    $360.00   $385.00    $334.11   $306.52       $333.14
                                    Litigation
                                                               Associate     19    $185.00    $248.02   $254.38    $232.32   $209.03       $221.77
 Rochester, NY
                                                               Partner       22    $246.26    $307.50   $369.23    $314.66   $384.78       $341.20
                                    Non-Litigation
                                                               Associate     13    $200.00    $275.00   $300.00    $278.60   $254.67        $251.41

                                                               Partner       27    $337.17    $385.00   $522.75    $422.80   $419.47       $378.63
                                    Litigation
                                                               Associate     30    $240.00    $259.23   $305.37    $287.61   $276.02       $254.79
 Sacramento, CA
                                                               Partner       26    $329.95    $396.74   $628.00    $474.69   $474.36       $428.81
                                    Non-Litigation
                                                               Associate     21    $255.00    $275.40   $309.27    $317.70   $335.23       $298.96

                                                               Partner       48    $250.00    $353.50   $442.07    $348.82   $316.05        $311.13
                                    Litigation
                                                               Associate     11    $170.00    $235.00   $280.00    $223.11   $196.59       $201.25
 Salt Lake City, UT
                                                               Partner       52    $275.00    $327.50   $382.40    $343.39   $344.62       $320.96
                                    Non-Litigation
                                                               Associate     26    $190.00    $206.02   $258.05    $221.40   $242.52       $355.12

                                                               Partner       12    $245.00    $312.50   $370.40    $335.93   $280.44       $322.61
 San Antonio, TX                    Litigation
                                                               Associate     n/a     n/a        n/a       n/a        n/a     $209.38       $239.90

                                                               Partner       102   $250.00    $374.50   $652.90    $456.83   $452.86       $445.22
                                    Litigation
                                                               Associate     84    $185.00    $245.54   $325.00    $288.40   $281.41       $278.34
 San Diego, CA
                                                               Partner       95    $325.00    $455.00   $770.19    $532.30   $532.27       $542.74
                                    Non-Litigation
                                                               Associate     77    $185.00    $250.00   $390.00    $305.49   $352.75       $354.55

                                                               Partner       307   $290.00    $531.63   $759.00    $541.22   $543.74       $548.12
                                    Litigation
                                                               Associate     279   $240.00    $316.00   $475.00    $370.50   $363.85       $364.08
 San Francisco, CA
                                                               Partner       360   $416.50    $615.63   $781.33    $623.16   $640.77       $638.75
                                    Non-Litigation
                                                               Associate     280   $285.13    $385.00   $505.38    $412.76   $431.67       $427.68

                                                               Partner       52    $565.00    $779.25   $910.00    $742.48   $717.96       $633.71
                                    Litigation
                                                               Associate     44    $392.50    $440.00   $585.00    $467.91   $390.78       $398.71
 San Jose, CA
                                                               Partner       146   $500.00    $771.85   $900.00    $736.05   $752.52       $677.66
                                    Non-Litigation
                                                               Associate     104   $308.89    $394.13   $583.70    $455.76   $442.89       $427.10

                                                               Partner       35    $181.79    $210.00   $248.89    $213.14   $208.85       $212.36
                                    Litigation
                                                               Associate     45    $126.40    $145.00   $160.00    $146.92   $142.92       $143.57
 San Juan, PR
                                                               Partner       56    $189.57    $230.33   $280.00    $230.58   $220.76       $228.37
                                    Non-Litigation
                                                               Associate     38    $140.00    $150.00   $169.97    $157.44   $152.21       $152.70

                                                               Partner       124   $345.17    $417.76   $490.00    $418.96   $413.94       $418.33
                                    Litigation
                                                               Associate     94    $239.69    $273.72   $333.11    $290.34   $294.56       $286.21
 Seattle, WA
                                                               Partner       252   $360.50    $460.78   $519.93    $449.26   $457.39       $429.84
                                    Non-Litigation
                                                               Associate     176   $240.19    $284.37   $355.00    $301.43   $310.64       $298.33




29      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 31 of 182

Section I: High-Level Data Cuts
Cities
By Matter Type

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 City                               Matter Type                Role           n                 Median                2016      2015            2014
                                                                                     Quartile             Quartile
                                                               Partner       120     $205.55    $317.50   $381.25    $309.01   $330.47        $341.85
                                    Litigation
                                                               Associate     137     $170.00    $192.14   $227.50    $203.77   $207.95        $216.87
 St. Louis, MO
                                                               Partner       139     $317.59    $420.00   $470.00    $392.05   $392.37        $382.65
                                    Non-Litigation
                                                               Associate      94     $170.00    $222.63   $264.47    $222.64   $227.24        $219.02

                                                               Partner        23     $210.00    $240.00   $275.00    $244.00   $257.31        $241.80
                                    Litigation
                                                               Associate      17     $175.00    $175.00   $190.00    $184.85   $163.50        $173.04
 Syracuse, NY
                                                               Partner        23     $235.00    $305.68   $355.00    $297.59   $291.03        $290.35
                                    Non-Litigation
                                                               Associate      7      $200.00    $215.00   $235.00    $216.43     n/a          $204.64

                                                               Partner        10     $250.00    $423.14   $550.00    $464.63   $424.76        $368.95
                                    Litigation
                                                               Associate     n/a       n/a        n/a       n/a        n/a     $267.73        $272.58
 Tallahassee, FL
                                                               Partner        15     $301.47    $400.00   $500.00    $405.29   $446.13        $396.84
                                    Non-Litigation
                                                               Associate     n/a       n/a        n/a       n/a        n/a       n/a          $272.92

                                                               Partner        70     $275.00    $328.93   $400.00    $345.46   $356.97        $343.34
                                    Litigation
                                                               Associate      37     $200.00    $232.81   $287.98    $241.26   $243.26        $238.57
 Tampa, FL
                                                               Partner        81     $295.00    $405.00   $475.00    $398.91   $412.40        $399.12
                                    Non-Litigation
                                                               Associate      35     $225.00    $250.00   $325.00    $272.50   $267.17        $246.00

                                                               Partner        32     $334.71    $471.62   $590.02    $460.22   $478.89        $447.87
                                    Litigation
                                                               Associate      16     $249.10    $337.50   $425.00    $346.03   $353.94         $312.16
 Trenton, NJ
                                                               Partner        34     $406.62    $542.50   $595.00    $523.88   $473.05        $446.56
                                    Non-Litigation
                                                               Associate      18     $300.00    $364.00   $408.20    $354.74   $337.62        $314.93

                                                               Partner        14     $215.00    $285.00   $320.00    $271.46   $260.30        $269.40
                                    Litigation
                                                               Associate     n/a       n/a        n/a       n/a        n/a       n/a          $180.38
 Tulsa, OK
                                                               Partner        9      $295.00    $327.00   $350.00    $319.56   $299.30        $280.91
                                    Non-Litigation
                                                               Associate      9      $165.00    $169.84   $200.00    $179.09   $194.72          n/a

                                                               Partner        15     $250.00    $340.00   $455.00    $348.55   $346.96        $341.84
                                    Litigation
                                                               Associate      10     $200.00    $200.00   $270.00    $224.50   $233.51          n/a
 Virginia Beach, VA
                                                               Partner        16     $340.00    $386.00   $505.50    $427.98   $369.70         $341.75
                                    Non-Litigation
                                                               Associate      7      $190.00    $205.00   $250.00    $231.57     n/a          $194.36

                                                               Partner       986     $607.20    $730.00   $862.00    $731.27   $703.79        $675.58
                                    Litigation
                                                               Associate     817     $375.00    $473.29   $570.00    $475.32   $446.75        $433.93
 Washington, DC
                                                               Partner       1,653   $600.00    $730.00   $871.30    $742.52   $721.37        $684.73
                                    Non-Litigation
                                                               Associate     1,489   $348.75    $440.00   $544.00    $463.67   $448.91        $425.64

                                                               Partner        10     $285.00    $344.25   $395.00    $348.12   $372.11        $333.96
                                    Litigation
                                                               Associate      7      $165.00    $185.00   $197.51    $188.22   $216.83        $255.59
 Winston-Salem, NC
                                                               Partner        8      $295.00    $372.50   $417.50    $355.00   $362.93        $335.58
                                    Non-Litigation
                                                               Associate      7      $175.00    $200.00   $340.00    $247.43     n/a          $316.63




30      Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 32 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                      n                Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                    Fewer Than 21 Years                      18    $250.00    $275.00   $307.41    $287.06   $298.92       $282.80
 Albany, NY
                                    21 or More Years                         29    $250.00    $295.00   $377.66    $314.39   $337.50       $295.97

                                    Fewer Than 21 Years                      13    $175.00    $206.00   $319.70    $240.42   $219.60       $216.25
 Albuquerque, NM
                                    21 or More Years                         21    $185.00    $275.00   $330.00    $276.61   $259.35       $242.69

                                    Fewer Than 21 Years                      181   $340.62    $493.31   $600.19    $477.93   $467.65       $442.45
 Atlanta, GA
                                    21 or More Years                         240   $358.33    $536.24   $698.18    $549.23   $537.15       $515.06

                                    Fewer Than 21 Years                      56    $327.50    $400.00   $507.43    $432.93   $430.28       $452.73
 Austin, TX
                                    21 or More Years                         66    $375.00    $450.00   $600.47    $487.93   $490.58       $469.05

                                    Fewer Than 21 Years                      68    $366.75    $460.00   $585.00    $476.28   $438.66       $417.39
 Baltimore, MD
                                    21 or More Years                         92    $352.50    $450.00   $615.54    $490.28   $483.98       $464.93

                                    Fewer Than 21 Years                      13    $263.50    $280.00   $295.00    $272.65   $287.83       $271.34
 Baton Rouge, LA
                                    21 or More Years                         14    $262.87    $335.48   $375.00    $328.14   $328.30       $307.20

                                    Fewer Than 21 Years                      57    $260.00    $300.00   $340.62    $308.80   $291.55       $293.43
 Birmingham, AL
                                    21 or More Years                         61    $316.29    $399.00   $470.00    $389.87   $364.46       $352.70

                                    Fewer Than 21 Years                      11    $225.00    $255.00   $270.00    $249.51   $241.05       $233.41
 Boise, ID
                                    21 or More Years                         15    $230.00    $271.56   $340.00    $288.69   $314.29       $268.89

                                    Fewer Than 21 Years                      190   $420.00    $615.00   $839.13    $622.50   $605.66       $571.22
 Boston, MA
                                    21 or More Years                         294   $345.03    $600.00   $855.00    $632.85   $622.25       $585.62

                                    Fewer Than 21 Years                      15    $292.00    $421.66   $475.00    $398.74   $387.21       $344.56
 Bridgeport, CT
                                    21 or More Years                         27    $280.50    $395.34   $530.00    $439.14   $446.38       $440.55

                                    Fewer Than 21 Years                      47    $274.33    $302.37   $310.00    $285.10   $274.38       $264.94
 Buffalo, NY
                                    21 or More Years                         43    $285.00    $310.00   $370.00    $320.73   $296.77       $289.64

                                    Fewer Than 21 Years                      17    $280.00    $302.28   $365.53    $308.79   $308.40       $290.81
 Charleston, SC
                                    21 or More Years                         19    $275.00    $320.00   $425.00    $345.82   $337.51       $321.54

                                    Fewer Than 21 Years                      14    $183.14    $203.50   $280.00    $225.32   $224.59       $229.10
 Charleston, WV
                                    21 or More Years                         20    $232.50    $271.50   $320.00    $267.90   $271.63       $253.60

                                    Fewer Than 21 Years                      55    $316.66    $450.00   $576.03    $484.64   $480.96       $443.34
 Charlotte, NC
                                    21 or More Years                         59    $422.31    $515.00   $750.00    $564.41   $570.06       $521.49

                                    Fewer Than 21 Years                      579   $418.32    $615.00   $778.50    $617.98   $591.76       $563.61
 Chicago, IL
                                    21 or More Years                         755   $495.00    $685.00   $875.00    $687.81   $653.41       $613.01

                                    Fewer Than 21 Years                      35    $280.00    $351.94   $420.00    $354.03   $352.53       $342.83
 Cincinnati, OH
                                    21 or More Years                         51    $415.00    $450.00   $495.00    $445.25   $443.84       $427.04

                                    Fewer Than 21 Years                      110   $310.00    $355.99   $435.00    $390.86   $375.78       $371.39
 Cleveland, OH
                                    21 or More Years                         168   $332.01    $445.42   $582.97    $469.83   $457.83       $456.22

                                    Fewer Than 21 Years                      18    $250.00    $290.00   $360.00    $298.45   $303.10       $289.66
 Columbia, SC
                                    21 or More Years                         38    $327.33    $396.68   $428.41    $377.59   $355.07       $355.05




31      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 33 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                      n                Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                    Fewer Than 21 Years                      33    $327.74    $360.00   $410.00    $377.82   $368.08       $364.36
 Columbus, OH
                                    21 or More Years                         49    $350.00    $385.24   $461.55    $396.97   $416.67       $400.41

                                    Fewer Than 21 Years                      123   $330.00    $500.62   $690.00    $527.71   $513.92       $495.41
 Dallas, TX
                                    21 or More Years                         168   $385.00    $616.88   $775.83    $601.94   $584.22       $565.04

                                    Fewer Than 21 Years                      84    $330.00    $367.88   $452.50    $397.73   $407.62       $386.03
 Denver, CO
                                    21 or More Years                         94    $360.00    $454.87   $550.00    $459.77   $463.34       $429.84

                                    Fewer Than 21 Years                      10    $250.00    $274.15   $450.00    $322.83   $271.63       $249.65
 Des Moines, IA
                                    21 or More Years                         11    $243.48    $316.46   $395.00    $323.37   $310.06       $300.52

                                    Fewer Than 21 Years                      61    $233.74    $325.00   $377.07    $325.23   $306.59       $305.26
 Detroit, MI
                                    21 or More Years                         98    $290.00    $375.50   $440.00    $374.92   $351.32       $343.40

                                    Fewer Than 21 Years                      10    $200.00    $282.48   $295.00    $258.97   $233.63         n/a
 Fresno, CA
                                    21 or More Years                         9     $295.00    $375.00   $450.00    $366.11   $335.55        $318.13

                                    Fewer Than 21 Years                      n/a     n/a        n/a       n/a        n/a     $364.17       $309.54
 Greensboro, NC
                                    21 or More Years                         15    $250.00    $345.00   $400.00    $316.92   $341.58       $327.90

                                    Fewer Than 21 Years                      19    $260.00    $355.00   $410.00    $337.08   $321.78       $309.14
 Greenville, SC
                                    21 or More Years                         24    $332.50    $402.33   $466.37    $406.33   $378.35       $374.78

                                    Fewer Than 21 Years                      26    $295.60    $333.32   $415.00    $346.11   $345.08       $361.67
 Hartford, CT
                                    21 or More Years                         72    $312.12    $418.15   $500.00    $424.40   $420.82       $406.93

                                    Fewer Than 21 Years                      11    $225.00    $267.89   $320.00    $275.97   $266.62       $280.88
 Honolulu, HI
                                    21 or More Years                         35    $275.00    $320.00   $400.00    $335.27   $343.91       $308.79

                                    Fewer Than 21 Years                      103   $350.00    $550.00   $725.00    $567.97   $536.59       $502.03
 Houston, TX
                                    21 or More Years                         134   $350.00    $602.50   $810.97    $617.22   $588.14       $597.14

                                    Fewer Than 21 Years                      79    $264.00    $370.00   $460.00    $360.38   $348.94       $333.37
 Indianapolis, IN
                                    21 or More Years                         91    $300.00    $440.00   $510.00    $414.31   $409.83       $383.30

                                    Fewer Than 21 Years                      31    $234.88    $275.00   $340.76    $279.39   $267.80       $275.25
 Jackson, MS
                                    21 or More Years                         38    $250.00    $326.75   $450.00    $346.37   $325.75       $328.37

                                    Fewer Than 21 Years                      18    $227.48    $325.00   $390.00    $316.92   $317.72       $301.18
 Jacksonville, FL
                                    21 or More Years                         24    $295.00    $350.00   $449.40    $368.88   $395.07       $362.59

                                    Fewer Than 21 Years                      80    $295.66    $343.50   $410.00    $352.42   $352.91       $324.34
 Kansas City, MO
                                    21 or More Years                         91    $350.00    $426.49   $500.00    $426.12   $422.10       $391.63

                                    Fewer Than 21 Years                      8     $192.25    $246.62   $293.43    $240.57   $242.59       $245.51
 Knoxville, TN
                                    21 or More Years                         12    $195.00    $230.00   $352.50    $281.02   $266.86       $252.76

                                    Fewer Than 21 Years                      33    $250.00    $355.00   $389.52    $347.12   $306.00       $314.71
 Las Vegas, NV
                                    21 or More Years                         31    $225.00    $422.99   $605.68    $421.17   $378.47       $427.60

                                    Fewer Than 21 Years                      13    $290.00    $300.00   $365.00    $321.31   $332.04       $313.27
 Lexington, KY
                                    21 or More Years                         10    $295.00    $340.00   $375.00    $318.33   $335.79       $331.29




32      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 34 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Partners                                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 City                               Years of Experience                       n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile
                                    Fewer Than 21 Years                       17     $215.00    $225.00   $240.00     $231.05   $233.89       $236.72
 Little Rock, AR
                                    21 or More Years                          19     $225.00    $300.00    $325.19    $306.24   $315.52       $300.87

                                    Fewer Than 21 Years                      341     $416.50    $563.00   $802.50     $606.12   $583.96       $535.96
 Los Angeles, CA
                                    21 or More Years                         521     $463.25    $656.02   $926.00     $689.91   $670.19       $617.48

                                    Fewer Than 21 Years                       21     $265.00    $310.00   $335.00     $301.67   $286.75       $276.53
 Louisville, KY
                                    21 or More Years                         36      $262.28    $382.79   $434.37     $352.56   $359.73       $341.76

                                    Fewer Than 21 Years                       12     $355.78    $406.42   $548.03     $453.12   $418.80       $341.71
 Madison, WI
                                    21 or More Years                          14     $325.00    $375.00   $440.00     $406.80   $411.24       $347.96

                                    Fewer Than 21 Years                       21     $265.00    $295.00   $330.00     $288.06   $256.57       $254.61
 Memphis, TN
                                    21 or More Years                         36      $328.98    $375.00    $417.56    $366.27   $335.39       $335.75

                                    Fewer Than 21 Years                      113     $265.00    $350.00    $469.51    $380.88   $363.47       $355.04
 Miami, FL
                                    21 or More Years                         184     $321.00    $452.50   $600.00     $468.15   $456.31       $444.44

                                    Fewer Than 21 Years                      56      $251.70    $345.00   $409.00     $360.09   $364.34       $356.31
 Milwaukee, WI
                                    21 or More Years                         82      $295.00    $387.46   $499.00     $411.09   $405.62       $389.41

                                    Fewer Than 21 Years                      101     $285.65    $389.93   $490.00     $393.97   $390.18       $363.87
 Minneapolis, MN
                                    21 or More Years                         114     $305.00    $465.00   $590.00     $459.18   $466.65       $447.34

                                    Fewer Than 21 Years                      47      $283.50    $345.00   $405.00     $344.88   $332.94       $325.08
 Nashville, TN
                                    21 or More Years                         64      $312.50    $407.50   $472.50     $399.04   $381.42       $370.45

                                    Fewer Than 21 Years                      n/a       n/a        n/a        n/a        n/a     $365.25       $340.59
 New Haven, CT
                                    21 or More Years                          13     $350.00    $395.38   $450.00     $397.52   $385.07       $384.42

                                    Fewer Than 21 Years                      34      $195.00    $225.00   $287.29     $250.95   $271.47       $255.20
 New Orleans, LA
                                    21 or More Years                         68      $217.50    $288.75   $348.30     $296.68   $304.66       $292.60

                                    Fewer Than 21 Years                      984     $587.96    $795.00    $992.41    $784.02   $766.19        $717.19
 New York, NY
                                    21 or More Years                         1,711   $550.00    $829.00   $1,090.00   $817.78   $796.46       $747.87

 Oklahoma City,                     Fewer Than 21 Years                       15     $225.00    $265.00   $294.27     $262.36   $251.85       $248.46
 OK                                 21 or More Years                         29      $200.00    $310.00   $365.00     $301.16   $295.03       $280.98

                                    Fewer Than 21 Years                      22      $220.50    $269.90    $339.14    $278.07   $279.80       $252.83
 Omaha, NE
                                    21 or More Years                          21     $235.00    $296.36   $379.35     $300.59   $313.16       $270.53

                                    Fewer Than 21 Years                      36      $266.94    $360.89   $408.44     $361.52   $307.18       $308.43
 Orlando, FL
                                    21 or More Years                         47      $320.00    $454.76   $550.00     $459.25   $432.38       $376.10

                                    Fewer Than 21 Years                      284     $354.34    $493.13   $606.84     $493.46   $469.28       $466.45
 Philadelphia, PA
                                    21 or More Years                         460     $412.50    $561.18    $717.93    $564.41   $538.20       $517.63

                                    Fewer Than 21 Years                      70      $300.00    $325.00   $405.00     $342.97   $353.32       $335.54
 Phoenix, AZ
                                    21 or More Years                         90      $300.00    $395.00   $484.05     $400.22   $389.44       $372.67

                                    Fewer Than 21 Years                      66      $250.00    $409.50   $520.00     $410.27   $411.40       $407.46
 Pittsburgh, PA
                                    21 or More Years                          111    $335.00    $415.00   $575.00     $452.39   $479.34       $466.17




33      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 35 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                      n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                    Fewer Than 21 Years                      13    $205.00    $290.00   $360.00    $283.46   $279.62        $272.87
 Portland, ME
                                    21 or More Years                         31    $206.82    $376.63   $452.62    $372.17   $320.96        $296.01

                                    Fewer Than 21 Years                      63    $300.00    $363.21   $400.00    $361.63   $350.82        $344.88
 Portland, OR
                                    21 or More Years                         69    $365.00    $424.90   $490.00    $424.33   $415.94        $419.00

                                    Fewer Than 21 Years                      n/a     n/a        n/a       n/a        n/a     $240.54          n/a
 Providence, RI
                                    21 or More Years                         15    $250.00    $335.00   $605.00    $395.58   $331.66        $313.60

                                    Fewer Than 21 Years                      29    $285.00    $330.00   $354.79    $343.14   $328.33        $302.97
 Raleigh, NC
                                    21 or More Years                         24    $303.90    $404.67   $468.75    $396.05   $394.88        $394.16

                                    Fewer Than 21 Years                      64    $300.00    $417.50   $607.50    $457.35   $422.03        $390.97
 Richmond, VA
                                    21 or More Years                         73    $314.99    $450.00   $688.13    $499.30   $472.51        $478.26

                                    Fewer Than 21 Years                      11    $265.00    $361.13   $375.00    $343.28   $348.26        $336.34
 Rochester, NY
                                    21 or More Years                         20    $248.80    $277.93   $372.12    $306.51   $349.57        $343.94

                                    Fewer Than 21 Years                      14    $345.06    $405.23   $553.65    $441.18   $471.91        $362.76
 Sacramento, CA
                                    21 or More Years                         27    $350.00    $430.00   $610.00    $490.73   $475.32        $418.90

                                    Fewer Than 21 Years                      45    $270.00    $298.74   $395.00    $330.94   $312.48        $291.86
 Salt Lake City, UT
                                    21 or More Years                         39    $316.00    $370.00   $480.00    $387.58   $362.13        $349.65

                                    Fewer Than 21 Years                      n/a     n/a        n/a       n/a        n/a       n/a          $303.98
 San Antonio, TX
                                    21 or More Years                         10    $250.00    $325.00   $440.00    $364.96   $306.71        $368.81

                                    Fewer Than 21 Years                      69    $325.00    $485.00   $695.31    $513.57   $522.21        $503.79
 San Diego, CA
                                    21 or More Years                         73    $315.00    $395.00   $762.53    $520.88   $494.69        $493.13

                                    Fewer Than 21 Years                      192   $342.00    $545.00   $712.00    $554.51   $587.26        $555.20
 San Francisco, CA
                                    21 or More Years                         287   $400.00    $650.00   $800.00    $626.38   $622.94        $591.43

                                    Fewer Than 21 Years                      63    $537.88    $769.47   $835.08    $743.01   $719.59        $659.00
 San Jose, CA
                                    21 or More Years                         84    $613.00    $821.88   $962.15    $801.80   $823.55        $736.44

                                    Fewer Than 21 Years                      11    $165.00    $189.14   $194.71    $192.71   $178.31        $184.03
 San Juan, PR
                                    21 or More Years                         9     $249.02    $250.00   $309.89    $266.10   $289.35         $285.15

                                    Fewer Than 21 Years                      109   $319.82    $383.00   $453.37    $393.61   $398.21        $372.06
 Seattle, WA
                                    21 or More Years                         171   $400.00    $470.92   $538.44    $469.21   $465.92        $448.98

                                    Fewer Than 21 Years                      87    $250.00    $328.00   $400.00    $325.10   $330.54        $336.30
 St. Louis, MO
                                    21 or More Years                         118   $288.00    $395.15   $475.00    $385.62   $392.54         $387.10

                                    Fewer Than 21 Years                      16    $187.50    $220.00   $275.00    $231.79   $244.59        $233.24
 Syracuse, NY
                                    21 or More Years                         24    $240.00    $315.43   $366.01    $303.68   $293.52        $295.09

                                    Fewer Than 21 Years                       7    $225.00    $390.00   $485.00    $367.71   $340.71        $312.80
 Tallahassee, FL
                                    21 or More Years                         13    $420.00    $465.00   $577.13    $510.10   $528.96        $451.07

                                    Fewer Than 21 Years                      43    $275.00    $335.00   $405.00    $328.92   $327.52        $327.88
 Tampa, FL
                                    21 or More Years                         68    $295.00    $396.47   $492.50    $406.11   $415.82        $386.46




34      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 36 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Partners                                                                                           Trend Analysis (Mean)
                                                                                      First                Third
 City                               Years of Experience                       n                 Median                2016      2015            2014
                                                                                     Quartile             Quartile
                                    Fewer Than 21 Years                       15     $400.00    $525.00   $589.72    $483.47   $454.85        $417.94
 Trenton, NJ
                                    21 or More Years                         35      $400.00    $500.00   $595.00    $498.96   $498.75        $471.66

                                    Fewer Than 21 Years                      n/a       n/a        n/a       n/a        n/a       n/a            n/a
 Tulsa, OK
                                    21 or More Years                          12     $259.50    $322.50   $345.00    $303.01   $289.30        $286.06

 Virginia Beach,                    Fewer Than 21 Years                       8      $224.10    $262.50   $360.00    $285.02     n/a            n/a
 VA                                 21 or More Years                          11     $411.00    $486.00   $590.29    $494.86   $436.70        $413.35

                                    Fewer Than 21 Years                      717     $567.27    $689.04   $786.59    $690.33   $664.46        $630.89
 Washington, DC
                                    21 or More Years                         1,111   $634.21    $764.39   $890.88    $775.70   $747.53         $711.40




35      Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 37 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                      n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                    Fewer Than 3 Years                        7    $155.00    $175.00   $204.72    $175.60     n/a          $178.33

 Albany, NY                         3 to Fewer Than 7 Years                  9     $175.00    $190.00   $237.61    $206.40   $212.20        $239.25

                                    7 and More Years                         21    $213.58    $235.00   $278.20    $254.98   $251.18        $244.73

                                    Fewer Than 3 Years                       38    $210.00    $297.83   $375.00    $306.27   $295.02        $280.94

 Atlanta, GA                        3 to Fewer Than 7 Years                  102   $225.00    $351.38   $425.00    $343.96   $336.38        $331.53

                                    7 and More Years                         121   $237.27    $355.00   $479.55    $368.55   $369.28        $351.63

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $250.66        $243.16

 Austin, TX                         3 to Fewer Than 7 Years                  16    $244.80    $249.23   $365.66    $313.38   $317.16        $324.63

                                    7 and More Years                         38    $250.00    $332.48   $410.00    $357.38   $349.62        $357.97

                                    Fewer Than 3 Years                       33    $310.00    $381.28   $404.60    $365.67   $320.46        $289.95

 Baltimore, MD                      3 to Fewer Than 7 Years                  55    $275.00    $345.00   $425.00    $369.99   $329.71        $296.66

                                    7 and More Years                         43    $235.00    $275.04   $391.00    $328.31   $297.32         $307.21

                                    Fewer Than 3 Years                       10    $205.00    $214.66   $229.50    $223.38   $204.03        $193.69

 Birmingham, AL                     3 to Fewer Than 7 Years                  23    $200.00    $210.00   $236.49    $212.54   $211.38        $214.82

                                    7 and More Years                         20    $194.00    $240.00   $285.03    $237.37   $249.39        $228.89

                                    Fewer Than 3 Years                       37    $325.00    $365.00   $482.01    $412.26   $428.77        $410.06

 Boston, MA                         3 to Fewer Than 7 Years                  121   $350.00    $533.74   $680.85    $509.28   $488.50        $468.13

                                    7 and More Years                         119   $273.70    $433.94   $625.00    $451.78   $458.26        $405.72

                                    Fewer Than 3 Years                       11    $180.00    $195.00   $207.00    $204.36   $205.15        $186.92

 Buffalo, NY                        3 to Fewer Than 7 Years                  16    $187.50    $218.71   $235.00    $210.43   $186.43        $199.03

                                    7 and More Years                         20    $152.77    $227.59   $235.00    $203.14   $198.22        $220.95

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a          $175.30

 Charleston, WV                     3 to Fewer Than 7 Years                   8    $160.00    $192.03   $200.00    $178.63   $178.23        $173.28

                                    7 and More Years                         11    $175.00    $185.00   $230.00    $196.31   $203.18        $208.96

                                    Fewer Than 3 Years                       18    $200.00    $258.14   $307.80    $271.66   $295.86        $258.30

 Charlotte, NC                      3 to Fewer Than 7 Years                  41    $230.00    $300.00   $423.00    $339.30   $334.35        $325.26

                                    7 and More Years                         45    $280.00    $361.41   $432.13    $382.58   $368.41        $363.26

                                    Fewer Than 3 Years                       124   $301.39    $371.19   $488.00    $395.87   $387.17        $344.49

 Chicago, IL                        3 to Fewer Than 7 Years                  296   $295.00    $444.82   $595.09    $454.28   $431.09        $422.97

                                    7 and More Years                         339   $290.00    $445.00   $600.00    $461.83   $444.43        $412.93

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a          $199.33

 Cincinnati, OH                     3 to Fewer Than 7 Years                  17    $175.00    $241.62   $275.00    $233.78   $237.29        $228.41

                                    7 and More Years                         17    $255.00    $280.11   $290.00    $281.16   $275.54        $269.08

                                    Fewer Than 3 Years                       47    $204.98    $235.41   $290.00    $247.06   $253.04        $253.86

 Cleveland, OH                      3 to Fewer Than 7 Years                  58    $216.00    $268.61   $326.25    $274.73   $266.44         $259.15

                                    7 and More Years                         75    $235.00    $288.72   $346.00    $307.69   $288.56        $285.39




36      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 38 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                      n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $227.87         $211.17

 Columbia, SC                       3 to Fewer Than 7 Years                  14    $185.00    $224.64   $250.00    $223.10   $215.82        $202.66

                                    7 and More Years                         7     $225.00    $265.00   $288.05    $265.47   $213.86        $210.45

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $229.90         $217.88

 Columbus, OH                       3 to Fewer Than 7 Years                  14    $228.46    $240.50   $257.91    $247.08   $246.39         $251.01

                                    7 and More Years                         23    $249.91    $280.00   $345.00    $303.63   $279.38        $255.25

                                    Fewer Than 3 Years                       26    $257.59    $345.00   $410.00    $329.37   $368.56        $349.72

 Dallas, TX                         3 to Fewer Than 7 Years                  101   $275.00    $435.30   $553.34    $425.85   $420.85         $381.91

                                    7 and More Years                         83    $332.85    $480.00   $575.00    $484.19   $438.12        $390.86

                                    Fewer Than 3 Years                       9     $225.00    $240.00   $270.00    $259.41   $235.80        $243.50

 Denver, CO                         3 to Fewer Than 7 Years                  36    $230.13    $277.50   $327.50    $290.12   $293.58        $288.61

                                    7 and More Years                         71    $240.00    $275.00   $341.00    $302.82   $322.60         $312.18

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $215.39        $212.06

 Detroit, MI                        3 to Fewer Than 7 Years                  15    $180.00    $220.00   $245.00    $226.33   $220.43        $222.53

                                    7 and More Years                         49    $192.50    $230.42   $325.00    $277.73   $260.90        $246.07

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a            n/a

 Greenville, SC                     3 to Fewer Than 7 Years                  7     $150.00    $165.00   $295.00    $220.00   $217.65        $227.03

                                    7 and More Years                         9     $230.00    $290.00   $330.63    $271.87   $230.78        $219.84

                                    Fewer Than 3 Years                       8     $226.66    $232.50   $237.63    $241.32   $238.42        $232.24

 Hartford, CT                       3 to Fewer Than 7 Years                  14    $205.00    $244.82   $275.00    $252.25   $245.46        $282.86

                                    7 and More Years                         22    $242.86    $265.00   $288.00    $286.31   $270.86        $252.74

                                    Fewer Than 3 Years                       15    $198.76    $280.00   $350.56    $283.43   $295.76        $265.21

 Houston, TX                        3 to Fewer Than 7 Years                  64    $250.00    $337.50   $512.50    $406.32   $417.22        $392.95

                                    7 and More Years                         77    $276.68    $377.14   $550.00    $428.67   $425.65        $378.32

                                    Fewer Than 3 Years                       11    $190.00    $210.00   $240.00    $207.39   $195.52        $183.82

 Indianapolis, IN                   3 to Fewer Than 7 Years                  27    $166.70    $200.00   $295.00    $231.56   $231.86        $245.95

                                    7 and More Years                         31    $185.00    $231.11   $310.00    $253.32   $269.60        $254.62

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $181.22         $185.11

 Jackson, MS                        3 to Fewer Than 7 Years                  19    $175.00    $190.00   $220.91    $198.18   $185.15        $196.40

                                    7 and More Years                         12    $162.50    $195.83   $230.00    $198.80   $215.30        $210.27

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $199.25          n/a

 Jacksonville, FL                   3 to Fewer Than 7 Years                  n/a     n/a        n/a       n/a        n/a     $239.06        $223.39

                                    7 and More Years                         15    $175.00    $225.00   $347.00    $244.75   $246.82        $269.88

                                    Fewer Than 3 Years                       20    $212.50    $217.80   $239.38    $225.65   $234.36        $226.74

 Kansas City, MO                    3 to Fewer Than 7 Years                  30    $225.00    $252.50   $289.08    $260.75   $272.90        $254.78

                                    7 and More Years                         32    $272.23    $291.00   $342.85    $313.52   $299.69        $284.75




37      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 39 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                      n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a          $226.90

 Las Vegas, NV                      3 to Fewer Than 7 Years                  14    $210.00    $255.00   $305.00    $261.03   $242.43        $242.35

                                    7 and More Years                         20    $181.33    $270.97   $311.68    $265.94   $248.53        $235.51

                                    Fewer Than 3 Years                       89    $320.00    $400.00   $510.00    $400.20   $388.00        $394.38

 Los Angeles, CA                    3 to Fewer Than 7 Years                  254   $350.00    $513.53   $695.00    $533.01   $524.18        $484.89

                                    7 and More Years                         299   $275.00    $450.45   $664.91    $485.01   $466.53        $427.97

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a           $173.91

 Louisville, KY                     3 to Fewer Than 7 Years                   8    $177.50    $189.50   $210.00    $194.25   $186.26        $185.38

                                    7 and More Years                          8    $185.00    $210.00   $230.00    $210.36   $209.95        $204.73

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a            n/a

 Madison, WI                        3 to Fewer Than 7 Years                  10    $280.00    $290.50   $330.00    $321.71   $274.09        $239.35

                                    7 and More Years                          8    $261.89    $407.75   $548.11    $402.56     n/a          $295.10

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a           $192.12

 Memphis, TN                        3 to Fewer Than 7 Years                  12    $186.10    $208.92   $242.50    $212.74   $214.30        $200.37

                                    7 and More Years                         11    $207.00    $265.00   $285.00    $250.11   $223.89        $222.14

                                    Fewer Than 3 Years                       14    $187.83    $262.50   $341.64    $263.77   $245.02        $221.63

 Miami, FL                          3 to Fewer Than 7 Years                  47    $185.00    $248.49   $346.28    $263.28   $264.04        $260.98

                                    7 and More Years                         82    $185.00    $284.84   $427.50    $314.58   $284.02        $279.66

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $233.06        $207.49

 Milwaukee, WI                      3 to Fewer Than 7 Years                  40    $202.50    $249.00   $280.96    $248.23   $238.78        $244.61

                                    7 and More Years                         34    $250.00    $285.00   $316.64    $289.72   $283.29        $278.28

                                    Fewer Than 3 Years                       16    $200.00    $265.00   $307.50    $262.81   $251.27        $246.55

 Minneapolis, MN                    3 to Fewer Than 7 Years                  31    $216.56    $280.00   $325.83    $285.32   $275.73        $270.86

                                    7 and More Years                         46    $240.00    $302.50   $375.00    $314.45   $317.08        $298.86

                                    Fewer Than 3 Years                       13    $200.00    $215.00   $215.00    $209.69   $196.33        $184.69

 Nashville, TN                      3 to Fewer Than 7 Years                  21    $215.00    $229.50   $274.50    $241.45   $226.99        $214.88

                                    7 and More Years                         27    $210.00    $270.00   $300.00    $262.81   $245.86        $237.90

                                    Fewer Than 3 Years                       10    $159.44    $225.75   $225.75    $198.99   $178.04         $191.17

 New Orleans, LA                    3 to Fewer Than 7 Years                  27    $160.00    $200.00   $225.75    $197.36   $197.69         $213.15

                                    7 and More Years                         33    $150.00    $174.97   $225.00    $183.62   $215.98        $233.68

                                    Fewer Than 3 Years                       286   $328.00    $460.50   $613.71    $471.94   $450.27        $417.96

 New York, NY                       3 to Fewer Than 7 Years                  807   $428.00    $621.09   $750.00    $594.49   $579.22        $542.04

                                    7 and More Years                         911   $376.29    $595.00   $765.00    $578.34   $566.94        $532.60

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $194.42         $171.03
 Oklahoma City,
                                    3 to Fewer Than 7 Years                  10    $171.00    $185.00   $215.00    $198.29   $191.53        $187.84
 OK
                                    7 and More Years                         n/a     n/a        n/a       n/a        n/a     $205.94        $190.97




38      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 40 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                      n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                    Fewer Than 3 Years                       10    $149.00    $158.92   $190.00    $162.78     n/a           $180.71

 Omaha, NE                          3 to Fewer Than 7 Years                  13    $158.00    $176.00   $200.00    $182.91   $194.08        $192.09

                                    7 and More Years                          7    $180.00    $228.00   $270.00    $233.57     n/a          $209.84

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a     $215.22         $211.44

 Orlando, FL                        3 to Fewer Than 7 Years                  13    $219.89    $255.00   $295.00    $275.09   $261.06        $244.50

                                    7 and More Years                         19    $185.12    $265.26   $326.93    $272.41   $259.38        $224.53

                                    Fewer Than 3 Years                       140   $285.39    $312.69   $354.59    $317.57   $312.57        $299.16

 Philadelphia, PA                   3 to Fewer Than 7 Years                  235   $268.35    $350.00   $425.00    $363.07   $340.04        $321.53

                                    7 and More Years                         303   $265.00    $350.51   $445.00    $363.39   $361.03        $340.12

                                    Fewer Than 3 Years                       13    $180.00    $222.60   $250.00    $220.23   $207.57         $191.31

 Phoenix, AZ                        3 to Fewer Than 7 Years                  32    $222.80    $255.41   $288.05    $260.61   $243.79        $245.95

                                    7 and More Years                         36    $232.50    $293.75   $317.50    $299.38   $251.37        $222.81

                                    Fewer Than 3 Years                       35    $210.00    $289.63   $325.00    $278.53   $273.82        $252.74

 Pittsburgh, PA                     3 to Fewer Than 7 Years                  53    $249.60    $300.00   $385.00    $307.55   $301.91        $271.04

                                    7 and More Years                         70    $217.90    $325.00   $425.00    $328.78   $312.13        $302.67

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a            n/a

 Portland, ME                       3 to Fewer Than 7 Years                  10    $180.00    $222.16   $252.02    $219.63   $192.78         $218.77

                                    7 and More Years                          9    $185.00    $188.97   $252.95    $216.11   $218.42        $208.56

                                    Fewer Than 3 Years                       29    $196.00    $235.96   $261.00    $233.85   $229.48        $220.34

 Portland, OR                       3 to Fewer Than 7 Years                  60    $242.00    $272.12   $300.00    $271.21   $272.67        $271.03

                                    7 and More Years                         55    $272.42    $317.38   $348.37    $309.09   $293.65        $285.87

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a            n/a

 Raleigh, NC                        3 to Fewer Than 7 Years                  9     $200.00    $245.00   $275.00    $234.74   $265.99        $218.35

                                    7 and More Years                         13    $200.00    $285.00   $335.00    $273.20   $265.87        $271.04

                                    Fewer Than 3 Years                        7    $185.00    $187.00   $292.50    $234.92   $252.31        $255.06

 Richmond, VA                       3 to Fewer Than 7 Years                  26    $195.00    $229.38   $342.00    $269.51   $266.37        $264.36

                                    7 and More Years                         29    $226.00    $369.00   $468.95    $366.79   $380.35        $327.44

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a            n/a

 Rochester, NY                      3 to Fewer Than 7 Years                  n/a     n/a        n/a       n/a        n/a       n/a          $224.37

                                    7 and More Years                         15    $250.00    $257.60   $285.00    $258.53   $255.36        $253.79

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a          $223.89

 Sacramento, CA                     3 to Fewer Than 7 Years                  9     $240.00    $258.45   $280.55    $265.11   $281.78        $278.70

                                    7 and More Years                         12    $265.00    $344.48   $467.50    $373.95   $368.42        $299.96

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a          $185.35

 Salt Lake City, UT                 3 to Fewer Than 7 Years                  13    $200.00    $250.00   $264.00    $237.20   $225.59        $210.56

                                    7 and More Years                         10    $210.00    $267.50   $280.00    $252.03   $251.28         $311.08




39      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 41 of 182

Section I: High-Level Data Cuts
Cities
By Years of Experience

2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 City                               Years of Experience                       n               Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                    Fewer Than 3 Years                        7    $188.04    $215.00   $324.36    $262.70   $212.51        $243.96

 San Diego, CA                      3 to Fewer Than 7 Years                  21    $225.00    $285.00   $440.00    $324.59   $356.61        $363.13

                                    7 and More Years                         52    $248.04    $307.70   $446.56    $385.00   $344.66        $323.07

                                    Fewer Than 3 Years                       32    $257.50    $330.00   $435.78    $341.27   $353.10        $349.07

 San Francisco, CA 3 to Fewer Than 7 Years                                   88    $278.44    $403.75   $508.51    $414.45   $438.92        $417.09

                                    7 and More Years                         136   $280.00    $389.47   $543.75    $422.22   $422.24        $424.90

                                    Fewer Than 3 Years                        7    $275.00    $308.11   $356.00    $330.37   $313.86        $355.82

 San Jose, CA                       3 to Fewer Than 7 Years                  25    $340.00    $398.25   $582.40    $450.54   $478.46        $480.25

                                    7 and More Years                         44    $417.26    $553.16   $670.00    $563.40   $541.53        $523.94

                                    Fewer Than 3 Years                       25    $211.00    $231.32   $274.03    $251.69   $231.63        $215.36

 Seattle, WA                        3 to Fewer Than 7 Years                  36    $252.50    $286.50   $315.00    $291.11   $292.11        $279.66

                                    7 and More Years                         59    $272.86    $315.00   $380.37    $334.65   $346.48        $310.53

                                    Fewer Than 3 Years                        9    $165.00    $192.14   $235.00    $196.15   $207.58         $211.55

 St. Louis, MO                      3 to Fewer Than 7 Years                  31    $180.00    $225.00   $261.00    $229.03   $231.36        $225.85

                                    7 and More Years                         53    $185.00    $220.25   $279.85    $235.02   $238.45        $238.73

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a          $207.02

 Tampa, FL                          3 to Fewer Than 7 Years                  15    $175.00    $239.75   $265.00    $229.22   $246.26        $234.78

                                    7 and More Years                         25    $210.00    $244.79   $317.70    $268.02   $245.77        $261.03

                                    Fewer Than 3 Years                       n/a     n/a        n/a       n/a        n/a       n/a            n/a

 Trenton, NJ                        3 to Fewer Than 7 Years                  n/a     n/a        n/a       n/a        n/a     $340.36         $287.31

                                    7 and More Years                         14    $344.12    $411.12   $458.65    $383.77   $358.82        $333.01

                                    Fewer Than 3 Years                       200   $319.38    $395.00   $465.00    $393.66   $365.45        $358.82

 Washington, DC                     3 to Fewer Than 7 Years                  405   $395.97    $477.32   $570.00    $485.75   $479.08        $459.85

                                    7 and More Years                         405   $430.00    $539.50   $660.00    $549.90   $505.18        $492.35




40 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 42 of 182

Section I: High-Level Data Cuts
Firm Size
By Matter Type

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 Firm Size                        Matter Type                Role             n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile
                                                             Partner         2,239   $200.95    $259.60   $350.00    $296.63   $294.26       $288.81
                                  Litigation
 50 Lawyers                                                  Associate       1,962   $165.99    $200.00   $250.00    $218.62   $212.29       $207.03
 or Fewer                                                    Partner         2,052   $250.00    $318.73   $412.02    $348.34   $347.07       $332.72
                                  Non-Litigation
                                                             Associate       1,562   $190.00    $240.00   $300.00    $262.19   $256.11       $250.65
                                                             Partner         1,981   $250.00    $330.00   $450.00    $380.49   $376.41       $368.44
                                  Litigation
                                                             Associate       1,659   $180.00    $224.00   $285.00    $250.42   $247.34       $236.79
 51–200 Lawyers
                                                             Partner         2,030   $320.00    $400.74   $540.00    $450.48   $432.78       $417.88
                                  Non-Litigation
                                                             Associate       1,465   $216.00    $260.00   $335.00    $291.73   $287.97       $275.23
                                                             Partner         1,915   $350.00    $465.00   $652.90    $502.63   $481.08       $460.17
                                  Litigation
 201–500                                                     Associate       1,561   $250.00    $310.00   $414.00    $347.47   $319.31       $305.82
 Lawyers                                                     Partner         2,336   $401.38    $510.00   $675.41    $561.59   $552.45       $528.29
                                  Non-Litigation
                                                             Associate       1,870   $270.00    $340.00   $460.00    $381.62   $370.16       $356.08
                                                             Partner         1,909   $470.00    $625.00   $811.75    $652.98   $626.88       $600.94
                                  Litigation
 501–1,000                                                   Associate       2,241   $300.00    $410.00   $538.20    $433.19   $411.58       $399.30
 Lawyers                                                     Partner         3,071   $542.47    $735.00   $956.94    $767.86   $742.81       $704.48
                                  Non-Litigation
                                                             Associate       4,205   $346.00    $470.00   $630.00    $493.60   $491.85       $466.86
                                                             Partner         1,483   $610.00    $750.00   $895.00    $764.91   $745.22       $714.86
                                  Litigation
 More Than                                                   Associate       1,886   $364.00    $455.10   $580.74    $473.24   $463.34       $444.15
 1,000 Lawyers                                               Partner         3,058   $668.73    $825.00   $995.00    $841.97   $808.56       $758.44
                                  Non-Litigation
                                                             Associate       3,867   $390.00    $500.84   $661.52    $533.28   $519.55       $493.88




41      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
     Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 43 of 182




Section II
Industry Analysis




2017 Real Rate Report Snapshot
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 44 of 182

Section II: Industry Analysis
Industry Groups


2016—Real Rates for Partners, Associates, and Paralegals                                                               Trend Analysis (Mean)
                                                                                      First                Third
 Industry Group                 Role                                          n                 Median                2016      2015            2014
                                                                                     Quartile             Quartile

                                Partner                                       631    $285.00    $435.00   $660.00    $512.61   $511.68        $489.89
 Basic Materials
                                Associate                                    550     $200.00    $285.00   $440.00    $344.98   $321.05        $305.76
 and Utilities
                                Paralegal                                    372     $100.00    $150.00   $225.00    $176.15   $165.28        $158.30

                                Partner                                      1,148   $300.00    $395.00   $595.03    $472.81   $475.04        $472.16
 Consumer
                                Associate                                    1,066   $210.00    $263.60   $382.98    $324.31   $316.07        $299.86
 Goods
                                Paralegal                                    692     $105.00    $135.00   $180.00    $153.85   $152.03         $151.02

                                Partner                                      3,048   $350.00    $500.00   $691.60    $549.80   $527.33        $516.98
 Consumer
                                Associate                                    2,937   $250.00    $343.31   $482.90    $382.44   $362.94        $357.76
 Services
                                Paralegal                                    1,502   $119.64    $185.00   $246.50    $191.50   $183.62        $179.09

                                Partner                                      5,542   $445.00    $695.00   $925.00    $710.73   $693.52        $650.67
 Financials
 (Excluding                     Associate                                    5,985   $324.66    $470.00   $625.00    $490.67   $481.15        $456.41
 Insurance)
                                Paralegal                                    2,686   $156.44    $215.00   $280.00    $223.30   $220.42         $217.62

                                Partner                                      2,001   $380.00    $585.00   $780.00    $592.99   $540.35        $510.54

 Health Care                    Associate                                    2,137   $250.00    $381.65   $502.50    $396.96   $366.28        $347.09

                                Paralegal                                    1,309   $118.83    $195.00   $250.00    $190.80   $180.09        $169.33

                                Partner                                      3,954   $328.00    $493.03   $735.00    $550.99   $558.77        $513.67

 Industrials                    Associate                                    3,947   $237.74    $345.00   $510.00    $393.62   $393.16        $355.28

                                Paralegal                                    2,118   $100.00    $152.36   $220.00    $171.33   $173.10        $159.99

                                Partner                                       n/a      n/a        n/a       n/a        n/a       n/a            n/a

 Insurance                      Associate                                     n/a      n/a        n/a       n/a        n/a       n/a            n/a

                                Paralegal                                     n/a      n/a        n/a       n/a        n/a       n/a            n/a

                                Partner                                      325     $495.00    $645.00   $790.52    $667.08   $658.36        $667.04
 Professional
                                Associate                                    393     $313.47    $394.31   $497.44    $419.45   $431.68        $424.43
 Services
                                Paralegal                                     106    $164.98    $209.25   $270.00    $222.45   $213.30         $228.17

                                Partner                                      3,004   $431.50    $591.07   $766.86    $623.59   $608.87        $585.43
 Technology
                                Associate                                    3,346   $290.00    $376.00   $496.02    $414.84   $399.06        $381.83
 and Telecom
                                Paralegal                                    1,335   $150.00    $203.00   $250.00    $207.49   $198.81        $193.66




43      Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 45 of 182

Section II: Industry Analysis
Industry Groups
By Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
 Industry Group                 Matter Type                  Role             n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile

                                                             Partner         367     $225.00    $325.00   $554.60     $413.08   $422.38       $398.91
                                Litigation
 Basic Materials                                             Associate        351    $180.00    $225.00   $355.00     $285.18   $266.59       $247.28
 and Utilities                                               Partner          301    $401.00    $525.00   $805.00     $631.55   $616.24       $598.67
                                Non-Litigation
                                                             Associate        216    $277.70    $384.00   $565.00     $436.54   $416.95       $421.57

                                                             Partner          713    $261.27    $330.00   $475.25     $402.35   $416.08       $418.18
                                Litigation
 Consumer                                                    Associate       729     $205.00    $235.00   $300.00     $288.18   $285.14       $277.13
 Goods                                                       Partner         529     $375.00    $500.00   $738.00     $568.83   $558.66       $550.46
                                Non-Litigation
                                                             Associate       400     $265.50    $350.00   $467.50     $391.62   $374.07       $348.53

                                                             Partner         1,658   $300.00    $450.00   $625.00     $483.39   $462.40       $454.12
                                Litigation
 Consumer                                                    Associate       1,614   $225.00    $298.75   $435.00     $340.53   $313.97        $313.15
 Services                                                    Partner         1,813   $410.00    $549.38   $758.83     $605.76   $581.20       $575.93
                                Non-Litigation
                                                             Associate       1,613   $280.00    $395.00   $532.00     $422.77   $403.47       $402.24

                                                             Partner         1,570   $360.00    $575.00   $789.54     $591.99   $596.30        $571.41
                                Litigation
 Financials                                                  Associate       1,606   $274.05    $395.00   $535.00     $410.12   $400.67       $379.76
 (Excluding
 Insurance)                                                  Partner         4,415   $475.00    $730.73   $975.00     $748.42   $727.98       $683.84
                                Non-Litigation
                                                             Associate       4,643   $345.05    $490.00   $665.00     $515.95   $506.76       $485.24

                                                             Partner         1,460   $350.00    $563.31   $765.00     $570.40   $507.92       $480.14
                                Litigation
                                                             Associate       1,578   $225.00    $360.00   $490.00     $377.51   $345.60       $329.96
 Health Care
                                                             Partner         735     $475.00    $660.00   $840.00     $661.45   $609.30       $552.12
                                Non-Litigation
                                                             Associate       687     $325.60    $445.00   $535.00     $444.19   $406.65       $374.96

                                                             Partner         1,876   $250.00    $390.00   $605.00     $456.41   $434.90       $422.40
                                Litigation
                                                             Associate       1,728   $195.00    $274.25   $405.00     $320.46   $305.12       $291.63
 Industrials
                                                             Partner         2,500   $386.21    $560.52   $804.53     $621.32   $633.16       $570.98
                                Non-Litigation
                                                             Associate       2,494   $276.25    $400.96   $575.00     $443.03   $440.01       $392.83

                                                             Partner         5,867   $170.00    $210.00   $300.00     $273.41   $255.16       $247.59
                                Litigation
                                                             Associate       5,288   $150.00    $175.00   $235.00     $213.77   $205.53       $196.71
 Insurance
                                                             Partner         2,345   $194.00    $265.00   $400.00     $357.27   $348.57       $343.23
                                Non-Litigation
                                                             Associate       2,039   $160.00    $200.00   $295.00     $265.47   $260.49       $256.83

                                                             Partner          88     $601.75    $768.00   $1,002.00   $784.51   $626.53       $662.50
                                Litigation
 Professional                                                Associate        85     $325.00    $469.00   $553.00     $449.77   $400.85       $413.20
 Services                                                    Partner         267     $479.41    $614.89   $749.29     $637.63   $660.07       $669.52
                                Non-Litigation
                                                             Associate       330     $308.75    $374.79   $473.00     $409.99   $435.42       $427.02

                                                             Partner         1,038   $424.00    $580.00   $755.00     $606.90   $584.59       $566.99
                                Litigation
 Technology                                                  Associate       982     $288.35    $377.14   $495.00     $407.49   $383.60       $363.91
 and Telecom                                                 Partner         2,277   $445.00    $599.80   $775.00     $635.03   $621.74       $596.30
                                Non-Litigation
                                                             Associate       2,625   $290.69    $374.00   $496.98     $416.34   $404.95       $390.15



44      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 46 of 182

Section II: Industry Analysis
Industry Group and Division
By Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
Industry Division Matter Type                                Role             n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile
                                                             Partner         229     $240.00    $300.00   $450.00     $390.33   $394.95       $372.51
 Basic                          Litigation
 Materials and                                               Associate        216    $187.00    $225.00   $347.50     $281.41   $252.93       $229.79
 Utilities: Basic                                            Partner          162    $382.80    $476.98   $650.00     $557.79   $595.43       $578.95
 Resources                      Non-Litigation
                                                             Associate        117    $246.50    $320.00    $512.35    $397.75   $424.25       $400.92

                                                             Partner          138    $205.00    $442.98    $617.00    $450.84   $465.24       $436.66
                                Litigation
 Basic Materials                                             Associate        135    $175.00    $235.00   $358.93     $291.22   $289.85       $279.41
 and Utilities:
 Chemicals                                                   Partner          139    $405.00    $567.50   $775.00     $717.52   $642.61       $627.41
                                Non-Litigation
                                                             Associate        99     $275.00    $360.70   $490.00     $482.39   $408.55       $444.04

                                                             Partner         555     $250.00    $320.00   $405.00     $357.05   $361.61       $362.36
 Consumer                       Litigation
 Goods:                                                      Associate       555     $200.00    $230.00   $275.00     $253.06   $250.98       $247.82
 Automobiles                                                 Partner         386     $360.00    $460.00   $625.00     $511.88   $494.89       $486.46
 and Parts                      Non-Litigation
                                                             Associate       280     $250.00    $300.00   $407.50     $340.51   $325.37       $318.94

                                                             Partner          163    $325.00    $490.00   $743.76     $554.92   $600.89       $625.44
 Consumer                       Litigation
 Goods:                                                      Associate        176    $220.99    $304.15   $550.00     $398.38   $399.64       $394.95
 Personal and
 Household                                                   Partner          148    $547.65    $752.50   $930.00     $730.09   $704.99       $678.15
 Goods                          Non-Litigation
                                                             Associate        123    $363.78    $451.00   $620.00     $515.41   $468.11       $407.46

                                                             Partner         555     $421.07    $541.20   $735.00     $591.58   $563.98       $533.23
                                Litigation
 Consumer                                                    Associate       574     $287.00    $407.74    $534.71    $426.69   $381.24       $360.67
 Services: Media                                             Partner         640     $491.20    $600.00   $879.56     $683.19   $646.99       $622.44
                                Non-Litigation
                                                             Associate        681    $320.00    $444.00   $740.00     $491.82   $467.91       $440.72

                                                             Partner         827     $244.32    $320.00   $510.00     $392.36   $396.41       $398.67
                                Litigation
 Consumer                                                    Associate       846     $170.67    $250.00   $339.98     $273.92   $277.29       $281.73
 Services: Retail                                            Partner          921    $357.00    $485.00   $650.00     $526.04   $529.60       $534.42
                                Non-Litigation
                                                             Associate       728     $250.00    $330.00   $435.00     $354.96   $358.71       $368.80

                                                             Partner          318    $375.00    $500.00   $645.00     $530.58   $532.09       $519.46
                                Litigation
 Consumer                                                    Associate       226     $265.00    $325.00   $465.00     $367.46   $347.25       $356.85
 Services: Travel
 and Leisure                                                 Partner         284     $505.75    $660.00    $893.16    $700.85   $705.59       $675.88
                                Non-Litigation
                                                             Associate       223     $314.14    $430.00   $550.00     $441.85   $431.20       $432.22

                                                             Partner         498     $310.00    $389.96    $554.11    $452.44   $452.74       $425.32
 Financials                     Litigation
 (Excluding                                                  Associate        431    $220.26    $275.00   $371.00     $314.39   $320.91       $307.82
 Insurance):                                                 Partner         1,116   $328.10    $415.00   $573.00     $467.47   $473.62       $470.42
 Banks                          Non-Litigation
                                                             Associate       744     $225.00    $285.00   $375.49     $321.27   $319.95       $318.26

                                                             Partner         927     $540.00    $725.00   $875.00     $714.37   $717.17       $679.96
 Financials                     Litigation
 (Excluding                                                  Associate       1,031   $365.00    $469.27   $595.00     $478.00   $456.62       $437.05
 Insurance):
 Financial                                                   Partner         3,302   $641.36    $840.00   $1,050.00   $845.68   $808.56       $749.96
 Services                       Non-Litigation
                                                             Associate       3,871   $398.08    $540.00   $695.00     $555.00   $542.74       $516.95




45      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 47 of 182

Section II: Industry Analysis
Industry Group and Division
By Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
Industry Division Matter Type                                Role             n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile
                                                             Partner          158    $161.83    $222.33   $453.00     $321.83   $344.69       $350.05
 Financials                     Litigation
 (Excluding                                                  Associate        160    $150.00    $175.00   $240.00     $227.57   $232.76       $226.80
 Insurance):                                                 Partner          113    $500.00    $595.00   $790.00     $648.88   $563.94       $519.14
 Real Estate                    Non-Litigation
                                                             Associate        90     $263.62    $358.75   $495.00     $405.12   $346.09       $328.75

                                                             Partner         1,460   $350.00    $563.31   $765.00     $570.40   $507.92       $480.14
                                Litigation
                                                             Associate       1,578   $225.00    $360.00   $490.00     $377.51   $345.60       $329.96
 Health Care
                                                             Partner         735     $475.00    $660.00   $840.00     $661.45   $609.30       $552.12
                                Non-Litigation
                                                             Associate       687     $325.60    $445.00   $535.00     $444.19   $406.65       $374.96

                                                             Partner         452     $287.00    $395.50   $552.00     $455.87   $422.89       $412.19
                                Litigation
 Industrials:                                                Associate        419    $210.00    $270.04   $395.00     $324.67   $289.76       $270.72
 Construction
 and Materials                                               Partner         362     $330.00    $495.00   $698.00     $570.45   $517.51       $468.30
                                Non-Litigation
                                                             Associate       468     $250.00    $392.62   $675.00     $463.09   $335.12       $300.32

                                                             Partner         1,440   $245.00    $390.00    $621.25    $456.50   $439.29       $426.66
 Industrials:                   Litigation
 Industrial                                                  Associate       1,323   $192.50    $275.00   $405.00     $318.92   $309.69       $299.03
 Goods and                                                   Partner         2,152   $396.82    $588.75    $816.38    $631.21   $657.57       $592.94
 Services                       Non-Litigation
                                                             Associate       2,044   $283.00    $405.00   $570.00     $438.32   $454.52       $408.97

                                                             Partner         5,867   $170.00    $210.00   $300.00     $273.41   $255.16       $247.59
                                Litigation
                                                             Associate       5,288   $150.00    $175.00   $235.00     $213.77   $205.53       $196.71
 Insurance
                                                             Partner         2,345   $194.00    $265.00   $400.00     $357.27   $348.57       $343.23
                                Non-Litigation
                                                             Associate       2,039   $160.00    $200.00   $295.00     $265.47   $260.49       $256.83

                                                             Partner          88     $601.75    $768.00   $1,002.00   $784.51   $626.53       $662.50
                                Litigation
 Professional                                                Associate        85     $325.00    $469.00   $553.00     $449.77   $400.85       $413.20
 Services                                                    Partner         267     $479.41    $614.89   $749.29     $637.63   $660.07       $669.52
                                Non-Litigation
                                                             Associate       330     $308.75    $374.79   $473.00     $409.99   $435.42       $427.02

                                                             Partner          83     $400.00    $595.00   $750.00     $615.04   $615.49       $601.33
 Technology                     Litigation
 and Telecom:                                                Associate        75     $305.00    $405.00   $510.00     $411.03   $343.45       $348.96
 Internet and                                                Partner         282     $550.00    $702.50   $860.00     $719.77   $707.86       $678.78
 E-Commerce                     Non-Litigation
                                                             Associate       256     $340.00    $451.28   $552.50     $471.16   $453.10       $437.80
                                                             Partner         560     $465.24    $635.00   $800.00     $664.69   $632.85       $624.80
 Technology                     Litigation
 and Telecom:                                                Associate        571    $300.00    $398.95   $535.00     $431.28   $417.69       $398.46
 Technology                                                  Partner         1,407   $450.00    $608.00   $765.00     $636.35   $622.51       $600.48
 (Non-Internet)                 Non-Litigation
                                                             Associate       1,736   $293.95    $365.00   $486.50     $410.42   $412.27       $391.93
                                                             Partner         409     $380.00    $515.00   $660.00     $529.73   $506.26       $476.40
                                Litigation
 Technology                                                  Associate        351    $268.00    $345.00   $447.40     $367.71   $352.81       $321.97
 and Telecom:
 Telecom                                                     Partner         634     $400.00    $532.27   $744.25     $599.00   $560.97       $541.26
                                Non-Litigation
                                                             Associate       670     $285.00    $361.35   $500.00     $412.33   $350.49       $356.97




46      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 48 of 182

Section II: Industry Analysis
Basic Materials and Utilities
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Matter Type                  Role            n                Median                   2016      2015          2014
                                                                                   Quartile               Quartile
                                                             Partner         39    $380.52    $550.00     $715.00     $549.65   $527.99       $550.59
                                Litigation
                                                             Associate       18    $250.00    $290.00     $430.00     $346.78   $322.49       $333.04
 Commercial
                                                             Partner         18    $385.00    $472.50     $605.00     $502.96   $466.18        $519.71
                                Non-Litigation
                                                             Associate       9     $210.00    $293.00     $345.00     $282.61   $297.94       $347.27

 Corporate:                                                  Partner         30    $482.40    $912.50     $1,175.00   $827.65   $771.60       $825.03
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate       39    $443.70    $545.00     $686.52     $551.39   $435.48       $505.52

                                                             Partner         16    $445.48    $626.50     $774.64     $608.71   $610.27       $700.36
                                Litigation
 Corporate:                                                  Associate       18    $310.00    $350.48     $473.00     $361.55   $370.84       $435.08
 Regulatory and
 Compliance                                                  Partner         16    $376.39    $423.32     $794.70     $558.49   $518.96       $536.50
                                Non-Litigation
                                                             Associate       13    $285.00    $351.00      $389.14    $348.70   $318.57       $310.41

                                                             Partner         46    $450.00    $622.50      $781.14    $655.46   $657.55       $766.62
                                Litigation
 Corporate:                                                  Associate       50    $340.00    $392.50     $500.00     $439.39   $419.58       $477.45
 Other                                                       Partner         132   $418.12    $686.83     $975.00     $722.06   $741.29       $1,053.19
                                Non-Litigation
                                                             Associate       107   $360.00    $479.40     $615.48     $489.54   $466.57       $616.57

                                                             Partner         22    $436.00    $545.00     $660.00     $540.77   $511.85       $407.47
                                Litigation
                                                             Associate       18    $206.00    $266.50     $375.00     $291.50   $181.15        $111.26
 Environmental
                                                             Partner         32    $433.50    $493.82     $757.50     $577.57   $535.38       $493.98
                                Non-Litigation
                                                             Associate       16    $220.00    $321.50     $420.00     $329.35   $369.68       $344.98

 Finance and                                                 Partner         34    $520.00    $1,129.87   $1,290.00   $961.68   $962.22        $811.76
                                Non-Litigation
 Securities                                                  Associate       41    $520.00    $676.80     $831.90     $681.00   $534.58       $600.64

 General                                                     Partner         159   $225.00    $250.00     $300.00     $312.39   $334.49       $337.70
                                Litigation
 Liability                                                   Associate       143   $175.00    $200.00     $240.00     $239.57   $220.84       $237.50

                                                             Partner         69    $373.50    $425.00     $555.00     $474.80   $489.56       $443.83
                                Litigation
 Labor and                                                   Associate       57    $247.50    $325.00     $400.00     $350.34   $328.44       $306.05
 Employment                                                  Partner         88    $380.00    $441.00      $517.24    $450.80   $463.71       $479.20
                                Non-Litigation
                                                             Associate       45    $240.00    $277.97     $315.00     $278.69   $301.60       $311.07

                                                             Partner         69    $179.15    $210.00     $295.00     $275.15   $284.77       $262.80
                                Litigation
                                                             Associate       80    $163.56    $182.50     $225.00     $203.29   $199.98       $192.37
 Real Estate
                                                             Partner         54    $425.00    $570.00     $685.00     $570.34   $562.76       $592.25
                                Non-Litigation
                                                             Associate       37    $315.00    $365.00     $455.63     $409.76   $394.25       $438.69




47      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 49 of 182

Section II: Industry Analysis
Consumer Goods
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                2016      2015            2014
                                                                                   Quartile             Quartile
                                                             Partner         104   $361.72    $425.64   $545.00    $466.03   $478.60        $475.19
                                Litigation
                                                             Associate       57    $225.00    $280.00   $415.00    $326.45   $316.63        $326.97
 Commercial
                                                             Partner         144   $391.50    $480.00   $665.50    $528.76   $508.32         $511.03
                                Non-Litigation
                                                             Associate       118   $240.00    $322.50   $430.00    $341.21   $337.18        $347.92

 Corporate:                                                  Partner         38    $418.73    $512.50   $575.38    $521.70   $569.44        $569.91
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate       26    $270.00    $297.50   $375.00    $351.16   $407.89        $399.74

 Corporate:                                                  Partner         33    $500.00    $685.00   $830.00    $689.24   $612.67        $580.80
 Regulatory and                 Non-Litigation
 Compliance                                                  Associate       26    $340.00    $430.00   $595.00    $470.52   $406.86        $333.01

                                                             Partner         43    $340.00    $480.00   $760.00    $552.08   $554.98        $706.23
                                Litigation
 Corporate:                                                  Associate       21    $315.00    $395.00   $571.44    $463.28   $394.89        $525.00
 Other                                                       Partner         138   $405.00    $542.50   $738.00    $597.42   $584.13        $701.00
                                Non-Litigation
                                                             Associate       98    $284.91    $377.50   $488.81    $417.01   $427.89        $507.50

                                                             Partner         22    $310.24    $330.00   $479.81    $393.30   $439.93        $426.00
                                Litigation
                                                             Associate       11    $200.00    $260.00   $310.00    $262.36   $290.22        $272.29
 Environmental
                                                             Partner         38    $475.00    $738.00   $800.00    $658.54   $634.03        $623.66
                                Non-Litigation
                                                             Associate       28    $305.00    $449.00   $532.50    $439.89   $448.62        $374.99

 General                                                     Partner         473   $240.00    $294.63   $350.00    $314.55   $343.43        $336.43
                                Litigation
 Liability                                                   Associate       556   $200.00    $220.00   $250.00    $245.76   $248.38        $240.31

                                                             Partner         31    $375.00    $580.00   $695.00    $571.57   $551.87        $572.79
                                Litigation
 Intellectual                                                Associate       24    $288.88    $390.00   $578.14    $438.61   $330.66        $371.29
 Property:
 Patents                                                     Partner         14    $328.79    $484.58   $875.00    $591.73   $557.26        $591.84
                                Non-Litigation
                                                             Associate       17    $215.00    $275.00   $436.42    $534.35   $344.41        $334.35

 Intellectual                                                Partner         30    $395.45    $533.25   $646.00    $550.94   $546.87        $510.79
 Property:                      Non-Litigation
 Trademarks                                                  Associate       23    $327.75    $385.00   $408.29    $411.96   $410.64        $381.27

                                                             Partner         31    $375.00    $580.00   $695.00    $571.57   $551.87        $578.65
                                Litigation
 Intellectual                                                Associate       24    $288.88    $390.00   $578.14    $438.61   $330.66        $374.52
 Property:
 Other                                                       Partner         63    $395.45    $550.00   $841.84    $611.31   $579.63        $545.53
                                Non-Litigation
                                                             Associate       60    $280.00    $382.50   $596.94    $500.66   $417.11        $352.09

                                                             Partner         109   $405.00    $550.00   $695.00    $563.94   $488.38        $498.22
                                Litigation
 Labor and                                                   Associate       87    $280.00    $395.00   $475.00    $379.41   $364.88        $353.97
 Employment                                                  Partner         201   $330.00    $460.00   $700.00    $525.78   $502.39        $466.90
                                Non-Litigation
                                                             Associate       114   $280.00    $350.00   $425.00    $368.77   $344.15         $317.14

                                                             Partner         9     $235.00    $325.00   $325.00    $323.33     n/a            n/a
                                Litigation
                                                             Associate       8     $270.00    $315.00   $365.23    $315.06     n/a            n/a
 Real Estate
                                                             Partner         10    $300.00    $340.00   $375.00    $342.00   $470.70        $557.50
                                Non-Litigation
                                                             Associate       n/a     n/a        n/a       n/a        n/a     $294.39        $265.21




48      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 50 of 182

Section II: Industry Analysis
Consumer Services
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                               Trend Analysis (Mean)
                                                                                      First                  Third
 Practice Area                  Matter Type                  Role             n                 Median                   2016      2015          2014
                                                                                     Quartile               Quartile
                                                             Partner          84     $265.00    $290.00     $470.00     $373.62   $392.59       $414.54
                                Litigation
 Bankruptcy                                                  Associate        57     $230.00    $265.00     $295.00     $278.35   $292.77       $289.16
 and Collections                                             Partner          23     $410.00    $486.00     $600.00     $499.67   $474.64       $449.78
                                Non-Litigation
                                                             Associate        16     $262.50    $342.50     $367.62     $332.71   $353.77       $350.54

                                                             Partner         372     $335.00    $508.58     $655.00     $529.55   $529.85       $508.24
                                Litigation
                                                             Associate       322     $240.00    $325.00      $456.12    $365.85   $353.37       $353.60
 Commercial
                                                             Partner         277     $395.00    $495.00     $649.00     $518.77   $565.50       $562.77
                                Non-Litigation
                                                             Associate       195     $247.20    $332.49     $425.47     $351.11   $387.76       $382.67

 Corporate:
                                                             Partner          92     $675.00    $1,088.00   $1,088.00   $901.79   $830.96       $836.32
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate       174     $444.00    $532.00     $740.00     $572.80   $524.83       $498.58

                                                             Partner         107     $425.00    $550.92      $868.18    $620.07   $576.06       $545.27
                                Litigation
 Corporate:                                                  Associate       120     $304.00    $427.50     $610.00     $444.03   $329.98       $372.50
 Regulatory and
 Compliance                                                  Partner         330     $395.00    $525.00     $665.00     $556.58   $530.60       $524.20
                                Non-Litigation
                                                             Associate       292     $250.00    $345.00     $532.00     $394.04   $375.43        $374.11

                                                             Partner         369     $460.00    $629.99     $795.00     $644.28   $635.85       $589.63
                                Litigation
 Corporate:                                                  Associate       376     $320.00    $420.00     $556.00     $446.72   $397.14       $382.12
 Other                                                       Partner         1,010   $495.00    $645.67     $920.00     $695.35   $654.99       $638.15
                                Non-Litigation
                                                             Associate       992     $326.69    $444.00     $653.20     $480.91   $453.14       $450.85

                                                             Partner          51     $215.00    $255.00     $315.00     $283.34   $323.23       $425.49
                                Litigation
                                                             Associate        71     $170.00    $175.00     $192.00     $195.10   $212.08         n/a
 Environmental
                                                             Partner          34     $475.00    $567.00     $764.36     $647.36   $744.55       $676.44
                                Non-Litigation
                                                             Associate        17     $316.00    $345.00     $405.00     $407.58   $409.72       $409.21

 Finance and                                                 Partner         134     $765.00    $985.00     $1,088.00   $934.61   $865.34       $844.39
                                Non-Litigation
 Securities                                                  Associate        131    $444.00    $532.00     $740.00     $589.00   $571.41       $480.05

 General                                                     Partner         341     $170.90    $250.00     $430.00     $322.82   $324.41       $309.84
                                Litigation
 Liability                                                   Associate       382     $150.00    $175.00     $260.00     $224.17   $220.45       $218.65

                                                             Partner          83     $435.00    $575.00     $773.00     $614.29   $631.97       $592.76
                                Litigation
 Intellectual                                                Associate        70     $300.00    $471.50     $625.50     $478.07   $450.59       $434.32
 Property:
 Patents                                                     Partner          59     $420.00     $542.17    $780.00     $605.38   $579.85       $530.56
                                Non-Litigation
                                                             Associate        64     $262.81    $315.00     $455.00     $369.13   $346.97       $336.43

 Intellectual                                                Partner          35     $555.00     $595.13    $675.00     $607.36   $617.61       $554.87
 Property:                      Non-Litigation
 Trademarks                                                  Associate        34     $290.00    $345.00     $480.00     $381.09   $338.91       $329.18




49      Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                  gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 51 of 182

Section II: Industry Analysis
Consumer Services
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role             n               Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                                             Partner         184   $393.75    $535.52   $700.00    $559.30   $552.39       $530.04
                                Litigation
 Intellectual                                                Associate       144   $289.13    $422.88   $590.75    $446.02   $372.67       $372.37
 Property:
 Other                                                       Partner         149   $450.00    $560.24   $675.00    $583.84   $587.71       $537.99
                                Non-Litigation
                                                             Associate       142   $264.00    $319.82   $450.00    $361.42   $350.68       $333.99

                                                             Partner         716   $300.00    $395.00   $505.00    $423.23   $403.93       $395.98
                                Litigation
 Labor and                                                   Associate       625   $240.00    $280.00   $360.00    $305.12   $297.18       $301.66
 Employment                                                  Partner         409   $374.00    $485.00   $615.00    $505.05   $511.03       $526.61
                                Non-Litigation
                                                             Associate       266   $275.00    $345.00   $425.00    $361.97   $369.90       $385.35

                                                             Partner         110   $225.00    $353.00   $514.80    $423.48   $382.51       $346.98
                                Litigation
                                                             Associate       66    $165.00    $199.50   $349.70    $283.95   $265.71       $235.15
 Real Estate
                                                             Partner         285   $357.00    $450.00   $545.00    $469.66   $432.97       $447.48
                                Non-Litigation
                                                             Associate       180   $240.00    $285.00   $347.50    $316.82   $284.78       $292.52




50      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 52 of 182

Section II: Industry Analysis
Financials (Excluding Insurance)
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
 Practice Area                  Matter Type                  Role             n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile
                                                             Partner         209     $265.00    $340.00   $420.00     $362.64   $380.56       $388.85
                                Litigation
 Bankruptcy                                                  Associate        149    $190.00    $235.00   $275.00     $255.28   $273.98       $268.79
 and Collections                                             Partner         407     $280.47    $363.70   $450.00     $397.96   $388.42       $387.95
                                Non-Litigation
                                                             Associate       267     $210.00    $252.00   $325.00     $284.99   $280.61       $308.53

                                                             Partner         206     $310.00    $408.35   $575.00     $464.25   $484.85       $475.38
                                Litigation
                                                             Associate        151    $230.00    $285.00   $389.50     $330.81   $357.27       $323.16
 Commercial
                                                             Partner         206     $330.00    $440.00   $700.00     $534.16   $510.62       $534.00
                                Non-Litigation
                                                             Associate        185    $225.50    $290.00   $392.23     $338.47   $342.93       $351.74

 Corporate:                                                  Partner         109     $637.27    $775.00   $925.00     $783.01   $778.37       $712.52
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate        74     $300.00    $398.93   $598.50     $479.63   $457.60       $465.48

                                                             Partner         265     $520.00    $721.60   $900.00     $706.23   $718.62       $696.42
                                Litigation
 Corporate:                                                  Associate       254     $365.00    $438.50   $600.00     $476.58   $467.80       $462.03
 Regulatory and
 Compliance                                                  Partner          162    $705.26    $840.00   $1,007.00   $839.75   $883.53       $832.70
                                Non-Litigation
                                                             Associate        172    $275.00    $480.00   $640.00     $466.58   $508.97       $501.52

                                                             Partner         494     $450.00    $630.00   $820.00     $654.58   $656.27       $647.96
                                Litigation
 Corporate:                                                  Associate       439     $325.00    $420.00   $550.00     $447.00   $435.97       $423.36
 Other                                                       Partner         1,090   $650.00    $830.00   $1,010.00   $833.61   $804.12       $737.16
                                Non-Litigation
                                                             Associate       1,060   $360.00    $495.00   $650.00     $516.30   $503.14       $461.70

                                                             Partner          14     $415.00    $620.00   $855.00     $614.26   $580.90       $579.06
 Environmental                  Non-Litigation
                                                             Associate        9      $260.00    $280.00   $380.00     $334.44   $338.38       $309.57

                                                             Partner         364     $511.00    $748.07   $925.00     $731.25   $736.87       $684.78
                                Litigation
 Finance and                                                 Associate       389     $330.00    $455.00   $570.00     $457.59   $471.53       $440.64
 Securities                                                  Partner         3,434   $590.00    $819.00   $1,053.50   $824.06   $792.64       $749.73
                                Non-Litigation
                                                             Associate       3,652   $389.00    $540.00   $705.00     $555.53   $542.12       $522.76

 General                                                     Partner         252     $153.89    $200.00   $442.00     $312.69   $357.67       $319.73
                                Litigation
 Liability                                                   Associate       240     $150.00    $180.00   $274.00     $227.50   $258.03       $260.38

                                                             Partner          9      $536.50    $638.00   $698.38     $602.48   $526.86       $466.90
                                Litigation
 Intellectual                                                Associate        12     $364.34    $421.50    $471.17    $431.08   $386.77       $328.94
 Property:
 Other                                                       Partner          26     $360.93    $440.00   $570.00     $487.67   $515.95       $490.42
                                Non-Litigation
                                                             Associate        15     $250.00    $296.36   $385.00     $331.03   $365.51       $366.26

                                                             Partner         325     $520.00    $695.00   $818.80     $687.36   $707.79       $655.20
                                Litigation
 Labor and                                                   Associate       426     $375.00    $480.30   $595.00     $482.26   $460.00       $442.94
 Employment                                                  Partner         330     $365.00    $504.92   $688.43     $570.86   $568.76       $546.13
                                Non-Litigation
                                                             Associate       206     $273.00    $321.12   $465.00     $401.99   $426.74       $416.35




51      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 53 of 182

Section II: Industry Analysis
Financials (Excluding Insurance)
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                                             Partner         70    $185.00    $259.47   $405.00    $320.83   $357.51       $358.66
                                Litigation
                                                             Associate       67    $170.00    $225.00   $248.00    $243.77   $228.44       $221.07
 Real Estate
                                                             Partner         133   $350.00    $435.00   $560.00    $479.80   $462.50       $478.37
                                Non-Litigation
                                                             Associate       78    $226.85    $290.00   $460.00    $341.80   $303.84       $313.28




52      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 54 of 182

Section II: Industry Analysis
Health Care
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                 2016      2015            2014
                                                                                   Quartile             Quartile
                                                             Partner         26    $290.00    $459.88   $550.00     $446.47   $423.83        $426.08
                                Litigation
                                                             Associate       13    $200.00    $235.00   $297.00     $248.23   $307.61        $299.41
 Commercial
                                                             Partner         58    $740.00    $874.45   $970.00     $880.84   $689.44        $641.96
                                Non-Litigation
                                                             Associate       46    $430.00    $515.00   $680.00     $572.65   $430.26        $400.97

 Corporate:                                                  Partner         53    $450.00    $652.50   $845.00     $682.90   $648.69        $640.93
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate       71    $229.50    $315.00   $530.00     $398.00   $425.08        $392.71

                                                             Partner         157   $564.00    $725.00   $875.00     $713.34   $588.80        $566.72
                                Litigation
 Corporate:                                                  Associate       152   $365.00    $465.67   $574.03     $459.48   $381.52        $409.97
 Regulatory and
 Compliance                                                  Partner         212   $375.00    $512.50   $701.65     $556.59   $600.25        $581.33
                                Non-Litigation
                                                             Associate       141   $230.00    $340.00   $460.00     $365.26   $404.53        $395.50

                                                             Partner         485   $501.50    $685.00   $840.00     $682.66   $592.74        $578.44
                                Litigation
 Corporate:                                                  Associate       463   $332.08    $425.92   $525.00     $437.57   $398.23        $395.22
 Other                                                       Partner         495   $475.00    $675.00   $840.00     $669.55   $651.54        $618.34
                                Non-Litigation
                                                             Associate       474   $305.00    $445.00   $535.00     $435.91   $423.44        $396.04

                                                             Partner         37    $385.00    $470.00   $670.71     $549.15   $498.42        $482.80
                                Litigation
                                                             Associate       23    $290.00    $396.65   $517.50     $424.65   $346.65        $289.05
 Environmental
                                                             Partner         14    $455.00    $505.00   $646.40     $539.25   $477.25         $466.11
                                Non-Litigation
                                                             Associate        8    $282.50    $372.50   $417.67     $347.64     n/a          $296.36

 Finance and                                                 Partner         12    $720.39    $854.20   $1,012.50   $861.50   $757.45         $811.39
                                Non-Litigation
 Securities                                                  Associate       18    $412.71    $535.00   $577.35     $531.90   $491.32        $459.73

 General                                                     Partner         630   $215.00    $375.00   $595.00     $427.62   $384.23        $354.90
                                Litigation
 Liability                                                   Associate       686   $175.00    $225.75   $365.00     $283.88   $259.95        $260.43

                                                             Partner         301   $585.00    $747.06   $890.00     $734.09   $701.25        $688.78
                                Litigation
 Intellectual                                                Associate       336   $369.00    $465.00   $585.00     $480.05   $457.19         $437.61
 Property:
 Patents                                                     Partner         124   $487.99    $602.80   $779.02     $622.84   $565.94        $550.04
                                Non-Litigation
                                                             Associate       112   $329.00    $400.00   $500.50     $424.15   $375.75        $360.18

 Intellectual                                                Partner         33    $585.00    $670.50   $765.00     $665.97   $596.51        $557.80
 Property:                      Non-Litigation
 Trademarks                                                  Associate       30    $375.00    $425.00   $485.00     $433.83   $360.64        $357.33

                                                             Partner         303   $585.00    $747.00   $890.00     $733.76   $689.49        $670.19
                                Litigation
 Intellectual                                                Associate       338   $360.00    $465.00   $585.00     $478.91   $445.29        $427.48
 Property:
 Other                                                       Partner         170   $495.52    $612.00   $775.00     $625.29   $564.70        $543.55
                                Non-Litigation
                                                             Associate       155   $330.54    $410.00   $495.00     $424.01   $356.86        $347.79




53      Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 55 of 182

Section II: Industry Analysis
Health Care
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                                             Partner         223   $350.00    $504.00   $695.00    $544.49   $454.93       $421.83
                                Litigation
 Labor and                                                   Associate       226   $252.00    $348.95   $485.00    $384.59   $329.91       $292.80
 Employment                                                  Partner         74    $332.00    $393.50   $645.00    $501.10   $470.60       $449.27
                                Non-Litigation
                                                             Associate       72    $216.00    $270.00   $405.00    $332.53   $313.41       $308.48

                                                             Partner         26    $500.00    $638.33   $860.00    $708.82   $656.06       $633.63
                                Litigation
                                                             Associate       21    $325.00    $440.00   $640.00    $488.51   $470.93       $410.23
 Real Estate
                                                             Partner         19    $350.00    $423.00   $790.00    $554.41   $526.59       $514.71
                                Non-Litigation
                                                             Associate       15    $216.00    $216.00   $634.22    $377.85   $364.05       $327.78




54      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 56 of 182

Section II: Industry Analysis
Industrials
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 Practice Area                  Matter Type                  Role             n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile
                                                             Partner          53     $315.00    $366.42   $424.00    $370.11   $346.99        $361.19
                                Litigation
 Bankruptcy                                                  Associate        43     $225.00    $250.00   $370.00    $278.01   $275.30       $248.06
 and Collections                                             Partner          19     $340.00    $395.00   $500.00    $424.54   $613.01       $524.00
                                Non-Litigation
                                                             Associate        12     $221.00    $255.50   $313.83    $287.86   $391.79       $397.99

                                                             Partner         258     $305.50    $452.50   $627.61    $486.46   $463.29       $447.62
                                Litigation
                                                             Associate       238     $240.00    $300.00   $440.00    $341.58   $313.90       $298.19
 Commercial
                                                             Partner         262     $370.00    $465.00   $600.00    $517.51   $548.98       $502.13
                                Non-Litigation
                                                             Associate       143     $244.48    $308.71   $455.00    $362.96   $355.14       $337.75

 Corporate:                                                  Partner         706     $418.00    $644.50   $825.00    $647.12   $665.66       $631.27
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate       580     $310.00    $423.00   $569.75    $446.91   $441.81       $428.06

                                                             Partner          65     $683.00    $759.00   $865.00    $758.81   $679.98       $643.86
                                Litigation
 Corporate:                                                  Associate        63     $390.00    $480.00   $586.35    $492.41   $435.10       $420.55
 Regulatory and
 Compliance                                                  Partner         226     $400.00    $546.50   $755.00    $604.48   $589.84       $526.99
                                Non-Litigation
                                                             Associate       140     $265.00    $340.00   $510.50    $403.80   $425.67       $361.37

                                                             Partner         755     $290.00    $499.80   $725.00    $536.78   $512.60       $485.73
                                Litigation
 Corporate:                                                  Associate       757     $195.00    $350.00   $490.00    $369.40   $350.66       $340.22
 Other                                                       Partner         1,465   $485.00    $695.00   $922.50    $719.68   $747.91       $656.16
                                Non-Litigation
                                                             Associate       1,452   $350.00    $476.17   $655.00    $509.91   $499.77       $434.56

                                                             Partner          38     $375.00    $470.00   $525.00    $469.53   $487.81       $419.44
                                Litigation
                                                             Associate        25     $280.00    $295.00   $305.00    $310.55   $335.83       $320.50
 Environmental
                                                             Partner          81     $385.80    $516.47   $612.00    $522.95   $490.06       $478.16
                                Non-Litigation
                                                             Associate        53     $270.00    $350.00   $410.00    $357.48   $352.58        $317.10

                                                             Partner          9      $420.74    $674.00   $950.00    $657.48   $742.07       $631.74
                                Litigation
 Finance and                                                 Associate        7      $300.00    $392.00   $444.00    $376.99   $363.98       $384.62
 Securities                                                  Partner         287     $383.00    $650.00   $836.25    $642.24   $690.75       $624.85
                                Non-Litigation
                                                             Associate       280     $265.00    $415.00   $589.50    $449.47   $498.30       $438.32

 General                                                     Partner         664     $210.00    $258.49   $366.00    $329.07   $312.84       $316.62
                                Litigation
 Liability                                                   Associate       564     $175.00    $205.00   $253.74    $240.79   $226.84       $225.00

                                                             Partner          89     $460.00    $625.00   $740.00    $627.35   $589.24       $594.62
                                Litigation
 Intellectual                                                Associate        74     $289.08    $367.50   $487.30    $389.36   $383.56       $355.27
 Property:
 Patents                                                     Partner         147     $324.00    $380.00   $525.00    $455.23   $477.01       $469.70
                                Non-Litigation
                                                             Associate       198     $240.00    $295.00   $461.50    $369.95   $345.85       $332.60

 Intellectual                                                Partner          31     $355.00    $505.00   $650.00    $535.64   $525.81       $472.32
 Property:                      Non-Litigation
 Trademarks                                                  Associate        27     $235.00    $288.73   $525.06    $383.24   $328.56       $304.56




55      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 57 of 182

Section II: Industry Analysis
Industrials
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role             n               Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                                             Partner         125   $468.00    $585.00   $725.00    $620.13   $588.15       $581.10
                                Litigation
 Intellectual                                                Associate       103   $251.01    $360.00   $488.00    $379.81   $389.36       $352.00
 Property:
 Other                                                       Partner         340   $332.50    $420.00   $625.00    $504.15   $492.63       $469.87
                                Non-Litigation
                                                             Associate       424   $230.51    $280.00   $420.00    $348.49   $325.11       $332.77

                                                             Partner         251   $340.37    $400.00   $515.00    $439.07   $435.06       $397.68
                                Litigation
 Labor and                                                   Associate       180   $240.78    $300.00   $385.00    $318.05   $306.17       $297.74
 Employment                                                  Partner         335   $360.00    $465.00   $605.00    $522.06   $502.52       $472.09
                                Non-Litigation
                                                             Associate       204   $275.00    $340.00   $410.00    $354.77   $332.98       $305.49

                                                             Partner         67    $385.00    $501.50   $714.00    $589.42   $597.48       $513.49
 Real Estate                    Non-Litigation
                                                             Associate       46    $276.25    $377.00   $489.00    $392.76   $404.40       $366.31




56      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 58 of 182

Section II: Industry Analysis
Professional Services
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                 2016      2015            2014
                                                                                   Quartile             Quartile

                                                             Partner         94    $601.00    $733.22   $1,000.00   $776.06   $633.91        $674.84
                                Litigation
                                                             Associate       83    $348.00    $472.00   $553.00     $453.24   $412.37        $426.63
 Commercial
                                                             Partner         131   $489.84    $600.00   $749.29     $626.87   $615.14        $569.71
                                Non-Litigation
                                                             Associate       130   $315.00    $410.88   $465.09     $407.61   $395.38        $403.57

 Corporate:                                                  Partner         n/a     n/a        n/a        n/a        n/a     $808.72        $767.70
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate       17     $237.11   $285.00   $355.00     $289.70   $471.31        $457.36

 Corporate:                                                  Partner         46    $520.00    $645.25   $754.00     $639.27   $603.46        $661.98
 Regulatory and                 Non-Litigation
 Compliance                                                  Associate       53    $344.16    $450.00    $471.93    $411.73   $394.61        $380.08

 Corporate:                                                  Partner         77    $533.90    $645.00   $755.00     $662.13   $705.11        $726.84
                                Non-Litigation
 Other                                                       Associate       101   $305.00    $405.00   $470.34     $399.35   $443.68        $434.10

 Finance and                                                 Partner         18    $603.00    $903.97   $1,211.26   $862.23   $958.99       $1,050.62
                                Non-Litigation
 Securities                                                  Associate       33    $308.75    $473.00   $654.08     $500.46   $564.10        $650.99

 Intellectual                                                Partner         17    $450.00    $594.00    $701.60    $591.02   $606.05        $599.26
 Property:                      Non-Litigation
 Patents                                                     Associate       30    $325.00    $350.00   $468.34     $392.38   $411.08        $354.29

 Intellectual                                                Partner         46    $499.50    $702.80   $773.00     $679.55   $628.03        $666.71
 Property:                      Non-Litigation
 Other                                                       Associate       66    $325.00    $420.00   $525.00     $433.16   $420.45        $404.65

                                                             Partner         n/a     n/a        n/a        n/a        n/a       n/a            n/a
                                Litigation
 Labor and                                                   Associate       10    $281.00    $324.76   $349.00     $321.34   $325.38          n/a
 Employment                                                  Partner         64    $409.85    $469.50   $578.38     $495.56   $506.89        $552.42
                                Non-Litigation
                                                             Associate       70    $275.00    $302.23   $349.00     $316.93   $303.78        $362.58




57      Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 59 of 182

Section II: Industry Analysis
Technology and Telecommunications
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 Practice Area                  Matter Type                  Role             n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

                                                             Partner          22     $360.00    $445.00   $701.25    $564.86   $482.04       $485.33
                                Litigation
 Bankruptcy                                                  Associate        11     $295.00    $375.00   $403.76    $376.11   $338.87       $338.79
 and Collections                                             Partner          16     $400.00    $438.87   $665.75    $539.84   $420.62       $459.28
                                Non-Litigation
                                                             Associate        14     $224.00    $230.00   $316.00    $281.11   $281.59       $294.47

                                                             Partner          93     $394.56    $600.00   $714.00    $574.39   $562.66       $554.28
                                Litigation
                                                             Associate        70     $255.00    $311.63   $383.00    $316.54   $338.76       $347.48
 Commercial
                                                             Partner         232     $433.00    $554.50   $700.20    $582.06   $570.23       $575.46
                                Non-Litigation
                                                             Associate       192     $280.75    $345.00   $440.00    $386.16   $363.07       $366.77

 Corporate:                                                  Partner         313     $550.00    $714.00   $900.00    $762.14   $757.34       $723.07
 Mergers,
                  Non-Litigation
 Acquisitions,
 and Divestitures                                            Associate       460     $334.31    $455.00   $582.50    $488.53   $479.08       $460.87

                                                             Partner          30     $650.00    $722.50   $933.00    $759.72   $708.90       $604.09
                                Litigation
 Corporate:                                                  Associate        38     $312.00    $440.00   $555.00    $469.48   $444.04       $417.83
 Regulatory and
 Compliance                                                  Partner         294     $455.00    $588.28   $722.00    $603.14   $604.62       $595.02
                                Non-Litigation
                                                             Associate       300     $305.44    $392.00   $491.93    $413.86   $417.12       $391.51

                                                             Partner         348     $465.00    $629.00   $815.00    $658.09   $656.99       $627.20
                                Litigation
 Corporate:                                                  Associate       356     $309.05    $412.50   $535.00    $440.62   $400.34       $374.46
 Other                                                       Partner         1,319   $537.00    $696.00   $867.00    $722.84   $702.07       $672.65
                                Non-Litigation
                                                             Associate       1,506   $327.25    $437.75   $555.00    $463.29   $431.83       $417.79

 Finance and                                                 Partner          45     $588.15    $750.00   $925.00    $757.25   $813.99       $763.87
                                Non-Litigation
 Securities                                                  Associate        43     $311.00    $395.25   $490.00    $415.29   $529.51       $475.14

 General                                                     Partner          118    $380.00    $523.88   $649.76    $518.72   $493.10       $508.57
                                Litigation
 Liability                                                   Associate        90     $250.00    $341.66   $442.00    $343.44   $328.53       $327.36

                                                             Partner         301     $506.93    $650.00   $800.00    $679.29   $643.81       $642.50
                                Litigation
 Intellectual                                                Associate       252     $325.00    $407.50   $522.57    $439.45   $429.53       $422.71
 Property:
 Patents                                                     Partner         372     $360.00    $453.26   $588.05    $488.71   $501.67       $518.56
                                Non-Litigation
                                                             Associate       478     $260.00    $315.00   $390.00    $338.60   $345.52       $350.43

 Intellectual                                                Partner          56     $426.25    $523.00   $652.88    $535.39   $561.90        $531.71
 Property:                      Non-Litigation
 Trademarks                                                  Associate        81     $251.00    $343.00   $409.00    $341.51   $356.43       $365.20

                                                             Partner         371     $515.00    $650.00   $805.50    $684.31   $646.99       $637.28
                                Litigation
 Intellectual                                                Associate       312     $335.76    $417.73   $544.00    $452.85   $430.06       $419.95
 Property:
 Other                                                       Partner         562     $390.00    $505.00   $658.74    $548.82   $543.15       $532.37
                                Non-Litigation
                                                             Associate       677     $275.00    $330.00   $416.00    $366.72   $355.69       $355.62




58      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 60 of 182

Section II: Industry Analysis
Technology and Telecommunications
By Practice Area and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         151   $411.67    $520.00   $635.00    $543.24   $480.20       $466.87
                                Litigation
 Labor and                                                   Associate       128   $270.00    $318.87   $395.00    $339.64   $329.49       $308.39
 Employment                                                  Partner         583   $400.00    $541.20   $700.00    $569.61   $546.76       $537.01
                                Non-Litigation
                                                             Associate       573   $285.00    $330.00   $405.00    $355.81   $391.52       $378.61

                                                             Partner         13    $250.00    $320.00   $540.00    $446.00   $417.24        $421.17
                                Litigation
                                                             Associate       n/a     n/a        n/a       n/a        n/a     $371.95       $333.35
 Real Estate
                                                             Partner         191   $335.00    $420.00   $516.67    $452.35   $440.10       $445.91
                                Non-Litigation
                                                             Associate       124   $235.00    $280.00   $331.00    $292.45   $290.71       $307.17




59      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
     Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 61 of 182




Section III
Practice Area
Analysis




2017 Real Rate Report Snapshot
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 62 of 182

Section III: Practice Area Analysis
Bankruptcy and Collections
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                     n                Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  11    $250.00    $251.48   $263.28    $274.37   $289.96        $245.60
 Albany, NY
                                    Associate                                10    $210.00    $212.47   $225.00    $214.33   $221.08         $217.12

                                    Partner                                  12    $297.50    $387.79   $476.38    $397.99   $452.74        $444.49
 Atlanta, GA
                                    Associate                                10    $265.00    $274.85   $318.76    $294.79   $319.36        $306.66

                                    Partner                                  31    $328.00    $360.00   $420.00    $367.97   $374.45        $359.31
 Baltimore, MD
                                    Associate                                12    $205.33    $246.99   $257.43    $237.12   $258.53        $233.41

                                    Partner                                  23    $275.00    $310.00   $328.02    $309.53   $299.29        $289.40
 Buffalo, NY
                                    Associate                                15    $185.00    $215.00   $235.00    $214.48   $190.73        $199.93

                                    Partner                                  54    $391.41    $491.67   $625.00    $514.66   $593.02        $551.47
 Chicago, IL
                                    Associate                                42    $268.40    $362.50   $445.50    $371.10   $381.96        $388.02

                                    Partner                                  22    $334.08    $354.42   $475.20    $406.08   $378.47        $359.24
 Cleveland, OH
                                    Associate                                23    $200.00    $266.51   $350.00    $283.40   $221.19        $214.83

                                    Partner                                  11    $305.00    $350.00   $425.00    $367.00   $362.00        $343.00
 Columbus, OH
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $247.00        $245.00

                                    Partner                                  12    $270.00    $576.19   $640.26    $484.38   $421.21        $446.22
 Dallas, TX
                                    Associate                                15    $350.00    $450.00   $525.00    $443.77   $341.02        $286.03

                                    Partner                                  14    $243.86    $313.38   $369.00    $325.29   $304.80        $329.33
 Denver, CO
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $220.28

                                    Partner                                  11    $227.32    $352.11   $380.00    $351.79   $316.81         $311.29
 Detroit, MI
                                    Associate                                7     $185.00    $295.00   $395.00    $305.00   $270.93        $241.37

                                    Partner                                  15    $360.00    $594.00   $827.00    $606.41   $489.60        $408.82
 Houston, TX
                                    Associate                                12    $250.00    $294.00   $422.50    $347.75   $314.80        $283.65

                                    Partner                                  17    $260.00    $285.00   $350.00    $314.58   $331.47        $316.92
 Indianapolis, IN
                                    Associate                                7     $200.60    $225.00   $250.00    $224.89   $237.37        $243.94

                                    Partner                                  22    $275.23    $343.50   $413.88    $354.28   $389.38        $409.68
 Kansas City, MO
                                    Associate                                9     $215.60    $245.50   $250.00    $252.16   $273.81        $267.23

                                    Partner                                  30    $335.00    $579.00   $680.00    $564.48   $460.98        $483.03
 Los Angeles, CA
                                    Associate                                28    $230.00    $280.00   $369.50    $299.84   $362.92        $378.22

                                    Partner                                  15    $321.00    $365.85   $375.00    $354.20   $356.87          n/a
 Madison, WI
                                    Associate                                8     $240.09    $280.50   $300.20    $276.45     n/a            n/a

                                    Partner                                  20    $265.00    $373.61   $415.00    $348.56   $352.06        $349.28
 Miami, FL
                                    Associate                                12    $186.42    $213.62   $246.55    $213.60   $230.34        $230.21

                                    Partner                                  32    $285.60    $354.90   $405.00    $356.26   $380.36        $371.30
 Milwaukee, WI
                                    Associate                                33    $228.00    $255.20   $285.00    $261.64   $244.13         $275.17

                                    Partner                                  76    $315.25    $415.00   $690.66    $508.06   $551.91        $565.51
 New York, NY
                                    Associate                                45    $270.00    $299.59   $370.00    $337.12   $369.28        $407.40



61      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 63 of 182

Section III: Practice Area Analysis
Bankruptcy and Collections
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                     n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                    Partner                                  42    $360.00    $410.00   $517.50    $450.73   $428.44       $439.47
 Philadelphia, PA
                                    Associate                                28    $238.01    $272.50   $337.50    $282.55   $273.72       $269.35

                                    Partner                                  19    $315.00    $395.00   $475.00    $402.38   $411.63       $400.90
 Phoenix, AZ
                                    Associate                                8     $211.56    $272.50   $421.89    $318.42   $278.21       $284.83

                                    Partner                                  17    $310.00    $360.00   $410.00    $346.23   $339.50       $366.29
 Pittsburgh, PA
                                    Associate                                22    $190.00    $230.00   $275.00    $238.41   $245.00       $260.42

                                    Partner                                  8     $268.57    $415.32   $452.88    $371.69   $335.45       $340.25
 Portland, OR
                                    Associate                                7     $206.45    $257.30   $300.00    $249.82   $241.17         n/a

                                    Partner                                  17    $259.10    $349.68   $350.00    $358.06   $338.35       $372.56
 Richmond, VA
                                    Associate                                13    $220.80    $250.00   $250.00    $240.87   $213.71       $248.60

                                    Partner                                  13    $409.50    $495.00   $700.00    $549.37   $534.89       $510.59
 San Francisco, CA
                                    Associate                                7     $252.00    $290.00   $442.00    $333.25   $315.55       $297.80

                                    Partner                                  16    $303.86    $397.32   $465.00    $394.93   $439.14       $407.47
 Seattle, WA
                                    Associate                                16    $197.38    $230.25   $302.50    $270.50   $325.00        $311.41

                                    Partner                                  15    $365.00    $423.08   $480.00    $421.67   $431.60       $435.93
 St. Louis, MO
                                    Associate                                10    $198.00    $221.50   $238.00    $217.38   $243.13       $260.58

                                    Partner                                  9     $235.00    $240.00   $240.00    $235.64   $242.02       $269.23
 Syracuse, NY
                                    Associate                                8     $172.50    $175.00   $175.00    $172.50   $159.05       $154.16

                                    Partner                                  11    $255.00    $320.18   $426.80    $327.85   $421.20       $359.88
 Tampa, FL
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $255.85       $236.80

                                    Partner                                  10    $304.42    $462.29   $765.00    $517.27   $598.11       $583.28
 Washington, DC
                                    Associate                                14    $213.00    $425.00   $560.00    $410.20   $368.96       $357.31




62      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 64 of 182

Section III: Practice Area Analysis
Bankruptcy and Collections
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        107   $270.00    $315.00   $435.00    $370.61   $361.91       $365.68
 Fewer Than 21 Years
                                           Non-Litigation                    146   $275.00    $350.00   $460.00    $388.42   $385.66       $385.37

                                           Litigation                        204   $278.70    $360.00   $450.00    $400.70   $405.71       $423.65
 21 or More Years
                                           Non-Litigation                    244   $334.75    $410.00   $487.29    $443.73   $462.09       $458.56




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                         9    $190.00    $210.00   $255.00    $222.54   $246.38       $240.63
 Fewer Than 3 Years
                                           Non-Litigation                    35    $189.73    $236.62   $350.00    $265.66   $223.13       $244.45

 3 to Fewer Than                           Litigation                        48    $196.75    $225.00   $259.50    $241.72   $269.06       $287.77
 7 Years                                   Non-Litigation                    60    $225.00    $265.00   $321.30    $296.55   $282.55       $313.40

                                           Litigation                        92    $225.00    $257.58   $345.00    $288.09   $300.13       $288.72
 7 and More Years
                                           Non-Litigation                    98    $220.00    $275.00   $350.00    $319.04   $300.75       $309.46




63      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 65 of 182

Section III: Practice Area Analysis
Bankruptcy and Collections
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         110   $235.00    $276.20   $350.06    $299.65   $291.39       $301.52
                                  Litigation
 50 Lawyers                                                  Associate       75    $185.00    $225.00   $275.00    $237.21   $224.78       $214.47
 or Fewer                                                    Partner         88    $235.00    $263.64   $325.00    $274.66   $292.95       $307.42
                                  Non-Litigation
                                                             Associate       55    $185.00    $210.00   $240.00    $213.48   $215.86       $218.92

                                                             Partner         114   $285.14    $335.89   $417.36    $363.75   $342.45       $352.70
                                  Litigation
                                                             Associate       70    $200.00    $245.00   $275.00    $254.18   $230.22       $233.72
 51–200 Lawyers
                                                             Partner         130   $288.00    $360.00   $410.00    $363.22   $353.98       $365.67
                                  Non-Litigation
                                                             Associate       85    $200.00    $224.00   $255.20    $229.05   $288.82       $352.07

                                                             Partner         81    $300.00    $360.00   $510.00    $427.40   $424.71       $428.56
                                  Litigation
 201–500                                                     Associate       54    $250.00    $265.84   $305.00    $285.01   $303.60       $297.48
 Lawyers                                                     Partner         147   $350.00    $422.03   $519.00    $460.43   $436.46       $414.89
                                  Non-Litigation
                                                             Associate       93    $239.75    $276.26   $350.00    $321.26   $277.18       $271.27

                                                             Partner         24    $394.00    $475.00   $579.00    $519.27   $546.74       $526.67
                                  Litigation
 501–1,000                                                   Associate       26    $250.00    $292.50   $460.00    $344.85   $371.82       $332.48
 Lawyers                                                     Partner         35    $428.00    $595.00   $710.00    $587.98   $632.48       $567.52
                                  Non-Litigation
                                                             Associate       31    $325.00    $395.90   $504.00    $418.83   $393.92       $370.23

                                                             Partner         34    $395.00    $446.89   $625.00    $532.81   $618.26       $660.20
                                  Litigation
 More Than                                                   Associate       34    $190.00    $238.01   $370.00    $279.27   $378.84       $394.45
 1,000 Lawyers                                               Partner         34    $410.00    $484.23   $800.00    $583.01   $707.08       $698.65
                                  Non-Litigation
                                                             Associate       25    $275.00    $350.00   $425.00    $367.45   $475.52       $474.56




64      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 66 of 182

Section III: Practice Area Analysis
Commercial
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  73    $380.00    $525.78   $640.00    $522.55   $526.43        $510.72
 Atlanta, GA
                                    Associate                                56    $145.25    $311.25   $462.40    $321.49   $347.64        $320.77

                                    Partner                                  22    $337.50    $426.25   $525.00    $466.89   $437.01        $461.00
 Austin, TX
                                    Associate                                8     $254.93    $268.00   $362.50    $310.83   $327.92        $361.73

                                    Partner                                  26    $425.00    $474.31   $585.00    $498.06   $520.20         $491.18
 Baltimore, MD
                                    Associate                                19    $266.00    $293.15   $369.00    $323.93   $410.73        $327.47

                                    Partner                                  23    $300.00    $410.00   $480.00    $390.45   $416.71        $388.73
 Birmingham, AL
                                    Associate                                14    $180.00    $215.00   $245.00    $217.60   $241.43        $238.49

                                    Partner                                  55    $350.00    $495.00   $693.00    $531.01   $517.47        $504.67
 Boston, MA
                                    Associate                                43    $260.00    $287.80   $430.00    $358.14   $369.55        $365.00

                                    Partner                                  18    $283.50    $297.00   $339.22    $308.03   $309.26        $306.61
 Buffalo, NY
                                    Associate                                17    $207.00    $216.00   $234.00    $227.30     n/a            n/a

                                    Partner                                  23    $390.00    $480.00   $525.00    $451.96   $464.14        $498.74
 Charlotte, NC
                                    Associate                                31    $150.00    $190.00   $305.00    $222.41   $202.79         $301.15

                                    Partner                                  248   $445.70    $601.25   $798.50    $630.69   $618.91        $581.53
 Chicago, IL
                                    Associate                                199   $324.55    $390.00   $505.00    $418.73   $393.63        $362.49

                                    Partner                                  20    $349.62    $407.50   $450.00    $392.11   $398.76        $394.39
 Cincinnati, OH
                                    Associate                                8     $206.00    $235.42   $300.00    $251.24   $244.09        $246.32

                                    Partner                                  68    $341.17    $412.44   $553.50    $450.80   $452.83        $429.47
 Cleveland, OH
                                    Associate                                73    $217.69    $260.00   $310.00    $265.27   $263.23        $253.43

                                    Partner                                  19    $340.00    $398.65   $470.00    $398.87   $356.84        $339.28
 Columbia, SC
                                    Associate                                12    $245.00    $252.50   $265.00    $251.84   $229.20        $235.49

                                    Partner                                  11    $385.00    $449.00   $475.00    $426.00   $415.00        $429.00
 Columbus, OH
                                    Associate                                10    $235.00    $310.00   $350.00    $308.00   $319.00        $301.00

                                    Partner                                  38    $355.00    $559.38   $725.00    $552.14   $572.98        $479.18
 Dallas, TX
                                    Associate                                29    $305.00    $369.00   $432.00    $404.43   $367.66        $334.91

                                    Partner                                  26    $310.00    $380.00   $505.00    $410.11   $405.25        $426.49
 Denver, CO
                                    Associate                                12    $205.00    $290.50   $343.00    $277.25   $258.25        $286.97

                                    Partner                                  n/a     n/a        n/a       n/a        n/a       n/a            n/a
 Des Moines, IA
                                    Associate                                10    $210.00    $268.19   $315.00    $264.67   $244.57          n/a

                                    Partner                                  19    $375.00    $400.50   $510.00    $427.08   $367.16        $346.23
 Detroit, MI
                                    Associate                                24    $222.50    $250.00   $275.15    $250.14   $253.93        $245.71

                                    Partner                                  17    $325.00    $380.00   $410.00    $364.50   $338.58        $284.91
 Greenville, SC
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  13    $300.00    $400.00   $550.00    $433.68   $485.17        $430.74
 Hartford, CT
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $276.33



65      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 67 of 182

Section III: Practice Area Analysis
Commercial
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  34    $425.00    $585.00   $754.94    $587.32   $525.67        $506.43
 Houston, TX
                                    Associate                                23    $295.00    $425.00   $585.00    $442.39   $347.90        $322.28

                                    Partner                                  27    $295.00    $385.00   $500.00    $398.05   $400.64        $387.36
 Indianapolis, IN
                                    Associate                                13    $250.00    $285.00   $375.00    $310.77   $266.67        $254.16

                                    Partner                                  20    $250.00    $410.00   $510.00    $396.25   $403.57          n/a
 Jackson, MS
                                    Associate                                8     $215.00    $225.00   $225.00    $213.63   $209.90          n/a

                                    Partner                                  35    $335.00    $400.00   $475.00    $420.42   $425.19        $464.69
 Kansas City, MO
                                    Associate                                21    $245.00    $260.00   $295.00    $266.83   $268.90        $268.27

                                    Partner                                  137   $500.00    $650.00   $846.00    $665.16   $602.61        $584.03
 Los Angeles, CA
                                    Associate                                187   $358.00    $465.00   $590.00    $489.93   $455.28        $406.17

                                    Partner                                  10    $260.00    $343.00   $425.00    $340.20   $277.62        $291.60
 Memphis, TN
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  49    $315.00    $450.00   $574.00    $439.46   $428.91        $405.36
 Miami, FL
                                    Associate                                34    $200.00    $280.50   $344.00    $281.84   $297.62        $294.27

                                    Partner                                  34    $330.00    $387.50   $445.00    $430.81   $407.81        $396.79
 Milwaukee, WI
                                    Associate                                26    $225.00    $268.00   $285.00    $274.47   $256.38        $253.60

                                    Partner                                  68    $402.00    $492.50   $607.50    $490.33   $456.16        $444.49
 Minneapolis, MN
                                    Associate                                46    $265.00    $300.00   $375.00    $317.36   $288.36        $278.73

                                    Partner                                  11    $325.00    $373.44   $515.00    $406.58   $348.08        $389.30
 Nashville, TN
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $205.54        $215.60

                                    Partner                                  9     $400.00    $440.00   $500.03    $429.78     n/a          $388.50
 New Haven, CT
                                    Associate                                 7    $255.00    $275.00   $275.00    $263.82     n/a            n/a

                                    Partner                                  13    $225.00    $250.00   $350.00    $286.92   $288.51        $299.74
 New Orleans, LA
                                    Associate                                14    $130.00    $175.00   $200.00    $169.29   $195.00        $218.67

                                    Partner                                  248   $475.00    $685.00   $935.28    $717.47   $699.40        $673.46
 New York, NY
                                    Associate                                207   $315.00    $444.00   $660.00    $481.80   $463.34        $448.50

 Oklahoma City,                     Partner                                  10    $250.00    $277.75   $315.00    $289.45   $278.50        $267.22
 OK                                 Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $185.36

                                    Partner                                   7    $453.00    $455.00   $495.00    $480.43   $439.41        $423.09
 Orlando, FL
                                    Associate                                10    $230.00    $275.00   $280.00    $269.50   $279.66        $271.20

                                    Partner                                  146   $465.00    $578.13   $705.00    $579.66   $554.73        $561.29
 Philadelphia, PA
                                    Associate                                146   $264.00    $312.50   $395.79    $323.63   $336.92        $328.25

                                    Partner                                  17    $340.00    $410.00   $498.75    $421.73   $398.12        $412.64
 Phoenix, AZ
                                    Associate                                13    $270.57    $306.00   $320.00    $302.47   $178.71        $193.26

                                    Partner                                  28    $283.00    $335.00   $395.00    $352.36   $464.86        $464.22
 Pittsburgh, PA
                                    Associate                                41    $210.00    $255.00   $300.00    $267.05   $281.69        $289.60



66      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 68 of 182

Section III: Practice Area Analysis
Commercial
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  32    $325.00    $392.00   $467.60    $398.48   $379.78        $359.94
 Portland, OR
                                    Associate                                63    $232.00    $270.00   $316.04    $272.76   $261.82        $240.43

                                    Partner                                  19    $300.00    $350.00   $595.00    $437.86   $531.07        $491.55
 Richmond, VA
                                    Associate                                21    $295.00    $330.00   $395.00    $333.08   $379.77         $311.42

                                    Partner                                  16    $295.03    $402.38   $498.17    $396.65   $412.97        $360.43
 Salt Lake City, UT
                                    Associate                                 7    $170.00    $205.00   $280.00    $220.68     n/a          $204.79

                                    Partner                                  10    $340.00    $742.84   $819.00    $605.85   $559.14        $616.42
 San Diego, CA
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $383.83        $394.84

                                    Partner                                  60    $472.50    $616.69   $740.24    $619.73   $600.28        $598.63
 San Francisco, CA
                                    Associate                                36    $350.50    $445.54   $546.50    $478.96   $438.04        $418.59

                                    Partner                                  20    $648.38    $759.25   $840.22    $715.10   $707.27        $595.29
 San Jose, CA
                                    Associate                                 7    $160.00    $415.00   $437.75    $345.39   $437.57        $405.14

                                    Partner                                  14    $190.00    $205.00   $240.00    $218.99   $243.22        $235.62
 San Juan, PR
                                    Associate                                10    $145.00    $150.00   $165.00    $153.14   $151.97        $152.90

                                    Partner                                  72    $371.00    $430.50   $490.00    $433.22   $448.78        $442.16
 Seattle, WA
                                    Associate                                48    $247.47    $282.00   $345.84    $303.53   $295.71        $313.09

                                    Partner                                  23    $420.00    $440.00   $475.00    $448.26   $433.42        $418.59
 St. Louis, MO
                                    Associate                                 7    $232.00    $275.00   $300.00    $261.71   $272.25        $249.12

                                    Partner                                  10    $250.00    $372.50   $475.00    $375.10   $441.56        $374.80
 Tampa, FL
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $300.99        $266.24

                                    Partner                                  346   $587.25    $706.50   $845.10    $728.84   $695.64        $699.77
 Washington, DC
                                    Associate                                252   $357.93    $437.77   $516.58    $451.30   $432.15        $442.37




67      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 69 of 182

Section III: Practice Area Analysis
Commercial
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        432   $300.00    $442.50   $604.50    $484.92   $471.77       $453.65
 Fewer Than 21 Years
                                           Non-Litigation                    425   $365.00    $485.00   $650.00    $524.71   $511.46       $520.76

                                           Litigation                        663   $395.00    $551.12   $725.00    $576.10   $553.16       $523.89
 21 or More Years
                                           Non-Litigation                    606   $425.00    $557.46   $730.00    $596.92   $600.38       $585.06




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        104   $208.75    $272.36   $372.50    $307.31   $298.86       $285.37
 Fewer Than 3 Years
                                           Non-Litigation                    98    $209.18    $252.10   $350.00    $286.48   $311.73       $329.23

 3 to Fewer Than                           Litigation                        221   $230.00    $312.00   $460.00    $359.38   $376.86       $359.80
 7 Years                                   Non-Litigation                    200   $268.38    $335.00   $459.10    $381.88   $399.34       $403.62

                                           Litigation                        264   $248.00    $338.45   $479.31    $381.58   $367.20       $359.49
 7 and More Years
                                           Non-Litigation                    209   $280.00    $345.00   $495.30    $399.23   $413.38       $404.27




68      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 70 of 182

Section III: Practice Area Analysis
Commercial
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role             n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         207   $250.00    $309.76   $410.00    $340.62   $328.96       $326.16
                                  Litigation
 50 Lawyers                                                  Associate       142   $190.00    $225.00   $295.00    $254.62   $238.78       $235.01
 or Fewer                                                    Partner         218   $250.00    $347.50   $425.00    $357.05   $353.88       $344.14
                                  Non-Litigation
                                                             Associate       110   $175.00    $225.00   $300.00    $246.77   $236.45       $234.92

                                                             Partner         300   $283.50    $381.00   $510.00    $412.41   $424.49       $391.28
                                  Litigation
                                                             Associate       203   $189.00    $225.00   $278.00    $247.11   $263.34       $247.94
 51–200 Lawyers
                                                             Partner         212   $333.50    $397.94   $494.09    $428.00   $423.71       $422.83
                                  Non-Litigation
                                                             Associate       134   $220.00    $260.00   $319.50    $280.63   $254.87       $248.34

                                                             Partner         286   $395.00    $510.00   $625.00    $520.43   $503.82       $487.89
                                  Litigation
 201–500                                                     Associate       204   $264.00    $300.61   $395.00    $340.13   $318.41       $300.16
 Lawyers                                                     Partner         272   $447.50    $531.04   $647.00    $551.39   $526.46       $502.52
                                  Non-Litigation
                                                             Associate       178   $264.00    $329.00   $420.00    $349.77   $344.15       $338.21

                                                             Partner         258   $539.89    $650.00   $830.00    $695.51   $638.87       $621.13
                                  Litigation
 501–1,000                                                   Associate       242   $295.00    $375.00   $464.80    $400.17   $401.04       $405.39
 Lawyers                                                     Partner         287   $480.00    $580.18   $740.00    $640.10   $650.39       $653.87
                                  Non-Litigation
                                                             Associate       310   $286.00    $350.00   $445.00    $386.09   $386.97       $415.05

                                                             Partner         234   $606.94    $740.27   $877.00    $750.58   $717.49       $720.21
                                  Litigation
 More Than                                                   Associate       262   $349.00    $475.67   $590.00    $486.03   $465.29       $447.93
 1,000 Lawyers                                               Partner         266   $615.00    $775.00   $938.00    $777.44   $754.31       $713.64
                                  Non-Litigation
                                                             Associate       242   $347.60    $450.00   $570.00    $469.78   $460.52       $426.15




69      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 71 of 182

Section III: Practice Area Analysis
Corporate: Mergers, Acquisitions, and Divestitures
By City

2016—Real Rates for Partners and Associates                                                                              Trend Analysis (Mean)
                                                                                    First                  Third
 City                               Role                                      n               Median                    2016        2015           2014
                                                                                   Quartile               Quartile

                                    Partner                                  30    $585.00    $678.75     $825.00     $705.87     $709.08         $671.50
 Atlanta, GA
                                    Associate                                41    $302.95    $375.00      $474.15     $372.61    $469.72         $428.60

                                    Partner                                   8    $481.50    $705.50      $812.38    $654.27     $605.58         $616.25
 Baltimore, MD
                                    Associate                                16    $375.75    $465.25      $571.25    $473.24     $441.64         $433.21

                                    Partner                                  24    $730.00    $900.00     $1,032.50   $882.01      $817.81        $807.25
 Boston, MA
                                    Associate                                36    $380.00    $480.00     $572.50     $481.30     $400.84         $490.94

                                    Partner                                  112   $646.24    $748.50     $900.00     $772.24     $756.67         $702.93
 Chicago, IL
                                    Associate                                106   $385.00    $445.00     $566.00      $474.21    $488.05         $452.19

                                    Partner                                  28    $421.86    $540.00     $600.00     $534.26     $544.33         $601.96
 Cleveland, OH
                                    Associate                                25    $245.00    $275.00     $315.00     $303.00     $369.35         $306.93

                                    Partner                                  17    $585.00    $775.00     $850.00     $722.92     $795.36         $742.24
 Dallas, TX
                                    Associate                                22    $462.21    $605.00     $720.00     $593.46     $549.35         $493.48

                                    Partner                                  n/a     n/a        n/a         n/a         n/a       $814.45          $641.17
 Houston, TX
                                    Associate                                10    $430.00    $524.64     $632.64     $544.44     $476.41         $390.08

                                    Partner                                  39    $658.76    $900.00     $1,017.00   $880.66     $908.15         $842.22
 Los Angeles, CA
                                    Associate                                77    $425.00    $557.60     $675.00     $591.33      $561.41        $559.83

                                    Partner                                  25    $382.50    $423.00     $475.00     $426.46     $396.73         $383.76
 Nashville, TN
                                    Associate                                31    $202.50    $216.00     $270.00     $236.47     $215.48         $201.94

                                    Partner                                  307   $902.07    $1,088.00   $1,200.00   $1,042.66   $1,025.00       $941.60
 New York, NY
                                    Associate                                893   $423.41    $565.00     $740.00     $550.19     $608.29         $556.62

                                    Partner                                  76    $529.38    $645.00     $772.50     $668.53     $642.38         $592.89
 Philadelphia, PA
                                    Associate                                68    $302.50    $327.97     $405.00      $360.11    $360.31         $343.95

                                    Partner                                  20    $482.50    $630.00     $720.50     $598.52     $562.43         $559.77
 Pittsburgh, PA
                                    Associate                                27    $255.00    $285.00     $336.00     $309.67     $344.31         $352.52

                                    Partner                                  29    $660.00    $814.00     $1,088.00   $839.63     $847.90         $822.95
 San Francisco, CA
                                    Associate                                17    $450.80    $530.00     $640.00     $557.48     $564.14         $519.09

                                    Partner                                  28    $810.02    $1,074.25   $1,275.00   $1,009.23   $895.83         $783.03
 San Jose, CA
                                    Associate                                27    $510.20    $585.00     $801.00     $657.04      $536.31        $485.25

                                    Partner                                  39    $460.00    $505.00     $529.50     $496.25     $485.58         $469.29
 Seattle, WA
                                    Associate                                21    $248.00    $300.00     $338.00     $300.13      $328.12        $277.25

                                    Partner                                  173   $654.50    $790.00     $925.00     $808.47     $820.16         $763.95
 Washington, DC
                                    Associate                                219   $361.25    $450.50     $544.00     $475.93     $480.60         $453.04




70      Real Rate Report Snapshot | 2017                                                                                                wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                    gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 72 of 182

Section III: Practice Area Analysis
Corporate: Mergers, Acquisitions, and Divestitures
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                 2016      2015           2014
                                                                                   Quartile             Quartile

                                           Litigation                        n/a     n/a        n/a       n/a         n/a     $447.92        $586.93
 Fewer Than 21 Years
                                           Non-Litigation                    347   $550.00    $725.00   $940.00     $748.71   $750.16        $685.02

                                           Litigation                        12    $615.00    $675.00   $730.00     $653.67   $580.57        $635.76
 21 or More Years
                                           Non-Litigation                    484   $615.50    $863.00   $1,088.00   $863.98   $832.96        $773.48




2016—Real Rates for Associates                                                                                        Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                 2016      2015           2014
                                                                                   Quartile             Quartile

                                           Litigation                        n/a     n/a        n/a       n/a         n/a       n/a            n/a
 Fewer Than 3 Years
                                           Non-Litigation                    97    $325.00    $383.00   $530.00     $422.70   $422.16        $399.33

 3 to Fewer Than 7                         Litigation                        n/a     n/a        n/a       n/a         n/a       n/a          $386.66
 Years                                     Non-Litigation                    218   $405.00    $585.73   $740.00     $573.24   $568.89        $504.19

                                           Litigation                        n/a     n/a        n/a       n/a         n/a       n/a          $462.10
 7 and More Years
                                           Non-Litigation                    246   $435.00    $631.45   $755.00     $600.81   $599.40        $549.99




71      Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 73 of 182

Section III: Practice Area Analysis
Corporate: Mergers, Acquisitions, and Divestitures
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role            n                Median                 2016      2015          2014
                                                                                   Quartile             Quartile

 50 Lawyers                                                  Partner         37    $350.00    $500.00   $580.00     $488.99   $479.88       $457.13
                                  Non-Litigation
 or Fewer                                                    Associate       23    $211.00    $395.00   $500.00     $367.00   $336.10       $258.17

                                                             Partner         124   $426.25    $540.00   $719.99     $565.77   $518.22       $464.29
 51–200 Lawyers                   Non-Litigation
                                                             Associate       98    $235.00    $270.00   $355.50     $292.88   $274.63       $275.28

                                                             Partner         10    $550.00    $597.50   $650.00     $607.50   $485.53       $556.45
                                  Litigation
 201–500                                                     Associate       n/a     n/a        n/a       n/a         n/a     $378.13       $376.15
 Lawyers                                                     Partner         76    $475.00    $542.50   $629.60     $574.28   $604.40       $572.85
                                  Non-Litigation
                                                             Associate       47    $300.00    $325.00   $375.00     $348.51   $390.14       $363.30

 501–1,000                                                   Partner         360   $699.07    $969.58   $1,103.00   $912.95   $866.91       $835.61
                                  Non-Litigation
 Lawyers                                                     Associate       771   $310.00    $490.00   $705.00     $491.67   $545.04       $496.35

 More Than                                                   Partner         423   $684.36    $840.40   $1,030.15   $875.65   $859.77       $794.73
                                  Non-Litigation
 1,000 Lawyers                                               Associate       735   $408.00    $525.00   $691.54     $555.60   $535.85       $504.70




72      Real Rate Report Snapshot | 2017                                                                                           wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 74 of 182

Section III: Practice Area Analysis
Corporate: Regulatory and Compliance
By City

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                 2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  39    $400.00    $607.19   $675.00     $586.91   $543.68         $511.13
 Atlanta, GA
                                    Associate                                52    $123.75    $324.78   $435.00     $313.76   $395.21        $372.77

                                    Partner                                  14    $375.00    $447.50   $475.00     $460.30   $436.17        $453.80
 Austin, TX
                                    Associate                                 8    $302.39    $392.50   $533.58     $413.12   $357.89        $348.17

                                    Partner                                  25    $475.00    $550.00   $680.00     $564.87   $525.49        $515.67
 Baltimore, MD
                                    Associate                                35    $326.00    $390.00   $487.50     $408.56   $321.02        $354.70

                                    Partner                                  20    $385.00    $440.00   $476.35     $429.46   $374.30        $339.27
 Birmingham, AL
                                    Associate                                 8    $260.00    $282.50   $320.00     $288.13   $254.60        $238.40

                                    Partner                                  39    $490.00    $665.00   $825.00     $645.65   $707.76        $667.40
 Boston, MA
                                    Associate                                41    $260.00    $353.00   $460.00     $386.53   $430.36        $398.71

                                    Partner                                  16    $497.50    $569.50   $805.00     $629.55   $654.28         $529.12
 Charlotte, NC
                                    Associate                                 8    $315.00    $395.13   $409.38     $398.63     n/a          $330.55

                                    Partner                                  139   $625.00    $744.00   $850.00     $734.19   $632.82        $642.02
 Chicago, IL
                                    Associate                                146   $368.53    $440.88   $575.00     $457.53   $417.89        $395.32

                                    Partner                                  18    $360.00    $559.00   $686.15     $542.85   $541.37         $501.16
 Dallas, TX
                                    Associate                                19    $250.00    $350.00   $500.00     $372.26   $364.31        $333.05

                                    Partner                                  18    $370.00    $484.63   $505.00     $459.23   $548.56        $505.58
 Denver, CO
                                    Associate                                n/a     n/a        n/a       n/a         n/a     $293.47        $316.00

                                    Partner                                  24    $360.24    $396.03   $480.00     $404.48   $410.01         $411.30
 Indianapolis, IN
                                    Associate                                13    $195.00    $235.00   $235.97     $225.46   $215.20        $219.39

                                    Partner                                  19    $420.00    $495.00   $550.00     $491.08   $434.90        $409.44
 Kansas City, MO
                                    Associate                                14    $245.00    $332.84   $405.00     $328.08   $325.61        $295.93

                                    Partner                                  84    $570.00    $672.50   $838.75     $705.19   $730.13        $683.50
 Los Angeles, CA
                                    Associate                                152   $438.50    $488.00   $613.00     $519.42   $488.82        $476.86

                                    Partner                                  34    $435.00    $497.50   $600.00     $515.85   $474.98        $465.64
 Miami, FL
                                    Associate                                22    $260.00    $352.50   $420.00     $349.93   $280.13        $270.50

                                    Partner                                  27    $425.00    $470.00   $545.00     $480.44   $472.62        $479.85
 Minneapolis, MN
                                    Associate                                15    $255.00    $280.00   $340.00     $293.40   $304.72         $279.12

                                    Partner                                  32    $378.00    $442.00   $490.58     $423.54   $387.62        $359.85
 Nashville, TN
                                    Associate                                36    $202.50    $235.00   $288.00     $246.88   $219.69        $201.45

                                    Partner                                  284   $638.61    $900.00   $1,080.17   $853.15   $880.30        $824.06
 New York, NY
                                    Associate                                351   $390.00    $538.90   $680.66     $536.69   $533.69         $517.87

                                    Partner                                  83    $535.00    $672.00   $764.88     $646.88   $612.29        $592.91
 Philadelphia, PA
                                    Associate                                120   $285.00    $360.00   $431.44     $358.16   $343.52        $324.22

                                    Partner                                  12    $300.00    $355.00   $472.50     $376.67   $380.14        $367.74
 Phoenix, AZ
                                    Associate                                n/a     n/a        n/a       n/a         n/a       n/a          $224.03



73      Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 75 of 182

Section III: Practice Area Analysis
Corporate: Regulatory and Compliance
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                    Partner                                  16    $486.00    $530.77   $575.00    $509.60   $528.62       $497.29
 Pittsburgh, PA
                                    Associate                                38    $275.00    $355.00   $405.00    $341.32   $362.82       $312.75

                                    Partner                                   9    $403.03    $476.84   $494.08    $454.55   $451.54       $442.68
 Portland, OR
                                    Associate                                35    $246.06    $274.00   $317.42    $286.79   $278.72       $266.09

                                    Partner                                  23    $293.35    $336.00   $380.00    $387.93   $408.71       $400.16
 Richmond, VA
                                    Associate                                23    $221.00    $285.00   $365.00    $300.61   $310.76       $316.81

                                    Partner                                  47    $531.07    $650.00   $795.00    $654.69   $639.86       $639.14
 San Francisco, CA
                                    Associate                                31    $300.00    $400.00   $480.00    $414.21   $447.51       $410.50

                                    Partner                                  20    $190.79    $215.17   $247.74    $221.60   $228.43       $187.86
 San Juan, PR
                                    Associate                                18    $140.00    $148.13   $155.00    $148.54   $144.21       $147.04

                                    Partner                                  48    $409.55    $476.00   $540.50    $489.90   $469.21       $454.71
 Seattle, WA
                                    Associate                                13    $239.00    $268.39   $360.00    $298.04   $318.51       $295.65

                                    Partner                                  16    $335.50    $353.00   $475.00    $388.80   $376.80       $397.44
 St. Louis, MO
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $197.63         n/a

                                    Partner                                  590   $605.00    $720.00   $853.13    $732.42   $713.23       $693.53
 Washington, DC
                                    Associate                                454   $358.06    $455.00   $548.00    $470.76   $462.50       $440.29




74      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 76 of 182

Section III: Practice Area Analysis
Corporate: Regulatory and Compliance
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        208   $475.00    $683.63   $792.26    $655.26   $582.78       $569.97
 Fewer Than 21 Years
                                           Non-Litigation                    425   $395.00    $559.00   $726.01    $581.96   $585.01       $554.56

                                           Litigation                        357   $545.00    $740.00   $909.50    $730.60   $686.96       $651.39
 21 or More Years
                                           Non-Litigation                    685   $470.00    $635.00   $830.00    $658.27   $642.38       $618.18




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        80    $315.00    $391.95   $480.00    $407.57   $334.02       $344.71
 Fewer Than 3 Years
                                           Non-Litigation                    129   $269.10    $323.90   $444.00    $353.74   $357.30       $319.36

 3 to Fewer Than                           Litigation                        129   $370.00    $540.00   $630.30    $504.00   $434.15       $457.64
 7 Years                                   Non-Litigation                    236   $268.74    $405.00   $550.00    $427.58   $436.05       $414.04

                                           Litigation                        144   $359.50    $438.50   $640.50    $498.71   $463.21       $476.21
 7 and More Years
                                           Non-Litigation                    208   $336.50    $433.88   $647.50    $483.55   $456.78       $428.55




75      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 77 of 182

Section III: Practice Area Analysis
Corporate: Regulatory and Compliance
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         70    $261.37    $425.00   $525.00    $424.80   $422.93       $413.91
                                  Litigation
 50 Lawyers                                                  Associate       51    $160.00    $295.00   $385.00    $309.61   $282.71       $278.59
 or Fewer                                                    Partner         221   $295.00    $385.00   $502.01    $406.34   $405.16       $395.45
                                  Non-Litigation
                                                             Associate       104   $210.00    $265.00   $355.50    $283.94   $275.76       $272.05

                                                             Partner         103   $364.50    $490.00   $714.44    $534.49   $504.57       $506.94
                                  Litigation
                                                             Associate       67    $250.00    $330.00   $395.00    $338.63   $289.36        $317.31
 51–200 Lawyers
                                                             Partner         201   $330.00    $428.41   $650.00    $479.47   $443.40       $427.32
                                  Non-Litigation
                                                             Associate       179   $193.50    $247.00   $345.00    $283.81   $266.64       $248.37

                                                             Partner         104   $487.50    $686.50   $805.00    $675.48   $539.84       $477.52
                                  Litigation
 201–500                                                     Associate       92    $360.40    $454.00   $585.67    $466.07   $340.04       $301.76
 Lawyers                                                     Partner         271   $430.00    $550.00   $685.00    $590.04   $580.28       $533.61
                                  Non-Litigation
                                                             Associate       172   $280.00    $339.77   $446.00    $377.31   $363.47       $342.72

                                                             Partner         234   $655.00    $797.50   $954.42    $809.35   $799.54       $781.03
                                  Litigation
 501–1,000                                                   Associate       268   $390.00    $492.00   $618.00    $505.09   $514.59       $508.40
 Lawyers                                                     Partner         368   $550.12    $691.77   $860.00    $737.49   $735.63       $703.38
                                  Non-Litigation
                                                             Associate       417   $324.00    $420.00   $545.41    $446.33   $469.47       $432.15

                                                             Partner         176   $667.00    $775.00   $930.00    $801.33   $757.18       $720.34
                                  Litigation
 More Than                                                   Associate       210   $395.00    $475.00   $615.00    $502.47   $451.43       $455.70
 1,000 Lawyers                                               Partner         272   $654.78    $780.00   $907.00    $785.69   $778.82       $755.74
                                  Non-Litigation
                                                             Associate       274   $390.00    $498.44   $622.50    $509.17   $492.69       $473.07




76      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 78 of 182

Section III: Practice Area Analysis
Corporate: Other
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  12    $277.50    $337.50   $379.99    $333.57   $335.67        $324.83
 Akron, OH
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $195.00        $198.57

                                    Partner                                  10    $250.00    $302.50   $405.00    $336.95   $307.85        $342.66
 Albany, NY
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  185   $450.00    $593.46   $722.00    $595.80   $576.79        $563.14
 Atlanta, GA
                                    Associate                                209   $250.00    $348.60   $485.55    $362.52   $361.51        $349.54

                                    Partner                                  41    $291.97    $360.00   $524.40    $446.40   $436.04        $456.16
 Austin, TX
                                    Associate                                31    $225.00    $261.00   $390.87    $304.42   $279.76        $326.61

                                    Partner                                  47    $450.24    $600.00   $742.50    $600.81   $541.53        $554.16
 Baltimore, MD
                                    Associate                                76    $292.69    $369.50   $430.00    $375.15   $372.87        $375.70

                                    Partner                                  57    $285.00    $345.00   $420.00    $352.03   $327.16        $338.79
 Birmingham, AL
                                    Associate                                43    $198.00    $210.00   $285.00    $229.27   $231.60         $213.17

                                    Partner                                  128   $450.00    $606.25   $765.08    $626.45   $615.08        $604.28
 Boston, MA
                                    Associate                                158   $291.21    $380.00   $489.00    $414.27   $392.42        $369.87

                                    Partner                                  13    $292.00    $461.35   $485.00    $442.29   $424.35        $445.84
 Bridgeport, CT
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $256.41         $301.18

                                    Partner                                  20    $270.00    $310.00   $372.50    $318.94   $295.67        $295.18
 Buffalo, NY
                                    Associate                                13    $145.00    $170.00   $230.00    $181.09   $190.89        $202.78

                                    Partner                                  25    $445.00    $560.00   $755.00    $602.47   $581.61        $514.73
 Charlotte, NC
                                    Associate                                20    $277.50    $303.00   $356.17    $323.87   $352.75         $337.51

                                    Partner                                  566   $585.00    $746.07   $885.00    $735.25   $691.56        $672.91
 Chicago, IL
                                    Associate                                588   $361.66    $439.50   $545.00    $453.21   $440.81        $415.99

                                    Partner                                  25    $408.00    $440.42   $481.00    $450.80   $461.01        $409.54
 Cincinnati, OH
                                    Associate                                16    $226.33    $270.50   $297.50    $268.92   $251.10        $235.52

                                    Partner                                  91    $350.00    $425.00   $625.00    $489.55   $459.75        $453.67
 Cleveland, OH
                                    Associate                                91    $235.00    $250.00   $325.00    $281.22   $271.47        $276.51

                                    Partner                                  24    $307.50    $375.00   $430.85    $362.57   $365.70        $357.08
 Columbia, SC
                                    Associate                                11    $160.00    $180.00   $275.00    $206.36   $248.64        $233.91

                                    Partner                                  17    $385.00    $430.00   $528.00    $471.00   $504.00        $446.00
 Columbus, OH
                                    Associate                                11    $234.00    $250.00   $320.00    $274.00   $293.00        $263.00

                                    Partner                                  86    $450.00    $655.40   $795.00    $637.71   $592.38        $510.37
 Dallas, TX
                                    Associate                                105   $325.00    $420.00   $520.00    $425.04   $403.21        $369.17

                                    Partner                                  41    $391.00    $459.02   $570.00    $488.65   $440.29        $418.48
 Denver, CO
                                    Associate                                35    $225.26    $275.00   $350.00    $297.28   $309.57        $298.87

                                    Partner                                  24    $198.46    $348.08   $456.10    $348.01   $366.40        $378.48
 Detroit, MI
                                    Associate                                26    $215.00    $232.25   $310.00    $248.73   $243.16        $238.59



77      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 79 of 182

Section III: Practice Area Analysis
Corporate: Other
By City

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
 City                               Role                                       n                Median                 2016      2015            2014
                                                                                     Quartile             Quartile

                                    Partner                                   11     $300.00    $355.00   $400.00     $343.95   $366.15         $361.81
 Greenville, SC
                                    Associate                                n/a       n/a        n/a       n/a         n/a     $243.05        $253.45

                                    Partner                                   39     $390.00    $425.00   $490.00     $433.31   $437.18        $421.20
 Hartford, CT
                                    Associate                                 26     $254.79    $287.50   $340.00     $294.21   $266.19        $294.95

                                    Partner                                   11     $325.00    $395.00   $425.00     $387.53   $406.72        $356.69
 Honolulu, HI
                                    Associate                                 n/a      n/a        n/a       n/a         n/a       n/a            n/a

                                    Partner                                   58     $472.50    $717.50   $850.00     $681.52   $614.88        $622.40
 Houston, TX
                                    Associate                                 40     $285.00    $398.25   $557.50     $436.73   $379.23        $401.88

                                    Partner                                   31     $250.00    $405.00   $525.00     $407.44   $407.38        $403.55
 Indianapolis, IN
                                    Associate                                 20     $199.71    $206.05   $263.90     $233.66   $266.28        $275.90

                                    Partner                                   24     $276.00    $377.50   $438.00     $367.28   $357.26        $335.48
 Jackson, MS
                                    Associate                                 8      $195.83    $225.00   $238.58     $220.48   $204.00        $208.81

                                    Partner                                   43     $368.67    $463.00   $513.70     $472.07   $469.09        $449.16
 Kansas City, MO
                                    Associate                                 32     $225.00    $250.00   $294.50     $282.05   $284.32        $279.01

                                    Partner                                   28     $265.00    $387.33   $547.50     $406.55   $332.57        $342.08
 Las Vegas, NV
                                    Associate                                 12     $235.00    $285.00   $320.00     $277.94   $282.48        $286.57

                                    Partner                                  292     $534.21    $748.76   $969.24     $759.34   $735.95        $665.41
 Los Angeles, CA
                                    Associate                                364     $421.80    $530.00   $664.01     $535.71   $441.14        $430.32

                                    Partner                                   16     $337.50    $385.00   $452.50     $395.02   $363.50        $365.43
 Louisville, KY
                                    Associate                                n/a       n/a        n/a       n/a         n/a     $222.14        $225.00

                                    Partner                                   19     $295.00    $364.50   $405.00     $345.67   $312.47        $326.10
 Memphis, TN
                                    Associate                                 14     $185.00    $201.50   $250.00     $209.38   $215.57         $199.41

                                    Partner                                   78     $368.00    $502.45   $675.00     $531.72   $488.77        $425.92
 Miami, FL
                                    Associate                                 48     $233.07    $345.64   $427.08     $360.42   $331.67        $301.38

                                    Partner                                   46     $300.00    $410.50   $499.00     $409.53   $399.09        $395.06
 Milwaukee, WI
                                    Associate                                 37     $185.00    $255.20   $286.00     $249.93   $243.24        $230.54

                                    Partner                                   40     $319.88    $405.86   $547.50     $437.25   $451.01        $439.51
 Minneapolis, MN
                                    Associate                                 57     $120.00    $275.23   $355.00     $249.36   $263.41        $259.57

                                    Partner                                   28     $321.75    $419.00   $467.50     $393.63   $391.61        $379.33
 Nashville, TN
                                    Associate                                 16     $190.00    $215.50   $274.50     $228.42   $209.68         $177.33

                                    Partner                                   34     $283.50    $358.50   $425.00     $362.74   $327.96        $308.34
 New Orleans, LA
                                    Associate                                 15     $217.67    $270.00   $290.00     $253.99   $230.64        $212.33

                                    Partner                                  1,000   $675.00    $875.00   $1,090.59   $874.53   $852.19        $800.96
 New York, NY
                                    Associate                                1,318   $414.06    $544.25   $725.00     $559.38   $538.19        $500.04

                                    Partner                                   26     $351.79    $454.63   $554.46     $471.54   $456.84        $409.34
 Orlando, FL
                                    Associate                                 11     $225.00    $275.00   $326.93     $284.14   $259.46        $240.86



78      Real Rate Report Snapshot | 2017                                                                                                wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                 gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 80 of 182

Section III: Practice Area Analysis
Corporate: Other
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  270   $519.20    $650.00   $765.00    $644.41   $618.29         $579.19
 Philadelphia, PA
                                    Associate                                296   $285.00    $360.00   $435.36    $360.17   $347.40        $324.06

                                    Partner                                  46    $330.00    $397.50   $450.00    $407.01   $395.65        $374.65
 Phoenix, AZ
                                    Associate                                40    $239.66    $285.50   $314.56    $288.75   $192.84        $168.00

                                    Partner                                  38    $404.00    $522.50   $643.91    $508.81   $505.13        $505.07
 Pittsburgh, PA
                                    Associate                                70    $247.50    $300.00   $355.00    $303.39   $321.30        $306.01

                                    Partner                                  26    $205.00    $340.00   $450.00    $360.09   $301.56        $263.13
 Portland, ME
                                    Associate                                13    $180.00    $220.00   $280.00    $226.39   $208.52        $185.89

                                    Partner                                  24    $348.50    $447.91   $524.92    $436.53   $402.46        $415.84
 Portland, OR
                                    Associate                                45    $234.00    $280.00   $320.00    $279.34   $243.35        $252.86

                                    Partner                                  12    $403.33    $462.50   $542.50    $453.49   $409.57        $397.50
 Raleigh, NC
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $288.71          n/a

                                    Partner                                  35    $510.00    $630.00   $722.20    $617.87   $562.71        $480.65
 Richmond, VA
                                    Associate                                43    $300.51    $350.00   $400.00    $346.61   $344.91         $319.31

                                    Partner                                  14    $350.00    $440.00   $628.00    $496.10   $514.45        $440.32
 Sacramento, CA
                                    Associate                                18    $275.00    $316.21   $343.33    $309.57   $291.15        $273.92

                                    Partner                                  14    $355.00    $431.44   $490.00    $434.85   $389.21        $366.92
 Salt Lake City, UT
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  49    $325.00    $500.00   $828.75    $549.90   $549.35        $530.44
 San Diego, CA
                                    Associate                                38    $180.00    $195.00   $290.00    $238.85   $285.85         $334.11

                                    Partner                                  131   $580.00    $715.00   $850.00    $713.55   $704.15        $702.88
 San Francisco, CA
                                    Associate                                110   $335.75    $422.50   $534.71    $451.54   $457.98        $456.90

                                    Partner                                  69    $607.80    $811.20   $950.00    $809.66   $791.14        $715.47
 San Jose, CA
                                    Associate                                47    $398.28    $465.00   $600.00    $499.40   $478.48        $461.53

                                    Partner                                  20    $230.00    $248.13   $325.00    $257.96   $232.77        $243.72
 San Juan, PR
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $151.07        $152.85

                                    Partner                                  10    $280.00    $330.00   $335.00    $315.50   $308.57        $295.71
 Savannah, GA
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $204.97          n/a

                                    Partner                                  73    $395.00    $479.30   $550.00    $473.46   $471.52        $469.64
 Seattle, WA
                                    Associate                                41    $285.00    $326.81   $380.08    $338.63   $305.14         $311.32

                                    Partner                                  42    $288.00    $400.00   $470.00    $376.98   $416.58        $389.44
 St. Louis, MO
                                    Associate                                17    $165.00    $250.00   $280.00    $236.90   $232.04        $230.23

                                    Partner                                  33    $322.00    $390.00   $475.00    $390.54   $377.26        $386.10
 Tampa, FL
                                    Associate                                16    $219.08    $252.13   $332.50    $274.98   $277.25        $262.97

                                    Partner                                  821   $630.75    $757.28   $885.00    $770.90   $738.49        $708.27
 Washington, DC
                                    Associate                                679   $381.55    $472.08   $570.00    $483.77   $458.96        $436.13



79      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 81 of 182

Section III: Practice Area Analysis
Corporate: Other
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                           Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

                                           Litigation                        725     $345.25    $498.38   $677.50    $524.33   $510.58       $484.26
 Fewer Than 21 Years
                                           Non-Litigation                    1,071   $472.57    $666.00   $830.00    $672.54   $649.72       $621.54

                                           Litigation                        1,235   $403.70    $587.00   $776.00    $606.77   $594.32       $568.79
 21 or More Years
                                           Non-Litigation                    1,617   $535.50    $750.00   $950.00    $762.52   $743.01       $702.04




2016—Real Rates for Associates                                                                                         Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

                                           Litigation                        167     $220.00    $300.64   $395.00    $318.09   $306.76       $301.94
 Fewer Than 3 Years
                                           Non-Litigation                    244     $293.75    $373.75   $475.00    $396.60   $388.30       $357.20

 3 to Fewer Than                           Litigation                        403     $258.00    $388.00   $525.00    $404.85   $396.94       $376.81
 7 Years                                   Non-Litigation                    578     $360.00    $487.51   $645.00    $502.93   $487.58       $469.31

                                           Litigation                        487     $274.00    $382.50   $545.00    $418.96   $397.68       $376.88
 7 and More Years
                                           Non-Litigation                    618     $390.00    $535.25   $697.50    $552.86   $531.10       $497.93




80      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 82 of 182

Section III: Practice Area Analysis
Corporate: Other
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
 Firm Size                        Matter Type                Role             n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile

                                                             Partner         317     $200.00    $300.00   $400.00     $332.76   $321.68       $323.08
                                  Litigation
 50 Lawyers                                                  Associate       264     $160.00    $197.50   $271.43     $227.03   $223.51       $217.65
 or Fewer                                                    Partner         301     $295.00    $370.00   $495.00     $401.85   $406.99       $383.66
                                  Non-Litigation
                                                             Associate       197     $200.00    $258.54   $345.05     $287.42   $281.25       $259.45

                                                             Partner         360     $284.25    $380.00   $525.00     $440.57   $442.12       $402.94
                                  Litigation
                                                             Associate       265     $195.00    $235.00    $315.71    $285.82   $264.00       $230.98
 51–200 Lawyers
                                                             Partner         388     $375.00    $497.25   $695.00     $541.81   $510.75       $509.89
                                  Non-Litigation
                                                             Associate       275     $250.00    $300.00   $420.00     $342.12   $311.56       $300.30

                                                             Partner         567     $384.90    $498.91   $678.98     $534.37   $509.69       $500.76
                                  Litigation
 201–500                                                     Associate       400     $270.00    $325.00   $429.92     $358.12   $340.20       $336.23
 Lawyers                                                     Partner         597     $436.10    $564.83   $730.00     $606.85   $602.82       $586.05
                                  Non-Litigation
                                                             Associate       435     $300.00    $395.00   $525.00     $421.57   $402.21       $396.41

                                                             Partner         510     $539.75    $660.00   $815.00     $691.59   $683.23       $673.38
                                  Litigation
 501–1,000                                                   Associate       629     $333.00    $432.00   $535.00     $447.86   $425.88       $412.04
 Lawyers                                                     Partner         919     $640.00    $830.00   $1,075.00   $843.68   $823.06       $780.33
                                  Non-Litigation
                                                             Associate       1,077   $391.00    $508.35   $654.00     $526.38   $505.92       $479.85

                                                             Partner         489     $625.00    $765.00   $910.00     $787.47   $755.89       $729.84
                                  Litigation
 More Than                                                   Associate       573     $365.00    $455.00   $600.00     $478.83   $477.50        $451.11
 1,000 Lawyers                                               Partner         1,106   $700.00    $832.46    $976.15    $852.72   $830.31       $772.48
                                  Non-Litigation
                                                             Associate       1,167   $395.00    $490.00   $644.00     $524.08   $509.70       $467.48




81      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 83 of 182

Section III: Practice Area Analysis
Environmental
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  21    $441.00    $550.00   $730.00    $565.70   $597.80        $592.30
 Boston, MA
                                    Associate                                13    $260.00    $294.00   $400.00    $336.15   $353.91        $345.94

                                    Partner                                  38    $255.00    $464.00   $612.00    $465.18   $515.09        $596.29
 Chicago, IL
                                    Associate                                41    $170.00    $297.00   $414.00    $304.11   $320.26        $397.01

                                    Partner                                  10    $440.00    $452.50   $500.00    $451.00   $445.00        $445.92
 Cincinnati, OH
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  12    $309.12    $345.50   $478.06    $401.74   $408.32        $405.92
 Cleveland, OH
                                    Associate                                7     $240.00    $276.42   $305.00    $269.77   $246.84        $239.10

                                    Partner                                  12    $367.51    $474.52   $655.00    $522.54   $488.77          n/a
 Hartford, CT
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  16    $245.00    $458.50   $738.00    $521.93   $537.90        $458.33
 Los Angeles, CA
                                    Associate                                26    $175.00    $192.50   $273.00    $283.17   $304.10        $303.14

                                    Partner                                  41    $345.00    $515.00   $695.00    $582.37   $553.99         $512.31
 New York, NY
                                    Associate                                26    $150.00    $327.50   $450.00    $363.89   $367.95        $303.22

                                    Partner                                  34    $395.00    $510.73   $603.23    $514.83   $475.17        $507.25
 Philadelphia, PA
                                    Associate                                32    $192.00    $285.00   $345.00    $286.54   $271.92         $297.81

                                    Partner                                  7     $585.00    $590.00   $610.00    $593.21     n/a            n/a
 Richmond, VA
                                    Associate                                7     $346.00    $350.00   $400.00    $368.71     n/a            n/a

                                    Partner                                  10    $545.00    $595.00   $722.00    $583.25   $595.68        $516.24
 San Francisco, CA
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $445.91         $380.11

                                    Partner                                  45    $638.00    $736.62   $815.00    $743.83   $675.53        $642.92
 Washington, DC
                                    Associate                                45    $337.54    $440.00   $508.81    $435.22   $411.60        $390.20




82      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 84 of 182

Section III: Practice Area Analysis
Environmental
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        41    $255.00    $335.00   $460.00    $376.14   $407.20       $431.49
 Fewer Than 21 Years
                                           Non-Litigation                    35    $331.00    $475.00   $677.00    $515.38   $472.47       $466.19

                                           Litigation                        109   $315.00    $450.00   $560.00    $456.39   $478.56       $443.26
 21 or More Years
                                           Non-Litigation                    137   $455.00    $550.00   $759.00    $607.61   $589.35       $549.62




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        11    $206.00    $270.00   $396.65    $301.86   $277.15       $286.47
 Fewer Than 3 Years
                                           Non-Litigation                    12    $237.50    $323.90   $411.00    $327.04   $320.23       $282.71

 3 to Fewer Than                           Litigation                        16    $184.31    $257.50   $375.00    $301.53   $298.49       $282.15
 7 Years                                   Non-Litigation                    22    $280.00    $375.29   $470.00    $396.06   $413.48       $342.49

                                           Litigation                        55    $175.00    $195.00   $300.00    $257.71   $289.08       $307.33
 7 and More Years
                                           Non-Litigation                    21    $292.50    $369.00   $480.00    $393.85   $393.34       $380.22




83      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 85 of 182

Section III: Practice Area Analysis
Environmental
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile

                                                             Partner         57    $220.00    $255.00   $335.00    $295.10   $312.62         $321.61
                                  Litigation
 50 Lawyers                                                  Associate       68    $170.00    $175.00   $192.00    $191.90   $192.52        $207.84
 or Fewer                                                    Partner         25    $250.00    $330.00   $475.00    $383.79   $391.77        $344.58
                                  Non-Litigation
                                                             Associate       n/a     n/a        n/a       n/a        n/a       n/a          $225.69

                                                             Partner         44    $355.00    $465.00   $565.83    $461.88   $488.09         $417.18
                                  Litigation
                                                             Associate       26    $265.00    $297.50   $400.00    $318.12   $218.57        $155.33
 51–200 Lawyers
                                                             Partner         37    $390.00    $460.00   $600.00    $512.84   $469.40        $441.74
                                  Non-Litigation
                                                             Associate       16    $260.00    $262.50   $365.00    $305.63   $281.03        $266.95

                                                             Partner         37    $350.00    $460.00   $550.00    $466.08   $462.59        $453.28
                                  Litigation
 201–500                                                     Associate       25    $260.00    $295.00   $315.00    $316.30   $317.11        $301.53
 Lawyers                                                     Partner         59    $433.73    $484.01   $590.00    $512.77   $489.68        $471.75
                                  Non-Litigation
                                                             Associate       30    $275.00    $305.00   $375.00    $321.22   $343.04        $293.99

                                                             Partner         29    $361.00    $463.26   $675.00    $562.61   $547.88        $492.59
                                  Litigation
 501–1,000                                                   Associate       22    $190.00    $282.50   $494.00    $351.24   $359.37        $325.62
 Lawyers                                                     Partner         32    $582.59    $612.00   $750.75    $641.68   $651.22        $590.21
                                  Non-Litigation
                                                             Associate       39    $323.90    $365.00   $414.00    $370.95   $393.75        $367.20

                                                             Partner         8     $563.00    $722.50   $812.12    $686.87   $615.75        $610.82
                                  Litigation
 More Than                                                   Associate       n/a     n/a        n/a       n/a        n/a       n/a          $371.78
 1,000 Lawyers                                               Partner         52    $675.00    $775.00   $925.00    $791.11   $743.57        $726.31
                                  Non-Litigation
                                                             Associate       39    $350.00    $475.00   $620.00    $490.99   $456.06        $417.38




84      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 86 of 182

Section III: Practice Area Analysis
Finance and Securities
By City

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                 2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  74    $590.00    $742.50   $860.00     $722.50   $707.40        $602.79
 Atlanta, GA
                                    Associate                                112   $369.50    $420.00   $505.00     $446.22   $450.65        $366.44

                                    Partner                                  49    $360.00    $460.00   $595.00     $508.63   $502.40        $498.51
 Baltimore, MD
                                    Associate                                27    $248.00    $340.00    $471.87    $372.85   $355.19         $326.17

                                    Partner                                  10    $445.00    $470.00   $510.00     $482.10   $433.07        $358.39
 Birmingham, AL
                                    Associate                                 8    $215.00    $302.50   $325.00     $286.25   $296.44        $234.56

                                    Partner                                  152   $775.00    $919.24   $1,072.97   $941.09   $829.21        $724.05
 Boston, MA
                                    Associate                                246   $460.00    $543.84   $660.00     $556.68   $562.42        $558.61

                                    Partner                                  23    $285.00    $310.00   $310.00     $314.22   $307.11        $309.30
 Buffalo, NY
                                    Associate                                12    $207.50    $215.00   $230.00     $214.58   $228.52        $220.83

                                    Partner                                  40    $430.00    $576.02   $828.06     $621.08   $633.54        $593.65
 Charlotte, NC
                                    Associate                                47    $330.00    $445.00   $565.00     $458.71   $421.79        $393.73

                                    Partner                                  373   $664.62    $801.00   $983.57     $826.34   $782.23        $707.98
 Chicago, IL
                                    Associate                                424   $376.98    $460.00   $592.50     $501.47   $486.21        $459.65

                                    Partner                                   7    $310.00    $316.00   $458.00     $360.26     n/a          $420.86
 Cincinnati, OH
                                    Associate                                 7    $195.34    $235.10   $246.00     $228.15     n/a          $226.42

                                    Partner                                  64    $341.18    $420.00   $500.49     $437.76   $449.49        $459.83
 Cleveland, OH
                                    Associate                                50    $225.00    $266.50   $325.00     $280.75   $282.30        $272.02

                                    Partner                                  17    $350.00    $392.00   $475.00     $414.00   $386.00        $365.00
 Columbus, OH
                                    Associate                                13    $205.00    $243.00   $280.00     $248.00   $233.00        $237.00

                                    Partner                                  98    $573.48    $750.00    $837.91    $730.00   $727.63        $720.82
 Dallas, TX
                                    Associate                                154   $375.57    $495.00   $580.85     $478.01   $441.38        $429.74

                                    Partner                                  20    $356.19    $420.00   $572.50     $451.54   $448.21        $409.42
 Denver, CO
                                    Associate                                14    $285.00    $312.50   $340.00     $325.21   $357.18        $305.49

                                    Partner                                  37    $360.00    $385.00   $437.96     $395.76   $379.20        $406.25
 Detroit, MI
                                    Associate                                12    $212.50    $220.00   $232.50     $229.58   $226.97        $269.24

                                    Partner                                  71    $650.00    $830.00   $1,050.00   $849.56   $838.66        $755.92
 Houston, TX
                                    Associate                                60    $325.00    $375.00    $561.68    $470.38   $488.92        $434.84

                                    Partner                                  31    $395.27    $475.00   $525.00     $468.94   $411.69         $367.81
 Indianapolis, IN
                                    Associate                                 8    $237.50    $250.21   $315.00     $273.18   $264.50        $257.47

                                    Partner                                  26    $343.84    $404.38   $475.00     $450.37   $444.93        $428.96
 Kansas City, MO
                                    Associate                                20    $232.80    $287.04   $316.50     $284.45   $291.41        $275.89

                                    Partner                                  205   $745.00    $894.41   $1,080.00   $897.52   $850.53        $841.52
 Los Angeles, CA
                                    Associate                                335   $525.00    $655.00   $810.00     $669.49   $624.58        $577.95

                                    Partner                                  41    $450.00    $555.00    $731.24    $597.90   $570.32        $538.79
 Miami, FL
                                    Associate                                18    $294.80    $417.50   $515.00     $423.28   $396.66         $317.62



85      Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 87 of 182

Section III: Practice Area Analysis
Finance and Securities
By City

2016—Real Rates for Partners and Associates                                                                               Trend Analysis (Mean)
                                                                                      First                  Third
 City                               Role                                       n                Median                   2016      2015            2014
                                                                                     Quartile               Quartile

                                    Partner                                   21     $275.00    $362.00     $473.00     $386.71   $376.21        $387.29
 Milwaukee, WI
                                    Associate                                 10     $220.19    $292.00     $350.00     $318.72   $255.77        $226.73

                                    Partner                                   14     $468.19    $537.50     $651.04     $540.80   $542.49        $439.48
 Minneapolis, MN
                                    Associate                                 17     $275.23    $295.00     $355.00     $325.17   $320.72        $322.01

                                    Partner                                   8      $387.50    $437.50     $460.00     $438.13     n/a           $437.61
 Nashville, TN
                                    Associate                                 10     $225.00    $280.00     $300.00     $274.00     n/a          $255.14

                                    Partner                                  1,267   $800.00    $1,001.61   $1,220.00   $993.95   $945.71        $885.83
 New York, NY
                                    Associate                                1,786   $480.00    $602.34     $760.00     $615.22   $596.14        $568.37

                                    Partner                                   21     $265.34    $325.00      $373.16    $323.06   $332.87        $305.19
 Omaha, NE
                                    Associate                                 26     $155.00    $171.50     $195.00     $183.62   $213.39        $204.38

                                    Partner                                   27     $425.00    $560.00     $676.98     $566.94   $651.90        $595.74
 Orlando, FL
                                    Associate                                 17     $378.80    $395.00     $447.77     $406.17   $380.61        $399.09

                                    Partner                                  153     $605.00    $720.27     $872.00     $730.26   $704.12        $645.01
 Philadelphia, PA
                                    Associate                                155     $335.00    $405.00     $505.00     $444.72   $422.39        $393.96

                                    Partner                                   36     $315.77    $369.30     $450.45     $397.35   $410.38        $391.29
 Phoenix, AZ
                                    Associate                                 22     $203.00    $242.01      $291.11    $251.94   $267.88        $235.85

                                    Partner                                   58     $434.00    $565.55     $675.00     $567.33   $562.40        $544.83
 Pittsburgh, PA
                                    Associate                                 86     $273.00    $329.29     $405.00     $352.22   $351.09        $335.01

                                    Partner                                   18     $348.50    $376.18     $450.00     $395.97   $400.73        $384.74
 Portland, OR
                                    Associate                                 12     $237.50    $313.00     $323.68     $285.57   $258.54        $238.34

                                    Partner                                   9      $385.00    $420.00     $425.00     $406.92   $438.74         $414.61
 Raleigh, NC
                                    Associate                                 7      $225.00    $245.00     $275.00     $249.46     n/a            n/a

                                    Partner                                   36     $615.00    $691.55     $792.35     $684.18   $660.63        $594.45
 Richmond, VA
                                    Associate                                 22     $315.00    $376.58     $450.50     $391.15   $377.42         $347.21

                                    Partner                                   50     $650.00    $832.15     $1,024.78   $837.79   $838.25        $794.23
 San Francisco, CA
                                    Associate                                 45     $395.25    $538.07     $650.00     $543.35   $543.53        $516.08

                                    Partner                                   13     $624.80    $825.00     $930.80     $768.43   $910.34        $924.05
 San Jose, CA
                                    Associate                                 7      $386.00    $430.00     $585.00     $523.12   $660.21        $638.74

                                    Partner                                   44     $342.10    $465.00     $596.57     $488.17   $539.94        $460.34
 Seattle, WA
                                    Associate                                 31     $275.00    $340.00     $406.00     $344.63   $361.04        $340.70

                                    Partner                                   11     $390.00    $460.00     $525.00     $484.22   $441.84        $402.16
 St. Louis, MO
                                    Associate                                n/a       n/a        n/a         n/a         n/a     $249.02        $238.04

                                    Partner                                   12     $435.50    $532.25     $615.00     $524.92   $517.67        $443.16
 Tampa, FL
                                    Associate                                n/a       n/a        n/a         n/a         n/a     $343.29        $266.33

                                    Partner                                   11     $500.00    $560.00     $635.00     $539.67   $492.67          n/a
 Trenton, NJ
                                    Associate                                n/a       n/a        n/a         n/a         n/a       n/a            n/a



86      Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                   gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 88 of 182

Section III: Practice Area Analysis
Finance and Securities
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                    Partner                                  371   $687.75    $805.00   $975.00    $838.61   $823.47       $779.84
 Washington, DC
                                    Associate                                215   $395.00    $510.00   $645.00    $550.43   $520.02       $497.52




87      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 89 of 182

Section III: Practice Area Analysis
Finance and Securities
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile

                                           Litigation                        124     $412.25    $690.00   $900.00     $682.57   $693.82       $611.86
 Fewer Than 21 Years
                                           Non-Litigation                    1,133   $520.00    $748.07   $975.00     $755.54   $731.08       $680.16

                                           Litigation                        178     $565.50    $781.06   $975.00     $766.42   $745.71       $682.77
 21 or More Years
                                           Non-Litigation                    1,725   $590.00    $840.00   $1,100.00   $841.94   $806.76       $746.17




2016—Real Rates for Associates                                                                                          Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile

                                           Litigation                         34     $294.44    $397.50   $467.43     $402.87   $405.97       $359.34
 Fewer Than 3 Years
                                           Non-Litigation                    270     $285.00    $377.00   $575.00     $427.34   $443.34       $428.29

 3 to Fewer Than                           Litigation                         89     $322.00    $495.00   $606.14     $474.18   $498.17       $448.38
 7 Years                                   Non-Litigation                    698     $400.00    $600.00   $775.73     $590.73   $573.61       $546.08

                                           Litigation                         85     $330.00    $455.00   $600.00     $476.97   $486.50       $464.60
 7 and More Years
                                           Non-Litigation                    734     $430.00    $613.50   $805.02     $622.00   $608.41       $567.58




88      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 90 of 182

Section III: Practice Area Analysis
Finance and Securities
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                      First                Third
 Firm Size                        Matter Type                Role             n                 Median                 2016      2015          2014
                                                                                     Quartile             Quartile

                                                             Partner          30     $303.60    $517.50   $765.00     $555.81   $514.31       $404.63
                                  Litigation
 50 Lawyers                                                  Associate        26     $270.00    $340.02   $478.47     $368.84   $358.65       $239.44
 or Fewer                                                    Partner         217     $295.00    $360.00   $503.45     $408.97   $388.18       $384.58
                                  Non-Litigation
                                                             Associate        115    $215.00    $280.00   $345.00     $292.59   $266.94       $261.50

                                                             Partner          65     $362.00    $440.00   $675.00     $511.86   $517.81       $513.32
                                  Litigation
                                                             Associate        37     $240.00    $285.00   $350.00     $315.09   $346.38       $319.31
 51–200 Lawyers
                                                             Partner         476     $360.00    $452.50   $650.00     $512.72   $499.47       $472.52
                                  Non-Litigation
                                                             Associate       324     $220.00    $284.42   $395.00     $322.67   $350.01       $329.12

                                                             Partner          68     $426.02    $688.53   $915.27     $679.44   $682.98       $637.21
                                  Litigation
 201–500                                                     Associate        78     $350.00    $427.50   $495.00     $428.73   $416.65       $392.21
 Lawyers                                                     Partner         536     $475.00    $680.00   $925.00     $708.17   $689.98       $636.23
                                  Non-Litigation
                                                             Associate       495     $310.00    $428.00   $579.09     $454.30   $448.75       $420.05

                                                             Partner          86     $675.00    $877.81   $995.00     $842.93   $802.77       $741.40
                                  Litigation
 501–1,000                                                   Associate        112    $433.21    $500.00   $616.22     $511.59   $501.55       $453.00
 Lawyers                                                     Partner         1,063   $715.00    $885.00   $1,132.14   $922.75   $883.37       $819.70
                                  Non-Litigation
                                                             Associate       1,491   $444.00    $570.00   $720.00     $588.18   $568.06       $528.90

                                                             Partner          111    $699.58    $848.03   $1,027.13   $861.31   $834.77       $791.78
                                  Litigation
 More Than                                                   Associate       134     $332.74    $478.05   $600.00     $486.03   $515.57       $480.74
 1,000 Lawyers                                               Partner         1,147   $775.00    $930.00   $1,126.53   $948.47   $875.42       $831.10
                                  Non-Litigation
                                                             Associate       1,399   $437.96    $585.00   $774.75     $605.64   $579.82       $569.79




89      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 91 of 182

Section III: Practice Area Analysis
General Liability (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  13    $171.97    $183.81   $185.00    $201.60   $204.18        $221.08
 Albuquerque, NM
                                    Associate                                10    $150.00    $150.00   $150.00    $158.99   $150.66         $157.05

                                    Partner                                  87    $212.22    $285.00   $425.00    $344.97   $347.25        $351.98
 Atlanta, GA
                                    Associate                                73    $185.00    $220.00   $310.73    $265.08   $270.47        $268.87

                                    Partner                                  11    $250.00    $286.59   $360.00    $359.83   $366.17        $408.47
 Austin, TX
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $310.33        $358.40

                                    Partner                                  41    $315.00    $475.00   $625.00    $470.58   $443.91        $445.89
 Baltimore, MD
                                    Associate                                84    $268.00    $350.00   $425.00    $360.89   $320.01         $294.11

                                    Partner                                  32    $210.02    $242.50   $325.00    $273.53   $260.83         $267.91
 Birmingham, AL
                                    Associate                                23    $160.00    $190.00   $214.00    $188.64   $190.64        $203.12

                                    Partner                                  57    $185.00    $225.00   $395.00    $327.58   $350.32        $345.72
 Boston, MA
                                    Associate                                91    $165.00    $175.00   $213.75    $224.19   $212.92        $235.79

                                    Partner                                  19    $230.00    $294.20   $320.00    $279.55   $270.76        $271.35
 Buffalo, NY
                                    Associate                                21    $195.00    $215.00   $230.26    $216.63   $217.23        $206.77

                                    Partner                                  10    $225.00    $305.00   $318.12    $299.81   $302.87        $306.80
 Charleston, SC
                                    Associate                                8     $180.00    $200.00   $225.00    $210.00   $190.83        $198.40

                                    Partner                                  28    $200.00    $255.00   $317.50    $248.97   $251.49        $236.54
 Charleston, WV
                                    Associate                                26    $175.00    $184.21   $200.00    $183.24   $183.44         $178.41

                                    Partner                                  14    $200.00    $325.00   $361.14    $337.74   $356.31        $327.26
 Charlotte, NC
                                    Associate                                13    $237.00    $305.00   $320.00    $305.59   $241.91        $273.91

                                    Partner                                  8     $155.47    $212.50   $372.38    $259.46   $202.44          n/a
 Chattanooga, TN
                                    Associate                                 7    $139.56    $185.00   $210.00    $183.51     n/a            n/a

                                    Partner                                  172   $255.00    $365.00   $611.70    $448.65   $453.77        $458.52
 Chicago, IL
                                    Associate                                233   $173.78    $220.00   $290.00    $269.73   $273.84        $288.54

                                    Partner                                  n/a     n/a        n/a       n/a        n/a       n/a          $362.46
 Cincinnati, OH
                                    Associate                                11    $206.61    $225.00   $280.49    $241.89   $239.85        $236.29

                                    Partner                                  26    $228.10    $340.00   $475.00    $363.51   $335.66        $341.83
 Cleveland, OH
                                    Associate                                34    $200.00    $230.00   $250.00    $224.83   $214.94        $223.20

                                    Partner                                  11    $225.00    $285.00   $385.00    $302.16   $272.51        $273.46
 Columbia, SC
                                    Associate                                 7    $210.00    $215.00   $235.00    $220.71   $210.98        $208.27

                                    Partner                                  15    $275.00    $350.00   $350.00    $329.00   $367.00        $370.00
 Columbus, OH
                                    Associate                                8     $217.00    $230.00   $255.00    $226.00   $227.00        $241.00

                                    Partner                                  34    $190.00    $225.00   $275.00    $271.53   $300.94        $328.14
 Dallas, TX
                                    Associate                                33    $175.00    $225.00   $289.00    $236.15   $234.31        $231.65

                                    Partner                                  34    $220.00    $335.00   $376.65    $336.90   $381.57        $343.43
 Denver, CO
                                    Associate                                30    $265.00    $275.00   $300.00    $290.59   $258.36        $227.25



90 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 92 of 182

Section III: Practice Area Analysis
General Liability (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  33    $210.00    $250.00   $362.21    $277.66   $229.83        $232.82
 Detroit, MI
                                    Associate                                25    $175.00    $205.00   $235.00    $206.40   $191.31         $199.11

                                    Partner                                  15    $250.00    $275.00   $355.00    $299.05   $298.08        $308.75
 Hartford, CT
                                    Associate                                10    $175.00    $200.00   $230.00    $200.50   $196.63        $210.96

                                    Partner                                  45    $252.98    $335.00   $570.00    $413.62   $403.63        $406.06
 Houston, TX
                                    Associate                                33    $220.00    $320.82   $335.00    $302.99   $297.61        $305.89

                                    Partner                                  24    $175.00    $250.00   $397.50    $297.29   $318.10        $276.25
 Indianapolis, IN
                                    Associate                                16    $145.62    $185.00   $202.50    $188.83   $193.02         $177.43

                                    Partner                                  31    $250.00    $257.99   $325.00    $281.86   $255.67        $271.38
 Jackson, MS
                                    Associate                                31    $175.00    $175.00   $195.00    $187.73   $192.70        $185.98

                                    Partner                                  11    $190.00    $220.00   $350.00    $250.63   $270.73        $279.97
 Jacksonville, FL
                                    Associate                                8     $130.00    $174.44   $175.00    $157.99   $188.33          n/a

                                    Partner                                  22    $200.00    $288.50   $416.39    $323.22   $356.00        $320.96
 Kansas City, MO
                                    Associate                                32    $165.00    $212.50   $267.50    $224.56   $235.42        $242.79

                                    Partner                                  11    $190.00    $280.00   $300.00    $254.55   $264.27        $264.50
 Knoxville, TN
                                    Associate                                9     $200.00    $200.00   $200.00    $195.00   $183.79        $179.46

                                    Partner                                  13    $225.00    $245.00   $395.00    $303.70   $256.30        $301.08
 Las Vegas, NV
                                    Associate                                 7    $195.00    $210.00   $270.00    $238.14   $205.94         $216.11

                                    Partner                                  132   $240.00    $341.00   $547.50    $423.50   $413.17        $420.44
 Los Angeles, CA
                                    Associate                                171   $195.00    $250.00   $335.00    $287.30   $260.29        $261.23

                                    Partner                                  18    $200.00    $268.92   $325.00    $273.92   $285.19        $272.72
 Louisville, KY
                                    Associate                                18    $175.00    $177.50   $195.00    $182.57   $177.48         $177.33

                                    Partner                                  12    $287.50    $321.00   $410.00    $348.46   $281.22        $273.54
 Memphis, TN
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $198.52

                                    Partner                                  67    $180.00    $250.00   $350.00    $287.56   $325.90        $320.76
 Miami, FL
                                    Associate                                52    $144.00    $180.00   $267.50    $227.53   $241.63        $236.18

                                    Partner                                  17    $234.51    $250.00   $350.00    $292.59   $289.82        $242.18
 Milwaukee, WI
                                    Associate                                17    $180.00    $195.00   $235.00    $210.42   $222.79        $205.99

                                    Partner                                  49    $244.16    $251.38   $300.00    $281.66   $357.42        $322.01
 Minneapolis, MN
                                    Associate                                39    $175.00    $205.00   $225.00    $212.97   $243.09        $235.03

                                    Partner                                  19    $274.77    $300.00   $405.00    $342.31   $299.45        $276.31
 Nashville, TN
                                    Associate                                18    $210.00    $210.00   $250.00    $230.22   $215.91         $211.40

                                    Partner                                  55    $208.00    $234.00   $289.44    $251.02   $245.94        $235.35
 New Orleans, LA
                                    Associate                                42    $153.00    $197.00   $225.75    $192.61   $185.46        $192.36

                                    Partner                                  216   $192.50    $347.50   $635.26    $451.24   $451.07        $432.23
 New York, NY
                                    Associate                                246   $165.00    $265.00   $360.00    $305.50   $290.62        $293.20



91      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 93 of 182

Section III: Practice Area Analysis
General Liability (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  14    $195.00    $216.02   $275.00    $253.36   $206.54        $234.68
 Oklahoma City, OK
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $152.46        $156.52

                                    Partner                                  16    $137.50    $212.50   $280.94    $220.47   $283.17        $232.52
 Orlando, FL
                                    Associate                                23    $173.14    $187.89   $230.00    $196.31   $223.31         $181.74

                                    Partner                                  162   $225.00    $425.00   $535.00    $415.49   $395.62        $386.02
 Philadelphia, PA
                                    Associate                                257   $180.00    $250.00   $365.00    $278.11   $272.66        $252.03

                                    Partner                                  28    $200.00    $267.50   $372.50    $306.13   $290.79        $294.73
 Phoenix, AZ
                                    Associate                                25    $160.00    $175.00   $235.00    $207.01   $148.99        $136.66

                                    Partner                                  32    $200.00    $261.50   $580.50    $382.24   $443.22        $491.29
 Pittsburgh, PA
                                    Associate                                43    $190.00    $251.67   $312.00    $271.74   $269.59        $292.03

                                    Partner                                  19    $225.00    $275.00   $325.00    $288.21   $287.40        $318.56
 Portland, OR
                                    Associate                                19    $202.40    $250.00   $282.00    $249.26   $223.03        $232.97

                                    Partner                                  7     $185.00    $235.00   $306.47    $276.74     n/a            n/a
 Providence, RI
                                    Associate                                13    $195.00    $221.00   $235.00    $222.40   $212.96        $166.88

                                    Partner                                  34    $205.00    $225.00   $328.00    $266.39   $287.66        $303.98
 Richmond, VA
                                    Associate                                33    $180.00    $215.00   $278.94    $234.01   $234.00         $235.12

                                    Partner                                  13    $200.00    $280.00   $390.00    $298.49   $267.36        $284.63
 Salt Lake City, UT
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $199.27

                                    Partner                                  11    $175.41    $240.00   $395.00    $316.01   $332.83        $263.33
 San Diego, CA
                                    Associate                                19    $150.00    $164.31   $180.00    $174.56   $184.14        $193.36

                                    Partner                                  73    $225.00    $240.00   $340.00    $328.03   $380.35        $410.30
 San Francisco, CA
                                    Associate                                74    $200.00    $210.00   $280.00    $262.36   $274.69        $272.30

                                    Partner                                  21    $225.00    $305.00   $372.00    $320.05   $267.64        $298.75
 Seattle, WA
                                    Associate                                16    $195.76    $215.00   $242.50    $227.37   $215.89        $219.22

                                    Partner                                  67    $206.11    $314.01   $375.00    $304.58   $311.77        $309.06
 St. Louis, MO
                                    Associate                                101   $170.19    $185.00   $225.00    $197.88   $193.71        $205.86

                                    Partner                                  n/a     n/a        n/a       n/a        n/a     $203.95        $219.78
 Tampa, FL
                                    Associate                                12    $163.61    $315.00   $469.25    $329.57   $278.71        $326.49

                                    Partner                                  114   $628.00    $735.62   $840.00    $735.76   $682.71        $650.03
 Washington, DC
                                    Associate                                85    $405.00    $470.00   $570.00    $484.79   $461.00        $436.27




92      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 94 of 182

Section III: Practice Area Analysis
General Liability (Litigation Only)
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                           Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

 Fewer Than 21 Years                       Litigation                        751     $210.00    $275.00   $403.00    $335.94   $335.39       $335.56

 21 or More Years                          Litigation                        1,157   $225.00    $320.00   $500.00    $393.22   $387.41       $372.74




2016—Real Rates for Associates                                                                                         Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

 Fewer Than 3 Years                        Litigation                        153     $180.00    $225.75   $300.00    $252.83   $232.95       $222.72

 3 to Fewer Than
                                           Litigation                        465     $180.00    $235.00   $330.00    $282.65   $269.94       $271.50
 7 Years

 7 and More Years                          Litigation                        610     $175.00    $225.00   $300.00    $268.53   $260.99       $264.60




93      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 95 of 182

Section III: Practice Area Analysis
General Liability (Litigation Only)
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                       Matter Type                 Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

 50 Lawyers                                                  Partner         785   $195.00    $225.00   $285.00    $249.74   $245.95       $243.15
                                 Litigation
 or Fewer                                                    Associate       791   $161.39    $180.00   $215.00    $191.92   $186.63       $187.06

                                                             Partner         629   $200.00    $265.00   $338.00    $291.77   $292.89       $289.22
 51–200 Lawyers Litigation
                                                             Associate       651   $165.00    $200.00   $234.51    $207.15   $205.41       $197.89

 201–500                                                     Partner         402   $270.00    $367.00   $500.00    $414.70   $421.55       $421.89
                                 Litigation
 Lawyers                                                     Associate       322   $210.00    $251.69   $305.00    $278.20   $281.45       $284.26

 501–1,000                                                   Partner         254   $395.00    $525.00   $725.00    $578.17   $539.65       $536.38
                                 Litigation
 Lawyers                                                     Associate       308   $270.17    $350.00   $483.50    $392.03   $357.24       $351.05

 More Than                                                   Partner         208   $550.00    $664.00   $798.00    $690.38   $675.25       $656.84
                                 Litigation
 1,000 Lawyers                                               Associate       278   $330.00    $396.15   $476.00    $420.46   $401.42       $412.50




94      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 96 of 182

Section III: Practice Area Analysis
Insurance Defense (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  22    $145.00    $150.00   $193.54    $171.16   $157.55        $153.35
 Albany, NY
                                    Associate                                15    $128.73    $145.00   $185.04    $159.36   $146.43        $136.72

                                    Partner                                  11    $160.00    $185.00   $185.00    $174.09   $180.56        $200.39
 Albuquerque, NM
                                    Associate                                14    $150.00    $150.00   $150.00    $153.21   $149.44         $152.41

                                    Partner                                  99    $172.55    $200.73   $260.00    $260.08   $262.71        $235.36
 Atlanta, GA
                                    Associate                                118   $150.00    $174.07   $247.00    $207.31   $202.41         $179.57

                                    Partner                                  16    $200.00    $203.32   $225.00    $227.49   $257.83        $296.70
 Austin, TX
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $225.86

                                    Partner                                  53    $159.69    $185.00   $275.00    $236.80   $195.77        $184.70
 Baltimore, MD
                                    Associate                                46    $148.44    $170.00   $239.60    $211.87   $189.55         $174.01

                                    Partner                                  17    $170.00    $186.64   $250.00    $210.87   $201.20        $192.42
 Baton Rouge, LA
                                    Associate                                21    $138.50    $166.71   $188.46    $166.54   $174.38         $175.31

                                    Partner                                  65    $165.00    $182.99   $290.00    $249.29   $232.49        $227.80
 Birmingham, AL
                                    Associate                                39    $150.00    $195.00   $220.00    $185.48   $175.45         $168.13

                                    Partner                                  102   $182.08    $208.29   $250.00    $259.38   $240.54         $231.57
 Boston, MA
                                    Associate                                90    $156.93    $176.76   $200.00    $220.77   $215.34        $193.74

                                    Partner                                  14    $185.00    $195.00   $286.00    $217.93   $199.12        $205.30
 Bridgeport, CT
                                    Associate                                18    $160.00    $170.00   $225.00    $192.22   $175.49        $180.67

                                    Partner                                  71    $149.60    $160.00   $185.00    $171.82   $169.46        $167.96
 Buffalo, NY
                                    Associate                                69    $122.00    $130.00   $150.00    $140.58   $141.18         $137.46

                                    Partner                                  35    $165.00    $173.00   $193.60    $188.80   $183.00         $181.96
 Charleston, SC
                                    Associate                                30    $140.00    $149.83    $171.41   $153.90   $150.82        $150.52

                                    Partner                                  63    $160.00    $170.00   $240.40    $194.51   $191.50        $190.73
 Charleston, WV
                                    Associate                                33    $150.00    $164.20   $190.00    $168.09   $160.48        $164.80

                                    Partner                                  24    $165.00    $185.00   $285.00    $224.36   $228.32         $193.41
 Charlotte, NC
                                    Associate                                35    $150.00    $190.00   $206.64    $200.98   $192.06        $174.44

                                    Partner                                  9     $133.21    $175.00   $175.00    $172.02   $166.48         $157.42
 Chattanooga, TN
                                    Associate                                 8    $123.34    $137.50   $150.00    $145.98   $142.03        $143.39

                                    Partner                                  275   $185.00    $247.02   $368.00    $312.46   $289.96         $262.11
 Chicago, IL
                                    Associate                                302   $160.00    $194.36   $275.00    $248.85   $227.75        $205.94

                                    Partner                                  37    $145.00    $160.00   $235.50    $194.07   $174.85        $174.45
 Cincinnati, OH
                                    Associate                                29    $130.00    $150.00   $160.00    $151.60   $143.43        $140.07

                                    Partner                                  62    $159.98    $170.00   $200.00    $182.19   $181.09        $184.97
 Cleveland, OH
                                    Associate                                44    $135.00    $150.00   $159.92    $153.67   $155.37        $146.05

                                    Partner                                  39    $160.00    $165.00   $175.00    $205.52   $196.94        $207.10
 Columbia, SC
                                    Associate                                40    $140.00    $150.00   $155.00    $150.49   $152.37         $157.43



95      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 97 of 182

Section III: Practice Area Analysis
Insurance Defense (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                    Partner                                  36    $150.00    $150.00   $170.00    $181.00   $167.00       $183.00
 Columbus, OH
                                    Associate                                21    $125.00    $141.00   $156.00    $169.00   $173.00       $153.00

                                    Partner                                  67    $203.99    $240.00   $285.00    $265.34   $258.76       $258.87
 Dallas, TX
                                    Associate                                75    $170.00    $178.84   $215.00    $209.81   $224.25       $214.84

                                    Partner                                  38    $181.96    $194.18   $220.00    $230.20   $293.45       $281.05
 Denver, CO
                                    Associate                                23    $145.06    $160.00   $206.00    $179.25   $182.86       $184.51

                                    Partner                                  23    $173.94    $200.00   $220.00    $196.21   $185.16       $184.87
 Des Moines, IA
                                    Associate                                11    $148.33    $155.00   $165.00    $158.48   $150.30       $143.32

                                    Partner                                  80    $140.00    $160.00   $192.36    $171.81   $174.51       $179.92
 Detroit, MI
                                    Associate                                82    $130.00    $140.00   $150.00    $148.99   $153.11       $154.25

                                    Partner                                  14    $90.00     $90.00    $110.00    $101.51   $113.00        $119.19
 Grand Rapids, MI
                                    Associate                                8     $90.00     $90.00    $95.09     $94.31    $96.46         $91.57

                                    Partner                                  10    $154.50    $165.00   $255.00    $193.62   $166.26       $172.95
 Greenville, SC
                                    Associate                                7     $140.00    $145.00   $170.00    $151.95   $140.14       $142.27

                                    Partner                                  34    $145.00    $150.00   $170.00    $162.25   $153.52       $162.39
 Harrisburg, PA
                                    Associate                                18    $125.00    $130.00   $145.00    $147.63   $157.98       $148.22

                                    Partner                                  23    $165.00    $213.55   $300.00    $257.25   $228.36       $225.03
 Hartford, CT
                                    Associate                                35    $180.00    $190.86   $225.00    $201.52   $197.77        $197.71

                                    Partner                                  58    $190.00    $212.50   $319.77    $287.18   $272.39       $239.71
 Houston, TX
                                    Associate                                51    $151.26    $165.00   $215.94    $202.02   $202.61       $192.43

                                    Partner                                  39    $145.00    $165.00   $185.00    $183.66   $163.44        $161.01
 Indianapolis, IN
                                    Associate                                22    $130.00    $149.00   $185.00    $163.66   $145.90       $136.14

                                    Partner                                  31    $190.00    $220.00   $250.00    $225.30   $227.13       $222.80
 Jackson, MS
                                    Associate                                10    $145.45    $169.61   $176.05    $163.01   $165.13       $173.68

                                    Partner                                  21     $170.11   $180.00   $199.84    $193.48   $183.17       $175.32
 Jacksonville, FL
                                    Associate                                24    $155.00    $160.00   $164.94    $162.67   $160.67       $155.53

                                    Partner                                  25    $185.00    $210.00   $320.00    $260.89   $228.27       $200.82
 Kansas City, MO
                                    Associate                                17    $167.39    $170.00   $222.69    $191.57   $188.01       $179.37

                                    Partner                                  18    $145.00    $160.00   $173.91    $162.03   $152.34       $155.74
 Knoxville, TN
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $150.84        $138.71

                                    Partner                                  27    $165.00    $185.00   $260.00    $209.20   $191.72       $186.34
 Las Vegas, NV
                                    Associate                                33    $150.00    $160.00   $185.00    $175.62   $171.60       $165.24

                                    Partner                                  24    $134.94    $140.00   $210.00    $173.94   $180.97        $174.12
 Lexington, KY
                                    Associate                                52    $124.99    $125.00   $130.00    $135.60   $138.25       $135.93

                                    Partner                                  20    $172.47    $190.00   $232.50    $210.67   $204.28       $190.14
 Little Rock, AR
                                    Associate                                12    $137.50    $145.00   $165.00    $154.33   $158.71       $156.29



96      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 98 of 182

Section III: Practice Area Analysis
Insurance Defense (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                    Partner                                  220   $192.50    $225.00   $277.76    $262.72   $270.52       $248.69
 Los Angeles, CA
                                    Associate                                260   $160.00    $180.00   $222.54    $215.89   $219.19       $206.09

                                    Partner                                  33    $131.99    $150.00   $201.79    $171.91   $162.50        $172.51
 Louisville, KY
                                    Associate                                34    $110.00    $126.27   $170.00    $136.69   $131.96       $141.59

                                    Partner                                  12    $175.00    $175.00   $230.91    $203.48   $184.01       $178.66
 Memphis, TN
                                    Associate                                 9    $150.00    $150.00   $150.00    $159.37   $147.14       $162.29

                                    Partner                                  126   $172.86    $190.00   $225.00    $214.02   $222.86       $214.02
 Miami, FL
                                    Associate                                142   $159.34    $161.37   $166.91    $174.23   $174.75       $162.32

                                    Partner                                  35    $160.00    $170.00   $210.00    $194.12   $190.76       $187.27
 Milwaukee, WI
                                    Associate                                26    $140.00    $158.25   $180.00    $167.84   $163.45       $148.71

                                    Partner                                  91    $160.00    $190.00   $210.00    $205.89   $206.64       $202.63
 Minneapolis, MN
                                    Associate                                68    $145.00    $150.00   $182.50    $172.15   $173.42       $175.75

                                    Partner                                  28    $141.24    $180.00   $272.50    $211.66   $205.89        $197.01
 Nashville, TN
                                    Associate                                18    $137.91    $155.34   $185.00    $158.64   $153.03       $143.53

                                    Partner                                   7    $150.00    $180.00   $355.00    $234.29   $197.68       $191.39
 New Haven, CT
                                    Associate                                 8    $163.37    $200.00   $255.00    $209.59   $172.41       $153.89

                                    Partner                                  83    $180.00    $190.00   $246.78    $213.60   $207.66       $202.93
 New Orleans, LA
                                    Associate                                63    $150.00    $175.00   $210.00    $184.11   $171.98       $162.32

                                    Partner                                  578   $174.63    $200.00   $275.00    $262.30   $246.98       $253.75
 New York, NY
                                    Associate                                622   $150.00    $175.00   $222.30    $204.90   $197.97       $194.00

 Oklahoma City,                     Partner                                   8    $160.00    $160.00   $164.17    $178.92   $176.06        $191.01
 OK                                 Associate                                10    $135.00    $135.00   $150.00    $147.07   $156.36       $158.60

                                    Partner                                  20    $195.00    $200.00   $200.00    $211.50   $188.63       $183.87
 Omaha, NE
                                    Associate                                11    $145.00    $145.00   $165.00    $158.86   $136.10       $128.41

                                    Partner                                  43    $165.00    $195.98   $247.25    $233.18   $217.74       $211.30
 Orlando, FL
                                    Associate                                41    $150.00    $162.89   $175.00    $180.88   $168.99       $179.34

                                    Partner                                  297   $160.00    $189.58   $285.00    $257.39   $233.82       $238.33
 Philadelphia, PA
                                    Associate                                384   $145.18    $170.00   $210.39    $209.90   $195.79       $188.39

                                    Partner                                  67    $170.00    $200.00   $265.00    $238.45   $221.67       $215.35
 Phoenix, AZ
                                    Associate                                46    $150.00    $162.50   $208.80    $188.40   $173.64        $176.15

                                    Partner                                  99    $154.80    $170.00   $200.82    $193.45   $187.53       $176.93
 Pittsburgh, PA
                                    Associate                                85    $143.43    $150.00   $173.25    $163.64   $157.26       $153.58

                                    Partner                                  13    $160.00    $185.00   $200.00    $216.54   $188.50       $188.47
 Portland, ME
                                    Associate                                12    $140.00    $150.00   $218.94    $169.06   $166.05       $148.66

                                    Partner                                  23    $175.00    $205.00   $280.00    $235.98   $229.79       $219.46
 Portland, OR
                                    Associate                                12    $155.00    $170.00   $215.00    $182.50   $188.90       $185.54



97      Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                            Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 99 of 182

Section III: Practice Area Analysis
Insurance Defense (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  13    $160.00    $161.58   $175.00    $172.08   $165.82         $163.61
 Providence, RI
                                    Associate                                13    $140.00    $155.00   $160.00    $152.78   $136.14         $137.82

                                    Partner                                  23    $165.00    $190.00   $200.00    $213.51   $176.14         $175.37
 Raleigh, NC
                                    Associate                                21    $141.05    $146.63   $150.00    $149.08   $145.97        $154.65

                                    Partner                                  36    $169.93    $175.00   $250.00    $235.49   $214.46         $211.80
 Richmond, VA
                                    Associate                                32    $148.72    $155.00   $273.50    $210.01   $198.87        $173.64

                                    Partner                                  14    $140.79    $165.00   $203.01    $176.71   $169.17        $172.82
 Rochester, NY
                                    Associate                                23    $140.00    $161.59   $260.00    $194.56   $182.41         $151.91

                                    Partner                                  n/a     n/a        n/a       n/a        n/a     $226.91        $225.00
 Sacramento, CA
                                    Associate                                10    $270.00    $280.00   $300.00    $279.01   $251.44        $207.34

                                    Partner                                  15    $200.00    $230.00   $275.00    $234.61   $228.98         $214.91
 Salt Lake City, UT
                                    Associate                                8     $153.15    $175.00   $195.00    $171.41   $167.87         $175.27

                                    Partner                                  12    $165.00    $175.00   $190.00    $178.32   $185.78        $189.62
 San Antonio, TX
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $169.55

                                    Partner                                  58    $190.00    $212.50   $241.41    $222.23   $211.19        $204.40
 San Diego, CA
                                    Associate                                51    $160.00    $175.00   $195.00    $179.71   $175.08         $169.15

                                    Partner                                  164   $204.98    $260.00   $317.50    $281.60   $273.78        $270.30
 San Francisco, CA
                                    Associate                                136   $173.93    $215.00   $270.00    $236.89   $225.77        $209.04

                                    Partner                                  40    $200.00    $260.00   $350.00    $277.83   $278.77        $265.05
 Seattle, WA
                                    Associate                                26    $185.13    $242.50   $275.00    $228.62   $205.80        $194.38

                                    Partner                                  38    $161.25    $170.00   $245.00    $206.95   $199.91         $191.88
 St. Louis, MO
                                    Associate                                21    $140.00    $170.00   $185.00    $184.27   $165.60         $159.91

                                    Partner                                  17    $160.00    $183.00   $194.00    $177.26   $173.62        $168.58
 Syracuse, NY
                                    Associate                                11    $124.71    $130.80   $145.00    $137.17   $145.78         $147.32

                                    Partner                                  10    $160.00    $169.45   $175.00    $168.99   $200.54        $226.53
 Tallahassee, FL
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a           $163.61

                                    Partner                                  45    $172.48    $190.00   $208.88    $208.36   $202.79        $209.18
 Tampa, FL
                                    Associate                                47    $145.00    $164.25   $180.00    $168.95   $171.12        $169.87

                                    Partner                                  11    $196.76    $210.00   $210.00    $237.34   $246.01        $218.58
 Trenton, NJ
                                    Associate                                7     $155.00    $165.00   $185.00    $188.73   $179.92         $167.62

                                    Partner                                  13    $161.36    $180.00   $185.00    $188.03   $294.17         $417.36
 Tulsa, OK
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $159.68        $146.26

 Virginia Beach,                    Partner                                  8     $195.00    $207.50   $232.30    $216.82   $198.93        $214.44
 VA                                 Associate                                7     $150.00    $175.00   $176.03    $166.91     n/a            n/a

                                    Partner                                  100   $376.45    $425.00   $647.41    $522.13   $404.76        $437.20
 Washington, DC
                                    Associate                                95    $247.00    $300.00   $380.00    $329.62   $288.85         $281.13



98      Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 100 of 182

Section III: Practice Area Analysis
Insurance Defense (Litigation Only)
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015           2014
                                                                                   Quartile             Quartile

                                    Partner                                  n/a     n/a       n/a        n/a       n/a       n/a            n/a
 Worcester, MA
                                    Associate                                14    $134.70    $138.49   $145.00    $138.50   $145.78        $141.30




99      Real Rate Report Snapshot | 2017                                                                                            wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 101 of 182

Section III: Practice Area Analysis
Insurance Defense (Litigation Only)
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                           Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

 Fewer Than 21 Years                       Litigation                        1,405   $165.97    $200.00   $255.00    $237.14   $222.59       $216.10

 21 or More Years                          Litigation                        2,284   $165.00    $194.33   $250.00    $238.62   $223.25       $221.50




2016—Real Rates for Associates                                                                                         Trend Analysis (Mean)
                                                                                      First                Third
 Years of Experience                       Matter Type                        n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

 Fewer Than 3 Years                        Litigation                        295     $145.01    $160.00   $200.00    $190.43   $194.67       $177.79

 3 to Fewer Than
                                           Litigation                        767     $150.00    $172.43   $210.00    $202.51   $191.67       $187.90
 7 Years

 7 and More Years                          Litigation                        1,007   $150.00    $175.00   $222.84    $209.86   $191.44       $182.52




100 Real Rate Report Snapshot | 2017                                                                                                wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 102 of 182

Section III: Practice Area Analysis
Insurance Defense (Litigation Only)
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 Firm Size                        Matter Type                Role             n                 Median                2016      2015          2014
                                                                                     Quartile             Quartile

 50 Lawyers                                                  Partner         2,056   $155.00    $174.97   $200.00    $184.83   $180.73       $181.59
                                  Litigation
 or Fewer                                                    Associate       1,804   $135.00    $150.00   $171.59    $158.06   $156.11       $157.24

                                                             Partner         1,249   $170.00    $194.57   $225.62    $211.02   $209.68       $215.86
 51–200 Lawyers                   Litigation
                                                             Associate       1,167   $150.00    $165.00   $180.00    $171.87   $173.87       $173.83

 201–500                                                     Partner         560     $210.00    $268.08   $365.83    $306.67   $314.12       $309.69
                                  Litigation
 Lawyers                                                     Associate       465     $180.00    $220.00   $281.51    $242.98   $240.29       $230.92

 501–1,000                                                   Partner          317    $250.00    $320.00   $400.00    $369.37   $352.06       $346.45
                                  Litigation
 Lawyers                                                     Associate       346     $205.00    $250.00   $325.00    $279.20   $263.86       $260.56

 More Than                                                   Partner          145    $490.00    $660.00   $800.00    $676.06   $631.93       $688.43
                                  Litigation
 1,000 Lawyers                                               Associate       190     $340.00    $411.58   $510.00    $438.26   $418.69       $440.67




101 Real Rate Report Snapshot | 2017                                                                                                wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 103 of 182

Section III: Practice Area Analysis
Intellectual Property: Patents
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  36    $494.69    $552.50   $733.28    $602.89   $579.39        $592.57
 Atlanta, GA
                                    Associate                                36    $321.85    $369.00   $415.00    $370.01   $390.81         $377.14

                                    Partner                                  39    $286.00    $404.88   $600.47    $458.28   $458.35        $467.94
 Austin, TX
                                    Associate                                52    $237.50    $250.00   $292.50    $288.88   $283.19        $280.79

                                    Partner                                  65    $430.00    $621.00   $778.75    $619.63   $612.75        $619.83
 Boston, MA
                                    Associate                                75    $361.15    $410.00   $525.00    $444.26   $428.72        $394.18

                                    Partner                                  114   $390.00    $576.10   $748.00    $580.18   $604.17        $584.69
 Chicago, IL
                                    Associate                                86    $280.00    $405.05   $505.83    $408.88   $397.88        $362.08

                                    Partner                                  n/a     n/a        n/a       n/a        n/a     $555.16        $662.99
 Cleveland, OH
                                    Associate                                10    $300.00    $363.37   $450.00    $385.52   $371.69        $361.08

                                    Partner                                  35    $536.93    $625.00   $730.64    $624.44   $619.78        $593.25
 Dallas, TX
                                    Associate                                55    $283.80    $367.03   $473.00    $374.84   $382.84        $373.05

                                    Partner                                  11    $407.80    $475.00   $704.00    $530.35   $492.26        $509.69
 Denver, CO
                                    Associate                                24    $255.00    $299.86   $397.50    $341.01   $351.61        $335.91

                                    Partner                                  20    $279.01    $322.00   $491.95    $390.32   $412.74        $346.54
 Detroit, MI
                                    Associate                                20    $222.75    $248.23   $496.76    $334.37   $328.78        $293.13

                                    Partner                                  n/a     n/a        n/a       n/a        n/a       n/a            n/a
 Greenville, SC
                                    Associate                                11    $211.66    $235.00   $259.70    $235.58     n/a          $224.91

                                    Partner                                  n/a     n/a        n/a       n/a        n/a       n/a            n/a
 Hartford, CT
                                    Associate                                11    $242.86    $260.00   $270.00    $255.12     n/a            n/a

                                    Partner                                  16    $451.91    $683.25   $755.00    $598.12   $530.78        $520.83
 Houston, TX
                                    Associate                                41    $198.76    $250.00   $300.00    $258.50   $286.73        $305.15

                                    Partner                                  11    $399.91    $462.61   $499.50    $462.49   $457.79        $516.50
 Indianapolis, IN
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $296.15         $281.75

                                    Partner                                  21    $395.00    $430.00   $517.48    $448.68   $388.16         $361.11
 Kansas City, MO
                                    Associate                                31    $245.46    $287.00   $350.00    $300.50   $259.38        $256.33

                                    Partner                                  91    $494.00    $598.40   $928.00    $702.66   $670.70        $691.67
 Los Angeles, CA
                                    Associate                                121   $325.60    $450.00   $620.50    $482.83   $475.32        $469.28

                                    Partner                                  n/a     n/a        n/a       n/a        n/a     $625.56          n/a
 Miami, FL
                                    Associate                                10    $490.00    $545.00   $600.00    $534.80     n/a            n/a

                                    Partner                                  11    $325.00    $365.16   $440.00    $484.92   $474.16        $458.15
 Milwaukee, WI
                                    Associate                                11    $185.00    $278.00   $300.00    $275.92   $265.30        $270.77

                                    Partner                                  40    $350.23    $386.36   $500.00    $442.70   $442.32        $480.31
 Minneapolis, MN
                                    Associate                                75    $275.04    $325.83   $728.00    $441.51   $346.92        $331.46

                                    Partner                                  129   $540.00    $725.00   $895.00    $725.39   $686.69        $684.65
 New York, NY
                                    Associate                                171   $335.00    $460.00   $635.00    $487.08   $463.84        $442.89



102 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 104 of 182

Section III: Practice Area Analysis
Intellectual Property: Patents
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  67    $450.00    $580.00   $705.00    $580.14   $569.09        $550.62
 Philadelphia, PA
                                    Associate                                76    $275.00    $328.09   $410.00    $347.87   $330.94        $326.24

                                    Partner                                  10    $310.00    $426.49   $563.94    $456.63   $589.01        $468.91
 Phoenix, AZ
                                    Associate                                11    $222.60    $250.00   $415.69    $292.23   $275.29         $271.17

                                    Partner                                  10    $535.00    $560.00   $585.00    $534.45     n/a          $608.37
 Pittsburgh, PA
                                    Associate                                 9    $425.00    $425.00   $425.00    $409.86   $384.47        $352.45

                                    Partner                                  23    $374.91    $375.00   $450.00    $414.86   $404.40        $395.61
 Portland, OR
                                    Associate                                28    $249.56    $295.50   $325.00    $283.66   $289.13        $276.06

                                    Partner                                  21    $290.33    $300.00   $304.93    $302.16   $295.52         $277.41
 Riverside, CA
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  12    $282.50    $367.50   $402.50    $365.09   $370.57        $365.54
 Salt Lake City, UT
                                    Associate                                10    $195.61    $227.50   $300.00    $246.06   $275.48        $586.19

                                    Partner                                  34    $506.93    $640.00   $725.00    $654.23   $641.07        $646.02
 San Diego, CA
                                    Associate                                18    $390.00    $420.93   $440.00    $435.44   $421.60        $395.98

                                    Partner                                  79    $529.16    $724.04   $850.00    $706.08   $676.41        $664.51
 San Francisco, CA
                                    Associate                                56    $327.50    $450.64   $529.75    $451.99   $454.76        $449.91

                                    Partner                                  40    $400.00    $617.50   $855.93    $665.39   $592.08        $573.24
 San Jose, CA
                                    Associate                                40    $245.00    $330.00   $399.13    $356.48   $358.50        $346.66

                                    Partner                                  19    $430.00    $466.86   $575.17    $493.56   $466.83        $473.89
 Seattle, WA
                                    Associate                                27    $270.00    $326.00   $399.81    $324.37   $330.27        $308.98

                                    Partner                                  251   $542.51    $695.00   $837.25    $693.21   $671.19        $635.74
 Washington, DC
                                    Associate                                280   $340.00    $448.75   $565.00    $470.36   $423.75        $393.48




103 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 105 of 182

Section III: Practice Area Analysis
Intellectual Property: Patents
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        339   $445.00    $598.66   $725.00    $610.31   $587.92       $585.05
 Fewer Than 21 Years
                                           Non-Litigation                    354   $355.00    $451.02   $600.00    $493.75   $496.95       $491.52

                                           Litigation                        291   $578.74    $775.00   $902.50    $751.20   $709.02       $709.73
 21 or More Years
                                           Non-Litigation                    240   $400.00    $545.82   $726.75    $581.75   $572.96       $596.33




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        53    $276.25    $340.00   $430.00    $361.54   $352.44       $351.08
 Fewer Than 3 Years
                                           Non-Litigation                    58    $245.00    $295.00   $360.00    $307.37   $292.04       $298.27

 3 to Fewer Than                           Litigation                        163   $345.00    $455.00   $595.00    $478.28   $451.55       $436.39
 7 Years                                   Non-Litigation                    144   $262.64    $320.86   $410.00    $352.52   $353.61       $360.07

                                           Litigation                        150   $375.00    $489.85   $625.50    $506.65   $491.29       $479.43
 7 and More Years
                                           Non-Litigation                    204   $281.10    $340.18   $463.25    $376.90   $385.46       $386.54




104 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 106 of 182

Section III: Practice Area Analysis
Intellectual Property: Patents
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         78    $375.00    $432.50   $528.38    $473.70   $473.33       $470.99
                                  Litigation
 50 Lawyers                                                  Associate       50    $251.01    $305.00   $415.00    $339.91   $285.67       $297.04
 or Fewer                                                    Partner         214   $300.00    $355.00   $420.00    $379.09   $410.29       $431.31
                                  Non-Litigation
                                                             Associate       309   $240.00    $285.00   $333.64    $335.26   $316.33       $327.53

                                                             Partner         171   $413.00    $540.00   $715.00    $594.38   $571.35       $608.32
                                  Litigation
                                                             Associate       132   $281.14    $349.15   $444.83    $392.15   $384.94       $386.50
 51–200 Lawyers
                                                             Partner         164   $359.96    $431.77   $566.42    $487.79   $481.69       $493.60
                                  Non-Litigation
                                                             Associate       161   $255.00    $285.00   $355.00    $319.00   $341.29       $327.33

                                                             Partner         132   $532.50    $670.00   $759.06    $653.56   $624.81       $632.33
                                  Litigation
 201–500                                                     Associate       123   $350.00    $410.00   $530.00    $439.66   $391.79       $394.01
 Lawyers                                                     Partner         129   $440.08    $548.00   $654.50    $558.62   $579.97       $575.19
                                  Non-Litigation
                                                             Associate       141   $295.00    $363.00   $436.42    $373.02   $368.28       $358.80

                                                             Partner         224   $628.75    $765.00   $920.00    $773.22   $729.25       $688.19
                                  Litigation
 501–1,000                                                   Associate       242   $405.00    $510.00   $625.00    $517.25   $460.30       $442.90
 Lawyers                                                     Partner         152   $519.18    $621.00   $800.00    $667.01   $634.85       $614.32
                                  Non-Litigation
                                                             Associate       216   $310.50    $390.05   $491.40    $414.25   $403.66       $387.40

                                                             Partner         147   $630.69    $775.00   $895.00    $778.73   $774.06       $729.91
                                  Litigation
 More Than                                                   Associate       181   $370.00    $473.60   $600.00    $474.45   $487.99       $466.50
 1,000 Lawyers                                               Partner         51    $595.00    $710.00   $873.00    $736.43   $737.32       $725.13
                                  Non-Litigation
                                                             Associate       45    $385.00    $480.00   $568.00    $473.49   $455.52       $451.16




105 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 107 of 182

Section III: Practice Area Analysis
Intellectual Property: Trademarks
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  10    $495.00    $614.34   $675.00    $620.52   $609.17        $556.36
 Atlanta, GA
                                    Associate                                10    $314.39    $400.00   $520.00    $401.54   $369.27        $337.96

                                    Partner                                  7     $324.26    $592.54   $810.00    $586.69   $628.30          n/a
 Boston, MA
                                    Associate                                10    $390.00    $401.46   $435.00    $437.12     n/a          $321.60

                                    Partner                                  26    $520.00    $634.00   $735.00    $614.50   $561.76         $511.66
 Chicago, IL
                                    Associate                                31    $285.00    $375.00   $510.00    $408.81   $378.47        $364.31

                                    Partner                                  55    $487.92    $595.00   $694.50    $616.23   $623.06        $606.78
 New York, NY
                                    Associate                                53    $285.00    $375.00   $480.00    $386.33   $412.82        $409.78

                                    Partner                                  n/a     n/a        n/a       n/a        n/a     $427.65        $422.87
 Seattle, WA
                                    Associate                                15    $236.00    $266.21   $326.00    $285.96   $296.15        $289.41

                                    Partner                                  31    $480.00    $625.00   $725.00    $592.75   $621.74        $586.96
 Washington, DC
                                    Associate                                35    $330.00    $425.00   $465.00    $408.81   $378.66        $377.69




106 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 108 of 182

Section III: Practice Area Analysis
Intellectual Property: Trademarks
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                           Litigation                        9     $350.00    $500.00   $650.00    $519.47   $468.22        $438.77
 Fewer Than 21 Years
                                           Non-Litigation                    55    $445.00    $535.00   $665.00    $562.84   $530.02        $508.25

                                           Litigation                         7    $395.00    $667.35   $865.00    $667.25   $545.20         $545.11
 21 or More Years
                                           Non-Litigation                    100   $485.00    $595.00   $697.88    $597.04   $587.64         $555.15




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015           2014
                                                                                   Quartile             Quartile

                                           Litigation                        n/a     n/a        n/a       n/a        n/a       n/a            n/a
 Fewer Than 3 Years
                                           Non-Litigation                    16    $248.91    $340.00   $413.83    $336.71   $273.30        $307.72

 3 to Fewer Than                           Litigation                        n/a     n/a        n/a       n/a        n/a     $287.96        $297.95
 7 Years                                   Non-Litigation                    42    $283.00    $377.50   $474.00    $396.44   $389.67         $381.14

                                           Litigation                        n/a     n/a        n/a       n/a        n/a       n/a          $375.25
 7 and More Years
                                           Non-Litigation                    37    $351.21    $425.00   $524.00    $439.12   $404.75        $406.64




107 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 109 of 182

Section III: Practice Area Analysis
Intellectual Property: Trademarks
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                         Trend Analysis (Mean)
                                                                                   First                Third
 Firm Size                        Matter Type                Role            n               Median                2016      2015          2014
                                                                                  Quartile             Quartile

 50 Lawyers                                                  Partner         51   $370.00    $475.00   $565.01    $466.72   $492.24       $427.86
                                  Non-Litigation
 or Fewer                                                    Associate       48   $227.50    $283.52   $344.54    $296.23   $299.15       $303.67

                                                             Partner         20   $347.50    $499.42   $587.00    $482.32   $476.08       $497.15
 51–200 Lawyers                   Non-Litigation
                                                             Associate       13   $236.93    $275.48   $326.83    $290.40   $282.03       $313.07

 201–500                                                     Partner         31   $435.00    $592.50   $693.58    $583.26   $601.58       $577.62
                                  Non-Litigation
 Lawyers                                                     Associate       43   $300.00    $384.52   $425.00    $379.21   $379.10       $370.54

 501–1,000                                                   Partner         38   $520.00    $605.67   $670.50    $601.91   $612.02       $584.71
                                  Non-Litigation
 Lawyers                                                     Associate       51   $280.60    $360.00   $465.00    $383.56   $378.11       $408.43

 More Than                                                   Partner         48   $585.00    $685.00   $775.00    $701.81   $675.55       $630.20
                                  Non-Litigation
 1,000 Lawyers                                               Associate       44   $377.50    $438.25   $557.50    $479.10   $452.32       $415.74




108 Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                            gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 110 of 182

Section III: Practice Area Analysis
Intellectual Property: Other
By City

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                     n                Median                 2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  14    $495.42    $529.42   $586.50     $532.78   $541.03         $513.41
 Atlanta, GA
                                    Associate                                12    $316.28    $345.38   $375.00     $343.71   $282.27        $414.65

                                    Partner                                  7     $400.00    $475.00   $489.82     $449.97   $407.26        $370.33
 Austin, TX
                                    Associate                                11    $215.00    $275.00   $330.00     $264.23   $261.83        $257.82

                                    Partner                                  13    $239.06    $397.50   $675.00     $447.96   $530.58        $561.34
 Boston, MA
                                    Associate                                7     $198.24    $260.00   $460.00     $312.61   $286.41        $420.92

                                    Partner                                  82    $420.00    $535.52   $700.00     $576.87   $547.21        $561.24
 Chicago, IL
                                    Associate                                63    $275.00    $360.00   $522.75     $400.17   $363.73        $350.53

                                    Partner                                  9     $290.00    $310.00   $400.00     $348.90   $369.23        $355.04
 Detroit, MI
                                    Associate                                10    $175.50    $207.50   $220.50     $203.75   $229.26        $233.06

                                    Partner                                  n/a     n/a        n/a       n/a         n/a       n/a            n/a
 Greenville, SC
                                    Associate                                17    $220.00    $233.97   $250.00     $237.70   $225.92          n/a

                                    Partner                                  n/a     n/a        n/a       n/a         n/a       n/a          $489.76
 Houston, TX
                                    Associate                                19    $195.65    $242.20   $274.77     $241.36   $234.88        $229.23

                                    Partner                                  37    $450.00    $655.00   $870.00     $690.09   $725.36        $638.87
 Los Angeles, CA
                                    Associate                                53    $365.20    $568.00   $676.90     $539.70   $503.51        $437.79

                                    Partner                                  7     $325.00    $475.00   $700.00     $477.79   $459.09        $423.19
 Miami, FL
                                    Associate                                7     $300.00    $325.00   $488.00     $355.86   $351.21        $266.43

                                    Partner                                  8     $370.75    $427.00   $522.50     $438.81   $524.69        $460.81
 Minneapolis, MN
                                    Associate                                10    $300.14    $352.50   $415.00     $354.28   $275.82        $494.07

                                    Partner                                  64    $608.52    $781.65   $1,093.71   $841.79   $722.86        $638.50
 New York, NY
                                    Associate                                101   $425.00    $535.00   $725.00     $551.75   $458.26         $401.16

                                    Partner                                  38    $450.00    $522.50   $662.31     $575.93   $617.84        $568.33
 Philadelphia, PA
                                    Associate                                31    $216.00    $318.25   $395.00     $319.34   $351.41        $325.64

                                    Partner                                  32    $545.76    $716.43   $905.50     $743.97   $696.74        $622.04
 San Francisco, CA
                                    Associate                                23    $444.72    $595.00   $725.00     $575.28   $504.01        $439.70

                                    Partner                                  12    $777.50    $822.50   $900.00     $837.02   $690.44        $673.63
 San Jose, CA
                                    Associate                                n/a     n/a        n/a       n/a         n/a       n/a          $472.88

                                    Partner                                  12    $346.50    $442.50   $513.51     $445.84   $414.28        $439.22
 Seattle, WA
                                    Associate                                n/a     n/a        n/a       n/a         n/a       n/a          $298.69

                                    Partner                                  16    $370.00    $468.00   $491.00     $448.08   $418.33        $407.60
 St. Louis, MO
                                    Associate                                30    $216.00    $243.00   $261.00     $242.70   $228.48        $226.20

                                    Partner                                  117   $575.02    $650.00   $785.00     $681.33   $686.33        $652.62
 Washington, DC
                                    Associate                                83    $351.55    $435.00   $590.75     $466.08   $419.15        $379.29




109 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 111 of 182

Section III: Practice Area Analysis
Intellectual Property: Other
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        75    $405.05    $545.00   $695.00    $557.44   $533.03       $508.16
 Fewer Than 21 Years
                                           Non-Litigation                    166   $375.00    $548.46   $755.00    $573.71   $540.03       $512.05

                                           Litigation                        97    $449.48    $575.00   $792.00    $622.13   $619.14       $589.69
 21 or More Years
                                           Non-Litigation                    171   $439.95    $616.22   $846.21    $667.16   $631.40       $586.05




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        12    $259.97    $296.63   $314.00    $301.30   $291.63       $300.58
 Fewer Than 3 Years
                                           Non-Litigation                    23    $288.35    $305.00   $430.00    $344.04   $305.09       $276.82

 3 to Fewer Than                           Litigation                        29    $375.00    $470.00   $710.00    $516.60   $401.32       $374.29
 7 Years                                   Non-Litigation                    72    $271.00    $387.20   $658.25    $460.77   $384.46       $375.51

                                           Litigation                        36    $377.50    $492.50   $590.75    $474.93   $410.61       $396.78
 7 and More Years
                                           Non-Litigation                    79    $280.00    $373.00   $485.00    $421.43   $423.75       $408.59




110 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 112 of 182

Section III: Practice Area Analysis
Intellectual Property: Other
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         20    $212.50    $342.50   $402.50    $346.18   $370.38       $320.53
                                  Litigation
 50 Lawyers                                                  Associate       17    $285.00    $310.00   $344.21    $303.18   $307.66       $241.47
 or Fewer                                                    Partner         78    $325.00    $392.50   $475.00    $417.64   $411.97       $391.44
                                  Non-Litigation
                                                             Associate       107   $220.00    $250.00   $320.00    $277.94   $267.83       $329.07

                                                             Partner         53    $345.12    $449.48   $525.00    $456.86   $464.21       $439.38
                                  Litigation
                                                             Associate       17    $225.00    $259.98   $340.00    $271.31   $288.54       $296.01
 51–200 Lawyers
                                                             Partner         71    $340.00    $400.00   $570.00    $460.68   $437.77       $428.99
                                  Non-Litigation
                                                             Associate       52    $217.75    $262.14   $312.50    $276.06   $275.44       $275.55

                                                             Partner         32    $506.72    $588.50   $782.50    $627.23   $590.06       $555.03
                                  Litigation
 201–500                                                     Associate       28    $245.00    $426.50   $501.67    $409.58   $382.81       $333.19
 Lawyers                                                     Partner         63    $468.00    $531.00   $630.00    $553.06   $542.07       $532.53
                                  Non-Litigation
                                                             Associate       76    $243.00    $300.00   $398.60    $328.55   $306.37       $320.50

                                                             Partner         62    $554.00    $640.75   $835.00    $727.24   $692.90       $607.34
                                  Litigation
 501–1,000                                                   Associate       76    $417.88    $533.02   $650.00    $535.68   $431.08       $386.28
 Lawyers                                                     Partner         101   $615.00    $745.00   $945.00    $787.64   $728.83       $630.16
                                  Non-Litigation
                                                             Associate       107   $365.11    $512.48   $687.71    $523.96   $462.97       $409.25

                                                             Partner         32    $567.50    $635.88   $750.00    $683.50   $748.40       $729.14
                                  Litigation
 More Than                                                   Associate       23    $320.00    $365.00   $444.72    $392.69   $408.52       $448.33
 1,000 Lawyers                                               Partner         78    $710.00    $810.00   $972.56    $838.75   $817.17       $745.66
                                  Non-Litigation
                                                             Associate       81    $410.00    $528.00   $648.59    $524.51   $539.05       $485.53




111     Real Rate Report Snapshot | 2017                                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 113 of 182

Section III: Practice Area Analysis
Labor and Employment
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  97    $365.00    $400.00   $510.60    $447.52   $437.83        $392.38
 Atlanta, GA
                                    Associate                                64    $250.40    $284.93   $335.00    $293.70   $255.94        $283.51

                                    Partner                                  17    $395.00    $450.00   $515.00    $457.71   $425.88        $387.34
 Austin, TX
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $325.96        $276.58

                                    Partner                                  27    $385.00    $450.00   $604.50    $484.57   $471.14        $434.36
 Baltimore, MD
                                    Associate                                33    $310.00    $353.87   $470.00    $389.95   $343.29         $318.13

                                    Partner                                  20    $242.50    $322.00   $369.44    $309.86   $304.92        $292.18
 Birmingham, AL
                                    Associate                                11    $220.00    $246.54   $300.00    $259.95   $248.27        $199.80

                                    Partner                                  67    $336.00    $454.41   $700.00    $524.74   $521.99        $517.09
 Boston, MA
                                    Associate                                60    $312.92    $419.15   $565.08    $455.20   $430.05        $353.19

                                    Partner                                  20    $297.50    $310.00   $327.50    $320.81   $309.72        $293.78
 Buffalo, NY
                                    Associate                                12    $220.00    $235.00   $243.26    $233.75   $220.00        $201.78

                                    Partner                                  14    $465.00    $507.50   $555.00    $490.61   $457.45        $445.52
 Charlotte, NC
                                    Associate                                11    $266.84    $310.00   $361.17    $317.23   $288.28        $314.62

                                    Partner                                  233   $450.00    $567.75   $743.75    $606.72   $573.96        $538.95
 Chicago, IL
                                    Associate                                257   $300.51    $365.00   $435.00    $385.24   $357.97         $347.15

                                    Partner                                  22    $330.00    $396.34   $461.32    $396.62   $381.58        $368.80
 Cincinnati, OH
                                    Associate                                13    $200.00    $235.00   $280.00    $238.89   $229.89        $222.28

                                    Partner                                  71    $328.51    $385.00   $495.00    $416.08   $421.63        $420.61
 Cleveland, OH
                                    Associate                                62    $240.00    $285.00   $320.00    $284.61   $283.90         $272.13

                                    Partner                                  13    $335.00    $399.50   $417.88    $383.75   $365.50        $351.04
 Columbia, SC
                                    Associate                                9     $255.00    $270.00   $290.00    $269.52   $262.17        $242.69

                                    Partner                                  14    $380.00    $428.00   $485.00    $441.00   $385.00        $363.00
 Columbus, OH
                                    Associate                                11    $250.00    $300.00   $370.00    $323.00   $293.00        $247.00

                                    Partner                                  53    $375.18    $478.30   $575.00    $492.91   $499.75        $453.79
 Dallas, TX
                                    Associate                                59    $260.00    $302.32   $370.00    $337.24   $352.85        $290.90

                                    Partner                                  33    $369.00    $435.00   $522.73    $444.82   $439.80        $384.24
 Denver, CO
                                    Associate                                29    $240.00    $277.89   $310.00    $286.17   $287.93        $291.25

                                    Partner                                  19    $340.00    $375.00   $405.80    $358.40   $327.52        $328.45
 Detroit, MI
                                    Associate                                8     $260.78    $291.00   $314.45    $289.06   $237.88        $230.14

                                    Partner                                  23    $377.29    $428.16   $475.00    $427.38   $389.61        $389.48
 Greenville, SC
                                    Associate                                17    $271.26    $290.00   $345.00    $290.71   $250.10        $236.00

                                    Partner                                   7    $265.00    $300.00   $400.58    $333.65   $411.62        $376.70
 Hartford, CT
                                    Associate                                 7    $155.00    $285.00   $300.00    $247.72   $285.66        $262.80

                                    Partner                                  10    $320.00    $327.83   $360.00    $346.35   $337.89        $289.12
 Honolulu, HI
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $260.26



112 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 114 of 182

Section III: Practice Area Analysis
Labor and Employment
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  42    $320.00    $413.53   $570.00    $462.23   $465.73        $440.47
 Houston, TX
                                    Associate                                23    $255.00    $295.00   $378.00    $333.37   $324.46        $334.44

                                    Partner                                  20     $310.11   $365.55   $472.50    $387.49   $374.34        $369.65
 Indianapolis, IN
                                    Associate                                12    $180.00    $245.00   $257.50    $233.75   $240.86        $227.77

                                    Partner                                  27    $305.00    $350.00   $405.00    $361.13   $371.25         $334.11
 Kansas City, MO
                                    Associate                                30    $225.00    $250.00   $286.65    $272.50   $292.48        $243.28

                                    Partner                                   7    $284.07    $355.00   $380.00    $340.01   $336.27        $325.33
 Las Vegas, NV
                                    Associate                                 7    $232.00    $285.00   $305.00    $271.44   $253.66        $251.42

                                    Partner                                  185   $400.00    $525.00   $695.00    $575.11   $533.48        $475.97
 Los Angeles, CA
                                    Associate                                184   $296.08    $383.75   $510.00    $410.43   $384.21        $370.95

                                    Partner                                  19    $330.00    $375.00   $407.89    $375.84   $353.58        $347.66
 Memphis, TN
                                    Associate                                10    $238.50    $265.38   $285.00    $265.43     n/a          $229.54

                                    Partner                                  25    $385.00    $455.00   $518.55    $453.06   $405.63        $342.66
 Miami, FL
                                    Associate                                27    $231.01    $310.00   $435.00    $339.91   $312.60        $255.03

                                    Partner                                  18    $310.00    $380.03   $450.00    $389.70   $360.78        $371.56
 Milwaukee, WI
                                    Associate                                13    $245.00    $275.00   $275.00    $264.73   $247.58        $259.14

                                    Partner                                  26    $380.00    $439.91   $532.00    $451.18   $437.44        $409.65
 Minneapolis, MN
                                    Associate                                16    $245.00    $280.00   $297.68    $278.19   $258.04        $254.08

                                    Partner                                  24    $360.00    $384.45   $435.00    $395.76   $388.97        $356.42
 Nashville, TN
                                    Associate                                20    $212.76    $241.71   $279.75    $244.81   $225.07        $209.87

                                    Partner                                  417   $500.00    $695.00   $895.00    $709.48   $689.87        $622.60
 New York, NY
                                    Associate                                448   $322.49    $432.24   $597.50    $472.82   $506.41        $455.68

                                    Partner                                   8    $234.00    $315.59   $379.84    $323.76   $343.44        $292.89
 Omaha, NE
                                    Associate                                 8    $175.50    $202.95   $249.00    $210.59     n/a            n/a

                                    Partner                                   9    $365.00    $410.00   $455.00    $418.65   $385.08        $278.77
 Orlando, FL
                                    Associate                                 7    $268.77    $278.08   $400.17    $314.14   $287.39        $223.55

                                    Partner                                  154   $450.00    $600.17   $700.30    $601.67   $553.81        $518.95
 Philadelphia, PA
                                    Associate                                203   $293.00    $357.15   $437.36    $367.92   $354.92        $347.98

                                    Partner                                  19    $345.00    $440.00   $500.00    $441.11   $402.72        $383.02
 Phoenix, AZ
                                    Associate                                14    $275.00    $290.00   $300.00    $289.23   $284.08        $293.71

                                    Partner                                  43    $355.00    $440.81   $550.00    $459.34   $495.97        $458.48
 Pittsburgh, PA
                                    Associate                                59    $273.00    $301.00   $368.88    $322.17   $311.42        $286.94

                                    Partner                                  23    $361.40    $410.00   $463.04    $419.10   $392.05        $376.38
 Portland, OR
                                    Associate                                25    $265.00    $285.00   $325.66    $302.04   $275.61        $261.94

                                    Partner                                  26    $410.00    $487.30   $550.00    $500.71   $474.72        $443.62
 Richmond, VA
                                    Associate                                35    $273.78    $345.00   $395.00    $337.98   $310.06        $301.59



113 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 115 of 182

Section III: Practice Area Analysis
Labor and Employment
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                    Partner                                  16    $286.01    $353.33   $487.00    $396.68   $365.36       $324.74
 Sacramento, CA
                                    Associate                                12    $240.00    $250.00   $263.13    $270.96   $268.70       $255.27

                                    Partner                                  30    $325.00    $350.00   $432.00    $396.27   $364.54       $363.95
 San Diego, CA
                                    Associate                                30    $260.34    $285.00   $310.00    $307.78   $309.80       $270.59

                                    Partner                                  106   $395.16    $500.00   $675.00    $545.91   $527.20       $521.10
 San Francisco, CA
                                    Associate                                106   $269.69    $302.50   $384.81    $337.15   $336.19       $333.04

                                    Partner                                  30    $450.00    $613.00   $795.00    $646.74   $622.21       $592.20
 San Jose, CA
                                    Associate                                19    $294.18    $400.00   $465.00    $406.10   $367.53        $391.15

                                    Partner                                  26    $180.00    $213.81   $250.00    $212.88   $195.61       $214.01
 San Juan, PR
                                    Associate                                29    $125.00    $145.00   $160.00    $147.89   $140.60       $145.07

                                    Partner                                  62    $367.62    $438.72   $488.94    $440.44   $429.20       $422.49
 Seattle, WA
                                    Associate                                35    $229.65    $255.00   $312.98    $272.33   $287.86       $290.85

                                    Partner                                  32    $347.94    $422.50   $490.28    $430.09   $411.64       $388.08
 St. Louis, MO
                                    Associate                                17    $230.00    $244.34   $270.00    $244.43   $277.38       $253.12

                                    Partner                                  17    $291.00    $374.29   $399.00    $373.44   $367.16       $330.83
 Tampa, FL
                                    Associate                                10    $225.00    $235.00   $265.00    $241.47   $247.27       $261.05

                                    Partner                                  11    $290.93    $431.19   $595.00    $445.68   $509.99       $502.63
 Trenton, NJ
                                    Associate                                 8    $277.58    $408.19   $462.56    $376.36   $420.58       $331.78

                                    Partner                                  237   $575.00    $705.26   $830.00    $703.83   $691.15       $658.81
 Washington, DC
                                    Associate                                208   $350.00    $450.00   $580.16    $467.40   $439.57       $412.69




114 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 116 of 182

Section III: Practice Area Analysis
Labor and Employment
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        482   $330.03    $420.83   $595.00    $478.70   $456.98       $391.34
 Fewer Than 21 Years
                                           Non-Litigation                    524   $350.00    $440.00   $597.69    $496.31   $484.33       $468.93

                                           Litigation                        710   $387.45    $500.00   $685.00    $549.17   $503.40       $462.82
 21 or More Years
                                           Non-Litigation                    822   $400.00    $523.37   $688.00    $567.93   $546.36       $539.14




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                       n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        102   $260.16    $330.00   $405.00    $349.70   $339.89       $300.23
 Fewer Than 3 Years
                                           Non-Litigation                    82    $265.00    $309.40   $360.00    $315.81   $311.61       $285.20

 3 to Fewer Than                           Litigation                        299   $264.00    $335.00   $505.00    $396.84   $370.04       $333.01
 7 Years                                   Non-Litigation                    233   $270.00    $315.00   $415.00    $357.10   $362.08       $353.89

                                           Litigation                        350   $280.00    $360.68   $476.00    $397.39   $363.14       $339.05
 7 and More Years
                                           Non-Litigation                    354   $285.00    $350.00   $460.00    $398.89   $397.39       $390.85




115 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 117 of 182

Section III: Practice Area Analysis
Labor and Employment
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role             n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         179   $250.00    $315.00   $400.00    $343.94   $319.32       $298.72
                                  Litigation
 50 Lawyers                                                  Associate       148   $187.50    $250.00   $322.49    $259.52   $232.51       $219.69
 or Fewer                                                    Partner         161   $250.00    $331.88   $440.36    $372.40   $376.18       $380.73
                                  Non-Litigation
                                                             Associate       106   $175.00    $230.00   $294.50    $239.14   $289.16       $293.01

                                                             Partner         151   $290.93    $370.00   $454.41    $393.51   $377.24       $305.57
                                  Litigation
                                                             Associate       115   $216.00    $265.07   $315.00    $274.45   $255.44       $221.43
 51–200 Lawyers
                                                             Partner         204   $329.25    $396.50   $531.00    $446.12   $429.33       $414.60
                                  Non-Litigation
                                                             Associate       148   $216.00    $275.00   $349.50    $298.88   $285.10       $273.45

                                                             Partner         312   $378.50    $469.62   $676.30    $508.28   $453.83       $391.02
                                  Litigation
 201–500                                                     Associate       263   $275.00    $325.00   $450.00    $369.18   $302.14       $272.65
 Lawyers                                                     Partner         325   $350.00    $420.75   $500.00    $443.77   $438.45       $429.98
                                  Non-Litigation
                                                             Associate       185   $255.00    $285.26   $330.00    $309.97   $291.77       $287.01

                                                             Partner         508   $375.00    $489.38   $637.00    $540.33   $515.32       $489.04
                                  Litigation
 501–1,000                                                   Associate       523   $265.00    $330.00   $475.00    $385.60   $365.68       $364.12
 Lawyers                                                     Partner         532   $414.18    $519.47   $679.64    $576.02   $563.65       $555.58
                                  Non-Litigation
                                                             Associate       428   $285.00    $345.00   $427.11    $377.87   $388.72       $381.74

                                                             Partner         244   $604.50    $727.58   $860.00    $731.24   $708.13       $671.05
                                  Litigation
 More Than                                                   Associate       394   $362.00    $450.00   $545.00    $453.62   $445.90       $418.43
 1,000 Lawyers                                               Partner         332   $549.99    $698.14   $861.60    $722.50   $703.07       $664.75
                                  Non-Litigation
                                                             Associate       357   $315.00    $400.00   $495.00    $432.40   $474.43        $457.11




116 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 118 of 182

Section III: Practice Area Analysis
Real Estate
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  12    $200.00    $210.00   $360.00    $263.83   $214.76         $211.63
 Albuquerque, NM
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  69    $250.00    $300.00   $425.00    $379.80   $397.06        $383.72
 Atlanta, GA
                                    Associate                                57    $195.00    $235.00   $305.00    $268.09   $292.43        $278.96

                                    Partner                                  9     $325.00    $325.00   $395.00    $369.72   $363.50        $389.14
 Austin, TX
                                    Associate                                10    $225.00    $237.50   $280.00    $247.29   $270.50        $230.79

                                    Partner                                  18    $323.00    $350.00   $395.00    $390.07   $348.72        $384.24
 Baltimore, MD
                                    Associate                                20    $204.07    $225.00   $250.00    $241.21   $252.93        $266.91

                                    Partner                                  21    $275.00    $290.00   $300.00    $297.59   $302.85        $294.28
 Birmingham, AL
                                    Associate                                26    $205.00    $210.00   $240.00    $217.73   $215.50         $211.45

                                    Partner                                  54    $235.00    $360.00   $595.00    $441.00   $457.98        $450.44
 Boston, MA
                                    Associate                                41    $185.00    $260.00   $530.00    $348.31   $352.29        $335.79

                                    Partner                                  14    $265.00    $290.25   $350.00    $325.34   $290.88        $308.30
 Bridgeport, CT
                                    Associate                                8     $205.00    $250.00   $265.00    $234.38   $217.02         $214.15

                                    Partner                                  12    $286.50    $305.75   $337.50    $308.29   $287.56        $304.77
 Buffalo, NY
                                    Associate                                11    $193.50    $225.00   $285.00    $230.45   $217.22         $232.15

                                    Partner                                  16    $235.00    $282.50   $310.00    $285.63   $302.36        $265.36
 Charleston, SC
                                    Associate                                8     $192.50    $225.00   $245.00    $218.75   $219.23        $209.58

                                    Partner                                  21    $250.00    $275.00   $300.00    $278.46   $330.66        $316.76
 Charlotte, NC
                                    Associate                                23    $200.00    $215.00   $242.54    $222.80   $259.29        $239.30

                                    Partner                                  126   $285.00    $413.50   $595.00    $469.90   $459.25        $463.46
 Chicago, IL
                                    Associate                                115   $210.00    $290.00   $395.00    $324.05   $312.10        $306.47

                                    Partner                                  21    $335.00    $420.00   $455.00    $396.37   $351.35        $365.38
 Cincinnati, OH
                                    Associate                                20    $202.50    $237.50   $252.50    $228.25   $218.18        $221.66

                                    Partner                                  57    $284.31    $350.00   $425.00    $364.76   $374.24        $388.09
 Cleveland, OH
                                    Associate                                50    $175.00    $210.42   $245.00    $213.23   $239.73        $240.88

                                    Partner                                  7     $274.92    $275.00   $325.00    $313.55   $299.26        $297.85
 Columbia, SC
                                    Associate                                9     $175.00    $210.00   $235.00    $207.78   $221.24        $192.24

                                    Partner                                  44    $275.89    $328.34   $480.00    $382.54   $403.97        $395.78
 Dallas, TX
                                    Associate                                27    $225.00    $225.00   $275.00    $254.28   $279.12        $289.62

                                    Partner                                  42    $270.00    $310.00   $425.00    $337.67   $354.01        $362.87
 Denver, CO
                                    Associate                                30    $200.00    $241.16   $275.00    $244.51   $245.13        $260.45

                                    Partner                                  29    $185.00    $225.00   $340.00    $274.12   $279.99        $252.81
 Detroit, MI
                                    Associate                                36    $165.00    $185.00   $200.00    $197.08   $211.28        $196.56

                                    Partner                                  14    $275.00    $295.00   $375.00    $320.69   $273.40          n/a
 Fresno, CA
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a



117 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 119 of 182

Section III: Practice Area Analysis
Real Estate
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  17    $250.00    $275.00   $275.00    $275.07   $288.10        $262.70
 Honolulu, HI
                                    Associate                                16    $162.50    $175.00   $184.97    $173.81   $179.16        $168.40

                                    Partner                                  20    $275.00    $295.00   $330.00    $342.67   $376.03        $346.83
 Houston, TX
                                    Associate                                19    $175.00    $240.00   $305.00    $282.87   $253.19        $249.43

                                    Partner                                  26    $215.00    $325.00   $420.00    $325.86   $336.40        $293.80
 Indianapolis, IN
                                    Associate                                18    $165.00    $195.00   $215.00    $197.89   $204.95        $210.86

                                    Partner                                  12    $275.00    $295.00   $307.50    $282.36   $281.09        $221.30
 Jackson, MS
                                    Associate                                11    $185.00    $190.00   $220.91    $196.45   $200.17        $196.94

                                    Partner                                  20    $295.00    $312.32   $355.00    $321.88   $305.00        $312.70
 Jacksonville, FL
                                    Associate                                8     $242.50    $250.00   $272.76    $264.32   $235.02        $237.63

                                    Partner                                  27    $225.00    $320.00   $450.00    $345.67   $362.59        $296.46
 Kansas City, MO
                                    Associate                                31    $175.00    $225.00   $265.00    $233.24   $259.47        $233.33

                                    Partner                                  14    $250.00    $342.50   $409.56    $346.92   $345.14        $315.83
 Las Vegas, NV
                                    Associate                                21    $184.37    $185.00   $250.00    $213.70   $217.12        $209.74

                                    Partner                                  12    $215.00    $215.00   $220.00    $221.67   $218.88         $217.92
 Little Rock, AR
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  132   $300.00    $395.75   $545.00    $448.52   $460.28        $438.04
 Los Angeles, CA
                                    Associate                                121   $240.00    $285.00   $430.00    $346.47   $324.28        $307.54

                                    Partner                                  12    $250.00    $267.36   $372.50    $307.98   $282.00        $280.50
 Louisville, KY
                                    Associate                                7     $184.00    $200.00   $210.00    $203.29   $197.09        $192.87

                                    Partner                                  14    $260.00    $307.50   $345.00    $292.82   $275.65        $283.83
 Memphis, TN
                                    Associate                                8     $185.00    $190.00   $215.00    $199.38   $201.08        $188.28

                                    Partner                                  86    $275.00    $350.00   $450.00    $374.54   $406.29        $391.73
 Miami, FL
                                    Associate                                74    $185.00    $241.67   $297.00    $251.98   $253.31         $245.11

                                    Partner                                  26    $257.76    $275.00   $357.00    $304.15   $358.24        $325.60
 Milwaukee, WI
                                    Associate                                15    $225.00    $235.00   $275.00    $246.49   $240.72        $215.92

                                    Partner                                  28    $225.00    $237.50   $322.50    $294.97   $312.49        $288.24
 Minneapolis, MN
                                    Associate                                17    $190.00    $200.00   $217.68    $204.28   $233.13        $201.90

                                    Partner                                  19    $250.00    $300.00   $396.00    $314.45   $320.91        $352.14
 Nashville, TN
                                    Associate                                12    $184.25    $216.00   $220.50    $203.17   $201.19        $200.12

                                    Partner                                  26    $200.00    $275.00   $295.00    $256.27   $266.39        $288.99
 New Orleans, LA
                                    Associate                                18    $160.00    $175.00   $195.00    $182.78   $187.59        $189.45

                                    Partner                                  187   $300.00    $425.00   $608.00    $481.66   $517.62        $505.93
 New York, NY
                                    Associate                                164   $240.00    $285.00   $376.73    $328.50   $359.04        $359.09

 Oklahoma City,                     Partner                                  12    $200.00    $200.00   $352.50    $257.50   $263.33        $227.92
 OK                                 Associate                                10    $175.00    $185.00   $205.00    $193.54   $194.75          n/a



118 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 120 of 182

Section III: Practice Area Analysis
Real Estate
By City

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 City                               Role                                      n               Median                2016      2015            2014
                                                                                   Quartile             Quartile

                                    Partner                                  22    $290.00    $322.50   $390.00    $339.44   $335.01        $332.08
 Orlando, FL
                                    Associate                                18    $210.00    $228.00   $250.00    $231.24   $224.09        $222.32

                                    Partner                                  75    $265.00    $385.00   $500.00    $404.82   $393.06        $408.31
 Philadelphia, PA
                                    Associate                                77    $190.00    $270.00   $325.00    $259.37   $263.83        $263.19

                                    Partner                                  34    $240.00    $300.00   $350.00    $307.20   $323.09        $309.60
 Phoenix, AZ
                                    Associate                                17    $195.00    $234.00   $271.30    $232.75   $234.33        $231.00

                                    Partner                                  28    $220.00    $240.00   $352.50    $300.13   $358.52         $373.21
 Pittsburgh, PA
                                    Associate                                30    $170.00    $175.00   $270.00    $225.13   $258.42        $257.96

                                    Partner                                  10    $200.00    $200.00   $200.00    $197.68   $193.13         $192.14
 Portland, ME
                                    Associate                                n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                    Partner                                  19    $240.00    $295.00   $380.00    $318.03   $326.64        $303.74
 Portland, OR
                                    Associate                                21    $200.00    $246.00   $314.00    $257.43   $219.67        $222.48

                                    Partner                                  10    $185.00    $275.00   $335.00    $270.00   $301.36        $266.58
 Providence, RI
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $182.50        $178.87

                                    Partner                                  15    $250.00    $257.80   $285.00    $271.14   $276.11        $293.54
 Raleigh, NC
                                    Associate                                9     $175.00    $196.24   $200.00    $183.47   $188.57        $201.44

                                    Partner                                  11    $225.00    $250.00   $400.00    $343.57   $315.54        $292.87
 Richmond, VA
                                    Associate                                11    $240.00    $300.00   $460.00    $328.73   $277.30        $252.28

                                    Partner                                  12    $237.50    $250.00   $285.00    $255.00   $252.79        $262.97
 Salt Lake City, UT
                                    Associate                                n/a     n/a        n/a       n/a        n/a     $219.52         $228.13

                                    Partner                                  33    $250.00    $300.00   $325.00    $332.88   $364.28        $384.42
 San Diego, CA
                                    Associate                                26    $185.00    $225.00   $250.00    $236.71   $283.59        $265.97

                                    Partner                                  56    $290.00    $325.00   $545.00    $435.89   $447.48        $437.86
 San Francisco, CA
                                    Associate                                45    $220.00    $295.00   $458.33    $325.18   $286.38        $344.21

                                    Partner                                  40    $312.50    $362.50   $437.50    $384.52   $390.64        $410.93
 Seattle, WA
                                    Associate                                32    $225.00    $247.50   $275.00    $250.27   $251.80        $258.66

                                    Partner                                  36    $200.00    $296.49   $344.25    $296.92   $304.48        $305.49
 St. Louis, MO
                                    Associate                                24    $159.96    $199.13   $225.00    $203.92   $194.76        $202.34

                                    Partner                                  34    $295.00    $325.00   $450.00    $366.60   $358.44        $358.48
 Tampa, FL
                                    Associate                                15    $200.00    $240.70   $287.98    $239.69   $234.93        $220.75

 Virginia Beach,                    Partner                                  11    $275.00    $340.00   $375.00    $339.73   $323.50        $323.88
 VA                                 Associate                                n/a     n/a        n/a       n/a        n/a       n/a          $205.91

                                    Partner                                  61    $325.00    $484.58   $665.00    $513.19   $506.15        $494.31
 Washington, DC
                                    Associate                                48    $225.00    $290.00   $349.85    $310.57   $324.20         $318.10




119 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 121 of 182

Section III: Practice Area Analysis
Real Estate
By Years of Experience and Matter Type

2016—Real Rates for Partners                                                                                         Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        376   $215.00    $270.00   $320.00    $289.13   $286.59       $292.05
 Fewer Than 21 Years
                                           Non-Litigation                    473   $250.00    $300.00   $385.00    $344.19   $355.74       $352.32

                                           Litigation                        572   $236.50    $295.00   $379.00    $336.55   $332.60       $331.35
 21 or More Years
                                           Non-Litigation                    776   $275.00    $350.00   $475.00    $391.05   $407.25       $388.27




2016—Real Rates for Associates                                                                                       Trend Analysis (Mean)
                                                                                    First                Third
 Years of Experience                       Matter Type                        n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                           Litigation                        66    $175.00    $200.00   $250.00    $214.69   $213.40       $208.68
 Fewer Than 3 Years
                                           Non-Litigation                    67    $189.00    $225.00   $275.00    $239.70   $238.12       $226.47

 3 to Fewer Than                           Litigation                        171   $180.00    $205.00   $240.00    $225.80   $238.31       $237.15
 7 Years                                   Non-Litigation                    200   $185.00    $225.00   $280.00    $255.25   $276.67       $262.36

                                           Litigation                        285   $184.45    $225.00   $255.74    $243.11   $236.54       $232.41
 7 and More Years
                                           Non-Litigation                    322   $200.00    $250.00   $312.00    $283.48   $298.45       $287.03




120 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 122 of 182

Section III: Practice Area Analysis
Real Estate
By Firm Size and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                        Matter Type                Role             n               Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                                             Partner         563   $215.00    $250.00   $300.00    $268.79   $262.62       $255.89
                                  Litigation
 50 Lawyers                                                  Associate       451   $175.00    $200.00   $245.00    $208.49   $203.93       $198.89
 or Fewer                                                    Partner         620   $225.00    $273.27   $325.00    $286.33   $279.66       $271.74
                                  Non-Litigation
                                                             Associate       408   $175.00    $200.43   $250.00    $214.34   $212.28       $207.85

                                                             Partner         278   $220.00    $275.00   $325.00    $292.60   $289.74       $292.63
                                  Litigation
                                                             Associate       248   $170.00    $195.00   $235.00    $211.83   $209.49       $200.97
 51–200 Lawyers
                                                             Partner         366   $275.00    $325.00   $415.00    $351.78   $351.08       $345.20
                                  Non-Litigation
                                                             Associate       238   $190.00    $229.75   $275.00    $237.35   $235.26       $234.04

                                                             Partner         153   $285.00    $325.00   $421.00    $367.53   $370.75       $374.00
                                  Litigation
 201–500                                                     Associate       128   $215.00    $250.00   $292.50    $268.22   $266.92       $268.74
 Lawyers                                                     Partner         251   $306.00    $395.00   $486.00    $420.26   $418.70       $408.49
                                  Non-Litigation
                                                             Associate       186   $225.00    $270.00   $325.00    $288.53   $287.46       $280.87

                                                             Partner         48    $300.00    $395.00   $650.00    $468.90   $446.28       $474.41
                                  Litigation
 501–1,000                                                   Associate       54    $225.00    $250.00   $375.00    $308.50   $294.55       $300.87
 Lawyers                                                     Partner         116   $410.00    $518.33   $641.33    $536.07   $565.33       $515.24
                                  Non-Litigation
                                                             Associate       139   $250.00    $330.00   $430.00    $349.64   $364.42       $360.32

                                                             Partner         39    $612.00    $800.00   $995.00    $795.97   $724.83       $690.41
                                  Litigation
 More Than                                                   Associate       30    $395.00    $488.25   $650.00    $498.65   $442.02       $416.03
 1,000 Lawyers                                               Partner         103   $525.00    $680.00   $875.00    $707.80   $672.31       $650.88
                                  Non-Litigation
                                                             Associate       101   $305.00    $423.00   $592.64    $436.89   $396.49       $405.67




121 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
     Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 123 of 182




Section IV
In-Depth Analysis
for Select US Cities




2017 Real Rate Report Snapshot
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 124 of 182

Section IV: In-Depth Analysis for Select US Cities
Baltimore, MD
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile

 Bankruptcy      50 Lawyers                                  Partner         21    $328.00    $355.00   $360.00    $347.68   $337.65        $344.09
 and Collections or Fewer                                    Associate       8     $201.33    $227.00   $247.99    $227.08   $216.75        $209.83

                                50 Lawyers                   Partner         7     $620.00    $695.00   $740.00    $676.71     n/a          $619.09
 Commercial
                                or Fewer                     Associate       10    $284.00    $367.00   $445.00    $377.20   $373.86        $370.57

 Corporate:                                                  Partner         n/a     n/a        n/a       n/a        n/a     $665.61          n/a
 Mergers,         501–1,000
 Acquisitions,    Lawyers
 and Divestitures                                            Associate       13    $369.00    $454.50   $544.00    $458.30   $445.46          n/a

 Corporate:                                                  Partner         11    $475.00    $536.00   $740.00    $584.11   $504.02         $551.91
                                501–1,000
 Regulatory and
                                Lawyers                      Associate       21    $386.24    $390.00   $530.27    $448.07   $324.37        $359.40
 Compliance

                                501–1,000                    Partner         20    $480.86    $612.50   $677.50    $600.58   $576.34        $621.62
                                Lawyers                      Associate       45    $332.08    $390.00    $431.11   $390.21   $382.46        $385.06
 Corporate:
 Other                                                       Partner         21    $450.24    $690.80   $815.43    $662.95   $670.40        $656.36
                                More Than
                                1,000 Lawyers                Associate       23    $255.06    $331.58   $550.00    $388.41   $410.94        $420.74

 Finance and                    50 Lawyers                   Partner         25    $332.14    $360.00   $460.00    $412.58   $405.95        $406.12
 Securities                     or Fewer                     Associate       13    $248.00    $280.15   $330.00    $288.77   $251.29        $262.62

                                50 Lawyers                   Partner         7     $245.00    $285.00   $335.00    $302.86     n/a            n/a
                                or Fewer                     Associate       7     $190.00    $190.00   $295.00    $229.29     n/a            n/a

                                201-500                      Partner         n/a     n/a        n/a       n/a        n/a     $378.50        $394.00
 General                        Lawyers                      Associate       14    $255.00    $269.78   $283.60    $269.99   $258.83        $214.47
 Liability
 (Litigation)                   501–1,000                    Partner         16    $475.00    $552.50   $625.00    $531.81   $499.64        $525.89
                                Lawyers                      Associate       42    $315.00    $384.91   $429.21    $381.53   $351.30        $353.38

                                More Than                    Partner         n/a     n/a        n/a       n/a        n/a       n/a            n/a
                                1,000 Lawyers                Associate       19    $360.00    $400.00   $544.00    $451.11   $440.91          n/a

                                50 Lawyers                   Partner         29    $145.00    $175.00   $325.00    $208.84   $178.56        $173.93
                                or Fewer                     Associate       17    $145.00    $148.44   $150.00    $147.85   $142.93        $144.79
 Insurance                                                   Partner         15    $169.02    $175.00   $194.43    $186.41   $181.27        $172.62
 Defense                        51–200 Lawyers
 (Litigation)                                                Associate       11    $150.00    $170.00   $170.00    $165.62   $148.67        $139.76

                                More Than                    Partner         n/a     n/a        n/a       n/a        n/a       n/a            n/a
                                1,000 Lawyers                Associate       12    $311.50    $355.00   $408.50    $360.52   $364.48        $389.76

                                501–1,000                    Partner         11    $403.58    $595.00   $630.00    $551.43     n/a          $429.69
                                Lawyers                      Associate       11    $285.00    $375.00   $475.00    $385.45   $306.43        $300.08
 Labor and
 Employment                                                  Partner         n/a     n/a        n/a       n/a        n/a       n/a            n/a
                                More Than
                                1,000 Lawyers                Associate       11    $340.00    $400.00   $577.00    $454.95   $473.79        $425.38

                                50 Lawyers                   Partner         10    $323.00    $350.00   $360.00    $345.63   $336.28         $301.51
 Real Estate
                                or Fewer                     Associate       9     $204.00    $204.00   $225.00    $212.38   $205.09        $207.62




123 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 125 of 182

Section IV: In-Depth Analysis for Select US Cities
Boston, MA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                              Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Firm Size                    Role            n                Median                    2016       2015           2014
                                                                                   Quartile               Quartile

                                50 Lawyers                   Partner         10    $225.00     $317.50    $395.00     $327.39     $296.64        $299.03
                                or Fewer                     Associate       n/a     n/a         n/a         n/a        n/a         n/a          $214.76

                                                             Partner         15    $350.00    $602.56     $730.00     $563.01     $580.70        $505.42
                                51–200 Lawyers
                                                             Associate       18    $260.00    $260.00     $380.00     $305.43     $331.75        $386.76
 Commercial
                                201–500                      Partner         11    $450.00    $600.00     $690.00     $563.88     $534.40        $588.93
                                Lawyers                      Associate       n/a     n/a         n/a         n/a        n/a       $418.00        $378.53

                                More Than                    Partner         8     $516.05    $689.25     $855.50     $735.98     $748.00          n/a
                                1,000 Lawyers                Associate       8     $416.63     $631.44    $675.26     $561.49     $513.61        $513.00

                                                             Partner         11    $615.00    $730.00     $900.00     $719.00     $770.92        $753.75
 Corporate:       51–200 Lawyers
 Mergers,                        Associate                                   15    $260.00    $380.00     $480.00     $350.67     $334.00          n/a
 Acquisitions,                   Partner                                     n/a     n/a         n/a         n/a        n/a       $977.00        $812.20
 and Divestitures 501-1,000
                                Lawyers                      Associate       13    $520.00    $695.00      $716.64    $618.59       n/a          $413.37

                                                             Partner         16    $570.00    $730.00     $870.50     $723.50     $701.13        $707.71
                                51–200 Lawyers
 Corporate:                                                  Associate       18    $260.00    $282.50     $480.00     $381.94     $355.59        $328.98
 Regulatory and
 Compliance                     201–500                      Partner         8     $576.10    $638.50     $668.00     $641.28     $639.39        $650.33
                                Lawyers                      Associate       8     $346.50     $381.71    $400.00     $382.68       n/a          $378.99

                                50 Lawyers                   Partner         23    $365.00    $372.24     $441.00     $383.98     $370.65        $365.99
                                or Fewer                     Associate       20    $260.00     $331.33    $365.00     $364.98     $280.31        $258.75

                                                             Partner         45    $510.00    $615.00     $815.00     $640.94     $657.53        $680.27
                                51–200 Lawyers
                                                             Associate       79    $260.00    $370.00     $480.00     $366.07     $361.88        $318.48

 Corporate:                     201–500                      Partner         28    $510.00    $606.25     $662.50     $566.91     $536.14        $561.39
 Other                          Lawyers                      Associate       22    $291.21    $365.23      $501.13    $377.94     $368.31        $367.72

                                501–1,000                    Partner         11    $495.00    $660.00     $960.00     $739.58     $675.88        $643.56
                                Lawyers                      Associate       11    $480.58    $495.00     $550.00     $508.08     $445.93         $412.11

                                More Than                    Partner         20    $785.79    $880.00     $1,025.00   $907.64     $846.59        $790.18
                                1,000 Lawyers                Associate       26    $523.00    $557.50     $720.00     $589.73     $518.59        $513.94

                                                             Partner         11    $450.00    $575.00     $730.00     $597.03     $642.50          n/a
 Environmental                  51–200 Lawyers
                                                             Associate       7     $260.00    $260.00     $380.00      $311.43    $318.00          n/a

                                                             Partner         24    $607.50    $650.00     $780.00     $684.97     $668.65        $648.04
                                51–200 Lawyers
                                                             Associate       27    $260.00    $380.00     $410.00     $364.40     $360.12        $366.42

 Finance and                    501–1,000                    Partner         43    $765.00    $860.00     $1,000.00   $860.79     $902.59        $800.43
 Securities                     Lawyers                      Associate       41    $395.00    $465.00     $575.00      $501.11    $481.26        $444.96

                                More Than                    Partner         81    $920.00    $1,040.00   $1,260.00   $1,080.28   $856.97        $733.61
                                1,000 Lawyers                Associate       174   $470.00    $625.00     $705.00     $603.39     $589.57        $602.21




124 Real Rate Report Snapshot | 2017                                                                                                      wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                   gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 126 of 182

Section IV: In-Depth Analysis for Select US Cities
Boston, MA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                 2016      2015           2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         36    $190.00    $220.00    $251.25    $238.66   $229.06        $229.22
 General                        or Fewer                     Associate       59    $164.98    $175.00   $185.00     $174.28   $171.61         $176.12
 Liability
 (Litigation)                                                Partner         11    $185.00    $185.00    $712.52    $356.87   $374.84        $272.94
                                51–200 Lawyers
                                                             Associate       15    $165.00    $165.00   $165.00     $201.33   $245.05         $188.31

                                50 Lawyers                   Partner         40    $155.00    $172.46    $231.22    $190.12   $181.68        $183.99
                                or Fewer                     Associate       36    $141.52    $181.98   $189.00     $171.55   $165.34         $161.29

                                                             Partner         29    $185.00    $200.00   $225.00     $275.62   $262.97        $236.64
                                51–200 Lawyers
 Insurance                                                   Associate       29    $156.93    $159.68    $175.14    $209.60   $241.16        $216.76
 Defense
 (Litigation)                   201–500                      Partner         23    $206.58    $220.00   $285.00     $292.38   $262.37         $261.16
                                Lawyers                      Associate       13    $175.00    $220.00   $265.00     $270.15   $204.94        $204.90

                                501-1,000                    Partner         8     $260.00    $339.39   $522.50     $378.96     n/a            n/a
                                Lawyers                      Associate       11    $175.00    $365.00   $365.00     $316.22   $358.77          n/a

                                50 Lawyers                   Partner         10    $410.00    $420.00   $594.00     $461.29   $474.59        $444.00
                                or Fewer                     Associate       8     $252.33    $303.23   $402.16     $336.93   $309.00        $361.60

                                                             Partner         22    $590.00    $704.90   $830.00     $705.24   $665.00         $603.11
                                51–200 Lawyers
 Intellectual                                                Associate       29    $370.00    $392.00   $507.36     $441.81   $453.37        $410.92
 Property:
 Patents                        201–500                      Partner         21    $543.12    $616.88    $761.47    $640.46   $683.08        $706.84
                                Lawyers                      Associate       28    $396.24    $453.43    $551.81    $470.96   $441.52        $390.00

                                501–1,000                    Partner         7     $525.00    $645.73   $810.00     $638.56   $575.71        $614.26
                                Lawyers                      Associate       7     $335.79    $380.00   $460.00     $385.70   $404.90        $348.10

                                50 Lawyers                   Partner         16    $250.00    $321.12   $357.50     $326.78   $298.40        $329.27
                                or Fewer                     Associate       n/a     n/a        n/a       n/a         n/a     $280.91         $251.18

                                                             Partner         12    $329.70    $377.50   $542.50     $456.02   $510.21        $420.85
                                51–200 Lawyers
                                                             Associate       7     $330.99    $425.00   $742.87     $503.69   $428.47        $301.69

 Labor and                      201–500                      Partner         9     $440.00    $500.00   $700.00     $553.20   $551.41        $454.21
 Employment                     Lawyers                      Associate       9     $289.93    $390.00   $420.00     $393.44   $326.52        $299.12

                                501–1,000                    Partner         19    $398.33    $490.00   $610.00     $517.88   $543.17        $543.57
                                Lawyers                      Associate       15    $290.00    $338.37   $490.00     $357.19   $483.98        $386.82

                                More Than                    Partner         11    $730.00    $818.80   $870.00     $876.25   $826.53        $877.83
                                1,000 Lawyers                Associate       24    $480.60    $560.63    $654.15    $567.97   $523.67        $601.14

                                50 Lawyers                   Partner         20    $225.00    $282.50   $330.83     $307.61   $269.53        $280.82
                                or Fewer                     Associate       13    $175.00    $220.00   $225.00     $209.97   $200.34        $200.19

                                                             Partner         16    $185.00    $242.50   $542.50     $363.82   $427.33        $364.76
 Real Estate                    51–200 Lawyers
                                                             Associate       13    $165.00    $185.00   $300.00     $244.52   $303.35        $274.96

                                More Than                    Partner         10    $790.00    $852.50   $1,008.43   $833.09   $932.39         $831.01
                                1,000 Lawyers                Associate       12    $612.50    $640.00   $648.02     $618.77   $486.86        $475.63




125 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 127 of 182

Section IV: In-Depth Analysis for Select US Cities
Chicago, IL
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile
                                                             Partner         15    $241.31    $410.00   $625.00    $443.50   $460.30        $501.38
                                51–200 Lawyers
                                                             Associate       9     $230.00    $241.04   $268.40    $260.93   $272.04        $324.44

 Bankruptcy      201–500                                     Partner         18    $432.00    $492.00   $622.56    $518.93   $511.94        $483.30
 and Collections Lawyers                                     Associate       13    $310.00    $397.60   $431.50    $383.91   $377.96        $343.75

                                501–1,000                    Partner         11    $515.00    $675.00   $787.50    $661.14   $652.83        $592.84
                                Lawyers                      Associate       14    $375.00    $452.75   $504.00    $469.79   $471.91        $416.34

                                50 Lawyers                   Partner         31    $390.00    $415.00   $554.00    $456.54   $407.72        $353.70
                                or Fewer                     Associate       24    $185.00    $300.00   $345.00    $283.11   $247.88        $241.43

                                                             Partner         33    $364.50    $435.00   $550.00    $457.66   $439.87        $434.57
                                51–200 Lawyers
                                                             Associate       22    $216.00    $277.50   $350.00    $286.17   $277.89        $275.44

                                201–500                      Partner         39    $541.10    $610.05   $775.00    $646.98   $603.02        $547.08
 Commercial
                                Lawyers                      Associate       32    $372.50    $443.38   $525.44    $455.68   $417.33        $380.32

                                501–1,000                    Partner         35    $480.26    $575.00   $763.85    $612.74   $611.30        $584.13
                                Lawyers                      Associate       34    $348.99    $380.91   $438.00    $392.68   $383.66        $375.53

                                More Than                    Partner         105   $614.89    $775.00   $900.00    $745.87   $731.90        $682.61
                                1,000 Lawyers                Associate       81    $383.00    $476.88   $585.00    $490.78   $450.34        $389.01

                                                             Partner         11    $500.00    $558.00   $670.00    $572.18     n/a          $449.23
                                51–200 Lawyers
                                                             Associate       n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                201–500                      Partner         12    $544.47    $620.23   $773.25    $657.94   $657.39        $657.58
 Corporate:       Lawyers
 Mergers,                                                    Associate       7     $365.00    $444.00   $488.00    $447.61   $441.76        $443.69
 Acquisitions,                                               Partner         8     $597.50    $673.74   $780.00    $693.21   $709.22        $705.95
 and Divestitures 501–1,000
                                Lawyers                      Associate       8     $400.00    $466.50   $591.50    $482.00   $482.46        $362.76

                                More Than                    Partner         80    $673.35    $807.12   $945.00    $828.20   $786.99        $731.83
                                1,000 Lawyers                Associate       88    $402.50    $452.00   $581.00    $480.81   $498.58        $472.87

                                50 Lawyers                   Partner         7     $330.00    $350.00   $375.00    $329.39   $341.72        $333.01
                                or Fewer                     Associate       8     $230.09    $250.00   $337.07    $286.79   $289.02        $298.24

                                201–500                      Partner         34    $683.00    $749.73   $860.03    $749.26   $548.07        $546.25
 Corporate:                     Lawyers                      Associate       53    $392.00    $467.00   $598.00    $484.49   $413.67         $363.11
 Regulatory and
 Compliance                     501–1,000                    Partner         25    $570.00    $702.00   $740.00    $658.00   $595.05        $642.73
                                Lawyers                      Associate       27    $333.00    $405.00   $525.00    $422.00   $411.12        $399.45

                                More Than                    Partner         71    $666.00    $780.00   $925.00    $799.04   $722.88        $704.08
                                1,000 Lawyers                Associate       58    $344.00    $414.75   $627.07    $472.99   $438.17        $416.53




126 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 128 of 182

Section IV: In-Depth Analysis for Select US Cities
Chicago, IL
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                 2016      2015          2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         28    $199.34    $265.00   $467.50     $343.75   $363.65       $374.59
                                or Fewer                     Associate       31    $165.00    $225.00   $340.00     $253.60   $260.46       $251.94

                                                             Partner         24    $292.50    $475.00   $610.85     $457.60   $443.63       $457.29
                                51–200 Lawyers
                                                             Associate       9     $225.00    $295.00   $315.00     $323.00   $281.63       $290.44

 Corporate:                     201–500                      Partner         112   $547.39    $681.50   $777.50     $673.29   $616.79       $616.54
 Other                          Lawyers                      Associate       127   $381.00    $441.61   $556.00     $451.97   $429.88       $404.79

                                501–1,000                    Partner         77    $545.00    $650.00   $795.00     $678.95   $654.37       $633.31
                                Lawyers                      Associate       82    $360.00    $422.50   $520.00     $436.94   $430.19       $399.13

                                More Than                    Partner         324   $669.17    $812.50   $959.19     $825.63   $790.95       $757.76
                                1,000 Lawyers                Associate       339   $375.00    $456.49   $582.37     $479.32   $479.23       $450.62

                                50 Lawyers                   Partner         16    $255.00    $255.00   $255.00     $263.73   $290.00         n/a
                                or Fewer                     Associate       20    $170.00    $170.00   $170.00     $171.50   $172.50         n/a

                                501–1,000                    Partner          7    $468.00    $585.00   $612.00     $555.00   $553.35       $508.11
 Environmental
                                Lawyers                      Associate       12    $351.50    $402.75   $463.50     $414.54   $407.96       $377.39

                                More Than                    Partner         10    $595.00    $676.00   $800.00     $687.70   $718.61       $727.28
                                1,000 Lawyers                Associate       9     $345.00    $447.00   $550.00     $451.56   $414.00       $450.27

                                                             Partner         18    $420.00    $525.00   $675.00     $521.70   $547.79       $516.59
                                51–200 Lawyers
                                                             Associate       13    $285.00    $320.00   $350.00     $314.51   $340.05       $338.85

                                201–500                      Partner         67    $610.00    $693.00   $780.00     $693.24   $667.23       $588.75
                                Lawyers                      Associate       80    $345.00    $395.50   $450.00     $409.47   $388.14       $361.85
 Finance and
 Securities                                                  Partner         55    $664.00    $765.00   $865.00     $755.22   $715.03       $657.90
                                501–1,000
                                Lawyers                      Associate       66    $414.00    $464.89   $551.54     $480.64   $462.48       $413.20

                                More Than                    Partner         231   $731.51    $925.00   $1,075.00   $909.53   $853.27       $783.42
                                1,000 Lawyers                Associate       264   $409.35    $510.00   $692.50     $544.59   $526.94       $518.78

                                50 Lawyers                   Partner         49    $210.00    $255.00   $300.00     $295.02   $280.72       $286.55
                                or Fewer                     Associate       67    $170.00    $170.06   $220.00     $199.23   $195.43       $185.58

                                                             Partner         48    $232.50    $275.00   $344.50     $309.46   $308.40       $295.75
                                51–200 Lawyers
                                                             Associate       104   $175.21    $207.88   $235.38     $212.01   $209.53       $209.32
 General                                                     Partner         19    $385.00    $490.00   $705.00     $560.18   $608.71       $591.89
                                201–500
 Liability
                                Lawyers                      Associate       14    $246.52    $325.00   $463.50     $355.37   $410.94       $368.55
 (Litigation)

                                501–1,000                    Partner         13    $455.00    $506.00   $578.00     $520.48   $515.39       $499.22
                                Lawyers                      Associate       15    $315.00    $332.00   $386.75     $348.98   $367.18       $372.12

                                More Than                    Partner         42    $585.00    $664.00   $850.00     $721.29   $702.70       $663.36
                                1,000 Lawyers                Associate       33    $375.00    $485.69   $675.00     $522.40   $485.79       $493.25




127 Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 129 of 182

Section IV: In-Depth Analysis for Select US Cities
Chicago, IL
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         109   $175.00    $200.00   $280.00    $224.45   $224.20       $230.96
                                or Fewer                     Associate       124   $150.00    $174.68   $202.50    $179.79   $175.41       $176.36

                                                             Partner         34    $209.98    $222.50   $240.00    $223.76   $239.27       $247.93
                                51–200 Lawyers
                                                             Associate       33    $175.00    $180.00   $185.01    $180.26   $179.82       $184.81
 Insurance                                                   Partner         34    $275.00    $321.32   $385.00    $351.17   $341.93       $318.98
                                201–500
 Defense
                                Lawyers                      Associate       25    $215.00    $230.26   $276.00    $250.15   $247.19       $231.66
 (Litigation)

                                501–1,000                    Partner         15    $274.49    $395.00   $525.00    $400.00   $358.65       $331.07
                                Lawyers                      Associate       11    $202.75    $216.65   $270.00    $260.08   $282.23       $300.49

                                More Than                    Partner         46    $490.00    $615.00   $775.00    $636.47   $582.15       $587.83
                                1,000 Lawyers                Associate       73    $320.00    $375.00   $585.00    $441.01   $417.79       $423.84

                                                             Partner         61    $351.45    $438.37   $540.00    $452.41   $449.94       $478.37
                                51–200 Lawyers
                                                             Associate       26    $250.00    $264.95   $304.45    $282.73   $284.40       $278.10
 Intellectual                                                Partner         14    $604.00    $679.23   $757.00    $680.88   $702.65       $645.09
                                501–1,000
 Property:
                                Lawyers                      Associate       26    $390.00    $429.25   $544.09    $452.92   $462.61       $396.91
 Patents

                                More Than                    Partner         32    $731.32    $810.64   $874.00    $807.70   $779.92       $734.48
                                1,000 Lawyers                Associate       33    $405.09    $473.37   $585.00    $477.48   $448.82       $451.01

 Intellectual                                                Partner         7     $597.58    $735.00   $850.00    $686.71   $684.89       $629.09
                                More Than
 Property:
                                1,000 Lawyers                Associate       11    $375.00    $475.00   $585.00    $477.32   $461.44         n/a
 Trademarks

                                                             Partner         33    $350.00    $440.74   $515.00    $454.98   $425.82       $431.50
                                51–200 Lawyers
                                                             Associate       13    $252.71    $304.19   $340.00    $305.10   $300.34       $267.07
 Intellectual                                                Partner         7     $547.63    $591.00   $935.00    $699.46   $614.53       $558.18
                                501–1,000
 Property:
                                Lawyers                      Associate       18    $454.75    $532.86   $607.75    $523.83   $396.00       $349.13
 Other

                                More Than                    Partner         26    $585.00    $696.50   $866.11    $724.93   $715.15       $713.55
                                1,000 Lawyers                Associate       19    $305.00    $420.00   $485.00    $426.60   $491.11       $473.39

                                50 Lawyers                   Partner         15    $250.00    $375.00   $450.00    $380.75   $459.34       $425.69
                                or Fewer                     Associate       13    $225.00    $275.00   $285.00    $258.85   $316.54       $265.52

                                                             Partner         9     $360.00    $400.50   $474.40    $424.93   $367.39       $329.77
                                51–200 Lawyers
                                                             Associate       13    $216.00    $252.00   $370.00    $297.78   $253.15       $221.96

 Labor and                      201–500                      Partner         44    $442.50    $549.78   $759.38    $606.36   $585.12       $542.24
 Employment                     Lawyers                      Associate       44    $357.51    $390.00   $483.86    $420.27   $359.06       $347.26

                                501–1,000                    Partner         89    $465.00    $555.00   $654.66    $573.24   $546.25       $515.67
                                Lawyers                      Associate       109   $330.00    $360.00   $425.00    $380.25   $345.70       $340.43

                                More Than                    Partner         74    $529.90    $719.71   $860.00    $718.00   $710.08       $664.87
                                1,000 Lawyers                Associate       78    $280.24    $394.52   $474.42    $408.09   $414.71       $407.71




128 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 130 of 182

Section IV: In-Depth Analysis for Select US Cities
Chicago, IL
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                         Trend Analysis (Mean)
                                                                                   First                Third
 Practice Area                  Firm Size                    Role            n               Median                2016      2015          2014
                                                                                  Quartile             Quartile

                                50 Lawyers                   Partner         38   $250.00    $297.50   $380.00    $327.38   $322.97       $303.17
                                or Fewer                     Associate       29   $190.00    $210.00   $250.00    $246.01   $237.86       $216.69

                                                             Partner         23   $250.00    $300.00   $410.00    $337.39   $318.57       $374.69
                                51–200 Lawyers
                                                             Associate       18   $175.00    $195.00   $250.00    $213.36   $234.56       $217.88

                                201–500                      Partner         22   $300.00    $427.00   $525.00    $433.56   $441.87       $461.47
 Real Estate
                                Lawyers                      Associate       18   $240.00    $292.50   $347.18    $314.06   $277.24       $300.29

                                501–1,000                    Partner         16   $444.83    $546.00   $631.33    $525.50   $552.24       $513.43
                                Lawyers                      Associate       21   $288.27    $354.00   $413.60    $357.80   $360.75       $338.35

                                More Than                    Partner         27   $564.00    $695.00   $994.08    $780.04   $630.09       $633.79
                                1,000 Lawyers                Associate       29   $325.00    $425.00   $525.00    $452.57   $369.03       $381.28




129 Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                            gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 131 of 182

Section IV: In-Depth Analysis for Select US Cities
Houston, TX
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Firm Size                    Role            n                 Median                  2016      2015            2014
                                                                                   Quartile               Quartile

 Bankruptcy      201–500                                     Partner         10    $495.00    $702.00     $840.00     $658.12   $560.83           n/a
 and Collections Lawyers                                     Associate       n/a     n/a         n/a        n/a         n/a       n/a             n/a

                                More Than                    Partner         10    $535.00    $687.50     $975.00     $733.50     n/a           $590.88
 Commercial
                                1,000 Lawyers                Associate       n/a     n/a         n/a        n/a         n/a       n/a             n/a

                                501–1,000                    Partner         26    $657.00    $775.00     $935.00     $768.47   $720.01         $710.06
                                Lawyers                      Associate       12    $508.20    $570.00     $685.00     $575.95   $374.34         $428.17
 Corporate:
 Other                                                       Partner         13    $645.00     $754.81    $1,025.00   $822.33   $770.59         $838.50
                                More Than
                                1,000 Lawyers                Associate       11    $391.50    $472.00     $580.00     $507.94   $532.93         $521.22

                                50 Lawyers                   Partner         7     $385.00    $440.00     $475.00     $446.43     n/a             n/a
                                or Fewer                     Associate       13    $239.94    $254.44     $296.03     $275.25   $255.76         $231.52

 Finance and                    501–1,000                    Partner         38    $750.00    $850.00     $1,050.00   $869.14   $846.56         $823.51
 Securities                     Lawyers                      Associate       29    $350.00    $475.00     $625.00     $502.12   $518.62         $488.35

                                More Than                    Partner         20    $762.50    $1,000.00   $1,295.00   $989.42   $1,114.56       $879.18
                                1,000 Lawyers                Associate       14    $360.00    $522.50     $1,035.00   $615.06   $769.61         $651.63

 General                                                     Partner         23    $240.00    $265.00      $331.88    $317.71   $293.61         $329.60
                                50 Lawyers
 Liability
                                or Fewer                     Associate       16    $220.00     $325.61    $335.00     $299.10   $287.56         $312.01
 (Litigation)

                                50 Lawyers                   Partner         21    $189.81     $191.65    $205.00     $208.97   $204.21         $189.57
 Insurance                      or Fewer                     Associate       18    $165.00    $170.00     $195.00     $184.10   $175.19         $154.79
 Defense
 (Litigation)                                                Partner         20    $188.09    $208.47     $220.00     $209.22   $205.54         $204.29
                                51–200 Lawyers
                                                             Associate       23    $148.00     $155.00    $165.00     $157.22   $160.78         $172.19

                                50 Lawyers                   Partner         n/a     n/a         n/a        n/a         n/a     $388.72         $381.17
 Intellectual                   or Fewer                     Associate       20    $197.15    $235.00      $261.66    $229.22   $223.12         $225.77
 Property:
 Patents                        501–1,000                    Partner         n/a     n/a         n/a        n/a         n/a       n/a             n/a
                                Lawyers                      Associate       14    $197.89    $229.93     $320.00     $268.14   $329.63         $379.58

 Intellectual                                                Partner         n/a     n/a         n/a        n/a         n/a       n/a             n/a
                                50 Lawyers
 Property:
                                or Fewer                     Associate       19    $195.65    $242.20     $274.77     $241.36   $227.69         $218.63
 Other

 Labor and                      501–1,000                    Partner         24    $330.00    $448.92     $560.00     $486.09   $453.54         $473.35
 Employment                     Lawyers                      Associate       11    $255.00    $280.00     $370.00     $326.73   $287.40         $335.12

                                50 Lawyers                   Partner         11    $225.00    $275.00     $295.00     $261.39   $257.71         $243.29
 Real Estate
                                or Fewer                     Associate       8     $147.47     $175.00    $234.83     $186.20   $187.10           n/a




130 Real Rate Report Snapshot | 2017                                                                                                    wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                  gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 132 of 182

Section IV: In-Depth Analysis for Select US Cities
Los Angeles, CA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                              Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Firm Size                    Role            n                 Median                   2016       2015          2014
                                                                                   Quartile               Quartile

 Bankruptcy      50 Lawyers                                  Partner         7     $265.00    $300.00     $365.00     $344.29     $311.63       $330.92
 and Collections or Fewer                                    Associate       12    $190.19    $230.00     $240.00     $224.20     $224.01       $244.86

                                50 Lawyers                   Partner         27    $295.00    $475.00     $575.00     $459.61     $358.73       $374.32
                                or Fewer                     Associate       26    $200.00    $275.00     $475.00     $342.37     $254.95       $250.67

                                                             Partner         23    $509.68    $680.00     $725.00     $623.77     $539.67       $523.86
                                51–200 Lawyers
                                                             Associate       n/a     n/a         n/a         n/a        n/a       $321.33       $295.00

                                201–500                      Partner         18    $520.00    $594.72     $601.00     $550.24     $527.38       $536.94
 Commercial
                                Lawyers                      Associate       9     $306.72     $377.21    $449.02     $379.72     $373.85       $335.12

                                501–1,000                    Partner         24    $512.50    $620.00      $710.36    $629.87     $599.98       $599.30
                                Lawyers                      Associate       32    $310.00    $380.00     $455.00     $394.32     $405.59       $426.14

                                More Than                    Partner         42    $755.00    $969.22     $1,053.00   $910.00     $860.83       $801.16
                                1,000 Lawyers                Associate       105   $456.31    $548.00     $640.00      $553.71    $512.58       $516.15

 Corporate:                                                  Partner         26    $895.00    $1,000.00   $1,088.00   $1,004.54   $974.37       $922.73
 Mergers,         More Than
 Acquisitions,    1,000 Lawyers                              Associate       65    $470.00    $565.00     $675.00      $597.10    $588.60       $570.69
 and Divestitures

                                50 Lawyers                   Partner         18    $425.00    $547.50     $640.00     $527.97     $531.44       $491.99
                                or Fewer                     Associate       16    $330.00    $405.00     $487.50      $398.31    $400.97       $405.28

                                51–200 Lawyers               Partner         9     $280.00    $495.00     $636.00      $471.31    $417.99       $443.89
 Corporate:                                                  Associate       9     $180.00    $375.00     $465.00     $338.44     $279.94       $290.35
 Regulatory and
 Compliance                     501–1,000                    Partner         14    $590.00    $689.63     $788.00      $721.05    $690.60       $607.67
                                Lawyers                      Associate       18    $417.00     $468.91    $500.00      $451.47    $507.01       $481.43

                                More Than                    Partner         35    $726.25    $850.00     $1,012.50   $886.72     $866.93       $841.74
                                1,000 Lawyers                Associate       95    $461.24    $535.50     $650.00     $558.94     $502.05       $509.42

                                50 Lawyers                   Partner         41    $340.00    $405.00     $635.00     $479.84     $474.72       $415.95
                                or Fewer                     Associate       23    $250.00    $275.00     $335.00     $320.97     $321.68       $291.05

                                                             Partner         37    $690.00    $855.00     $1,080.00   $899.24     $822.27       $611.56
                                51–200 Lawyers
                                                             Associate       33    $450.00     $534.71    $590.00     $547.03     $520.08       $368.12

 Corporate:                     201–500                      Partner         33    $415.00    $533.43     $680.00     $569.57     $570.22       $567.08
 Other                          Lawyers                      Associate       23    $358.94    $399.53     $514.00     $432.83     $401.93       $384.00

                                501–1,000                    Partner         52    $533.54     $665.51    $777.50     $688.36     $661.86       $680.23
                                Lawyers                      Associate       55    $415.00    $510.00     $589.50      $513.78    $453.44       $419.95

                                More Than                    Partner         119   $830.00    $950.00     $1,050.00   $923.80     $903.56       $864.69
                                1,000 Lawyers                Associate       216   $467.00     $601.88    $728.30      $593.21    $548.17       $520.58




131 Real Rate Report Snapshot | 2017                                                                                                   wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                  gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 133 of 182

Section IV: In-Depth Analysis for Select US Cities
Los Angeles, CA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                              Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Firm Size                    Role            n                Median                   2016        2015           2014
                                                                                   Quartile               Quartile

                                50 Lawyers                   Partner         n/a     n/a        n/a         n/a         n/a         n/a            n/a
                                or Fewer                     Associate       13    $175.00    $175.00     $175.00     $179.62       n/a            n/a
 Environmental
                                501–1,000                    Partner         8     $446.61    $616.79     $835.00     $658.48     $641.04          n/a
                                Lawyers                      Associate       8     $190.00    $216.00     $273.00     $263.51     $285.38        $272.28

                                                             Partner         30    $615.00    $761.00     $864.00     $759.67     $642.01        $638.22
                                51–200 Lawyers
                                                             Associate       26    $410.00    $538.50     $586.75     $520.81     $477.12        $431.49

 Finance and                    501–1,000                    Partner         38    $647.00    $782.50     $875.00     $797.02     $778.86        $727.73
 Securities                     Lawyers                      Associate       44    $409.00    $502.50     $578.00     $510.58     $502.29        $472.72

                                More Than                    Partner         118   $887.25    $1,002.21   $1,150.00   $1,021.76   $959.98        $951.47
                                1,000 Lawyers                Associate       254   $605.00    $750.00     $840.00     $725.46     $676.06        $623.47

                                50 Lawyers                   Partner         52    $197.50    $255.00     $304.20     $270.69     $289.95         $291.31
                                or Fewer                     Associate       60    $175.00    $195.56     $250.00     $208.16     $202.82        $198.35

                                                             Partner         20    $245.00    $280.23     $405.00     $360.97     $366.09         $381.61
                                51–200 Lawyers
                                                             Associate       33    $197.36    $205.00     $225.00     $230.12     $244.64        $267.70
 General                                                     Partner         13    $240.00    $350.00     $535.48     $410.76     $369.07        $408.45
                                201–500
 Liability
                                Lawyers                      Associate       18    $210.00    $210.00     $341.84     $291.21     $278.58        $288.74
 (Litigation)

                                501–1,000                    Partner         22    $416.50    $484.50     $802.50     $582.79     $573.10        $523.12
                                Lawyers                      Associate       47    $258.00    $335.00     $550.00     $388.72     $352.05        $300.38

                                More Than                    Partner         22    $560.00    $645.88     $760.00     $699.86     $649.57        $689.35
                                1,000 Lawyers                Associate       11    $335.00    $462.00     $560.00     $451.14     $365.84        $432.64

                                50 Lawyers                   Partner         100   $175.00    $210.00     $236.52     $220.65     $217.96        $198.87
                                or Fewer                     Associate       131   $155.00    $170.92     $210.00     $185.26     $181.93         $175.21

                                                             Partner         53    $192.50    $201.38     $246.70     $215.93     $226.79        $240.00
                                51–200 Lawyers
 Insurance                                                   Associate       79    $165.00    $180.00     $180.00     $176.75     $181.91        $201.39
 Defense
 (Litigation)                   201–500                      Partner         34    $205.00    $271.75     $400.00     $348.85     $413.82        $308.04
                                Lawyers                      Associate       18    $236.51    $275.00     $424.76     $325.46     $281.49        $252.42

                                501–1,000                    Partner         21    $275.00    $350.00     $400.00     $373.53     $371.28        $369.16
                                Lawyers                      Associate       21    $270.00    $279.00     $352.75     $319.27     $270.59        $304.49




132 Real Rate Report Snapshot | 2017                                                                                                      wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                   gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 134 of 182

Section IV: In-Depth Analysis for Select US Cities
Los Angeles, CA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                               Trend Analysis (Mean)
                                                                                    First                   Third
 Practice Area                  Firm Size                    Role            n                 Median                   2016        2015           2014
                                                                                   Quartile                Quartile

                                50 Lawyers                   Partner         14    $304.84     $377.50     $475.00     $391.94     $373.22        $391.75
                                or Fewer                     Associate       n/a     n/a         n/a         n/a         n/a         n/a          $312.87

                                                             Partner         11    $1,150.00   $1,240.00   $1,240.00   $1,185.91   $973.17        $977.49
                                51–200 Lawyers
                                                             Associate       19    $275.00     $640.00     $860.00     $612.72     $548.62        $582.22
 Intellectual                                                Partner         32    $501.60     $554.40     $613.50     $565.40     $606.57        $567.77
                                201–500
 Property:
                                Lawyers                      Associate       41    $299.25     $340.00     $390.00     $348.26     $387.54        $366.63
 Patents

                                501–1,000                    Partner         16    $518.01     $665.07     $919.00     $705.89     $619.79         $615.10
                                Lawyers                      Associate       24    $419.02     $510.00     $600.00     $508.03     $428.99        $393.02

                                More Than                    Partner         17    $830.00     $975.00     $1,050.00   $919.28     $865.79        $813.30
                                1,000 Lawyers                Associate       32    $500.00     $620.50     $660.00     $583.25     $529.94        $526.59

                                501–1,000                    Partner         n/a     n/a         n/a         n/a         n/a       $875.83        $603.40

 Intellectual                   Lawyers                      Associate       16    $516.24     $595.00      $697.10    $588.94     $516.43          n/a
 Property:
 Other                          More Than                    Partner         17    $695.00     $855.00     $1,071.43   $880.70     $817.65        $799.79
                                1,000 Lawyers                Associate       26    $374.00     $568.00     $675.00     $541.29     $532.36        $519.62

                                50 Lawyers                   Partner         30    $295.00     $345.00     $475.00     $371.68     $338.50        $341.93
                                or Fewer                     Associate       29    $195.00     $250.00     $325.00     $261.02     $232.50        $248.93

                                                             Partner         16    $350.00     $547.50      $650.13    $562.61     $472.77        $302.52
                                51–200 Lawyers
                                                             Associate       17    $270.00      $313.42    $350.00     $305.95     $286.16        $225.34

 Labor and                      201–500                      Partner         21    $476.00     $515.00     $595.00     $526.29     $414.14        $352.56
 Employment                     Lawyers                      Associate       14    $340.00      $391.25    $450.00     $400.06     $311.87        $269.71

                                501–1,000                    Partner         79    $428.00     $522.00     $670.00     $558.06     $545.00        $506.72
                                Lawyers                      Associate       67    $281.00     $365.00     $450.00     $391.42     $380.86        $380.46

                                More Than                    Partner         35    $718.00     $840.05     $975.00     $840.13     $779.24        $762.43
                                1,000 Lawyers                Associate       55    $450.00     $543.37     $640.00     $547.49     $558.51        $505.32

                                50 Lawyers                   Partner         57    $300.00     $325.00     $400.00     $344.03     $328.29         $321.15
                                or Fewer                     Associate       47    $240.00     $250.00     $285.00     $256.01     $241.53        $246.35

                                                             Partner         20    $190.00     $325.00     $445.00     $380.34     $407.39        $483.00
                                51–200 Lawyers
                                                             Associate       25    $175.00     $225.00     $325.00     $258.80     $218.42        $257.04

                                201–500                      Partner         9     $509.35     $575.00     $575.00     $501.04       n/a          $622.90
 Real Estate
                                Lawyers                      Associate       7     $350.00     $450.00     $500.00     $416.05     $422.22        $367.94

                                501–1,000                    Partner         13    $530.00     $576.00     $670.00     $614.96     $587.74        $537.70
                                Lawyers                      Associate       12    $340.00     $452.25     $592.50     $473.51     $417.12        $378.86

                                More Than                    Partner         17    $620.00     $875.00     $1,070.00   $855.99     $988.09        $777.85
                                1,000 Lawyers                Associate       24    $427.50     $525.00     $634.00     $554.83     $535.10        $518.78




133 Real Rate Report Snapshot | 2017                                                                                                       wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                    gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 135 of 182

Section IV: In-Depth Analysis for Select US Cities
New York, NY
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                              Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Firm Size                    Role            n                Median                    2016        2015           2014
                                                                                   Quartile               Quartile

                                50 Lawyers                   Partner         14    $305.50    $350.00     $350.00     $381.82      $397.11        $415.16
                                or Fewer                     Associate       12    $287.50    $299.79     $450.00     $352.47     $330.86         $296.69

                                                             Partner         16    $275.00    $350.00      $371.12     $321.72    $340.00         $312.69
                                51–200 Lawyers
 Bankruptcy                                                  Associate        7    $180.00    $275.00     $300.00     $253.57     $250.18           n/a
 and Collections                                             Partner         20    $452.50    $594.38     $803.50      $621.15    $532.69         $517.66
                                201–500
                                Lawyers                      Associate       13    $270.00     $317.59    $360.00     $365.35     $345.43         $382.24

                                More Than                    Partner         15    $442.58    $610.00     $850.00     $641.22     $783.07         $846.90
                                1,000 Lawyers                Associate       n/a     n/a        n/a         n/a         n/a       $548.94         $579.34

                                50 Lawyers                   Partner         42    $305.50    $375.00     $490.00     $388.77     $383.04         $384.73
                                or Fewer                     Associate       23    $150.00    $265.00     $400.00     $276.96     $247.42         $259.36

                                                             Partner         17    $293.00    $500.00     $575.00     $446.74     $473.95         $392.82
                                51–200 Lawyers
                                                             Associate       10    $265.00    $265.00     $282.50     $257.54     $291.84         $259.43

                                201–500                      Partner         51    $473.89    $560.00     $697.00      $576.13    $593.95         $591.71
 Commercial
                                Lawyers                      Associate       47    $270.00    $332.85     $395.00     $358.33     $379.75         $363.76

                                501–1,000                    Partner         64    $710.00    $995.00     $1,173.93   $954.19     $876.73         $883.23
                                Lawyers                      Associate       68    $444.00     $635.91    $740.00     $601.62     $506.69         $526.23

                                More Than                    Partner         71    $715.00    $882.73     $1,020.87   $880.05     $822.90         $804.77
                                1,000 Lawyers                Associate       59    $423.00    $561.00     $735.00     $559.93      $552.17        $517.76

                                50 Lawyers                   Partner         n/a     n/a        n/a         n/a         n/a         n/a             n/a
                                or Fewer                     Associate       14    $395.00    $460.00     $540.00     $464.64     $446.64           n/a
 Corporate:
 Mergers,         501–1,000                                  Partner         185   $969.16    $1,088.00   $1,165.00   $1,058.38   $1,080.73      $1,026.93
 Acquisitions,    Lawyers                                    Associate       594   $310.00    $515.00     $740.00     $500.00      $612.31        $555.06
 and Divestitures
                                More Than                    Partner         105   $940.00    $1,075.00   $1,250.00   $1,079.93   $1,017.48       $908.77
                                1,000 Lawyers                Associate       282   $510.08    $660.00     $820.00     $662.72      $616.61        $573.98

                                50 Lawyers                   Partner         23    $395.00    $439.09     $525.00     $459.32     $501.23         $473.04
                                or Fewer                     Associate       14    $275.00    $295.00     $385.00     $334.04     $347.32         $319.94

                                                             Partner         25    $345.00    $475.00      $633.41    $501.92     $528.14         $545.18
                                51–200 Lawyers
                                                             Associate       33    $225.00    $315.00     $384.76     $315.90     $323.64         $334.09
 Corporate:                                                  Partner         52    $660.00    $872.50     $1,030.00   $846.74     $833.27         $720.01
                                201–500
 Regulatory and
                                Lawyers                      Associate       44    $357.90    $494.50     $660.00     $508.47     $462.01         $436.85
 Compliance

                                501–1,000                    Partner         118   $832.00    $1,010.00   $1,100.00   $987.34     $1,024.39       $989.04
                                Lawyers                      Associate       190   $450.00    $574.00     $704.00     $579.05     $582.27         $574.30

                                More Than                    Partner         65    $760.00    $935.00     $1,050.00   $896.72     $906.80         $831.61
                                1,000 Lawyers                Associate       70    $495.00    $596.99     $690.00     $584.05     $558.51         $532.08




134 Real Rate Report Snapshot | 2017                                                                                                      wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                    gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 136 of 182

Section IV: In-Depth Analysis for Select US Cities
New York, NY
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                              Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Firm Size                    Role            n                Median                   2016         2015           2014
                                                                                   Quartile               Quartile

                                50 Lawyers                   Partner         71    $325.00    $475.00     $598.09     $470.31     $447.66         $422.85
                                or Fewer                     Associate       65    $225.00    $275.00     $414.06      $321.81     $316.14        $258.62

                                                             Partner         57    $287.00     $415.14    $695.00     $496.12     $529.62         $473.07
                                51–200 Lawyers
                                                             Associate       37    $229.50    $290.00     $400.00     $329.30     $294.74         $293.77

 Corporate:                     201–500                      Partner         167   $510.00    $725.00     $877.50     $730.14     $727.33         $707.00
 Other                          Lawyers                      Associate       173   $325.00    $475.00     $630.00     $478.39     $450.64         $449.35

                                501–1,000                    Partner         374   $882.74    $1,088.00   $1,225.00   $1,034.51   $1,006.26       $969.56
                                Lawyers                      Associate       659   $444.00    $595.00     $740.00     $592.68     $570.69         $558.00

                                More Than                    Partner         319   $762.19    $903.20     $1,080.00   $937.56      $915.13        $854.07
                                1,000 Lawyers                Associate       377   $465.00    $580.00     $765.00     $607.51     $588.95         $520.85

                                50 Lawyers                   Partner          8    $200.00    $200.00     $337.50     $329.38     $347.86           n/a
                                or Fewer                     Associate       9     $150.00    $150.00     $150.00     $205.85       n/a             n/a

                                                             Partner         10    $300.00    $365.00     $450.00     $377.32     $415.59         $369.77
                                51–200 Lawyers
                                                             Associate       n/a     n/a        n/a          n/a        n/a       $270.87         $247.23
 Environmental
                                201–500                      Partner         10    $500.00     $622.17    $675.00     $604.27     $592.27         $555.17
                                Lawyers                      Associate        7    $340.00    $405.00     $450.00     $393.85     $379.27         $328.11

                                More Than                    Partner         10    $675.00    $789.50     $1,325.00   $911.63      $841.78        $879.56
                                1,000 Lawyers                Associate       n/a     n/a        n/a          n/a        n/a         n/a             n/a

                                50 Lawyers                   Partner         31    $525.00    $662.50     $765.00     $632.22     $586.91         $541.83
                                or Fewer                     Associate       33    $340.45    $400.00     $478.47     $406.65     $394.09         $389.85

                                                             Partner         76    $517.00    $675.00      $841.37    $692.78     $676.43         $634.23
                                51–200 Lawyers
                                                             Associate       48    $297.00    $401.50     $497.50     $426.44     $412.62         $364.34

 Finance and                    201–500                      Partner         220   $796.90    $975.00     $1,111.00   $926.55     $904.55         $860.26
 Securities                     Lawyers                      Associate       273   $433.73    $550.00     $695.00     $549.95     $534.88         $521.55

                                501–1,000                    Partner         522   $885.00    $1,091.00   $1,290.00   $1,078.18   $1,017.30       $942.86
                                Lawyers                      Associate       951   $515.00    $640.00      $775.73    $642.81     $622.02         $581.64

                                More Than                    Partner         410   $825.00    $1,001.68   $1,215.00   $1,011.07   $949.18         $906.86
                                1,000 Lawyers                Associate       473   $485.00     $612.65    $795.00     $635.42     $609.44         $598.04




135 Real Rate Report Snapshot | 2017                                                                                                      wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                    gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 137 of 182

Section IV: In-Depth Analysis for Select US Cities
New York, NY
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                 2016      2015          2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         52    $159.69    $200.00   $332.49     $253.01   $254.27       $255.96
                                or Fewer                     Associate       67    $150.00    $195.00   $270.00     $202.14   $184.20       $193.29

                                                             Partner         53    $180.00    $180.00   $250.00     $273.38   $278.63       $255.43
                                51–200 Lawyers
                                                             Associate       55    $130.00    $130.00   $275.00     $194.87   $188.62       $166.14
 General                                                     Partner         58    $329.55    $475.00   $645.52     $496.50   $512.36       $510.31
                                201–500
 Liability
                                Lawyers                      Associate       60    $242.00    $282.02   $325.00     $295.11   $318.54       $307.86
 (Litigation)

                                501–1,000                    Partner         27    $595.00    $725.00   $925.67     $770.50   $782.08       $856.38
                                Lawyers                      Associate       37    $410.00    $570.00   $728.60     $560.58   $459.07       $427.14

                                More Than                    Partner         26    $595.00    $805.50   $902.00     $777.76   $694.52       $627.94
                                1,000 Lawyers                Associate       27    $360.00    $360.00   $630.00     $460.86   $439.63       $464.29

                                50 Lawyers                   Partner         203   $159.22    $175.00   $200.00     $191.78   $189.43       $196.67
                                or Fewer                     Associate       235   $140.00    $160.00   $175.00     $165.01   $162.40       $165.68

                                                             Partner         176   $173.29    $195.06   $245.00     $218.00   $220.95       $226.42
                                51–200 Lawyers
                                                             Associate       184   $150.00    $169.06   $194.07     $178.77   $183.75       $187.48
 Insurance                                                   Partner         79    $218.46    $275.00   $450.00     $329.78   $337.53       $333.83
                                201–500
 Defense
                                Lawyers                      Associate       79    $188.51    $223.37   $310.00     $257.23   $264.22       $246.89
 (Litigation)

                                501–1,000                    Partner         71    $205.56    $245.00   $425.00     $361.03   $332.07       $354.93
                                Lawyers                      Associate       84    $184.82    $224.32   $336.50     $282.46   $253.82       $255.10

                                More Than                    Partner         25    $589.37    $759.59   $866.00     $714.40   $758.58       $768.89
                                1,000 Lawyers                Associate       18    $350.00    $452.10   $475.00     $444.40   $477.18       $528.75

                                50 Lawyers                   Partner         12    $347.50    $427.50   $525.00     $460.71   $462.69       $500.99
                                or Fewer                     Associate       19    $310.00    $460.00   $465.00     $400.55   $374.85       $408.49

                                                             Partner         28    $473.60    $542.50   $653.17     $566.22   $599.81       $619.24
                                51–200 Lawyers
                                                             Associate       35    $255.00    $315.00   $350.00     $318.36   $414.78       $367.26
 Intellectual                                                Partner         32    $541.60    $687.89   $837.50     $699.84   $668.93       $728.01
                                201–500
 Property:
                                Lawyers                      Associate       30    $325.00    $398.29   $575.00     $434.47   $407.87       $432.53
 Patents

                                501–1,000                    Partner         33    $742.32    $928.00   $1,180.00   $927.49   $858.89       $850.80
                                Lawyers                      Associate       58    $510.00    $669.69   $740.00     $621.94   $596.67       $544.22

                                More Than                    Partner         18    $756.00    $850.00   $900.00     $857.07   $828.99       $812.02
                                1,000 Lawyers                Associate       21    $475.00    $600.00   $675.00     $574.79   $617.64       $528.20

                                50 Lawyers                   Partner         23    $425.00    $541.50   $608.00     $512.74   $513.48       $477.41
 Intellectual                   or Fewer                     Associate       31    $250.00    $300.00   $394.26     $319.44   $310.73       $329.59
 Property:
 Trademarks                     201–500                      Partner         10    $592.50    $676.62   $795.00     $679.53   $838.75       $726.24
                                Lawyers                      Associate       10    $300.00    $394.88   $513.00     $427.58   $601.81       $498.96




136 Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 138 of 182

Section IV: In-Depth Analysis for Select US Cities
New York, NY
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                             Trend Analysis (Mean)
                                                                                    First                  Third
 Practice Area                  Firm Size                    Role            n                Median                   2016      2015            2014
                                                                                   Quartile               Quartile

                                50 Lawyers                   Partner         12    $461.52    $565.00     $647.50     $555.38   $456.76         $453.31
                                or Fewer                     Associate       25    $300.00    $345.00     $425.00     $365.70   $338.53         $319.54

                                201–500                      Partner         n/a     n/a        n/a          n/a        n/a     $625.00         $631.81
 Intellectual                   Lawyers                      Associate       11    $440.00    $465.00     $595.00     $513.00   $412.02         $397.08
 Property:
 Other                          501–1,000                    Partner         27    $722.87    $1,088.00   $1,230.00   $973.76   $1,016.01       $888.33
                                Lawyers                      Associate       50    $535.00     $717.50    $740.00     $651.28   $644.51         $552.77

                                More Than                    Partner         16    $781.65     $931.28    $1,072.72   $950.63   $929.69         $875.42
                                1,000 Lawyers                Associate       15    $440.00    $575.00     $648.59     $558.49   $619.06         $514.89

                                50 Lawyers                   Partner         37    $472.50    $575.00     $650.00     $546.49   $505.49         $435.17
                                or Fewer                     Associate       30    $295.00    $358.75     $400.00     $355.02   $464.03         $368.03

                                                             Partner         33    $415.00    $530.00     $660.00     $553.42   $544.47         $444.55
                                51–200 Lawyers
                                                             Associate       25    $295.00    $327.00     $415.00     $362.62   $354.22         $289.82

 Labor and                      201–500                      Partner         95    $450.00    $656.95     $750.00     $607.82   $559.26          $517.12
 Employment                     Lawyers                      Associate       98    $280.00    $387.79     $552.08     $410.95   $360.44         $327.45

                                501–1,000                    Partner         156   $490.96    $762.50     $1,000.00   $768.43   $729.28         $687.13
                                Lawyers                      Associate       205   $330.00    $485.00     $666.00     $498.07   $502.27         $467.88

                                More Than                    Partner         86    $730.52    $880.54     $1,023.71   $880.62   $845.05         $759.22
                                1,000 Lawyers                Associate       80    $424.25    $548.00     $689.88     $583.74   $615.43         $589.61

                                50 Lawyers                   Partner         72    $272.50    $350.00     $400.00     $347.16   $356.45         $339.37
                                or Fewer                     Associate       67    $225.00    $250.00     $275.00     $250.68   $247.50         $253.62

                                                             Partner         52    $295.13    $437.50     $520.00     $428.07   $425.52         $435.24
                                51–200 Lawyers
                                                             Associate       41    $225.00    $295.00     $325.00     $288.17   $297.37         $295.81

                                201–500                      Partner         29    $520.00    $650.00     $710.00     $626.34   $657.46         $636.78
 Real Estate
                                Lawyers                      Associate       32    $275.00    $377.50     $497.50     $385.09   $406.65         $386.35

                                501–1,000                    Partner          8    $499.18    $735.83      $861.06    $692.77   $765.67         $748.69
                                Lawyers                      Associate       10    $395.00    $478.50      $573.37    $488.89   $488.07         $464.39

                                More Than                    Partner         21    $653.00    $850.00     $995.00     $834.93   $803.52         $745.40
                                1,000 Lawyers                Associate       11    $606.90    $690.00     $740.00     $659.27   $593.07         $516.71




137 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                  gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 139 of 182

Section IV: In-Depth Analysis for Select US Cities
Philadelphia, PA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         8     $288.70    $300.00   $370.00    $321.55   $313.78        $369.65
                                or Fewer                     Associate       7     $200.00    $275.00   $300.00    $257.86     n/a          $265.00

                                                             Partner         10    $400.00    $422.50   $440.00    $407.06   $404.55        $445.42
                                51–200 Lawyers
 Bankruptcy                                                  Associate       n/a     n/a        n/a       n/a        n/a     $248.18        $251.83
 and Collections                                             Partner         11    $450.00    $575.00   $737.00    $598.76   $534.11         $513.41
                                201–500
                                Lawyers                      Associate       n/a     n/a        n/a       n/a        n/a     $304.75        $282.68

                                More Than                    Partner         12    $383.69    $397.25   $462.50    $439.71   $453.40        $412.65
                                1,000 Lawyers                Associate       7     $237.96    $242.42   $364.63    $275.07   $286.56        $258.85

                                50 Lawyers                   Partner         12    $292.50    $384.78   $417.50    $358.71   $345.65        $361.29
                                or Fewer                     Associate       15    $182.00    $240.00   $279.95    $244.12   $278.48        $273.43

                                                             Partner         34    $365.00    $485.88   $555.00    $463.09   $520.67         $501.12
                                51–200 Lawyers
                                                             Associate       29    $168.30    $240.00   $275.00    $235.13   $262.76        $260.06

                                201–500                      Partner         37    $525.00    $565.00   $690.82    $605.14   $588.12        $572.43
 Commercial
                                Lawyers                      Associate       41    $264.00    $291.00   $325.00    $320.98   $303.85        $291.26

                                501–1,000                    Partner         18    $561.00    $597.50   $726.58    $650.37   $614.17        $670.27
                                Lawyers                      Associate       24    $325.00    $375.00   $425.00    $372.66   $386.55        $412.48

                                More Than                    Partner         45    $585.00    $660.00   $765.00    $677.41   $654.93        $636.96
                                1,000 Lawyers                Associate       37    $328.00    $395.79   $465.00    $396.34   $385.97        $362.88

                                                             Partner         38    $555.00    $650.00   $775.00    $665.69   $614.18        $555.89
                                51–200 Lawyers
                                                             Associate       28    $245.00    $313.97   $389.25    $323.12   $278.87        $276.90

                                201–500                      Partner         17    $525.00    $525.00   $550.00    $534.13   $471.45         $471.51
 Corporate:       Lawyers
 Mergers,                                                    Associate       15    $325.00    $325.00   $325.00    $334.95   $293.83        $303.81
 Acquisitions,                                               Partner         8     $605.00    $672.50   $812.50    $738.13   $709.29        $703.41
 and Divestitures 501–1,000
                                Lawyers                      Associate       11    $325.00    $405.00   $475.00    $430.70   $395.23        $372.50

                                More Than                    Partner         13    $645.00    $770.00   $842.30    $809.79   $785.63         $711.67
                                1,000 Lawyers                Associate       14    $328.00    $360.00   $480.00    $405.57   $435.75        $459.12

                                                             Partner         18    $650.00    $725.00   $850.00    $694.79   $656.96        $557.38
                                51–200 Lawyers
                                                             Associate       30    $160.75    $302.50   $335.00    $255.56   $254.40        $252.09

                                201–500                      Partner         12    $427.11    $506.50   $634.08    $536.33   $553.79        $527.53
 Corporate:                     Lawyers                      Associate       20    $263.50    $312.50   $350.48    $309.61   $278.72        $301.26
 Regulatory and
 Compliance                     501–1,000                    Partner         13    $575.00    $685.00   $725.00    $671.15   $649.90          n/a
                                Lawyers                      Associate       18    $405.00    $432.50   $565.00    $480.08   $449.83        $400.00

                                More Than                    Partner         33    $595.00    $695.00   $765.00    $672.83   $632.31        $652.79
                                1,000 Lawyers                Associate       49    $340.00    $375.00   $475.00    $388.84   $376.54        $339.08




138 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 140 of 182

Section IV: In-Depth Analysis for Select US Cities
Philadelphia, PA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                 2016      2015           2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         14    $160.00    $245.00    $525.16    $342.12   $336.75        $338.94
                                or Fewer                     Associate       14    $135.00    $257.50   $360.00     $250.29   $195.91        $205.32

                                                             Partner         73    $400.00    $625.00   $750.00     $582.33   $577.14        $595.64
                                51–200 Lawyers
                                                             Associate       66    $290.00    $320.00   $395.00     $331.11   $302.50        $281.82

 Corporate:                     201–500                      Partner         32    $500.00    $562.50    $701.14    $570.55   $556.90        $535.34
 Other                          Lawyers                      Associate       30    $264.00    $286.35   $335.00     $296.87   $314.40        $318.37

                                501–1,000                    Partner         40    $502.43    $667.50    $789.19    $672.58   $685.00        $630.40
                                Lawyers                      Associate       47    $285.76    $375.00   $510.00     $417.70   $399.78        $387.61

                                More Than                    Partner         108   $595.00    $738.64   $830.00     $747.63   $716.47        $643.37
                                1,000 Lawyers                Associate       135   $340.00    $395.00   $475.00     $385.66   $391.83        $365.06

                                50 Lawyers                   Partner         12    $237.50    $335.06   $483.23     $354.88   $379.86         $391.18
                                or Fewer                     Associate       13    $182.00    $186.63   $192.00     $194.56   $194.06          n/a

                                                             Partner         8     $480.00    $500.00   $595.00     $516.03     n/a            n/a
 Environmental                  51–200 Lawyers
                                                             Associate       7     $280.00    $305.00   $355.00     $317.86     n/a            n/a

                                201–500                      Partner         7     $475.00    $525.00   $550.00     $521.43   $497.14          n/a
                                Lawyers                      Associate       7     $300.00    $300.00   $350.00     $315.00     n/a            n/a

                                50 Lawyers                   Partner         15    $300.00    $375.00   $595.00     $438.00   $489.89        $465.01
                                or Fewer                     Associate       n/a     n/a        n/a       n/a         n/a       n/a            n/a

                                                             Partner         39    $612.00    $662.67   $795.00     $684.87   $633.59        $586.67
                                51–200 Lawyers
                                                             Associate       35    $295.00    $325.00   $425.00     $351.17   $348.96        $330.06

 Finance and                    201–500                      Partner         11    $545.00    $735.00   $805.50     $694.64   $655.30        $576.32
 Securities                     Lawyers                      Associate       18    $310.00    $338.58   $400.00     $352.84   $341.23        $342.04

                                501–1,000                    Partner         29    $700.00    $775.00   $1,050.00   $846.68   $797.46        $780.12
                                Lawyers                      Associate       49    $471.63    $570.00   $693.04     $573.05   $498.46        $474.86

                                More Than                    Partner         58    $645.00    $827.50   $882.73     $791.05   $754.10        $706.98
                                1,000 Lawyers                Associate       48    $351.00    $400.00   $465.00     $428.13   $436.26        $382.89

                                50 Lawyers                   Partner         41    $195.00    $245.00   $320.00     $272.40   $278.69        $269.72
                                or Fewer                     Associate       76    $175.00    $193.38   $235.00     $203.02   $207.98        $205.25

                                                             Partner         42    $175.00    $294.02   $503.54     $369.95   $338.39        $342.99
                                51–200 Lawyers
 General                                                     Associate       58    $155.69    $172.39   $237.66     $206.36   $213.06        $206.23
 Liability
 (Litigation)                   201–500                      Partner         46    $365.00    $475.00   $530.00     $460.34   $455.60         $414.16
                                Lawyers                      Associate       47    $275.00    $300.00   $315.00     $302.02   $290.12        $273.83

                                More Than                    Partner         29    $475.00    $590.80   $745.00     $598.30   $610.53        $599.27
                                1,000 Lawyers                Associate       73    $365.00    $409.19   $474.89     $392.61   $368.56        $356.90




139 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 141 of 182

Section IV: In-Depth Analysis for Select US Cities
Philadelphia, PA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         109   $145.00    $159.32   $175.00    $170.24   $172.10        $178.69
                                or Fewer                     Associate       169   $135.00    $159.33   $170.00    $153.56   $150.83        $153.82

                                                             Partner         66    $175.00    $212.06   $225.62    $218.95   $215.97         $215.11
                                51–200 Lawyers
                                                             Associate       84    $147.32    $165.00   $186.29    $168.58   $177.88         $172.15
 Insurance                                                   Partner         70    $180.00    $194.72   $265.00    $245.49   $252.25        $227.99
                                201–500
 Defense
                                Lawyers                      Associate       49    $177.24    $184.32   $207.00    $207.31   $201.11        $185.07
 (Litigation)

                                501–1,000                    Partner         28    $314.09    $320.00   $350.00    $336.90   $323.53        $309.15
                                Lawyers                      Associate       28     $217.12   $220.00   $277.50    $258.48   $234.45        $233.65

                                More Than                    Partner         23    $645.00    $750.00   $825.00    $722.65   $690.00        $705.85
                                1,000 Lawyers                Associate       53    $350.00    $414.13   $510.00    $432.91   $407.41         $415.19

                                50 Lawyers                   Partner         15    $390.00    $450.00   $580.00    $484.17   $511.54        $499.47
                                or Fewer                     Associate       15    $235.00    $295.00   $399.81    $313.12   $304.20        $317.56

                                                             Partner         15    $440.00    $625.00   $705.00    $576.96   $572.86        $579.58
                                51–200 Lawyers
 Intellectual                                                Associate       17    $295.00    $300.00   $410.00    $346.15   $313.57        $313.29
 Property:
 Patents                        201–500                      Partner         10    $550.00    $612.00   $708.72    $609.95   $562.84        $538.77
                                Lawyers                      Associate       16    $264.00    $302.50   $352.50    $321.65   $300.30        $281.86

                                501–1,000                    Partner         23    $507.87    $592.90   $747.77    $622.94   $602.87        $578.73
                                Lawyers                      Associate       18    $320.00    $353.27   $475.00    $397.16   $403.66        $381.86

                                201–500                      Partner         7     $468.00    $503.44   $565.00    $517.68   $612.50          n/a
 Intellectual                   Lawyers                      Associate       11    $207.00    $264.00   $350.00    $264.47     n/a           $261.71
 Property:
 Other                          501–1,000                    Partner         12    $497.00    $607.13   $745.00    $622.53     n/a            n/a
                                Lawyers                      Associate       n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                                             Partner         12    $450.00    $548.50   $677.50    $564.33   $412.63        $414.56
                                51–200 Lawyers
                                                             Associate       12    $270.00    $320.22   $367.50    $311.29   $277.35        $257.38

                                201–500                      Partner         29    $425.00    $520.00   $610.00    $517.92   $487.51        $507.38
                                Lawyers                      Associate       32    $264.00    $280.00   $300.00    $293.82   $283.71        $277.04
 Labor and
 Employment                                                  Partner         27    $350.00    $575.00   $670.00    $587.59   $589.26        $535.72
                                501–1,000
                                Lawyers                      Associate       22    $265.00    $295.00   $355.00    $323.38   $400.43        $445.07

                                More Than                    Partner         79    $580.00    $675.75   $810.00    $674.21   $648.37        $595.49
                                1,000 Lawyers                Associate       134   $345.61    $405.35   $464.61    $401.64   $383.54        $372.07

                                50 Lawyers                   Partner         16    $225.00    $265.00   $267.50    $249.43   $252.86        $263.58
                                or Fewer                     Associate       11    $190.00    $213.50   $265.00    $215.92   $190.44        $206.67

                                                             Partner         12    $165.66    $177.50   $427.50    $305.35   $283.73        $326.57
 Real Estate                    51–200 Lawyers
                                                             Associate       19    $145.00    $165.00   $165.85    $171.44   $175.81        $184.80

                                201–500                      Partner         33    $380.00    $425.00   $500.00    $460.92   $480.20         $515.51
                                Lawyers                      Associate       37    $275.00    $300.00   $325.00    $303.94   $305.21         $301.51




140 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 142 of 182

Section IV: In-Depth Analysis for Select US Cities
San Francisco, CA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                 2016      2015           2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         10    $280.00    $375.00   $600.00     $414.70   $401.64        $390.57
                                or Fewer                     Associate       n/a     n/a        n/a       n/a         n/a       n/a          $230.00

                                                             Partner         12    $332.50    $472.50    $671.75    $503.31   $462.26        $452.74
                                51–200 Lawyers
                                                             Associate       7     $278.00    $403.76   $445.09     $362.41   $281.57        $320.37
 Commercial
                                501–1,000                    Partner         20    $552.74    $614.50    $795.41    $723.49   $730.45        $722.63
                                Lawyers                      Associate       15    $383.00    $500.00   $720.00     $560.00   $472.15        $459.57

                                More Than                    Partner         14    $723.88    $755.67   $803.00     $753.86   $711.78        $701.06
                                1,000 Lawyers                Associate       n/a     n/a        n/a       n/a         n/a     $519.16        $475.85

 Corporate:
                                                             Partner         16    $657.30    $716.00    $815.88    $759.66   $814.42        $752.74
 Mergers,         More Than
 Acquisitions,    1,000 Lawyers
 and Divestitures                                            Associate       12    $435.00    $465.35   $543.96     $511.48   $531.13        $481.10

                                50 Lawyers                   Partner         10    $519.56    $592.50   $705.00     $609.96   $543.45        $516.39
                                or Fewer                     Associate       12    $380.00    $412.50   $482.50     $433.28   $404.89        $407.09
 Corporate:                                                  Partner         15    $568.66    $600.00   $835.00     $688.80   $679.61        $688.96
                                501–1,000
 Regulatory and
                                Lawyers                      Associate       n/a     n/a        n/a       n/a         n/a     $477.87        $413.95
 Compliance

                                More Than                    Partner         13    $761.00    $797.00   $850.00     $790.01   $747.10        $788.79
                                1,000 Lawyers                Associate       n/a     n/a        n/a       n/a         n/a     $497.83        $459.57

                                50 Lawyers                   Partner         13    $391.59    $450.00   $600.00     $481.81   $442.77        $441.36
                                or Fewer                     Associate       8     $250.00    $355.00   $390.00     $336.25   $315.30        $286.13

                                                             Partner         18    $569.50    $664.38   $726.75     $674.98   $651.25        $580.07
                                51–200 Lawyers
                                                             Associate       12    $335.76    $403.75   $493.00     $418.10   $411.98          n/a

 Corporate:                     201–500                      Partner         9     $345.00    $450.00   $688.50     $494.83   $443.61        $506.79
 Other                          Lawyers                      Associate       8     $299.00    $299.50   $324.00     $323.94   $293.22        $299.33

                                501–1,000                    Partner         45    $587.00    $690.00   $855.00     $725.18   $754.23        $793.60
                                Lawyers                      Associate       43    $390.00    $505.00   $697.50     $521.52   $508.72        $523.87

                                More Than                    Partner         46    $722.91    $820.90   $900.00     $825.55   $793.98        $756.19
                                1,000 Lawyers                Associate       36    $354.38    $434.52   $520.32     $443.06   $512.94        $462.19

                                                             Partner         17    $880.00    $990.00   $1,088.00   $983.42   $882.25        $839.88
                                51–200 Lawyers
 Finance and                                                 Associate       16    $530.00    $640.00   $740.00     $635.48   $599.99        $552.72
 Securities                                                  Partner         19    $663.61    $895.65   $1,025.00   $864.35   $904.02         $811.55
                                More Than
                                1,000 Lawyers                Associate       17    $343.00    $410.00   $631.90     $488.05   $496.73        $488.21




141 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 143 of 182

Section IV: In-Depth Analysis for Select US Cities
San Francisco, CA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                   First                Third
 Practice Area                  Firm Size                    Role            n               Median                 2016      2015          2014
                                                                                  Quartile             Quartile

                                50 Lawyers                   Partner         25   $215.00    $230.00   $240.32     $246.85   $256.65       $256.85
                                or Fewer                     Associate       19   $195.00    $210.00   $210.00     $209.68   $207.15       $204.72
 General                                                     Partner         24   $230.00    $270.76   $340.00     $308.98   $357.09        $337.11
 Liability                      51–200 Lawyers
 (Litigation)                                                Associate       25   $200.00    $200.00   $205.00     $222.03   $210.48       $224.97

                                201-500                      Partner         15   $230.00    $230.00   $240.00     $246.12   $276.00       $305.53
                                Lawyers                      Associate       19   $210.00    $240.00   $275.00     $250.80   $248.46       $253.89

                                50 Lawyers                   Partner         46   $193.19    $240.38   $260.00     $236.77   $227.86       $213.94
                                or Fewer                     Associate       24   $170.00    $175.00    $212.50    $190.59   $185.98       $178.14

                                                             Partner         15   $200.00    $225.00   $230.92     $218.48   $214.93       $236.01
                                51–200 Lawyers
 Insurance                                                   Associate       11   $170.00    $170.00   $196.39     $182.39   $185.41       $179.83
 Defense
 (Litigation)                   201–500                      Partner         56   $235.00    $269.53   $285.00     $275.66   $294.55       $351.85
                                Lawyers                      Associate       50   $200.00    $235.00   $288.67     $243.80   $253.72       $265.19

                                501–1,000                    Partner         24   $317.50    $360.00   $395.00     $385.31   $398.04       $364.05
                                Lawyers                      Associate       27   $250.00    $270.00   $365.00     $312.54   $301.50       $301.34

                                50 Lawyers                   Partner         17   $337.87    $418.00    $611.08    $488.33   $456.93       $489.84
                                or Fewer                     Associate       12   $293.75    $300.00   $340.00     $324.79   $312.20       $350.14

                                                             Partner         17   $692.00    $726.75   $800.00     $763.80   $693.13       $719.40
                                51–200 Lawyers
                                                             Associate       13   $450.00    $451.29   $500.00     $454.34   $448.01       $419.24
 Intellectual                                                Partner         12   $495.12    $614.53   $777.50     $636.65   $629.08       $629.85
                                201–500
 Property:
                                Lawyers                      Associate       9    $260.00    $354.56   $454.32     $367.56   $413.41       $461.94
 Patents

                                501–1,000                    Partner         21   $670.00    $835.00   $1,020.00   $825.11   $733.80       $660.10
                                Lawyers                      Associate       14   $539.50    $625.00   $740.00     $611.22   $540.11       $508.84

                                More Than                    Partner         11   $680.00    $791.00   $975.00     $838.82   $800.59       $774.52
                                1,000 Lawyers                Associate       7    $425.00    $494.00   $520.00     $475.36   $512.16       $481.13

 Intellectual                                                Partner         18   $616.22    $825.00   $906.00     $795.43   $766.46       $585.89
                                501–1,000
 Property:
                                Lawyers                      Associate       16   $472.00    $595.00   $732.50     $605.57   $530.11       $438.22
 Other

                                50 Lawyers                   Partner         12   $347.00    $387.50   $427.74     $391.18   $415.46       $380.39
                                or Fewer                     Associate       15   $283.25    $324.98   $358.75     $318.81   $304.19       $269.03

 Labor and                      501–1,000                    Partner         58   $370.77    $468.80   $610.00     $508.95   $487.43       $517.53
 Employment                     Lawyers                      Associate       62   $250.00    $285.00   $316.00     $304.27   $310.10       $305.76

                                More Than                    Partner         26   $544.00    $698.99   $855.00     $706.17   $722.87       $716.33
                                1,000 Lawyers                Associate       21   $410.00    $466.20   $523.00     $450.68   $455.01       $486.10




142 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 144 of 182

Section IV: In-Depth Analysis for Select US Cities
San Francisco, CA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         22    $295.00    $300.00   $420.00    $343.98   $349.09       $339.09
                                or Fewer                     Associate       10    $250.00    $286.00   $295.00    $254.62   $256.34       $266.54

                                                             Partner         18    $275.00    $312.50   $425.00    $373.93   $396.72       $408.24
 Real Estate                    51–200 Lawyers
                                                             Associate       9     $220.00    $220.00   $220.00    $252.99   $258.23       $274.66

                                501–1,000                    Partner         n/a     n/a        n/a       n/a        n/a     $679.42       $639.01
                                Lawyers                      Associate       24    $235.00    $432.50   $560.00    $384.17   $314.33       $454.82




143 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 145 of 182

Section IV: In-Depth Analysis for Select US Cities
San Jose, CA
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                               Trend Analysis (Mean)
                                                                                    First                   Third
 Practice Area                  Firm Size                    Role            n                 Median                    2016        2015           2014
                                                                                   Quartile                Quartile

                                More Than                    Partner         12    $683.00     $762.00     $842.50     $744.86      $751.33        $645.52
 Commercial
                                1,000 Lawyers                Associate       n/a     n/a         n/a         n/a         n/a         n/a           $418.49

                                501–1,000                    Partner         13    $1,045.50   $1,137.77   $1,280.65   $1,047.39   $1,020.48       $793.26
 Corporate:       Lawyers
 Mergers,                                                    Associate       n/a     n/a         n/a         n/a         n/a        $724.31          n/a
 Acquisitions,                                               Partner         15    $775.00     $930.00     $1,275.00   $976.15     $832.66         $799.77
 and Divestitures More Than
                                1,000 Lawyers                Associate       23    $502.30     $565.00     $780.00     $627.24     $463.75         $456.64

                                501–1,000                    Partner         16    $867.50     $995.00     $1,183.36   $1,029.33   $944.54         $829.22
                                Lawyers                      Associate       n/a     n/a         n/a         n/a         n/a         n/a           $748.46
 Corporate:
 Other                                                       Partner         45    $605.53     $788.01     $860.00     $751.64     $745.53         $699.17
                                More Than
                                1,000 Lawyers                Associate       37     $411.93    $465.00     $585.00     $493.53     $455.08         $426.94

                                50 Lawyers                   Partner         12    $385.87     $400.00     $475.00     $420.46     $419.80         $423.55
                                or Fewer                     Associate       20    $240.00     $300.00     $365.00     $294.75      $297.61        $296.94
 Intellectual                                                Partner         11    $624.99     $795.00     $876.85     $819.42     $762.38         $735.09
                                501–1,000
 Property:
                                Lawyers                      Associate       n/a     n/a         n/a         n/a         n/a       $482.69         $434.52
 Patents

                                More Than                    Partner         11    $778.50     $956.80     $978.74     $926.51       n/a           $747.99
                                1,000 Lawyers                Associate       8     $404.50     $477.00      $637.81    $498.58       n/a           $540.60

 Labor and                      More Than                    Partner         19     $511.64    $730.41     $895.00      $717.91    $703.04         $643.22
 Employment                     1,000 Lawyers                Associate       13    $322.90     $420.00     $472.23     $438.15     $407.03         $428.47




144 Real Rate Report Snapshot | 2017                                                                                                       wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                     gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 146 of 182

Section IV: In-Depth Analysis for Select US Cities
Washington, DC
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                 2016      2015           2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         10    $300.00    $525.26   $600.00     $467.67   $498.44        $418.48
                                or Fewer                     Associate        9    $203.00    $292.46   $333.00     $275.60   $230.93        $244.14

                                                             Partner         25    $520.00    $623.00   $736.97     $609.24   $597.16        $586.55
                                51–200 Lawyers
                                                             Associate       23    $345.00    $427.00   $485.00     $420.82   $395.06        $375.53

                                201–500                      Partner         87    $559.32    $657.00   $750.00     $665.65   $658.54        $638.54
 Commercial
                                Lawyers                      Associate       57    $330.00    $415.58   $463.14     $425.38   $408.48        $418.90

                                501–1,000                    Partner         116   $585.23    $694.73   $860.00     $743.57   $690.55        $703.84
                                Lawyers                      Associate       91    $358.58    $430.00   $481.90     $441.60   $417.84        $443.55

                                More Than                    Partner         108   $695.00    $797.50   $950.00     $815.81   $786.19        $787.64
                                1,000 Lawyers                Associate       72    $410.76    $515.00   $602.50     $515.79   $501.03        $482.90

                                50 Lawyers                   Partner         15    $500.00    $580.00   $650.00     $610.65   $633.75        $537.29
                                or Fewer                     Associate       n/a     n/a        n/a       n/a         n/a       n/a            n/a
 Corporate:
 Mergers,         501–1,000                                  Partner         47    $800.00    $910.00   $1,075.50   $918.61   $863.29        $809.52
 Acquisitions,    Lawyers                                    Associate       47    $450.00    $555.94   $688.50     $559.43   $522.95        $459.59
 and Divestitures
                                More Than                    Partner         101   $675.75    $775.00   $900.00     $800.21   $834.92        $799.13
                                1,000 Lawyers                Associate       167   $361.25    $425.00   $514.25     $457.85   $484.91        $475.28

                                50 Lawyers                   Partner         67    $450.00    $500.00   $575.87     $518.08   $514.92        $520.56
                                or Fewer                     Associate       28    $260.79    $320.00   $363.87     $313.81   $299.07        $301.45

                                                             Partner         59    $605.00    $675.00   $765.00     $677.35   $597.64        $609.94
                                51–200 Lawyers
                                                             Associate       53    $338.00    $394.00   $514.00     $417.89   $371.16         $361.61
 Corporate:                                                  Partner         92    $622.50    $683.66   $768.50     $703.61   $675.25        $626.34
                                201–500
 Regulatory and
                                Lawyers                      Associate       58    $321.66    $420.00   $484.00     $416.99   $397.05        $384.62
 Compliance

                                501–1,000                    Partner         209   $664.79    $765.00   $880.00     $788.97   $769.19        $744.82
                                Lawyers                      Associate       197   $374.66    $465.00   $548.08     $481.80   $489.62        $455.55

                                More Than                    Partner         150   $718.25    $810.00   $905.00     $813.15   $791.07        $774.54
                                1,000 Lawyers                Associate       116   $445.00    $530.00   $646.16     $545.12   $522.11        $495.79

                                50 Lawyers                   Partner         44    $422.50    $520.00   $577.50     $528.11   $551.67        $539.70
                                or Fewer                     Associate       29    $250.00    $320.00   $405.00     $339.41   $301.85        $289.40

                                                             Partner         69    $615.00    $701.00   $775.00     $687.37   $623.35        $624.66
                                51–200 Lawyers
                                                             Associate       39    $350.00    $490.00   $540.00     $455.55   $400.79        $377.78

 Corporate:                     201–500                      Partner         141   $585.00    $683.00   $785.00     $681.89   $663.83        $662.55
 Other                          Lawyers                      Associate       111   $340.10    $430.00   $525.00     $439.94   $431.02        $412.04

                                501–1,000                    Partner         275   $660.00    $770.00   $895.00     $798.85   $772.17        $730.65
                                Lawyers                      Associate       249   $422.65    $467.55   $567.57     $491.81   $450.29        $447.26

                                More Than                    Partner         287   $716.64    $830.00   $945.00     $848.96   $816.89        $758.28
                                1,000 Lawyers                Associate       249   $401.00    $484.00    $616.12    $517.62   $502.62        $460.29




145 Real Rate Report Snapshot | 2017                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 147 of 182

Section IV: In-Depth Analysis for Select US Cities
Washington, DC
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                 2016      2015          2014
                                                                                   Quartile             Quartile
                                                             Partner         7     $570.00    $590.00   $660.00     $600.00   $584.70       $531.26
                                51–200 Lawyers
                                                             Associate       10    $325.00    $420.00   $445.00     $398.50   $348.08       $333.05

                                501–1,000                    Partner         10    $685.00    $726.31   $801.00     $743.25   $730.77       $638.52
 Environmental
                                Lawyers                      Associate       14    $323.90    $371.61    $431.10    $393.48   $429.93       $391.48

                                More Than                    Partner         17    $779.00    $814.24   $950.00     $856.72   $772.80       $758.73
                                1,000 Lawyers                Associate       17    $445.00    $505.00   $570.00     $500.94   $459.60       $478.85

                                50 Lawyers                   Partner         30    $460.00    $575.00    $736.11    $607.90   $583.26       $529.60
                                or Fewer                     Associate       15    $300.00    $375.00   $545.00     $392.33   $452.31       $350.71

                                                             Partner         30    $650.00    $699.86   $775.00     $695.36   $736.50       $712.67
                                51–200 Lawyers
                                                             Associate       29    $370.00    $455.00   $520.42     $450.39   $438.17       $387.81

 Finance and                    201–500                      Partner         57    $680.00    $728.18   $857.77     $761.25   $760.50       $732.17
 Securities                     Lawyers                      Associate       34    $389.07    $444.13   $580.00     $496.09   $466.30       $439.89

                                501–1,000                    Partner         104   $704.45    $850.32   $1,024.00   $874.92   $860.80       $821.12
                                Lawyers                      Associate       57    $485.00    $578.76   $677.98     $584.72   $543.17       $505.60

                                More Than                    Partner         148   $750.00    $892.00   $1,077.50   $924.95   $865.30       $814.12
                                1,000 Lawyers                Associate       80    $399.03    $562.50   $787.50     $615.00   $548.29       $543.60

                                201–500                      Partner         25    $650.00    $709.00   $800.00     $694.74   $656.16       $625.60
                                Lawyers                      Associate       16    $375.00    $433.50   $520.25     $454.78   $398.14       $377.68
 General                                                     Partner         53    $595.00    $740.00   $863.27     $749.40   $686.69       $682.82
                                501–1,000
 Liability
                                Lawyers                      Associate       35    $465.00    $502.19   $605.00     $525.57   $467.88       $453.44
 (Litigation)

                                More Than                    Partner         31    $680.00    $742.50   $859.00     $785.23   $762.29       $713.94
                                1,000 Lawyers                Associate       30    $364.56    $439.79   $585.00     $473.98   $511.83       $504.62

                                50 Lawyers                   Partner         14    $165.00    $217.50   $390.00     $257.86   $219.92       $214.65
                                or Fewer                     Associate       16    $159.30    $167.50   $255.00     $199.29   $178.37       $179.50

                                201–500                      Partner         29    $395.00    $425.00   $450.00     $436.89   $458.16       $460.51
 Insurance                      Lawyers                      Associate       44    $247.00    $275.00   $310.00     $290.91   $293.12       $300.16
 Defense
 (Litigation)                   501–1,000                    Partner         28    $339.10    $423.00    $553.41    $517.49   $406.95       $475.31
                                Lawyers                      Associate       21    $283.42    $375.00   $530.20     $420.25   $309.48       $287.93

                                More Than                    Partner         21    $638.00    $825.00   $900.00     $833.32   $623.59       $752.00
                                1,000 Lawyers                Associate       12    $435.00    $456.00   $547.50     $493.38   $387.50       $465.71




146 Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 148 of 182

Section IV: In-Depth Analysis for Select US Cities
Washington, DC
By Practice Area and Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Firm Size                    Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile

                                50 Lawyers                   Partner         26    $380.00    $424.26   $470.00    $474.22   $487.49        $508.03
                                or Fewer                     Associate       42    $300.00    $325.00   $346.66    $432.74   $340.76         $318.31

                                                             Partner         45    $400.00    $505.00   $690.00    $535.89   $515.86        $525.18
                                51–200 Lawyers
                                                             Associate       45    $265.53    $330.00   $360.00    $323.94   $351.31        $340.52
 Intellectual                                                Partner         52    $570.00    $675.00   $790.60    $695.26   $680.82        $672.52
                                201–500
 Property:
                                Lawyers                      Associate       66    $385.00    $469.17   $530.00    $474.34   $421.09        $413.70
 Patents

                                501–1,000                    Partner         95    $675.00    $805.00   $914.64    $805.55   $784.69        $739.19
                                Lawyers                      Associate       93    $455.00    $560.00   $665.50    $551.34   $495.98        $456.42

                                More Than                    Partner         28    $655.00    $762.50   $927.50    $795.01   $788.78        $722.77
                                1,000 Lawyers                Associate       33    $401.38    $487.14   $600.00    $486.64   $457.97        $430.55

                                201–500                      Partner         n/a     n/a        n/a       n/a        n/a       n/a          $466.84
                                Lawyers                      Associate       12    $325.00    $372.50   $410.00    $369.04     n/a          $332.93
 Intellectual                                                Partner         7     $480.00    $541.05   $696.15    $585.99   $639.25        $669.96
                                501–1,000
 Property:
                                Lawyers                      Associate       10    $325.00    $420.00   $465.00    $391.00   $360.80        $475.25
 Trademarks

                                More Than                    Partner         13    $695.00    $725.00   $765.00    $723.08   $704.87        $657.01
                                1,000 Lawyers                Associate       11    $425.00    $465.00   $565.00    $493.18   $448.64        $351.03

                                                             Partner         21    $420.03    $544.98   $650.00    $539.18   $645.67        $552.91
                                51–200 Lawyers
                                                             Associate       n/a     n/a        n/a       n/a        n/a       n/a           $363.11

                                201–500                      Partner         27    $565.00    $642.88   $760.00    $675.10   $681.30        $655.81
 Intellectual                   Lawyers                      Associate       23    $355.00    $435.00   $475.20    $435.19   $394.80        $326.62
 Property:
 Other                          501–1,000                    Partner         47    $616.20    $646.12   $820.00    $715.10   $678.37        $643.39
                                Lawyers                      Associate       39    $363.71    $430.00   $590.75    $465.45   $414.67        $369.47

                                More Than                    Partner         20    $642.50    $750.00   $865.00    $752.31   $779.36        $729.89
                                1,000 Lawyers                Associate       15    $525.00    $603.06   $705.00    $584.88   $499.09        $478.74

                                                             Partner         28    $642.22    $687.85   $699.00    $670.97   $607.73        $546.82
                                51–200 Lawyers
                                                             Associate       19    $424.36    $455.00   $493.24    $451.60   $400.49        $327.88

                                201–500                      Partner         30    $445.00    $557.50   $775.00    $582.65   $543.84        $546.23
                                Lawyers                      Associate       27    $379.44    $446.75   $625.00    $474.18   $375.34        $332.58
 Labor and
 Employment                                                  Partner         96    $564.50    $705.27   $845.36    $709.01   $714.61        $654.99
                                501–1,000
                                Lawyers                      Associate       73    $365.00    $477.95   $582.75    $486.52   $461.54        $453.23

                                More Than                    Partner         73    $650.00    $750.00   $875.00    $762.32   $760.42        $750.06
                                1,000 Lawyers                Associate       82    $350.00    $430.08   $599.00    $466.34   $444.50        $424.67

                                50 Lawyers                   Partner         22    $306.25    $337.50   $475.00    $404.17   $306.83        $323.69
                                or Fewer                     Associate       23    $225.00    $225.00   $300.00    $260.64   $253.32        $250.69
 Real Estate
                                501–1,000                    Partner         16    $469.79    $600.00   $720.00    $603.07   $591.38        $547.88
                                Lawyers                      Associate       10    $290.00    $349.85   $430.00    $372.19   $364.17        $342.97




147 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
     Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 149 of 182




Section V
International
Analysis




2017 Real Rate Report Snapshot
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 150 of 182

Section V: International Analysis
Countries


2016—Real Rates for Partners, Associates, and Paralegals                                                             Trend Analysis (Mean)
                                                                                    First                Third
 Country                        Role                                          n               Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                Partner                                      38    $65.58     $111.85   $350.00    $218.42   $218.81       $296.28

 Argentina                      Associate                                    65    $135.00    $200.00   $275.00    $200.44   $195.56       $198.57

                                Paralegal                                     8     $51.54    $80.00    $100.00    $79.06    $105.00       $128.65

                                Partner                                      135   $406.50    $513.67   $610.00    $512.25   $543.96       $605.12

 Australia                      Associate                                    202   $248.91    $311.80   $400.00    $325.19   $339.24       $378.39

                                Paralegal                                    49    $125.53    $167.37   $214.55    $172.84   $199.89       $215.75

                                Partner                                      58    $409.07    $547.38   $676.86    $565.50   $567.68       $625.45

 Belgium                        Associate                                    148   $236.11    $332.79   $478.38    $363.50   $364.03       $357.32

                                Paralegal                                    22    $118.65    $203.19   $246.86    $190.91   $203.19       $223.04

                                Partner                                      106   $314.75    $400.00   $450.00    $393.21   $381.59       $460.16

 Brazil                         Associate                                    225   $149.06    $216.07   $270.00    $220.21   $234.75       $257.81

                                Paralegal                                    97    $90.00     $100.00   $150.00    $135.76   $137.00       $124.19

                                Partner                                      883   $390.91    $506.00   $637.54    $524.14   $531.75       $552.54

 Canada                         Associate                                    754   $216.08    $286.40   $371.00    $301.78   $309.56       $319.37

                                Paralegal                                    748   $119.82    $152.70   $217.29    $171.47   $172.00       $175.38

                                Partner                                      94    $500.00    $602.60   $850.00    $660.61   $651.49       $612.48

 China                          Associate                                    200   $229.16    $321.29   $447.18    $359.00   $341.40       $337.82

                                Paralegal                                    89    $145.56    $187.18   $255.00    $211.80   $221.09       $221.01

                                Partner                                      17    $291.17    $339.00   $400.00    $375.93   $385.83       $366.47

 Czech Republic Associate                                                    32    $190.69    $246.22   $282.86    $236.59   $239.81       $251.82

                                Paralegal                                     8     $90.12    $100.00   $137.50    $113.29   $116.06       $102.55

                                Partner                                      173   $436.00    $480.00   $585.39    $511.06   $526.38        $557.11

 France                         Associate                                    354   $248.37    $304.83   $410.04    $333.86   $336.89       $346.18

                                Paralegal                                    101   $105.00    $140.00   $194.75    $156.56   $149.33       $134.04

                                Partner                                      234   $350.30    $447.85   $572.90    $476.35   $491.23       $519.43

 Germany                        Associate                                    345   $295.68    $350.88   $405.26    $369.36   $373.80       $394.71

                                Paralegal                                    70    $158.65    $185.35   $225.29    $193.75   $190.88       $191.80

                                Partner                                      82    $650.36    $826.21   $944.29    $813.50   $760.37       $707.92

 Hong Kong                      Associate                                    147   $300.00    $488.61   $610.63    $464.29   $469.21       $448.76

                                Paralegal                                    72    $230.00    $258.38   $300.50    $271.82   $276.71       $254.05

                                Partner                                      85    $441.85    $519.80   $578.20    $506.71   $503.99       $547.24

 Ireland                        Associate                                    116   $314.81    $370.17   $412.42    $361.81   $343.90       $371.50

                                Paralegal                                    64    $164.34    $217.45   $270.97    $216.27   $222.92       $234.67




149 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 151 of 182

Section V: International Analysis
Countries


2016—Real Rates for Partners, Associates, and Paralegals                                                             Trend Analysis (Mean)
                                                                                    First                Third
 Country                        Role                                         n                Median                2016      2015           2014
                                                                                   Quartile             Quartile
                                Partner                                      25    $309.00    $382.41   $456.71    $385.07   $364.52        $376.97

 Israel                         Associate                                    50    $172.00    $240.00   $288.00    $239.74   $239.90        $238.37

                                Paralegal                                    35    $100.00    $120.00   $175.00    $140.12   $129.88        $129.25

                                Partner                                      38    $342.94    $454.37   $572.31    $462.59   $490.67        $507.60

 Italy                          Associate                                    94    $190.82    $247.64   $332.24    $275.68   $261.12        $306.83

                                Paralegal                                    20    $110.73    $130.65   $184.13    $156.58   $185.44        $178.57

                                Partner                                      44    $566.08    $644.98   $724.35    $644.29   $660.01        $647.31

 Luxembourg                     Associate                                    103   $266.05    $387.25   $473.51    $391.04   $390.15        $377.86

                                Paralegal                                    13    $220.93    $276.72   $290.70    $252.61   $249.91        $266.84

                                Partner                                      47    $201.03    $350.00   $450.00    $330.84   $342.87        $353.17

 Mexico                         Associate                                    88    $192.17    $223.46   $275.00    $230.41   $230.64        $219.27

                                Paralegal                                    20    $92.50     $120.00   $132.50    $121.55   $113.80        $125.47

                                Partner                                      78    $474.64    $601.06   $723.68    $607.50   $586.30        $563.74

 Netherlands                    Associate                                    168   $278.64    $362.83   $462.70    $379.20   $376.05        $369.89

                                Paralegal                                    25    $141.39    $226.51   $252.84    $202.81   $219.24        $220.55

                                Partner                                      11    $404.72    $451.88   $500.00    $449.23   $405.37        $414.30

 New Zealand                    Associate                                    24    $259.97    $315.00   $400.00    $326.25   $306.91        $285.01

                                Paralegal                                    n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                Partner                                      17    $242.11    $274.42   $382.44    $317.87   $320.50        $370.23

 Poland                         Associate                                    72    $121.83    $179.40   $237.38    $188.23   $201.50        $222.42

                                Paralegal                                    16    $68.20     $76.24    $101.72    $86.36    $111.49         $121.63

                                Partner                                      33    $430.00    $700.06   $850.00    $671.21   $654.48        $597.57
 Russian
                                Associate                                    116   $250.00    $300.00   $409.75    $336.38   $339.80        $333.51
 Federation
                                Paralegal                                    81    $150.00    $150.00   $166.73    $164.29   $161.29         $161.36

                                Partner                                      45    $524.95    $643.82   $873.92    $661.27   $592.10        $637.08

 Singapore                      Associate                                    108   $317.12    $425.34   $524.83    $434.95   $401.52        $367.97

                                Paralegal                                    n/a     n/a        n/a       n/a        n/a     $259.87        $209.22

                                Partner                                      46    $444.45    $474.86   $556.23    $504.33   $504.47        $520.18

 Spain                          Associate                                    98    $242.73    $324.92   $434.76    $343.17   $334.00        $346.67

                                Paralegal                                    20    $115.89    $149.20   $157.26    $159.54   $166.14         $147.75

                                Partner                                      33    $300.00    $350.00   $390.43    $370.13   $369.66        $393.23

 Taiwan                         Associate                                    117   $126.56    $165.71   $229.53    $188.65   $183.67         $211.21

                                Paralegal                                    38    $39.34     $200.00   $200.00    $152.96   $160.93        $158.28




150 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 152 of 182

Section V: International Analysis
Countries


2016—Real Rates for Partners, Associates, and Paralegals                                                                Trend Analysis (Mean)
                                                                                       First                Third
 Country                        Role                                           n                 Median                2016      2015          2014
                                                                                      Quartile             Quartile
                                Partner                                        18     $360.00    $485.17   $600.00    $484.03   $503.88       $460.85

 Thailand                       Associate                                     26      $185.00    $265.00   $354.07    $277.51   $273.54       $261.29

                                Paralegal                                     20      $138.00    $162.00   $224.12    $177.38   $164.91       $172.77

                                Partner                                       782     $550.00    $697.67   $848.04    $705.14   $746.69       $723.71
 United
                                Associate                                    1,636    $341.57    $439.76   $574.68    $467.02   $488.92       $473.58
 Kingdom
                                Paralegal                                     685     $167.68    $213.41   $250.34    $216.97   $221.57       $214.04

                                Partner                                      19,505   $340.00    $513.70   $760.00    $570.60   $555.39       $521.58

 United States                  Associate                                    20,381   $250.00    $360.00   $523.68    $403.18   $392.77       $370.35

                                Paralegal                                    10,238   $120.00    $170.00   $235.71    $183.51   $180.23       $173.50




151 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 153 of 182

Section V: International Analysis
Australia


2016—Real Rates for Partners, Associates, and Paralegals                                                                             Trend Analysis (Mean)
 Role                                         n                       First Quartile           Median             Third Quartile    2016      2015           2014
 Partner                                     135                             $406.50            $513.67              $610.00       $512.25   $543.96        $605.12

 Associate                                  202                              $248.91            $311.80             $400.00        $325.19   $339.24        $378.39

 Paralegal                                   49                              $125.53            $167.37              $214.55       $172.84   $199.89        $215.75



Australia
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                                             Trend Analysis (Mean)
                                                                                             First                       Third
 Practice Area                  Matter Type                  Role                      n                  Median                    2016      2015           2014
                                                                                            Quartile                    Quartile
                                                             Partner                   24   $369.52       $400.91       $430.94    $404.70   $475.95        $560.64

 Commercial                     Non-Litigation               Associate                 27   $234.58       $248.91       $338.25    $274.41   $291.78        $364.24

                                                             Paralegal             n/a        n/a           n/a           n/a        n/a     $174.88        $203.98

 Corporate:                                                  Partner                   12   $437.43       $463.28       $598.48    $520.86   $631.05        $763.53
 Mergers,
                  Non-Litigation                             Associate                 22   $262.09       $338.44       $425.30    $337.46   $428.56        $452.71
 Acquisitions,
 and Divestitures                                            Paralegal             n/a        n/a           n/a           n/a        n/a     $231.10          n/a

                                                             Partner               n/a        n/a           n/a           n/a        n/a     $449.24        $506.56
 Corporate:
 Regulatory and                 Non-Litigation               Associate                 14   $285.56       $294.28       $454.21    $322.68   $279.68        $343.73
 Compliance
                                                             Paralegal             n/a        n/a           n/a           n/a        n/a     $168.15          n/a

                                                             Partner                   20   $482.48       $542.35       $643.91    $565.21   $559.50         $611.03
 Corporate:
                                Non-Litigation               Associate                 23   $206.73       $286.15       $429.10    $315.35   $350.43        $380.25
 Other
                                                             Paralegal                 12   $167.74       $178.06       $210.54    $175.47   $172.27        $185.84

                                                             Partner                   26   $538.93       $628.29       $674.90    $629.02   $638.32        $696.39
 Finance and
                                Non-Litigation               Associate                 46   $240.84       $305.98       $449.67    $336.97   $356.96        $409.67
 Securities
                                                             Paralegal                 11   $163.82       $168.81       $170.42    $179.55   $212.32        $219.26

                                                             Partner               n/a        n/a           n/a           n/a        n/a       n/a            n/a
 General
                                Litigation                   Associate                 14   $283.01       $297.98       $325.08    $310.13   $348.89        $313.59
 Liability
                                                             Paralegal                 14   $125.53       $126.77       $161.50    $143.57   $161.13        $165.52

                                                             Partner                   15   $279.84       $500.00       $650.00    $490.32   $503.71        $564.78

                                Litigation                   Associate                 27   $249.61       $319.46       $389.28    $326.77   $318.23        $295.79
 Intellectual                                                Paralegal             n/a        n/a           n/a           n/a        n/a     $195.87        $224.42
 Property:
 Patents                                                     Partner                   18   $420.00       $516.32       $590.00    $511.21   $528.09        $670.18

                                Non-Litigation               Associate                 16   $325.00       $362.94       $469.44    $405.43   $390.98        $473.03

                                                             Paralegal             n/a        n/a           n/a           n/a        n/a     $196.41        $225.22

                                                             Partner                   13   $379.24       $395.82       $424.27    $416.55   $492.77        $550.84
 Labor and
                                Non-Litigation               Associate                 17   $246.45       $277.97       $339.47    $290.14   $291.32        $356.97
 Employment
                                                             Paralegal             n/a        n/a           n/a           n/a        n/a       n/a            n/a




152 Real Rate Report Snapshot | 2017                                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 154 of 182

Section V: International Analysis
Australia
By Industry Group and Matter Type

2016—Real Rates for Partners and Associates                                                                         Trend Analysis (Mean)
                                                                                   First                Third
 Industry Group                 Matter Type                  Role            n               Median                2016      2015          2014
                                                                                  Quartile             Quartile
 Financials                                                  Partner         22   $538.93    $625.28   $674.90    $634.79   $608.93       $653.09
 (Excluding                     Non-Litigation
 Insurance)                                                  Associate       38   $256.43    $335.38   $454.27    $351.74   $353.60       $415.59

                                                             Partner         17   $292.45    $535.00   $650.00    $500.62   $508.55       $558.44
                                Litigation
                                                             Associate       41   $251.88    $315.00   $376.58    $321.09   $327.99       $308.19
 Health Care
                                                             Partner         18   $424.27    $457.01   $550.00    $496.00   $554.71       $627.82
                                Non-Litigation
                                                             Associate       16   $261.51    $320.30   $442.33    $334.27   $392.07       $385.27

                                                             Partner         28   $467.94    $566.18   $600.00    $548.16   $559.85       $662.62
 Industrials                    Non-Litigation
                                                             Associate       32   $242.70    $339.77   $444.83    $354.66   $384.26       $432.15

 Technology                                                  Partner         16   $391.81    $518.84   $552.09    $492.31   $483.94       $570.87
                                Non-Litigation
 and Telecom                                                 Associate       26   $223.50    $287.25   $325.96    $295.03   $292.11       $337.17



Australia
By Firm Size

2016—Real Rates for Partners and Associates                                                                         Trend Analysis (Mean)
                                                                                   First                Third
 Firm Size                      Role                                         n               Median                2016      2015          2014
                                                                                  Quartile             Quartile

 50 Lawyers                     Partner                                      46   $397.04    $486.24   $552.09    $481.41   $489.35       $525.53
 or Fewer                       Associate                                    66   $248.34    $323.95   $388.73    $325.27   $310.21       $333.39

 51–200                         Partner                                      23   $265.80    $365.30   $424.14    $365.57   $420.99       $529.05
 Lawyers                        Associate                                    33   $200.97    $259.85   $319.46    $280.08   $284.65       $260.04

 201–500                        Partner                                      8    $606.71    $629.33   $650.34    $623.32   $597.35       $608.66
 Lawyers                        Associate                                    23   $251.88    $324.96   $437.50    $336.75   $315.93       $419.98

 501–1,000                      Partner                                      12   $563.90    $582.50   $629.27    $603.61   $647.40       $689.02
 Lawyers                        Associate                                    25   $249.39    $305.00   $376.58    $321.05   $401.03       $441.66

 More Than                      Partner                                      41   $457.21    $567.37   $675.00    $592.56   $599.23       $666.56
 1,000 Lawyers                  Associate                                    41   $278.92    $339.57   $449.67    $357.55   $373.43       $412.10




153 Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                            gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 155 of 182

Section V: International Analysis
Canada


2016—Real Rates for Partners, Associates, and Paralegals                                                                              Trend Analysis (Mean)
 Role                                         n                       First Quartile            Median             Third Quartile    2016      2015           2014
 Partner                                    883                              $390.91            $506.00               $637.54       $524.14   $531.75        $552.54

 Associate                                  754                              $216.08            $286.40               $371.00       $301.78   $309.56        $319.37

 Paralegal                                  748                              $119.82             $152.70              $217.29       $171.47   $172.00        $175.38



Canada
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                                              Trend Analysis (Mean)
                                                                                              First                       Third
 Practice Area                  Matter Type                  Role                      n                   Median                    2016      2015           2014
                                                                                             Quartile                    Quartile
                                                             Partner                   n/a     n/a           n/a           n/a        n/a     $407.10        $444.04

                                Litigation                   Associate                 n/a     n/a           n/a           n/a        n/a       n/a          $220.49

 Bankruptcy                                                  Paralegal                 162   $109.87       $129.54       $145.00    $138.33   $138.29        $125.64
 and Collections                                             Partner                   127   $341.19       $399.60       $500.10    $422.33   $428.57        $456.93

                                Non-Litigation               Associate                 110   $193.00       $238.44       $289.00    $240.44   $273.99        $338.13

                                                             Paralegal             102       $105.60       $145.34       $206.00    $161.37   $169.41         $181.14

                                                             Partner                   31    $320.03       $432.10       $765.00    $547.17   $507.19        $548.08

                                Litigation                   Associate                 21    $221.69       $237.60       $313.70    $295.05   $312.78        $309.20

                                                             Paralegal             190       $123.00       $164.35       $219.00    $173.84   $161.82        $164.34
 Commercial
                                                             Partner                   117   $500.00       $629.00       $789.00    $635.74   $613.92        $619.07

                                Non-Litigation               Associate                 87    $268.00       $325.00       $442.00    $353.88   $352.36        $371.96

                                                             Paralegal                 87    $148.00       $204.55       $285.00    $214.00   $201.19        $216.67

 Corporate:                                                  Partner                   76    $530.00       $610.73       $728.85    $632.28   $629.30        $637.88
 Mergers,
                  Non-Litigation                             Associate                 56    $286.39       $373.83       $456.08    $390.34   $374.32         $413.21
 Acquisitions,
 and Divestitures                                            Paralegal                 38    $135.27       $186.38       $228.79    $189.13   $197.81        $217.83

                                                             Partner                   35    $467.42       $530.00       $650.00    $555.64   $551.12        $549.64
 Corporate:
 Regulatory and                 Non-Litigation               Associate                 22    $280.00       $298.93       $375.00    $322.84   $334.73        $312.23
 Compliance
                                                             Paralegal                 16    $144.09       $221.63       $264.73    $209.35   $212.38        $246.76

                                                             Partner                   125   $344.91       $450.18       $595.51    $478.56   $495.24         $511.73

                                Litigation                   Associate                 101   $211.04       $258.23       $325.00    $275.76   $270.35        $279.99

 Corporate:                                                  Paralegal                 76    $127.07       $170.65       $223.00    $177.36   $167.75        $161.40
 Other                                                       Partner               209       $411.01       $536.70       $650.26    $547.32   $571.34        $559.58

                                Non-Litigation               Associate                 129   $276.62       $337.88       $440.00    $354.08   $348.73        $335.89

                                                             Paralegal                 189   $122.70       $174.86       $245.05    $188.49   $191.53         $184.16




154 Real Rate Report Snapshot | 2017                                                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 156 of 182

Section V: International Analysis
Canada
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                             Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile
                                                             Partner         25    $396.00    $481.38   $579.00    $500.24   $542.24        $563.08

                                Litigation                   Associate       31    $231.79    $321.11   $453.88    $329.22   $285.62        $283.28

 Finance and                                                 Paralegal       15    $105.00    $177.30   $254.60    $182.72   $160.08         $179.61
 Securities                                                  Partner         156   $428.13    $538.16   $672.75    $562.14   $553.45        $603.66

                                Non-Litigation               Associate       79    $259.60    $343.58   $423.00    $350.76   $328.06        $331.07

                                                             Paralegal       133   $120.00    $169.13   $245.50    $185.35   $184.51        $192.42

                                                             Partner         46     $413.11   $495.07   $680.33    $566.02   $521.24        $541.68
 General
                                Litigation                   Associate       48    $196.42    $253.07   $336.70    $286.71   $284.12        $292.35
 Liability
                                                             Paralegal       18    $131.06    $174.59   $189.63    $182.95   $183.67         $164.13

                                                             Partner         29    $366.93    $480.90   $561.49    $478.28   $501.21        $529.85

                                Litigation                   Associate       53    $170.14    $233.33   $316.71    $247.71   $241.36         $301.15
 Intellectual                                                Paralegal       21    $125.95    $145.91   $169.88    $147.86   $163.40        $173.82
 Property:
 Patents                                                     Partner         42    $362.77    $416.67   $485.00    $419.10   $439.80        $506.85

                                Non-Litigation               Associate       49    $185.30    $230.95   $301.00    $244.42   $262.80        $306.21

                                                             Paralegal       11    $65.87     $108.04   $122.14    $107.42   $142.85        $144.33

                                                             Partner         22     $411.16   $477.06   $573.76    $490.97   $468.57        $521.90
 Intellectual
 Property:                      Non-Litigation               Associate       21    $181.48    $221.08   $321.17    $246.79   $256.38        $275.44
 Trademarks
                                                             Paralegal       n/a     n/a        n/a       n/a        n/a     $108.44         $134.17

                                                             Partner         30    $346.31    $420.41   $502.37    $444.40   $439.80        $428.80

                                Litigation                   Associate       21    $243.26    $302.11   $327.72    $290.29   $245.07        $262.15

 Labor and                                                   Paralegal       15    $115.00    $150.00   $187.13    $157.54   $179.03        $175.56
 Employment                                                  Partner         69    $360.72    $505.62   $599.25    $500.10   $530.62        $490.07

                                Non-Litigation               Associate       45    $201.31    $319.87   $395.00    $315.77   $326.44        $315.72

                                                             Paralegal       15    $144.97    $280.90   $341.00    $274.62   $220.23        $229.23

                                                             Partner         n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                Litigation                   Associate       n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                                             Paralegal       12    $142.40    $214.50   $235.47    $200.72   $210.27        $188.75
 Real Estate
                                                             Partner         20    $332.11    $439.16   $589.41    $468.11   $453.33        $566.36

                                Non-Litigation               Associate       10    $139.26    $178.51   $215.27    $204.43   $306.99        $364.69

                                                             Paralegal       n/a     n/a        n/a       n/a        n/a       n/a          $178.72




155 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 157 of 182

Section V: International Analysis
Canada
By Industry Group and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                             Trend Analysis (Mean)
                                                                                    First                Third
 Industry Group                 Matter Type                  Role            n                Median                2016      2015          2014
                                                                                   Quartile             Quartile
                                                             Partner         23    $561.80    $637.88   $963.20    $740.14   $604.61       $641.31
                                Litigation
 Consumer                                                    Associate       17    $285.44    $305.83   $502.91    $383.25   $340.07       $329.52
 Goods                                                       Partner         49    $484.50    $610.93   $838.19    $673.70   $567.92       $571.35
                                Non-Litigation
                                                             Associate       36    $183.99    $248.67   $438.93    $318.71   $304.82       $328.42

 Consumer                                                    Partner         12    $372.50    $515.00   $602.50    $511.33   $590.82       $601.30
                                Non-Litigation
 Services                                                    Associate       10    $295.00    $377.50   $430.00    $353.66   $401.47       $403.63

                                                             Partner         79    $377.30    $471.60   $614.00    $499.01   $520.54       $531.65
                                Litigation
 Financials                                                  Associate       74    $221.69    $290.40   $378.86    $303.02   $277.06       $288.17
 (Excluding
 Insurance)                                                  Partner         397   $415.00    $539.00   $676.07    $557.58   $585.59       $631.92
                                Non-Litigation
                                                             Associate       285   $233.00    $306.64   $403.00    $324.04   $354.75       $379.05

                                                             Partner         49    $414.82    $483.23   $599.40    $515.16   $500.68       $542.68
                                Litigation
                                                             Associate       63    $175.19    $221.54   $330.87    $245.47   $232.53       $298.86
 Health Care
                                                             Partner         46    $390.54    $485.27   $586.05    $488.20   $527.14       $530.00
                                Non-Litigation
                                                             Associate       35    $239.83    $319.58   $440.00    $335.42   $329.08       $341.39

                                                             Partner         91    $316.45    $401.90   $523.79    $430.29   $453.54       $443.56
                                Litigation
                                                             Associate       80    $207.07    $259.07   $309.40    $265.53   $269.30       $260.56
 Industrials
                                                             Partner         150   $358.58    $454.60   $556.16    $463.57   $479.34       $489.32
                                Non-Litigation
                                                             Associate       121   $234.17    $290.24   $336.83    $298.45   $282.74       $289.65

                                                             Partner         25    $409.09    $470.67   $507.46    $477.42   $508.88       $554.26
                                Litigation
 Technology                                                  Associate       29    $189.39    $238.48   $321.77    $268.89   $284.10       $299.77
 and Telecom                                                 Partner         75    $406.81    $523.26   $600.00    $513.78   $523.83       $546.44
                                Non-Litigation
                                                             Associate       64    $218.87    $286.39   $373.40    $297.68   $309.78       $335.95




156 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 158 of 182

Section V: International Analysis
Canada
By Firm Size

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                      Role                                          n               Median                 2016      2015          2014
                                                                                   Quartile             Quartile

 50 Lawyers                     Partner                                      110   $352.00    $426.10   $544.79     $462.16   $455.80       $480.31
 or Fewer                       Associate                                    149   $162.40    $212.69   $307.05     $242.51   $249.56       $267.77

 51–200                         Partner                                      141   $375.00    $490.70   $620.00     $526.83   $483.23       $512.35
 Lawyers                        Associate                                    105   $212.50    $280.00   $343.20     $283.49   $287.93       $295.64

 201–500                        Partner                                      396   $373.51    $489.98   $638.57     $511.04   $537.68       $574.81
 Lawyers                        Associate                                    289   $233.73    $296.38   $393.54     $321.69   $331.13       $343.76

 501–1,000                      Partner                                      288   $458.69    $530.51    $641.47    $552.09   $562.89       $562.59
 Lawyers                        Associate                                    246   $239.63    $315.00   $385.00     $318.46   $320.14       $325.07

 More Than                      Partner                                      10    $537.43    $711.47   $1,200.00   $794.13   $657.88       $614.26
 1,000 Lawyers                  Associate                                    n/a     n/a        n/a       n/a         n/a     $414.39         n/a



Canada
By City

2016—Real Rates for Partners and Associates                                                                           Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                      Role                                          n               Median                 2016      2015          2014
                                                                                   Quartile             Quartile
                                Partner                                      64    $451.33    $546.96    $641.47    $559.11   $547.69       $577.95
 Calgary, AB
                                Associate                                    60    $235.54    $308.08    $426.71    $327.66   $313.69       $313.23

                                Partner                                      15    $320.03    $418.00   $506.00     $416.97   $420.90       $404.07
 Edmonton, AB
                                Associate                                    17    $185.00    $229.94   $277.20     $230.89   $235.62       $217.52

                                Partner                                      32    $269.19    $332.69   $370.00     $323.82   $317.36       $341.20
 Halifax, NS
                                Associate                                    21    $154.54    $174.31   $220.00     $185.49   $177.95       $176.58

                                Partner                                      138   $363.45    $430.48    $531.12    $454.96   $484.60       $471.05
 Montreal, QC
                                Associate                                    91    $228.80    $281.38   $330.29     $294.25   $316.70       $304.26

                                Partner                                      84    $350.73    $426.38   $483.84     $427.68   $422.86       $464.85
 Ottawa, ON
                                Associate                                    127   $162.40    $207.25    $265.10    $225.99   $237.73       $263.33

                                Partner                                      450   $490.70    $599.25   $707.29     $607.03   $613.28       $632.43
 Toronto, ON
                                Associate                                    356   $266.37    $334.20   $423.60     $349.10   $360.22       $368.70

                                Partner                                      69    $339.70    $400.00   $466.69     $411.52   $409.48       $443.74
 Vancouver, BC
                                Associate                                    56    $217.20    $261.18   $325.58     $274.15   $263.97       $272.75




157 Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 159 of 182

Section V: International Analysis
France


2016—Real Rates for Partners, Associates, and Paralegals                                                                            Trend Analysis (Mean)
 Role                                         n                       First Quartile           Median            Third Quartile    2016      2015           2014
 Partner                                     173                             $436.00           $480.00              $585.39       $511.06   $526.38         $557.11

 Associate                                  354                              $248.37           $304.83              $410.04       $333.86   $336.89        $346.18

 Paralegal                                   101                             $105.00           $140.00              $194.75       $156.56   $149.33        $134.04



France
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                                            Trend Analysis (Mean)
                                                                                             First                      Third
 Practice Area                  Matter Type                  Role                      n                 Median                    2016      2015           2014
                                                                                            Quartile                   Quartile
                                                             Partner                   14   $308.10      $433.29       $476.71    $386.57   $415.11        $405.61

                                Litigation                   Associate                 16   $216.68      $251.31        $337.11   $271.96   $305.10        $336.56

                                                             Paralegal                 7    $109.79      $174.36       $245.33    $165.78   $193.56         $181.82
 Commercial
                                                             Partner                   10   $450.06      $464.50       $529.56    $475.10   $569.64        $647.81

                                Non-Litigation               Associate             22       $226.00      $286.52       $392.32    $332.73   $333.88        $363.52

                                                             Paralegal             n/a        n/a          n/a           n/a        n/a       n/a            n/a

 Corporate:                                                  Partner                   10   $486.57      $566.01       $600.00    $535.58   $580.77        $601.44
 Mergers,
                  Non-Litigation                             Associate             36       $271.72      $360.00       $396.27    $359.61   $383.71        $384.97
 Acquisitions,
 and Divestitures                                            Paralegal             n/a        n/a          n/a           n/a        n/a     $176.60          n/a

                                                             Partner                   12   $451.91      $528.73       $551.22    $498.39   $536.98        $611.06
 Corporate:
 Regulatory and                 Non-Litigation               Associate             39       $251.95      $288.85       $383.00    $314.52   $343.96        $394.48
 Compliance
                                                             Paralegal                 8    $149.37      $170.70       $206.94    $173.79   $165.23         $151.85

                                                             Partner               77       $390.00      $480.00        $541.16   $475.10   $475.98        $486.79
 Corporate:
                                Non-Litigation               Associate             136      $223.00      $264.75       $404.83    $313.06   $312.14        $303.27
 Other
                                                             Paralegal                 51   $75.44       $105.00       $160.00    $129.73   $120.41         $111.04

                                                             Partner               45       $480.00      $541.00       $659.80    $600.79   $595.70        $598.85
 Finance and
                                Non-Litigation               Associate                 71   $299.74      $368.31       $516.77    $405.09   $368.46        $353.34
 Securities
                                                             Paralegal                 16   $124.20      $140.00       $238.75    $185.22   $185.51         $173.14

                                                             Partner               n/a        n/a          n/a           n/a        n/a       n/a            n/a
 General
                                Litigation                   Associate                 10   $262.06      $327.24       $441.20    $351.17   $335.06        $442.34
 Liability
                                                             Paralegal             n/a        n/a          n/a           n/a        n/a       n/a            n/a

                                                             Partner                   8    $457.64      $560.52       $688.49    $582.59   $558.62        $646.89
 Intellectual
 Property:                      Litigation                   Associate                 7    $220.12      $334.85       $410.43    $351.03   $338.07        $370.13
 Patents
                                                             Paralegal             n/a        n/a          n/a           n/a        n/a       n/a            n/a

                                                             Partner               n/a        n/a          n/a           n/a        n/a     $549.22        $576.65
 Intellectual
 Property:                      Non-Litigation               Associate                 11   $215.81      $254.07       $297.50    $267.28   $304.61        $359.08
 Trademarks
                                                             Paralegal             n/a        n/a          n/a           n/a        n/a     $192.07        $180.72




158 Real Rate Report Snapshot | 2017                                                                                                                wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 160 of 182

Section V: International Analysis
France
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                             Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile
                                                             Partner         n/a     n/a        n/a       n/a        n/a     $526.81        $606.51
 Labor and
                                Non-Litigation               Associate       25    $256.38    $282.14   $319.84    $294.26   $333.58        $369.59
 Employment
                                                             Paralegal       n/a     n/a        n/a       n/a        n/a       n/a            n/a




France
By Industry Group and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Industry Group                 Matter Type                  Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile
 Financials                                                  Partner         98    $406.84    $480.00   $600.00    $514.60   $521.21        $528.89
 (Excluding                     Non-Litigation
 Insurance)                                                  Associate       179   $231.00    $303.63   $418.51    $334.32   $335.33        $317.29

                                                             Partner         14    $459.25    $525.94   $681.19    $576.19   $563.68        $653.20
                                Litigation
                                                             Associate       20    $276.27    $381.56   $578.21    $420.01   $401.75        $473.53
 Health Care
                                                             Partner         12    $525.13    $537.65   $563.07    $547.03   $605.81        $610.34
                                Non-Litigation
                                                             Associate       42    $249.12    $310.80   $364.09    $317.65   $374.63        $390.48

                                                             Partner         10    $288.33    $328.07   $462.94    $362.05   $430.66         $519.91
                                Litigation
                                                             Associate       n/a     n/a        n/a       n/a        n/a     $233.33        $372.13
 Industrials
                                                             Partner         19    $450.06    $577.23   $641.88    $563.75   $571.86         $641.31
                                Non-Litigation
                                                             Associate       38    $274.65    $372.63   $430.40    $379.71   $362.82        $413.53

 Technology                                                  Partner         20    $462.10    $472.29   $523.34    $486.83   $512.91        $561.95
                                Non-Litigation
 and Telecom                                                 Associate       39    $224.83    $248.60   $319.84    $272.56   $299.72        $327.57




159 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 161 of 182

Section V: International Analysis
France
By Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                      Role                                         n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

 50 Lawyers                     Partner                                      55    $354.37    $445.00   $480.00    $433.45   $436.66       $461.06
 or Fewer                       Associate                                    93    $220.00    $258.00   $335.00    $278.87   $292.81       $302.19

 51–200                         Partner                                      23    $436.00    $461.44   $476.71    $458.41   $481.29       $524.02
 Lawyers                        Associate                                    41    $224.21    $245.06   $286.19    $248.70   $271.68       $302.24

 201–500                        Partner                                      n/a     n/a        n/a       n/a        n/a     $455.41       $483.19
 Lawyers                        Associate                                    10    $240.00    $325.00   $336.62    $323.72   $291.01       $279.21

 501–1,000                      Partner                                      n/a     n/a        n/a       n/a        n/a     $893.46         n/a
 Lawyers                        Associate                                    13    $299.72    $310.27   $363.00    $361.06   $393.61       $401.67

 More Than                      Partner                                      85    $503.94    $577.97   $620.71    $579.38   $568.09       $615.32
 1,000 Lawyers                  Associate                                    198   $282.39    $359.24   $457.13    $381.58   $361.22       $375.06




160 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 162 of 182

Section V: International Analysis
Germany


2016—Real Rates for Partners, Associates, and Paralegals                                                                             Trend Analysis (Mean)
 Role                                         n                       First Quartile           Median             Third Quartile    2016      2015           2014
 Partner                                    234                              $350.30           $447.85               $572.90       $476.35   $491.23         $519.43

 Associate                                  345                              $295.68           $350.88               $405.26       $369.36   $373.80         $394.71

 Paralegal                                   70                              $158.65            $185.35              $225.29       $193.75   $190.88         $191.80



Germany
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                                             Trend Analysis (Mean)
                                                                                             First                       Third
 Practice Area                  Matter Type                  Role                      n                  Median                    2016      2015           2014
                                                                                            Quartile                    Quartile
                                                             Partner                   17   $334.82       $358.50       $392.44    $360.42   $420.06        $499.18

 Commercial                     Non-Litigation               Associate                 17   $261.85       $283.30       $337.28    $299.46   $352.59        $404.26

                                                             Paralegal             n/a        n/a           n/a           n/a        n/a       n/a            n/a

 Corporate:                                                  Partner               n/a        n/a           n/a           n/a        n/a     $607.35        $558.35
 Mergers,
                  Non-Litigation                             Associate                 13   $395.00       $475.79       $535.00    $476.36   $394.93        $382.56
 Acquisitions,
 and Divestitures                                            Paralegal             n/a        n/a           n/a           n/a        n/a     $185.83          n/a

                                                             Partner                   28   $382.57       $493.00       $613.79    $525.94   $469.52        $521.05
 Corporate:
 Regulatory and                 Non-Litigation               Associate                 43   $305.95       $327.83       $460.00    $384.15   $354.21        $419.85
 Compliance
                                                             Paralegal             n/a        n/a           n/a           n/a        n/a     $214.81        $180.60

                                                             Partner                   10   $446.22       $521.26       $558.30    $520.69   $596.77        $633.97

                                Litigation                   Associate                 7    $296.55       $393.46       $404.84    $367.14   $524.78        $429.74

 Corporate:                                                  Paralegal             n/a        n/a           n/a           n/a        n/a       n/a            n/a
 Other                                                       Partner                   29   $381.63       $450.00       $486.57    $462.48   $555.80        $525.43

                                Non-Litigation               Associate                 53   $272.16       $340.74       $400.19    $348.06   $368.53        $369.27

                                                             Paralegal                 8    $165.31       $215.99       $271.72    $216.81   $192.97         $153.19

                                                             Partner                   34   $469.60       $581.85       $677.43    $608.63   $592.45        $623.39
 Finance and
                                Non-Litigation               Associate             64       $333.32       $381.22       $466.45    $409.68   $402.27        $403.96
 Securities
                                                             Paralegal                 23   $141.74       $169.16       $235.00    $190.78   $164.69         $211.92

                                                             Partner               n/a        n/a           n/a           n/a        n/a       n/a            n/a
 General
                                Litigation                   Associate                 15   $272.25       $303.90       $367.40    $328.01   $386.06        $472.29
 Liability
                                                             Paralegal             n/a        n/a           n/a           n/a        n/a       n/a            n/a

                                                             Partner                   41   $402.63       $485.87       $557.40    $485.93   $503.24        $527.68

                                Litigation                   Associate                 58   $295.68       $347.31       $395.60    $352.76   $347.15        $392.47
 Intellectual                                                Paralegal                 17   $175.00       $198.45       $208.74    $186.56   $169.32        $167.76
 Property:
 Patents                                                     Partner                   55   $324.50       $357.54       $457.30    $415.90   $381.91        $433.24

                                Non-Litigation               Associate             44       $340.45       $355.71       $383.83    $379.18   $352.97        $382.20

                                                             Paralegal                 10   $136.67       $212.33       $231.48    $186.34   $195.35        $195.06




161 Real Rate Report Snapshot | 2017                                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 163 of 182

Section V: International Analysis
Germany
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                             Trend Analysis (Mean)
                                                                                    First                Third
 Practice Area                  Matter Type                  Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile
                                                             Partner         12    $335.76    $525.78   $554.96    $478.71   $478.21        $479.47
 Intellectual
 Property:                      Non-Litigation               Associate       22    $298.32    $343.20   $386.22    $350.91   $375.89        $373.71
 Trademarks
                                                             Paralegal       11    $110.50    $175.60   $197.12    $167.63   $182.25        $195.65

                                                             Partner         n/a     n/a        n/a       n/a        n/a     $497.15        $544.39

                                Litigation                   Associate       11    $270.70    $324.84   $548.65    $389.05   $446.64        $491.45

 Labor and                                                   Paralegal       n/a     n/a        n/a       n/a        n/a       n/a            n/a
 Employment                                                  Partner         17    $309.00    $388.81   $652.62    $471.81   $397.50        $514.37

                                Non-Litigation               Associate       16    $216.06    $316.06   $497.24    $346.51   $429.89        $431.72

                                                             Paralegal       n/a     n/a        n/a       n/a        n/a       n/a            n/a

                                                             Partner         n/a     n/a        n/a       n/a        n/a       n/a           $587.11

 Real Estate                    Non-Litigation               Associate       10    $353.48    $388.14   $484.29    $433.62   $429.66        $426.73

                                                             Paralegal       n/a     n/a        n/a       n/a        n/a       n/a          $225.91




Germany
By Industry Group and Matter Type

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Industry Group                 Matter Type                  Role            n                Median                2016      2015           2014
                                                                                   Quartile             Quartile

 Consumer                                                    Partner         n/a     n/a        n/a       n/a        n/a     $495.69        $559.12
                                Non-Litigation
 Services                                                    Associate       11    $340.74    $381.63   $402.08    $355.44   $375.08        $422.93

 Financials                                                  Partner         50    $445.81    $512.63   $653.52    $556.81   $569.34        $602.42
 (Excluding                     Non-Litigation
 Insurance)                                                  Associate       79    $308.07    $381.22   $500.00    $407.72   $389.17        $384.78

                                                             Partner         36    $415.68    $494.61   $637.83    $526.02   $549.84        $565.31
                                Litigation
                                                             Associate       47    $312.94    $353.62   $419.34    $379.33   $433.90        $470.44
 Health Care
                                                             Partner         35    $380.67    $477.88   $589.89    $489.73   $525.71        $602.07
                                Non-Litigation
                                                             Associate       42    $310.00    $349.41   $413.74    $365.94   $460.49        $486.71

                                                             Partner         13    $327.92    $359.50   $446.22    $405.30   $431.24        $479.82
                                Litigation
                                                             Associate       22    $248.07    $301.43   $338.05    $305.40   $341.94        $369.62
 Industrials
                                                             Partner         36    $328.95    $337.90   $483.12    $416.92   $505.29        $503.74
                                Non-Litigation
                                                             Associate       50    $328.94    $354.87   $481.89    $401.77   $388.37        $398.45

                                                             Partner         16    $463.55    $518.73   $580.50    $525.98   $530.49        $522.84
                                Litigation
 Technology                                                  Associate       31    $295.68    $350.88   $392.11    $346.12   $357.44         $377.51
 and Telecom                                                 Partner         53    $327.83    $393.12   $529.30    $442.90   $399.37        $451.85
                                Non-Litigation
                                                             Associate       76    $281.39    $337.05   $365.92    $344.07   $313.81        $359.83




162 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 164 of 182

Section V: International Analysis
Germany
By Firm Size

2016—Real Rates for Partners and Associates                                                                          Trend Analysis (Mean)
                                                                                    First                Third
 Firm Size                      Role                                         n                Median                2016      2015          2014
                                                                                   Quartile             Quartile

 50 Lawyers                     Partner                                      68    $324.92    $357.70   $478.30    $385.43   $366.01       $381.63
 or Fewer                       Associate                                    75    $281.33    $350.88   $360.52    $331.97   $336.44       $366.38

 51–200                         Partner                                      18    $336.00    $366.34   $463.30    $416.80   $385.12       $407.29
 Lawyers                        Associate                                    12    $259.26    $288.19   $304.55    $397.45   $273.73       $307.92

 201–500                        Partner                                      36    $350.06    $382.57   $418.77    $397.44   $418.27       $478.02
 Lawyers                        Associate                                    35    $272.16    $308.43   $362.63    $324.95   $321.88       $347.75

 501–1,000                      Partner                                       8    $346.67    $381.63   $425.31    $388.11   $390.39       $406.62
 Lawyers                        Associate                                    16    $269.92    $340.74   $390.91    $319.89   $327.31       $348.32

 More Than                      Partner                                      127   $452.34    $544.00   $653.28    $561.76   $566.65       $603.21
 1,000 Lawyers                  Associate                                    240   $305.44    $365.23   $447.85    $387.96   $390.71       $419.59




163 Real Rate Report Snapshot | 2017                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 165 of 182

Section V: International Analysis
United Kingdom


2016—Real Rates for Partners, Associates, and Paralegals                                                                              Trend Analysis (Mean)
 Role                                         n                       First Quartile             Median            Third Quartile    2016      2015          2014
 Partner                                    782                              $550.00             $697.67              $848.04       $705.14   $746.69       $723.71

 Associate                                 1,636                             $341.57             $439.76              $574.68       $467.02   $488.92       $473.58

 Paralegal                                  685                              $167.68             $213.41              $250.34       $216.97   $221.57       $214.04



United Kingdom
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                                              Trend Analysis (Mean)
                                                                                              First                       Third
 Practice Area                  Matter Type                  Role                      n                   Median                    2016      2015          2014
                                                                                             Quartile                    Quartile
                                                             Partner                   21     $511.21      $603.17       $691.85    $611.72   $774.87       $786.09

                                Litigation                   Associate                 29    $372.57       $425.78       $543.47    $435.60   $499.02       $498.63

                                                             Paralegal             n/a         n/a           n/a           n/a        n/a     $229.75       $280.77
 Commercial
                                                             Partner                   81    $481.55       $653.80       $732.35    $627.08   $653.24       $660.58

                                Non-Litigation               Associate             129       $330.77       $386.18       $460.00    $411.88   $423.26       $419.35

                                                             Paralegal                 38    $143.37       $203.78       $260.09    $204.73   $217.34        $216.11

 Corporate:                                                  Partner                   62    $570.75       $726.17       $925.88    $753.93   $801.62       $778.27
 Mergers,
                  Non-Litigation                             Associate                 131   $377.50       $549.96       $724.50    $549.87   $547.72       $469.84
 Acquisitions,
 and Divestitures                                            Paralegal                 12    $214.87       $283.09       $332.60    $278.37   $280.96       $238.91

                                                             Partner                   11    $724.41       $775.00       $951.24    $849.11   $862.45       $882.48

                                Litigation                   Associate                 28    $328.67       $432.06       $552.71    $460.04   $489.69       $534.63
 Corporate:                                                  Paralegal                 52    $144.58       $240.34       $243.07    $205.73   $173.84       $200.33
 Regulatory and
 Compliance                                                  Partner                   78    $618.50       $713.27       $862.87    $708.37   $722.73       $706.77

                                Non-Litigation               Associate                 112   $373.45       $456.72       $559.39    $470.27   $443.48       $473.31

                                                             Paralegal                 25    $189.15       $225.11       $258.69    $225.74   $231.06       $219.93

                                                             Partner                   25    $645.74       $851.94      $1,035.99   $838.95   $680.91       $856.87

                                Litigation                   Associate                 47    $404.89       $489.00       $649.25    $520.00   $429.78       $485.70

 Corporate:                                                  Paralegal                 15    $245.36       $279.30       $283.56    $261.04   $233.06       $272.12
 Other                                                       Partner               132       $639.45       $730.74        $857.17   $753.59   $731.78       $706.38

                                Non-Litigation               Associate             250       $367.50       $479.43       $576.83    $483.76   $468.80       $458.76

                                                             Paralegal             120       $166.19       $212.62       $253.54    $203.68   $165.32       $161.39

                                                             Partner                   11    $629.43       $888.69      $1,098.92   $872.95   $820.01       $942.92

                                Litigation                   Associate                 35    $254.58       $310.79        $411.95   $368.55   $537.74       $502.31

 Finance and                                                 Paralegal                 13    $165.38       $203.98       $269.93    $220.13   $208.89       $242.89
 Securities                                                  Partner               276       $651.74       $743.13       $892.75    $772.42   $840.18       $808.66

                                Non-Litigation               Associate             590       $363.11       $477.48       $618.00    $495.63   $526.48       $508.73

                                                             Paralegal             230       $174.39       $211.69       $262.87    $233.74   $244.97       $222.76




164 Real Rate Report Snapshot | 2017                                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 166 of 182

Section V: International Analysis
United Kingdom
By Practice Area and Matter Type

2016—Real Rates for Partners, Associates, and Paralegals                                                              Trend Analysis (Mean)
                                                                                    First                 Third
 Practice Area                  Matter Type                  Role            n                Median                 2016      2015          2014
                                                                                   Quartile              Quartile
                                                             Partner         22    $477.68    $638.70    $729.13    $606.14   $612.93       $660.03
 General
                                Litigation                   Associate       29    $306.32    $345.15    $459.20    $370.07   $414.66       $435.64
 Liability
                                                             Paralegal       23    $144.35    $174.78    $222.91    $189.95   $200.98       $214.70

                                                             Partner         23    $677.51    $769.07    $821.21    $736.49   $750.91       $771.50

                                Litigation                   Associate       57    $335.00    $440.70    $546.92    $443.29   $454.18       $480.66
 Intellectual                                                Paralegal       43    $161.84    $210.21    $253.44    $212.76   $217.57       $229.23
 Property:
 Patents                                                     Partner         43    $286.00    $431.52    $496.43    $433.43   $462.13       $571.06

                                Non-Litigation               Associate       55    $254.65    $302.90    $400.00    $317.92   $352.49       $403.68

                                                             Paralegal       31    $167.19    $195.00    $237.78    $198.89   $215.29        $211.13

                                                             Partner         25    $533.85    $600.00    $696.80    $576.94   $601.47       $588.28
 Intellectual
 Property:                      Non-Litigation               Associate       52    $340.00    $382.06    $431.50    $397.52   $415.91       $404.96
 Trademark
                                                             Paralegal       31    $158.05    $191.58    $240.00    $205.16   $198.83       $201.28

                                                             Partner         16    $638.54    $777.93    $855.37    $744.39   $804.70       $838.63

                                Litigation                   Associate       28    $398.63    $572.18    $665.91    $548.11   $565.70       $548.78

 Labor and                                                   Paralegal       17    $166.38    $170.71    $186.08    $189.93   $225.11       $243.16
 Employment                                                  Partner         57    $482.60    $601.43    $757.93    $636.72   $687.86       $641.27

                                Non-Litigation               Associate       111   $313.95    $395.15    $565.00    $442.07   $465.35       $454.93

                                                             Paralegal       26    $172.58    $226.83    $242.81    $209.69   $229.27       $190.26

                                                             Partner         10    $492.10    $748.15    $788.90    $706.57   $800.23       $692.22

 Real Estate                    Non-Litigation               Associate       20    $375.35     $411.11   $476.93    $459.72   $504.91       $503.46

                                                             Paralegal       14    $213.41    $222.60    $274.35    $238.80   $294.76       $289.63




165 Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                              gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 167 of 182

Section V: International Analysis
United Kingdom
By Industry Group and Matter Type

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 Industry Group                 Matter Type                  Role             n                 Median                2016      2015           2014
                                                                                     Quartile             Quartile

 Consumer                                                    Partner         n/a       n/a        n/a       n/a        n/a       n/a            n/a
                                Non-Litigation
 Goods                                                       Associate        14     $350.00    $370.39   $429.71    $373.13   $386.69        $426.54

                                                             Partner          27     $749.24    $874.28   $957.14    $881.38   $901.12        $936.23
                                Litigation
 Financials                                                  Associate        67     $259.44    $435.03   $645.19    $461.28   $582.15        $553.58
 (Excluding
 Insurance)                                                  Partner         349     $654.26    $760.00   $890.87    $769.21   $826.57        $792.40
                                Non-Litigation
                                                             Associate       768     $371.59    $485.61    $611.71   $497.07   $514.47        $505.41

                                                             Partner          36     $637.38    $742.43   $804.82    $715.42   $725.05        $720.07
                                Litigation
                                                             Associate        73     $349.75    $445.57   $525.00    $446.48   $450.56        $463.34
 Health Care
                                                             Partner          71      $501.11   $666.00   $775.63    $660.97   $668.57         $668.11
                                Non-Litigation
                                                             Associate       132     $332.70    $400.14   $476.93    $416.96   $445.92        $427.72

                                                             Partner          27     $448.48    $713.16    $921.11   $682.92   $631.14        $707.63
                                Litigation
                                                             Associate        47     $310.15    $395.87   $550.00    $429.41   $418.55        $418.50
 Industrials
                                                             Partner         127     $465.63    $674.93   $849.92    $668.23   $723.52        $674.26
                                Non-Litigation
                                                             Associate       220     $370.00    $512.17   $638.32    $513.48   $514.66        $475.80

                                                             Partner          14     $661.50    $778.87   $851.94    $796.91   $733.53        $757.43
                                Litigation
 Technology                                                  Associate       30      $377.50    $480.62   $608.53    $493.28   $437.28        $469.33
 and Telecom                                                 Partner         106     $535.40    $656.43   $749.70    $641.42   $638.47        $657.54
                                Non-Litigation
                                                             Associate       190     $310.00    $380.26   $459.91    $401.08   $418.24        $415.03




United Kingdom
By Firm Size

2016—Real Rates for Partners and Associates                                                                            Trend Analysis (Mean)
                                                                                      First                Third
 Firm Size                      Role                                          n                 Median                2016      2015           2014
                                                                                     Quartile             Quartile

 50 Lawyers                     Partner                                      117     $464.23    $555.25   $666.00    $563.14   $559.40        $588.17
 or Fewer                       Associate                                    192     $313.30    $376.02   $443.35    $382.18   $380.28        $375.64

 51–200                         Partner                                       36     $286.00    $509.99   $735.76    $555.17   $618.99        $552.91
 Lawyers                        Associate                                     59     $253.94    $259.44   $393.59    $315.72   $384.12        $407.47

 201–500                        Partner                                      101     $610.05    $684.15   $744.23    $672.29   $738.37        $761.02
 Lawyers                        Associate                                    180     $348.74    $408.00   $508.48    $434.58   $467.88         $471.81

 501–1,000                      Partner                                      20      $442.69    $751.93   $859.15    $675.72   $743.79        $772.06
 Lawyers                        Associate                                     52     $274.00    $363.00   $524.56    $411.32   $516.18        $487.13

 More Than                      Partner                                      520     $641.40    $764.82   $894.57    $767.51   $806.85        $777.60
 1,000 Lawyers                  Associate                                    1,152   $371.74    $485.61   $613.13    $498.93   $515.33        $500.41




166 Real Rate Report Snapshot | 2017                                                                                                   wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
     Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 168 of 182




Section VI
Matter Staffing
Analysis




2017 Real Rate Report Snapshot
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 169 of 182

Section VI: Matter Staffing Analysis
Short Litigation Matters, 40 to 100 Total Hours Billed

2014 to 2016—Percentage of Hours Billed per Matter

                                                                                                      Partners     Associates       Paralegals


 Bankruptcy and Collections                                                         51%                           41%                   8%
                                        (n = 338.)


                               Commercial
                                        (n = 326.)                                 49%                            45%                    6%
           Corporate: Regulatory
                and Compliance                                                           60%                            35%               5%
                                         (n = 107.)

                     Corporate: Other                                                                                                    7%
                                        (n = 782.)                                   55%                           38%

                          Environmental
                                          (n = 55.)                          36%                       50%                         14%

          Finance and Securities                                                                      33%                       24%
                                         (n = 96.)
                                                                               43%

                       General Liability                                                                                         18%
                                     (n = 2,307.)                            37%                      45%

                   Insurance Defense                                                                                                   11%
                                     (n = 8,014.)
                                                                                    52%                          37%
              Intellectual Property:
                            Patents                                           40%                            57%                               3%
                                        (n = 262.)

              Intellectual Property:
                        Trademarks                                                       59%                     22%             19%
                                           (n = 11.)

 Intellectual Property: Other                                                                                                                  3%
                                         (n = 29.)
                                                                                          63%                            34%

        Labor and Employment                                                                                     46%                     7%
                                       (n = 809.)
                                                                                   47%

   Marketing and Advertising                                                                                63%                                3%
                                          (n = 18.)
                                                                             34%

                                Real Estate                                                                       40%                   8%
                                      (n = 1,250.)
                                                                                    52%

                                                    0%                                          50%                                       100%




168 Real Rate Report Snapshot | 2017                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                            gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 170 of 182

Section VI: Matter Staffing Analysis
Long Litigation Matters, More Than 100 Total Hours Billed

2014 to 2016—Percentage of Hours Billed per Matter

                                                                                                      Partners         Associates      Paralegals


 Bankruptcy and Collections                                                               59%                             37%                  5%
                                        (n = 153.)


                               Commercial
                                        (n = 391.)
                                                                                   41%                   44%                            16%

           Corporate: Regulatory
                and Compliance                                                 38%                       50%                              13%
                                        (n = 184.)

                     Corporate: Other                                              43%                       48%                           9%
                                       (n = 985.)


                          Environmental                                            44%                      43%                          13%
                                          (n = 51.)


          Finance and Securities                                             28%                       65%                                  6%
                                         (n = 123.)


                       General Liability                                                                                             19%
                                     (n = 1,906.)
                                                                                   41%                 39%

                   Insurance Defense                                                47%                          41%                     12%
                                     (n = 5,846.)

              Intellectual Property:
                            Patents                                                42%                      48%                            10%
                                        (n = 338.)

 Intellectual Property: Other
                                          (n = 57.)                                43%                      46%                          10%

        Labor and Employment                                                   36%                       53%                               11%
                                        (n = 823.)


   Marketing and Advertising                                                   40%                           54%                             6%
                                         (n = 24.)


                                Real Estate                                              58%                           34%                 7%
                                        (n = 738.)

                                                    0%                                          50%                                           100%




169 Real Rate Report Snapshot | 2017                                                                                                wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                             gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 171 of 182

Section VI: Matter Staffing Analysis
Short Non-Litigation Matters, 40 to 100 Total Hours Billed

2014 to 2016—Percentage of Hours Billed per Matter

                                                                                                        Partners     Associates       Paralegals


 Bankruptcy and Collections                                                           57%                            35%                8%
                                       (n = 220.)

                               Commercial
                                         (n = 517.)                                  56%                             38%                 6%
                Corporate: Mergers,
                   Acquisitions and
                       Divestitures                                                      60%                             37%                   3%
                                        (n = 143.)
           Corporate: Regulatory
                and Compliance                                                     47%                             47%                   6%
                                       (n = 346.)

                     Corporate: Other
                                        (n = 775.)
                                                                                     54%                            40%                  6%

                          Environmental
                                         (n = 44.)
                                                                                           66%                             31%                 3%

          Finance and Securities
                                      (n = 1,483.)
                                                                                    49%                            45%                    7%

           Government Relations
                                         (n = 20.)                                   55%                            38%                  7%
              Intellectual Property:
                            Patents                                          30%                         64%                             6%
                                      (n = 4,148.)
              Intellectual Property:
                        Trademarks                                            36%                      41%                        23%
                                         (n = 62.)

 Intellectual Property: Other                                                  42%                             54%                             4%
                                        (n = 270.)

        Labor and Employment
                                        (n = 672.)
                                                                                      57%                            38%                  5%

   Marketing and Advertising
                                         (n = 26.)
                                                                                    49%                             49%                        2%

                                Real Estate
                                        (n = 937.)
                                                                                      58%                            36%                 6%

                                                    0%                                           50%                                      100%




170 Real Rate Report Snapshot | 2017                                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                            gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 172 of 182

Section VI: Matter Staffing Analysis
Long Non-Litigation Matters, More Than 100 Total Hours Billed

2014 to 2016—Percentage of Hours Billed per Matter

                                                                                                      Partners         Associates         Paralegals


 Bankruptcy and Collections
                                         (n = 173.)
                                                                                         60%                           32%                  8%

                               Commercial
                                       (n = 486.)                              44%                            51%                            5%
                Corporate: Mergers,
                   Acquisitions and
                       Divestitures                                     25%                    53%                                  22%
                                        (n = 416.)
           Corporate: Regulatory
                and Compliance                                                38%                       51%                            10%
                                       (n = 443.)

                     Corporate: Other                                        33%                      57%                                 10%
                                     (n = 1,064.)


                          Environmental                                       38%                          58%                                     4%
                                         (n = 46.)


          Finance and Securities                                             33%                       59%                                  8%
                                     (n = 2,030.)


           Government Relations                                                    47%
                                         (n = 24.)
                                                                                                                  51%                              2%

              Intellectual Property:
                            Patents                                            43%                         48%                             9%
                                        (n = 270.)
              Intellectual Property:
                        Trademarks                                      26%                     51%                                 23%
                                          (n = 32.)

 Intellectual Property: Other                                                35%
                                        (n = 158.)
                                                                                                         58%                                7%

        Labor and Employment                                                       45%                      46%                            10%
                                       (n = 600.)


   Marketing and Advertising                                                  38%                     46%                            16%
                                         (n = 42.)


                                Real Estate                                         50%                          41%                       9%
                                        (n = 582.)

                                                    0%                                         50%                                            100%




171 Real Rate Report Snapshot | 2017                                                                                                 wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                gartner.com/ceb
     Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 173 of 182




Appendix
Data
Methodology




2017 Real Rate Report Snapshot
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 174 of 182

Appendix: Data Methodology
Invoice Information                                                          Non-Invoice Information

Most of the data in Wolters Kluwer’s ELM                                     To capture practice area details, the matter
Solutions reference database and in the 2017                                 ID within each invoice was associated with
Real Rate Report Snapshot were taken from                                    matter profiles containing areas of work in the
invoice line item entries contained in invoices                              systems of each company. The areas of work
received and approved by participating                                       were then systematically categorized into legal
companies.                                                                   practice areas. Normalization of practice areas
Invoice data were received in the Legal                                      was done based on company mappings to
Electronic Data Exchange Standard (LEDES)                                    system-level practice areas available in the ELM
format (LEDES.org). The following information                                Solutions system and by naming convention.
was extracted from those invoices and their                                  The majority of analyses included in this report
line items:                                                                  have been mapped to one of 12 practice areas,
                                                                             further divided into sub-areas and litigation/
       ¡¡ Law firm (which exists as a random                                 non-litigation (for more information on
          number in the ELM Solutions reference                              practice areas and sub-areas, please refer to
          database)                                                          page 179-181).
       ¡¡ Timekeeper ID (which exists as a random
                                                                             To capture location and jurisdiction details,
          number in the ELM Solutions reference
                                                                             law firms and timekeepers were systematically
          database)
                                                                             mapped to the existing profiles within ELM
       ¡¡ Matter ID (which exists as a random                                Solutions systems, as well as with publicly
          number in the ELM Solutions reference                              available data sources for further validation
          database)                                                          and normalization. Where city location
       ¡¡ Timekeeper’s position (role) within the                            information is provided, it includes any address
          law firm (partner, associate, paralegal,                           within that city’s defined Core-Based Statistical
          etc.)                                                              Area (CBSA) as defined by the Office of
       ¡¡ Uniform Task-Based Management                                      Management and Budget (OMB). The CBSAs
          System Code Set, Task Codes, and                                   are urban centers with populations of 10,000
          Activity Codes (UTBMS.com)                                         or more and include all adjacent counties that
       ¡¡ Date of service                                                    are economically integrated with that urban
       ¡¡ Hours billed                                                       center.

       ¡¡ Hourly rate billed
       ¡¡ Fees billed




173 Real Rate Report Snapshot | 2017                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 175 of 182

Appendix: Data Methodology
A Note on US Cities

Throughout the report, we have used city names to refer to CBSA and consistently used the principal city in
the CBSA to refer to the entire area. The following are the shorthand city names used in this report and the
corresponding CBSA designations, as defined by the OMB.


 Principal City                                              CBSA Name
 Akron, OH                                                   Akron, OH
 Albany, NY                                                  Albany-Schenectady-Troy, NY
 Albuquerque, NM                                             Albuquerque, NM
 Anchorage, AK                                               Anchorage, AK
 Ann Arbor, MI                                               Ann Arbor, MI
 Atlanta, GA                                                 Atlanta-Sandy Springs-Marietta, GA
 Austin, TX                                                  Austin-Round Rock-San Marcos, TX
 Baltimore, MD                                               Baltimore-Towson, MD
 Baton Rouge, LA                                             Baton Rouge, LA
 Birmingham, AL                                              Birmingham-Hoover, AL
 Boise, ID                                                   Boise City-Nampa, ID
 Boston, MA                                                  Boston-Cambridge-Quincy, MA-NH
 Boulder, CO                                                 Boulder, CO
 Bridgeport, CT                                              Bridgeport-Stamford-Norwalk, CT
 Buffalo, NY                                                 Buffalo-Niagara Falls, NY
 Burlington, VT                                              Burlington-South Burlington, VT
 Cedar Rapids, IA                                            Cedar Rapids, IA
 Charleston, SC                                              Charleston-North Charleston, SC
 Charleston, WV                                              Charleston, WV
 Charlotte, NC                                               Charlotte-Gastonia-Rock Hill, NC-SC
 Chicago, IL                                                 Chicago-Naperville-Joliet, IL-IN-WI
 Cincinnati, OH                                              Cincinnati-Middletown, OH-KY-IN
 Cleveland, OH                                               Cleveland-Elyria-Mentor, OH
 Columbia, SC                                                Columbia, SC
 Columbus, OH                                                Columbus, OH
 Dallas, TX                                                  Dallas-Fort Worth-Arlington, TX
 Denver, CO                                                  Denver-Aurora, CO
 Des Moines, IA                                              Des Moines-West Des Moines, IA
 Detroit, MI                                                 Detroit-Warren-Livonia, MI
 Fresno, CA                                                  Fresno, CA
 Grand Rapids, MI                                            Grand Rapids-Wyoming, MI
 Greensboro, NC                                              Greensboro-High Point, NC
 Greenville, SC                                              Greenville-Mauldin-Easley, SC



174 Real Rate Report Snapshot | 2017                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                            gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 176 of 182

Appendix: Data Methodology
A Note on US Cities

 Principal City                                              CBSA Name
 Harrisburg, PA                                              Harrisburg-Carlisle, PA
 Hartford, CT                                                Hartford-West Hartford-East Hartford, CT
 Honolulu, HI                                                Honolulu, HI
 Houston, TX                                                 Houston-Sugar Land-Baytown, TX
 Indianapolis, IN                                            Indianapolis-Carmel, IN
 Jackson, MS                                                 Jackson, MS
 Jacksonville, FL                                            Jacksonville, FL
 Kansas City, MO                                             Kansas City, MO-KS
 Knoxville, TN                                               Knoxville, TN
 Lansing, MI                                                 Lansing-East Lansing, MI
 Las Vegas, NV                                               Las Vegas-Paradise, NV
 Lexington, KY                                               Lexington-Fayette, KY
 Little Rock, AR                                             Little Rock-North Little Rock-Conway, AR
 Los Angeles, CA                                             Los Angeles-Long Beach-Santa Ana, CA
 Louisville, KY                                              Louisville-Jefferson County, KY-IN
 Madison, WI                                                 Madison, WI
 Memphis, TN                                                 Memphis, TN-MS-AR
 Miami, FL                                                   Miami-Fort Lauderdale-Pompano Beach, FL
 Milwaukee, WI                                               Milwaukee-Waukesha-West Allis, WI
 Minneapolis, MN                                             Minneapolis-St. Paul-Bloomington, MN-WI
 Montgomery, AL                                              Montgomery, AL
 Nashville, TN                                               Nashville-Davidson-Murfreesboro-Franklin, TN
 New Haven, CT                                               New Haven-Milford, CT
 New Orleans, LA                                             New Orleans-Metairie-Kenner, LA
 New York, NY                                                New York-Northern New Jersey-Long Island, NY-NJ-PA
 Oklahoma City, OK                                           Oklahoma City, OK
 Omaha, NE                                                   Omaha-Council Bluffs, NE-IA
 Orlando, FL                                                 Orlando-Kissimmee-Sanford, FL
 Philadelphia, PA                                            Philadelphia-Camden-Wilmington, PA-NJ-DE-MD
 Phoenix, AZ                                                 Phoenix-Mesa-Glendale, AZ
 Pittsburgh, PA                                              Pittsburgh, PA
 Portland, ME                                                Portland-South Portland-Biddeford, ME
 Portland, OR                                                Portland-Vancouver-Hillsboro, OR-WA
 Raleigh, NC                                                 Raleigh-Cary, NC
 Reno, NV                                                    Reno-Sparks, NV
 Richmond, VA                                                Richmond, VA



175 Real Rate Report Snapshot | 2017                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                           gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 177 of 182

Appendix: Data Methodology
A Note on US Cities

 Principal City                                              CBSA Name
 Rochester, NY                                               Rochester, NY
 Sacramento, CA                                              Sacramento-Arden-Arcade-Roseville, CA
 Salt Lake City, UT                                          Salt Lake City, UT
 San Antonio, TX                                             San Antonio-New Braunfels, TX
 San Diego, CA                                               San Diego-Carlsbad-San Marcos, CA
 San Francisco, CA                                           San Francisco-Oakland-Fremont, CA
 San Jose, CA                                                San Jose-Sunnyvale-Santa Clara, CA
 San Juan, PR                                                San Juan-Caguas-Guaynabo, PR
 Seattle, WA                                                 Seattle-Tacoma-Bellevue, WA
 St. Louis, MO                                               St. Louis, MO-IL
 Syracuse, NY                                                Syracuse, NY
 Tallahassee, FL                                             Tallahassee, FL
 Tampa, FL                                                   Tampa-St. Petersburg-Clearwater, FL
 Trenton, NJ                                                 Trenton-Ewing, NJ
 Tucson, AZ                                                  Tucson, AZ
 Tulsa, OK                                                   Tulsa, OK
 Virginia Beach, VA                                          Virginia Beach-Norfolk-Newport News, VA-NC
 Washington, DC                                              Washington-Arlington-Alexandria, DC-VA-MD-WV
 Wheeling, WV                                                Wheeling, WV-OH
 Winston-Salem, NC                                           Winston-Salem, NC




176 Real Rate Report Snapshot | 2017                                                                        wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                     gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 178 of 182

Appendix: Data Methodology
Where the analyses focus on partners, associates,                            line items on those invoices. For a line item to qualify
and paralegals, the underlying data occasionally                             for inclusion in this report, it had to undergo multiple
included some sub-roles, such as “senior partner”                            and rigorous testing processes to ensure its validity.
or “junior associate.” In such instances, those                              For example, for a rate to be loaded to the ELM
timekeeper sub-roles were placed within the broader                          Solutions reference database and used in this report,
partner, associate, and paralegal segments.                                  it must have been part of an invoice line entry in
Demographics regarding law firm size, location,                              which all of the following items were included:
and lawyer years of experience were augmented by                             ȕȕ   Name of the biller
incorporating publicly available information.                                ȕȕ   Role of the biller
Anonymization of the Dataset                                                 ȕȕ   Date of activity
Prior to inclusion in the ELM Solutions reference                            ȕȕ   Hourly rate charged
database, we systematically scrubbed the data                                ȕȕ   Time charged
of any information that would identify a particular                          ȕȕ   UTBMS code associated with the time charged
matter, company, law firm, invoice, or timekeeper                            ȕȕ   Total amount charged for the activity
(individual). To ensure relationships necessary for
analysis, those variables were assigned randomly                             In addition, each line item’s hourly rate was validated
generated numbers. To maintain data integrity and                            against its “real rate” (calculated by dividing the
allow for proper analysis, these numbers are linked                          total amount charged for the activity by the time
across data tables to enforce their associations.                            charged). Any line items with an hourly rate that did
                                                                             not align closely with the real rate were not loaded
To further ensure anonymity and confidentiality:
                                                                             to the reference database.
 ȕȕ   The information is published in such a manner as to
                                                                             Real Rate = Line Item Total/Line Item Hours (Units)
      make it reasonably impervious to reverse analysis
      should some attempt be made to determine what                          Example: $4,000/10 Hours = Real Rate of $400
      data might pertain to any company, law firm,                           Adjustments the client made to line item amounts
      timekeeper, invoice, or matter;                                        subsequent to submission are not factored into the
 ȕȕ   The 2017 Real Rate Report Snapshot will not reveal                     dataset. These types of adjustments may impact the
      which ELM Solutions client or clients are included                     effective rate paid by the client to the law firm but
      or excluded in its analyses;                                           do not reflect the real rate billed.
 ȕȕ   Clients are not and will not be informed as to                         In short, the real rate is the rate appearing on an
      whether their data are included within a particular                    approved invoice at the invoice line item level.
      facet of analysis; and
                                                                             Aggregations of data taken from millions of these
 ȕȕ   No textual description of any legal work performed
                                                                             line item–level invoice entries are the core of the
      by any individual exists in the ELM Solutions
                                                                             information analyzed.
      reference database.
                                                                             A Note on Negotiated Rates and Billing Practices
A Note on Insurance Litigation
                                                                             Law firms can generally follow varying practices for
Our aim is to provide a point of comparison for
                                                                             submitting their “negotiated” rates on invoices. Firms
companies purchasing law firm services. To improve
                                                                             may submit the negotiated rate as the hourly rate
comparability, we removed data related to insurance
                                                                             identified on the invoice line item, insert a vendor line
company defense litigation for all analyses unless
                                                                             item adjustment to ensure compliance, or provide a
noted otherwise. Insurance litigation tends to be
                                                                             vendor invoice level adjustment to bring the total
less expensive than other types of litigation, as it is
                                                                             amount of the fees into compliance with agreed-on
typically more repetitive and less complex.
                                                                             discounts. Although the former two are considered
                                                                             part of the real rate calculation, the latter can be
“Real Rate” Definition
                                                                             problematic. It is not directly linked to a line item,
The information in this report consists of data taken
                                                                             and therefore, for the purposes of determining the
from client invoices submitted by law firms for work
                                                                             rate, it should not be assumed that the adjustment
performed from 2014 through 2016. All invoices
                                                                             is related to a specific line item. Invoice-level
were submitted through the ELM Solutions e-billing
                                                                             adjustments may represent a credit or some other
systems and approved prior to 2017.
                                                                             type of adjustment placed on the invoice. To ensure
The analyses contained in this report are derived                            these types of adjustments would not adversely
from aggregating hours, fees, and rates submitted as


177 Real Rate Report Snapshot | 2017                                                                                  wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                               gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 179 of 182

Appendix: Data Methodology
impact the analysis contained within the 2017                                                      Bankruptcy and Collections
Real Rate Report Snapshot, the team reviewed the
                                                                                                   Chapter 7
population of invoices and line items to determine
what the deviation of the real rate might be based                                                 Chapter 9
on inclusion or exclusion. The analysis demonstrated                                               Chapter 11
that the variance was not significant (less than 1%).                                              Chapter 15
As such, we decided not to include the vendor-level                                                Collections
adjustments in the report.
                                                                                                   General/Other
Types of Matters Included in the Analysis                                                          Preference Claims
Matters within the ELM Solutions system are                                                        Receivership
associated with areas of work described and defined                                                Workouts and Restructuring
by ELM Solutions clients. Those areas of work were
analyzed and systematically categorized into legal                                                 Commercial (Commercial Transactions and
practice areas. Normalization of practice areas was                                                Agreements)
supported by mappings to system-level practice                                                     Contract Breach or Dispute
areas available in the ELM Solutions system and by
                                                                                                   General, Drafting, and Review
naming convention.
                                                                                                   General/Other
All data included within this report have been mapped
to a corresponding practice area. The majority of our                                              Corporate2
analyses focus on the following 12 practice areas:                                                 Antitrust and Competition
        ¡¡   Bankruptcy and Collections                                                            Corporate Development
        ¡¡   Commercial                                                                            General/Other
        ¡¡   Corporate                                                                             Governance
        ¡¡   Environmental
                                                                                                   Information and Technology
        ¡¡   Finance and Securities
                                                                                                   International
        ¡¡   General Liability
                                                                                                   Mergers, Acquisitions, and Divestitures
        ¡¡   Government Relations
                                                                                                   Partnerships and Joint Ventures
        ¡¡   Insurance Defense
        ¡¡   Intellectual Property                                                                 Regulatory and Compliance
        ¡¡   Labor and Employment                                                                  Safety and Security
        ¡¡   Marketing and Advertising                                                             Strategic Asset Management
        ¡¡   Real Estate                                                                           Tax
Within each client’s areas of work, sub-areas are                                                  Treasury
often identified. The lists that follow identify client                                            White Collar/Fraud/Abuse
areas of work and, within those areas, the sub-areas
underneath each practice area. Often, the same                                                     Environmental
sub-area appears within different practice areas.                                                  Air
For example, the sub-area “General/Other” when                                                     General/Other
listed under “Commercial and Contracts” refers to
                                                                                                   Hazardous Materials
general work provided regarding Commercial and
Contracts matters. When listed under the “Labor and                                                Health and Safety
Employment” practice area, the same sub-area refers                                                Mining
to work provided on Labor and Employment. Where                                                    Noise
applicable and practicable, each area and sub-area
has been further subdivided into litigation and non-                                               Permits
litigation work for the purposes of granular analysis.                                             Superfund
                                                                                                   Waste/Remediation
                                                                                                   Water

2
    All references to “Corporate: General/Other” in the 2016 Real Rate Report are the aggregation of all Corporate sub-areas excluding the Mergers, Acquisitions, and Divestitures sub-
    area and the Regulatory and Compliance sub-area.



178 Real Rate Report Snapshot | 2017                                                                                                                             wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                                           gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 180 of 182

Appendix: Data Methodology
 Finance and Securities                                                      Fire
 Commercial Loans and Financing                                              General/Other
 Debt/Equity Offerings                                                       Hospital
 Fiduciary Services                                                          Mass Tort
 General/Other                                                               Medical Malpractice
 Initial Public Offerings                                                    Personal Injury/Wrongful Death
 Investments and Other Financial Instruments                                 Policy Coverage Dispute
 Leveraged Finance                                                           Pollution
 Loans and Financing                                                         Premises
 Non-Commercial Loans and Financing                                          Product and Product Liability
 Routine Financial Transactions                                              Professional Liability
 Sarbanes-Oxley                                                              Property Damage
 SEC Filings and Financial Reporting                                         Sexual Abuse
 Securities and Banking Regulations                                          Subrogation
 Mass Tort                                                                   Toxic Tort
 Medical Malpractice                                                         Workers Compensation Coverage
 Personal Injury/Wrongful Death                                              Workplace Safety
 Policy Coverage Dispute
                                                                             Government Relations
 Pollution
                                                                             Agency and Policy Hearings
 Premises
                                                                             General/Other
 Product and Product Liability
                                                                             Legislative Drafting/Review
 Professional Liability
                                                                             Lobbying and Relations
 Property Damage
 Sexual Abuse                                                                Insurance Defense
 Subrogation                                                                 Advertising Injury
 Toxic Tort                                                                  Asbestos/Mesothelioma
 Workers Compensation Coverage                                               Auto and Transportation
 Workplace Safety                                                            Auto PD
 General Liability                                                           Bond
 Advertising Injury                                                          Completed Operations
 Asbestos/Mesothelioma                                                       Construction Defect
 Auto and Transportation                                                     Consumer Related Claims
 Completed Operations                                                        Crime, Dishonesty and Fraud
 Construction Defect                                                         Directors and Officers
 Consumer Related Claims                                                     Employment
 Crime, Dishonesty, and Fraud                                                Errors and Omissions
 Directors and Officers                                                      Fire
 Discrimination                                                              Garage
 Employment                                                                  General/Other
 Errors and Omissions                                                        Insurer Benefit Plans
                                                                             Insurer ERISA




179 Real Rate Report Snapshot | 2017                                                                          wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                       gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 181 of 182

Appendix: Data Methodology
    Insurer Work Comp                                                                              Wages, Tips, and Overtime
    Lawyer Liability                                                                               Whistleblower
    Marine                                                                                         Workers Compensation
    Medical Malpractice                                                                            Wrongful Termination
    Personal Injury/Wrongful Death
                                                                                                   Marketing and Advertising
    Policy Coverage Dispute
                                                                                                   Communication
    Pollution
                                                                                                   Defamation, Libel, and Slander
    Premises
                                                                                                   General/Other
    Product and Product Liability
                                                                                                   Media
    Professional Liability
                                                                                                   Promotions and Sweepstakes
    Property Damage
    Sexual Abuse                                                                                   Real Estate
    Subrogation                                                                                    Commercial
    Toxic Tort                                                                                     Condemnation
    Workers Compensation Coverage                                                                  Construction/Development
    Workplace Safety                                                                               Easement and Right of Way
                                                                                                   Eminent Domain
    Intellectual Property 3
                                                                                                   Fair Housing
    Copyrights                                                                                     General/Other
    General/Other                                                                                  Land Use/Zoning/Restrictive Covenants
    Licensing                                                                                      Landlord/Tenant Issues
    Maintenance and Administration                                                                 Leasing
    Opinions                                                                                       Liens
    Patents                                                                                        Property/Land Acquisition or Disposition
    Trade Secrets                                                                                  Titles
    Trademarks

    Labor and Employment
    ADA
    Agreements
    Compensation and Benefits
    Discrimination, Retaliation, and Harassment/EEO
    Employee Dishonesty/Misconduct
    ERISA
    FMLA
    General/Other
    Immigration
    OFCCP
    OSHA
    Union Relations and Negotiations/NLRB




3
    All references to “Intellectual Property: General/Other” in the 2016 Real Rate Report are the aggregation of all Intellectual Property sub-area excluding the Patents and Trademarks
    sub-areas.



180 Real Rate Report Snapshot | 2017                                                                                                                              wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                                                                            gartner.com/ceb
                           Case 1:17-cv-11297-WGY Document 79-6 Filed 01/18/19 Page 182 of 182




About CEB, Now Gartner                                                       About Wolters Kluwer Governance, Risk &
Leading organizations worldwide rely on CEB                                  Compliance
services to harness their untapped potential and                             Wolters Kluwer Governance, Risk & Compliance (GRC)
grow. Now offered by Gartner, CEB best practices                             is a division of Wolters Kluwer which provides legal,
and technology solutions equip clients with the                              finance, risk and compliance professionals and small
intelligence to effectively manage talent, customers,                        business owners with a broad spectrum of solutions,
and operations. More information is available at                             services and expertise needed to help manage
gartner.com/ceb.                                                             myriad governance, risk and compliance needs in
                                                                             dynamic markets and regulatory environments. The
                                                                             division’s prominent brands include: AuthenticWeb™,
                                                                             Bankers Systems®, BizFilings®, Capital Changes,
                                                                             CASH Suite™, CT Corporation, CT Lien Solutions,
About Gartner
                                                                             ComplianceOne®, Corsearch, Expere®, GainsKeeper®,
Gartner, Inc. (NYSE: IT) is the world’s leading
                                                                             LegalVIEW®, OneSumX®, Passport®, TyMetrix®360,
research and advisory company. The company
                                                                             Uniform Forms™, VMP® Mortgage Solutions and
helps business leaders across all major functions in
                                                                             Wiz®. Wolters Kluwer N.V. (AEX: WKL) is a global
every industry and enterprise size with the objective
                                                                             leader in information services and solutions for
insights they need to make the right decisions.
                                                                             professionals in the health, tax and accounting, risk
Gartner’s comprehensive suite of services delivers
                                                                             and compliance, finance and legal sectors. Wolters
strategic advice and proven best practices to help
                                                                             Kluwer reported 2015 annual revenues of €4.2 billion.
clients succeed in their mission-critical priorities.
                                                                             The company, headquartered in Alphen aan den
Gartner is headquartered in Stamford, Connecticut,
                                                                             Rijn, the Netherlands, serves customers in over 180
USA, and has more than 13,000 associates serving
                                                                             countries, maintains operations in over 40 countries
clients in 11,000 enterprises in 100 countries. For
                                                                             and employs 19,000 people worldwide.
more information, visit gartner.com




181 Real Rate Report Snapshot | 2017                                                                               wkelmsolutions.com
© 2017 Gartner, Inc. and/or its affiliates. All rights reserved. GCR173551                                            gartner.com/ceb
